                   Case 20-10343-LSS            Doc 4      Filed 02/18/20        Page 1 of 281




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


In re:                                                         Chapter 11

BOY SCOUTS OF AMERICA AND                                      Case No. 20-10343 (___)
DELAWARE BSA, LLC,1
                                                               (Joint Administration Requested)
           Debtors.


                                   DEBTORS’ INFORMATIONAL BRIEF

I.         Preliminary Statement

           The Boy Scouts of America (“BSA”) is a non-profit corporation founded in 1910 and

chartered by an act of Congress signed into law by President Woodrow Wilson on June 15, 1916.

The BSA holds a federal charter alongside other organizations distinguished for their service to

the national community, including the American Red Cross, the Boys & Girls Clubs of America,

and Little League Baseball. The BSA’s mission is to prepare young people for life by instilling

in them the values of the Scout Oath and Law and encouraging them to be trustworthy, kind,

friendly and helpful. The BSA also trains young men and women in responsible citizenship,

character development, and self-reliance through participation in a wide range of outdoor

activities, educational programs, and, at older ages, career-oriented programs in partnership with

community organizations. At the time of the BSA’s chartering, Congress recognized the

“importance and magnitude” of the BSA’s work and observed that the BSA “tends to conserve

the moral, intellectual, and physical life of the coming generation.”2




1
 The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
2
    See H.R. Rep No. 64-130, at 245 (1916).
                   Case 20-10343-LSS            Doc 4      Filed 02/18/20       Page 2 of 281




           Since its inception 110 years ago, more than 130 million young men and women have

participated in the BSA’s youth programs. More than 35 million adult volunteers have helped

carry out the BSA’s mission.3 The BSA’s alumni are legion among our nation’s business,

political, and cultural leaders. Their legacy is the creation and support of Scouting units in

virtually every corner of America and at U.S. military bases worldwide. Today, the BSA remains

one of the largest youth organizations in the country and one of the largest Scouting

organizations in the world, with approximately 2.2 million registered youth participants and

approximately 800,000 adult volunteers.4

           The BSA welcomes all young men and women, regardless of gender, race, ethnic

background, sexual orientation, disability, or gender identification, who are willing to accept

Scouting’s values and meet the other requirements of membership. A Scout subscribes to the

following oath: “On my honor I will do my best to do my duty to God and my country and to

obey the Scout Law; to help other people at all times; to keep myself physically strong, mentally

awake, and morally straight.”5 Scouts are expected to conduct themselves in accordance with the

Scout Law: to be “trustworthy, loyal, helpful, friendly, courteous, kind, obedient, cheerful,

thrifty, brave, clean, and reverent.”6

           To carry out its mission of developing youth leaders of character and integrity, the BSA

grants charters to thousands of local organizations across the country, including faith-based

institutions, clubs, civic associations, educational institutions, businesses, and groups of citizens.

These chartered organizations, in turn, form units—referred to as “packs” for Cub Scouts,

3
    See BSA, About the BSA, available at https://www.scouting.org/about/.
4
    Id.
5
    See BSA, What are the Scout Oath and Law?, available at https://www.scouting.org/discover/faq/question10/.
6
    See BSA, About the BSA, available at https://www.scouting.org/about/.




                                                          2
                Case 20-10343-LSS            Doc 4      Filed 02/18/20       Page 3 of 281




“troops” for Scouts BSA (formerly known as Boy Scouts), “crews” for Venturing, “ships” for

Sea Scouts, “labs” for STEM Scouts, and “posts” for Exploring. Scouting units are led by adult

volunteers appointed by the chartered organization.

        Each of the BSA’s more than 81,000 Scouting units in the United States is organized,

registered, and supported by a local council assigned to the geographic area in which the unit is

located (a “Local Council”). Each Local Council is a separate non-profit corporation

incorporated under the applicable state laws in which it operates and is exempt from federal

income tax under section 501(c)(3) of the Internal Revenue Code. Each Local Council is also

legally independent from the BSA, each with its own officers, board of trustees or directors, and

management. The BSA has chartered approximately 261 Local Councils across the country,

which are led by paid professional adult leaders with assistance from volunteers (together,

“Scouters”).

        As widely reported, the BSA is currently a defendant in numerous lawsuits related to

historical acts of sexual abuse in its programs. In addition to the approximately 275 lawsuits

pending in state and federal courts across the United States, attorneys for abuse victims have

provided information regarding approximately 1,400 additional claims not yet filed, for a total of

approximately 1,700 known asserted abuse claims. Approximately 90% of pending and asserted

claims relate to abuse that occurred over thirty years ago.

        The following chart illustrates the years in which abuse is stated to have occurred in the

pending or asserted claims against the BSA:7




7
  This chart reflects the pending or asserted claims of which the BSA was aware as of November 2019. Where abuse
is alleged to have occurred over multiple years, the “claim year” is the first year of alleged abuse.




                                                       3
               Case 20-10343-LSS            Doc 4     Filed 02/18/20      Page 4 of 281




        Today, a robust set of expert-informed policies and procedures comprise the BSA’s youth

protection program. In the late-1980s, the BSA strengthened its programs with a series of

enhanced policies and procedures, including a more comprehensive volunteer screening

database, additional supervision requirements and reporting obligations designed to keep would-

be abusers away from Scouts, and improved training and other literature addressing ways to

prevent, recognize, respond to, and report even the suspicion of sexual abuse. Scouts are now

safer than they have ever been, and the BSA is currently regarded as “one of the safest youth-

serving organizations in the world.”8

        The BSA recognizes that, in the past, its efforts to protect youth participants have at times

failed some of the very children such efforts were meant to protect. Sometimes predators used

the BSA organization to gain access to children, and volunteers or employees of the BSA or

Local Councils did not effectively act on allegations and transgressions as the BSA would have

wanted them to and as the organization’s policies mandate today.


8
 Janet I. Warren, Boy Scouts of America Volunteer Screening Database: An Empirical Review 1946-2016 (“Warren
Report”), at 91 (2019).




                                                     4
                  Case 20-10343-LSS            Doc 4      Filed 02/18/20       Page 5 of 281




           The BSA cares deeply about all victims of child abuse and sincerely apologizes to anyone

who was harmed during their time in Scouting. The BSA understands that no apology can repair

damage caused by abuse or take away pain that victims have endured. The BSA is steadfast in its

commitment to provide equitable compensation to victims of abuse in its Scouting programs and

to continually improve all of its policies to prevent abuse. The BSA believes victims of abuse,

and it will continue to actively encourage anyone who has suffered abuse while in Scouting to

come forward.

           Many abuse victims have taken legal action against the BSA and Local Councils in the

civil tort system. Recent changes in state statutes of limitations have led to a sharp increase in the

number of claims asserted against the BSA and placed tremendous financial pressure on the

organization. Since 2002, approximately 17 states have enacted legislation allowing victims of

sexual abuse to assert claims that previously would have been barred by applicable statutes of

limitation. The trend accelerated in 2019, when more than a dozen states enacted such

legislation. The BSA expects that, but for the commencement of these chapter 11 cases and the

imposition of the automatic stay, additional abuse lawsuits would continue to be filed in light of

this recent legislation. In January 2020, for example, a group of plaintiffs filed suit in the U.S.

District Court for the District of Columbia alleging that the District’s recent revival-window

legislation permits plaintiffs to bring previously time-barred claims, regardless of where the

abuse occurred or where the plaintiff resides.9

           The BSA cannot continue to address abuse litigation in the tort system on a case-by-case

basis. The BSA spent more than $150 million on settlements and legal and related professional

costs from 2017 through 2019 alone. In addition to the unsustainable financial cost of continuing

9
    See Does 1-8 v. Boy Scouts of America, No. 20-00017 (RJL) (D.D.C. 2020).




                                                         5
                 Case 20-10343-LSS             Doc 4      Filed 02/18/20         Page 6 of 281




to engage in piecemeal litigation across the country, continuing this process will result in the risk

of inconsistent judicial outcomes and inequitable treatment of victims. For these reasons,

beginning in late 2018, the BSA, with assistance of legal and financial advisors, began to explore

strategic options for achieving an equitable global resolution of abuse claims.10

         The strategic options that the BSA explored throughout 2019 included efforts to reach a

settlement with a substantial number of abuse victims that could be implemented through a

prearranged chapter 11 proceeding. Those efforts involved several meetings with attorneys

representing many abuse victims, including a two-day mediation in early November 2019. The

mediation was attended by a prepetition future claims representative and some of the BSA’s

insurers. Unfortunately, the mediation was unsuccessful. It became apparent that attorneys for

abuse victims believed that certain Local Councils with significant abuse liabilities have

significant assets that could be used to compensate victims. Further, it became clear that

attorneys for abuse victims would only accept information about the nature and extent of the

BSA’s available assets if provided through a court-supervised process. Accordingly, the BSA

recognized in late 2019 that there were no meaningful prospects for a prearranged global

resolution.

         Under these circumstances, the Debtors have commenced these chapter 11 cases to

achieve dual objectives:11 (a) timely and equitably compensating victims of abuse in Scouting

10
  The BSA’s declining Scouting membership and associated revenue in recent years is another factor that prompted
the BSA to review its strategic options. As of December 2019, the BSA had approximately 2.1 million registered
Scouts, down from approximately 2.6 million Scouts as of 2012. Compounding this decline, as of December 31,
2019, the Church of Jesus Christ of Latter-day Saints concluded its 105-year relationship as a chartered organization
with all Scouting programs around the world, including the BSA. The effect of this change is expected to remove
approximately 400,000 Scouts from the BSA’s Scouting programs. The inability to resolve abuse claims continues
to put pressure on the BSA’s membership and donations, which is further driving the BSA to seek a global
resolution through a chapter 11 proceeding.
11
  The Local Councils, chartered organizations, and the BSA’s affiliated organizations and affinity groups (see p. 12,
infra) are not Debtors in these chapter 11 cases.




                                                         6
                Case 20-10343-LSS             Doc 4      Filed 02/18/20        Page 7 of 281




and (b) ensuring that the BSA emerges from bankruptcy with the ability to continue its vital

charitable mission. Prolonged bankruptcy proceedings would imperil both of these objectives. It

is therefore imperative that the Debtors’ reorganization proceedings not become mired in endless

discovery, unyielding litigation, or other hallmarks of inefficiency. As a non-profit corporation

that relies largely on registration fees and donations, considerations of economy and speed are of

the utmost importance to the BSA.

         Unlike a for-profit corporation, the BSA cannot rely on revenues from the ordinary sales

of products or services to sustain its operations during bankruptcy. Instead, there is a close

correlation between the financial condition of the BSA and the public’s confidence in the

organization’s ability to carry out its mission to serve youth, families, and local communities

through its Scouting programs. A prolonged bankruptcy case would erode public confidence in

the BSA, jeopardize its ability to operate, and potentially deprive America’s youth of the ability

to participate in Scouting. A prolonged chapter 11 case would also deplete the assets available to

compensate abuse victims.

         The Debtors have taken several immediate steps to promote the expeditious and efficient

execution of their reorganization proceedings:

        Data Room. To avoid the delays and expense of protracted discovery, the BSA
         has established and is populating an electronic data room, which it will use to
         proactively make financial and non-financial information available to a committee
         representing abuse victims. This data room includes, among other things, balance
         sheets and asset-level information for the BSA and numerous Local Councils,
         including details regarding donor restrictions on such assets, as well as
         information on the BSA’s liabilities and organizational structure.12



12
   The data rooms will be made available to any official committee and other court-appointed representative
pursuant to the terms of a protective order. The BSA has prepared a proposed protective order, which it intends to
discuss with the Local Council Committee, advisors for any official committee, and other court-appointed
representatives. A copy of the proposed protective order is attached as Exhibit 3.




                                                        7
           Case 20-10343-LSS         Doc 4     Filed 02/18/20     Page 8 of 281




   Ad Hoc Committee of Local Councils. Prior to the commencement of these
    cases, the BSA assisted in the formation of an ad hoc committee of Local
    Councils comprised of eight Local Councils of various sizes from every region of
    the country (the “Local Council Committee”). The primary purpose of the Local
    Council Committee is to allow Local Councils to participate in negotiations
    regarding a global resolution of abuse claims and other issues important to them,
    including the treatment of their shared insurance with the BSA. The Local
    Council Committee has also been instrumental in coordinating the BSA’s
    prepetition (and continuing) efforts to collect and organize Local Council asset
    information. The individual members of the Local Council Committee are all
    volunteers. The volunteer chair is Richard G. Mason of the Wachtell, Lipton,
    Rosen & Katz law firm. Mr. Mason is the volunteer president of one of the Local
    Councils. A list of the Local Council members of the Local Council Committee,
    as well as each member’s representative on the Committee, is attached as Exhibit
    1.

   Future Claims Representative. In early 2019, when the BSA made the decision
    to pursue a prearranged global resolution of abuse claims through a potential
    chapter 11 proceeding, the BSA determined that it was necessary and appropriate
    to engage an independent third-party representative for future abuse claimants.
    After considering possible candidates for the role, the BSA selected James L.
    Patton, Jr. to serve as prepetition future claims representative. As noted above,
    Mr. Patton and his advisors attended the November 2019 mediation.

   Scheduling Motion for Disputes Regarding Certain Identified Property. The
    Debtors will file a motion seeking to establish a schedule for this Court to hear
    and adjudicate any disputes regarding whether certain identified property is
    subject to enforceable restrictions under applicable law and/or is otherwise
    unavailable to satisfy creditor claims. In particular, this motion requests that the
    Court approve deadlines for (a) filing initial information requests that are non-
    duplicative of information available in the data room referenced above; (b)
    commencing an adversary proceeding seeking a declaratory judgment as to
    whether the identified property is available to satisfy creditor claims; (c) filing an
    answer to the adversary complaint; (d) holding a meet-and-confer; and (e) a status
    conference. The relief requested in this motion strikes an appropriate balance
    between affording parties in interest a sufficient opportunity to review, examine,
    and potentially challenge the BSA’s characterizations of its assets, and the need to
    avoid sprawling, disorganized litigation in these cases.

   Bar Date Motion. The Debtors will file a motion to establish comprehensive
    procedures for providing notice of the applicable bar dates to the Debtors’
    creditors and for creditors, including abuse victims, to file proofs of claim. This
    relief includes Court approval of (a) bar dates by which creditors shall be required
    to file proofs of claim, including a separate bar date for proofs of claim on
    account of abuse claims; (b) the forms of the Debtors’ proposed proofs of claim,
    including a customized proof of claim for abuse victims; and (c) the forms of the
    Debtors’ proposed bar date notices, including a separate bar date notice for abuse


                                              8
              Case 20-10343-LSS         Doc 4    Filed 02/18/20     Page 9 of 281




       victims. The Debtors also intend to formulate a supplemental noticing program
       tailored to reach as many presently unknown abuse claimants as practicable in
       coordination with any official committee of abuse victims that may be appointed
       in these cases.

      Mediation. The Debtors will file a motion seeking the immediate appointment of
       a sitting bankruptcy judge as a mediator and the referral to mandatory mediation
       of all issues related to a global settlement of abuse claims through a consensual
       plan of reorganization. The BSA believes that it is critical for a mediator to be
       appointed at the outset of these cases given the need to avoid a prolonged chapter
       11 process for these non-profit organizations and the complexity of the issues at
       hand, including the nature of the abuse claims, the enforceability of restrictions on
       the BSA’s and Local Councils’ assets, and the BSA’s historical insurance
       coverage.

      Plan of Reorganization. The Debtors will file a plan of reorganization that
       provides a framework for, among other things, the global resolution of abuse
       claims asserted against the BSA and a comprehensive restructuring of the
       organization.

      Consolidation and Stay of Pending Abuse Lawsuits. Concurrently with the
       commencement of these cases, the BSA is taking measures to consolidate and
       stay all pending abuse litigation. In particular, the BSA is in the process of
       removing to federal district court all abuse claims pending in state courts
       throughout the country against the BSA and/or Local Councils, and chartered
       organizations. The BSA will also be filing a motion with the U.S. District Court
       for the District of Delaware to transfer all of the removed abuse actions to that
       court under 28 U.S.C. § 157(b)(5). Finally, the Debtors have commenced an
       adversary proceeding in these chapter 11 cases seeking a preliminary injunction
       against the continued prosecution of abuse claims against the BSA, Local
       Councils, and chartered organizations and affiliated organizations that have been
       named in such lawsuits. As set forth in detail below, the BSA believes that the
       consolidation and transfer of all such abuse claims will promote the efficient and
       effective administration of the Debtors’ bankruptcy estates and assist all parties in
       their negotiations.

       As these actions make clear, the Debtors are committed to supporting victims by

designing and executing a value-maximizing global resolution of abuse claims in these chapter

11 cases. The Debtors recognize that these cases will present unique challenges and require the

Court and parties to address complicated legal and financial issues. But the Debtors also believe

that a court-supervised process that ensures equal treatment of similarly situated claimants will

foster productive settlement discussions among the relevant stakeholders. The BSA hopes these


                                                9
                   Case 20-10343-LSS          Doc 4   Filed 02/18/20   Page 10 of 281




negotiations will result in a global agreement on a consensual plan of reorganization that

provides for the equitable treatment of all abuse claimants and ensures that the BSA can continue

to provide its important programs to the young men and women of this country.

           The BSA is woven into the fabric of American life. In 1946, then-General Eisenhower,

who later served as a member of the BSA’s National Executive Board, stated that “[t]he Boy

Scout movement merits the unstinted support of every American who wants to make his country

and his world a better place in which to live.”13 For more than a century, the BSA has benefitted

from the support of millions of American families and from generous donors who believe in the

BSA’s program of character development and values-based leadership training. The BSA does

not take this support for granted; it has ensured that thousands of young people from underserved

communities benefit from the lessons and opportunities found in Scouting. The Debtors are

continuing to work tirelessly to provide the means to equitably compensate abuse victims while

ensuring that the BSA retains the capability to serve America’s youth into the future. The BSA is

confident that the commencement of these cases begins a new and promising chapter in the

storied history of Scouting in the United States.

II.        Background

           A.       Overview of the BSA

           The BSA was incorporated in the District of Columbia on February 8, 1910, and

subsequently chartered by Congress as a non-profit corporation under Title 36 of the U.S. Code

on June 15, 1916.14 The Congressional Report in support of the BSA’s incorporation provides

that the Scouting program:


13
     See Boys’ Life, Feb. 1946 Issue, p. 3.
14
     See 36 U.S.C. §§ 30901-08.




                                                      10
                  Case 20-10343-LSS             Doc 4      Filed 02/18/20        Page 11 of 281




           is intended to supplement and enlarge established modern educational facilities in
           activities in the great and healthful out of doors where may be the better
           developed physical strength and endurance, self-reliance, and the powers of
           initiative and resourcefulness, all for the purpose of establishing through the boys
           of today the very highest type of American citizenship.15

Consistent with this intention, the BSA’s congressional charter states that the purpose of the

organization is to “promote, through organization, and cooperation with other agencies, the

ability of boys to do things for themselves and others, to train them in Scoutcraft, and to teach

them patriotism, courage, self-reliance, and kindred virtues, using the methods which are now in

common use by Boy Scouts.”16 These mandates have been the guiding principle for the BSA’s

work for over a century.

           As a non-profit corporation, the BSA is required to adopt and carry out a charitable,

religious, educational, or other philanthropic mission. Since its inception, it has been the BSA’s

mission “to prepare young people to make ethical and moral choices over their lifetimes by

instilling in them the values of the Scout Oath and Law.”17 The successful delivery of this

mission to youth in America is the BSA’s fiduciary obligation.18 Thus, to be eligible for

Scouting, individuals must subscribe to, and conduct themselves in accordance with, the Scout

Oath and the Scout Law:




15
     H.R. Rep No. 64-130, at 245 (1916).
16
   BSA Charter, § 3; see also BSA Bylaws, § 2 (“In achieving this purpose, emphasis shall be placed upon its
educational program and the oaths, promises, and codes of the Scouting program for character development,
citizenship training, leadership, and mental and physical fitness.”).
17
     See BSA, Mission & Vision, available at https://www.scouting.org/legal/mission/.
18
   Unlike a profit-seeking corporation, the BSA and its senior leadership have a fiduciary obligation to the Scouting
mission, not to the generation of profits. This means that all of the BSA’s decisions and actions must be in
furtherance of its mission. To that end, all Scouting policies, practices, and programming are specifically designed to
train Scouts in responsible citizenship, character development, and self-reliance, in a manner consistent with the
BSA’s mission.




                                                          11
                  Case 20-10343-LSS             Doc 4      Filed 02/18/20     Page 12 of 281




          Scout Oath. “On my honor I will do my best to do my duty to God and my
           country and to obey the Scout Law; to help other people at all times; to keep
           myself physically strong, mentally awake, and morally straight.”19

          Scout Law. “A Scout is trustworthy, loyal, helpful, friendly, courteous, kind,
           obedient, cheerful, thrifty, brave, clean, and reverent.”20

At all levels of Scouting, these fundamental tenets of the BSA’s mission are taught to Scouts so

they can successfully develop into our nation’s next generation of great leaders.

           In support of its mission, the BSA has long facilitated the spread of Scouting in the

United States through units chartered by local partners and has also designed and implemented

an array of its own outdoor activities, educational and skill-building programs, and career

training. As noted above, since its inception, more than 130 million Scouts have participated in

the BSA’s programming, and more than 35 million adult leaders have helped carry out the

BSA’s mission. The BSA has grown to be one of the largest youth organizations in the country,

as well as one of the largest Scouting organizations in the world. In 2019, nearly three million

Scouts and adult leaders were involved in Scouting and helped deliver more than 13 million

Scouting service hours to communities across the country.

           Throughout its 110-year history, the BSA has continually looked for ways to offer

Scouting to more young men and women. In 1912, the BSA formed the Camp Fire Girls as a

sister organization. In the 1930s, the BSA introduced Cub Scouts as a program for younger

participants. Other past and current BSA programs include Air Scouts, Sea Scouts, Exploring,

Venturing, and STEM Scouts. In 2018, the BSA welcomed girls into Cub Scouts, and in 2019,

the BSA began chartering girl units to join Scouts BSA, the program previously known as Boy


19
       See    BSA,      What      are     the     Scout        Oath     and   Scout   Law?,    available   at
https://www.scouting.org/discover/faq/question10/.
20
     See BSA, About the BSA, available at https://www.scouting.org/about/.




                                                          12
             Case 20-10343-LSS         Doc 4    Filed 02/18/20     Page 13 of 281




Scouts. Since 2017, over 200,000 girls have participated in Scouting, including approximately

130,000 in Cub Scouts, 30,000 in Scouts BSA, and 65,000 in Venturing, Sea Scouts, and

Exploring. The BSA has also organized affiliated organizations and affinity groups—such as

Learning for Life, Order of the Arrow, and National Eagle Scout Association—to provide

additional educational, civic and developmental programs for Scouts, as well as engagement

opportunities for Scouting alumni and supporters.

       The BSA also provides other services critical to continued Scouting opportunities for

America’s young men and women, including core program content, such as events and other

activities at high adventure facilities; the procurement and sale of uniforms and equipment;

information technology and digital resources; training of professional Scouters to serve in Local

Councils; communications and publications including magazines and online content for Scouts

and adult leaders; training development and delivery; national events; registration systems; and

other quality control services. In addition, every four years, the BSA hosts a National Jamboree,

where tens of thousands of Scouts from around the country gather to celebrate Scouting, learn

about teamwork and leadership, and develop lifelong friendships.

       The national headquarters of the BSA is in Irving, Texas. The BSA has approximately

1,650 employees, all of whom are located in the United States and its territories. The BSA’s

employees are located at its headquarters; at the BSA’s national warehouse and distribution

center in Charlotte, North Carolina; at approximately 175 official BSA Scout Shops located

throughout the country; and at the BSA’s four high adventure facilities located in Florida and the

U.S. Virgin Islands, New Mexico, West Virginia, and Minnesota and parts of Canada. The

BSA’s sources of funding include membership fees, high adventure facility fees, donor

contributions, legacies and bequests, corporate sponsorships, grants from foundations, and




                                               13
              Case 20-10343-LSS         Doc 4     Filed 02/18/20     Page 14 of 281




supply sales at Scout shops, on its website, and directly to Local Councils. In 2019, the BSA’s

total gross revenues were approximately $394 million. Of this total, approximately 30% were

attributable to supply sales, approximately 16% to membership fees, approximately 15% to high

adventure facility operations, approximately 13% to investments, approximately 8% to

contributions, and approximately 8% to event fees.

       B.      The Scouting Experience

       As discussed above, delivery of the Scouting mission is the fiduciary obligation of the

BSA. Local Councils and chartered organizations, and the Scouting units that they sponsor,

operationalize this mission. Through these organizations, Scouts learn the values embodied in the

Scout Oath and Scout Law. From the beginner-level Cub Scouts to the most advanced offerings

at high adventure facilities, all Scouting programming is intended to instill in the next generation

of leaders the fundamental tenets of the BSA’s mission.

       Cub Scouts. The gateway to the Scouting program is Cub Scouts, where younger

participants (K-5) first build character, learn citizenship, and develop personal skills and physical

fitness. The den—a small group of six to eight children who are the same grade and gender—is

the cornerstone of Cub Scouting. In the den, Cub Scouts make friends, develop new skills and

interests, and learn respectfulness, sportsmanship, and citizenship. Several dens in the same

community form a pack. At pack meetings, Cub Scouts engage in a wide range of fun and

interactive activities, including games, arts and crafts, skits, and songs. Packs also hold special

events and activities, such as advancement banquets, field trips, community service projects, and,

most famously, the Pinewood Derby. Cub Scouts attend camp outings and participate in other

local outdoor activities, such as hiking, biking, swimming, sledding, and a variety of team sports,

all of which help instill in them a life-long respect for the environment, a core principle of the

Scouting mission. Many of these outdoor adventures are held at Local Council-owned properties


                                                 14
             Case 20-10343-LSS         Doc 4     Filed 02/18/20      Page 15 of 281




specifically developed and maintained for the purpose of delivering the Scouting program. Cub

Scout programming is family-oriented and adult volunteers, many of whom are parents of

participating Cub Scouts, play an active role in den and pack leadership.

       Scouts BSA. After Cub Scouts, youth participants progress to Scouts BSA. The Scouts

BSA program focuses on service to others, community engagement, leadership development,

respect for the environment, and personal and professional growth. In Scouts BSA, adult

volunteers take a back seat, and Scouts themselves assume important leadership roles at their

own meetings and activities. Scouts BSA units, known as “troops,” are single-gender and

composed of several smaller groups called “patrols.” At patrol and troop meetings, Scouts

engage in knowledge- and skill-based challenges, team building exercises, and community

service projects, such as cleaning parks and other public spaces, enhancing nature preserves,

building trails in wildlands, constructing playgrounds, creating libraries, collecting meals for

food banks, visiting with the sick or elderly, or responding to national emergencies.

       In Scouts BSA, every Scout is able to take on a leadership role in his or her patrol, which

provides one of the unique experiences in Scouting that inspires young people from all

backgrounds, experiences, and capabilities to see themselves as a leader and hone skills that will

last a lifetime. In addition, Scouts are encouraged to participate in a wider suite of outdoor

activities, including weekend camping trips, summer camps, and themed-camporees where they

are exposed to more advanced Scouting programming and skill-building in diverse areas, such as

first aid, rock climbing, forestry, conservation, and environmental awareness. At these events,

Scouts from different troops work together and form life-long bonds. Local Council camps and

other facilities are the hub for many of these outdoor adventures.




                                                15
             Case 20-10343-LSS         Doc 4     Filed 02/18/20    Page 16 of 281




       Central tenets of Scouts BSA programming are rank advancement and merit badges.

Young men and women begin their journey in Scouts BSA at the rank of Scout. As they master

skills and learn important life lessons, they progress to the ranks of Tenderfoot, Second Class,

First Class, Star, and then Life. Along the way, Scouts earn merit badges that recognize hard

work and achievement in sports, arts, sciences, trades, personal finance, and future careers. Just

last year, young men and women earned more than 1.7 million merit badges that represent skills

that will help them succeed throughout their lives.

       Scouts who successfully complete this rigorous program, serve as a leader in their troop

for a designated period of time, and design and lead a significant service project, are awarded

Scouts BSA’s highest rank of Eagle. Less than 8% of Scouts achieve the Eagle Scout rank, and

past Scouts achieving this honor permeate our nation’s government, economy, and culture,

including President Gerald Ford, astronaut Neil Armstrong, civil rights leader Percy Sutton, and

entrepreneurs Sam Walton and Ross Perot, to name a few.

       Advanced Scouting. In addition to Scouting’s core Cub Scouts and Scouts BSA

offerings, older Scouts participate in other advanced programs. In Venturing, co-ed groups form

their own Scout-led “crews” that design and carry out specialized programming and activities.

The opportunities available through Venturing are endless: a Scout interested in the outdoors can

join a Venturing crew that backpacks in state or national parks and kayaks in local or remote

rivers; a Scout interested in the sciences can join one that builds robots or volunteers at

planetariums and museums; and a Scout interested in community service can join one that

volunteers at soup kitchens or rebuilds homes in the wake of natural disasters. Venturing crews

instill in their members the importance of adventure, leadership, personal growth, and service, all

of which are fundamental to the Scouting mission.




                                                16
                   Case 20-10343-LSS             Doc 4      Filed 02/18/20        Page 17 of 281




           Other advanced programs for older Scouts include Sea Scouts, where Scouts learn

boating skills and water safety, and also study maritime heritage. Sea Scouts participate in

boating and other water-based excursions, such as scuba diving off the Florida Keys and

kayaking in the Everglades. Another program, Exploring, is the BSA’s preeminent workforce

development program. Through Exploring, Scouts join career-specific clubs sponsored by local

businesses, government agencies, and community organizations. Scouts develop important

personal and professional skills through immersive, on-the-job training. And STEM Scouts

offers the Scouting experience with less emphasis on the outdoors. Participating young men and

women learn about and nurture a lifelong interest in science, technology, engineering, and math

through creative, hands-on activities, educational field trips, and interaction with STEM

professionals.

           High Adventure Facilities.21 The apex of the Scouting program is found at the four

iconic high adventure facilities operated by the BSA. At these facilities, Scouts experience the

truest embodiment of what Congress envisioned when it chartered the organization more than a

century ago—unparalleled facilities hosting outdoor activities, educational programs, and

leadership training.

          Northern Tier.22 The BSA opened Northern Tier—located on the boundary
           waters between Minnesota and Canada—as its first high adventure facility in
           1923. For nearly a century, the BSA has maintained several wilderness bases at
           Northern Tier from which generations of Scouts have explored millions of acres
           of lakes, rivers, forests, and wetlands in northern Minnesota, northwestern
           Ontario, and southeastern Manitoba. Scouts at Northern Tier embark on canoe
           treks covering up to 150 miles and lasting as long as two weeks. Along the way,
           Scouts camp at remote, unstaffed campgrounds, where they must learn and
           implement Scouting’s philosophy of self-sufficiency. In the winter, Northern Tier

21
  See Scouting Newsroom, About the BSA, High Adventure, available at https://www.scoutingnewsroom.org/about-
the-bsa/fact-sheets/outdoor-adventures/.
22
     See generally Northern Tier, About Northern Tier, available at https://www.ntier.org/about/.




                                                           17
                  Case 20-10343-LSS             Doc 4      Filed 02/18/20        Page 18 of 281




           transforms into a cold-weather camping outpost, where Scouts can engage in
           winter activities such as cross-country skiing, dog sledding, snow shoeing, and ice
           fishing. Over the years, the BSA has hosted almost 250,000 Scouts and Scouters
           at Northern Tier.

          Philmont Scout Ranch.23 The BSA’s largest high adventure facility, Philmont,
           was opened in 1938 on nearly 150,000 acres of rugged mountain wilderness in the
           Sangre de Cristo range of the Rocky Mountains in northeastern New Mexico. At
           Philmont, Scouts have access to a labyrinth of backpacking trails, as well as 35
           staffed camps and 55 trail camps, spread across mountainous terrain ranging in
           elevation from 6,500 to 12,500 feet. In addition, the BSA’s programing at
           Philmont features the best of the Old West—horseback riding, burro packing,
           gold panning, chuckwagon dinners, and interpretive history—along with physical
           challenges such as rock climbing, mountain biking, and sport shooting. These
           experiences teach Scouts about our nation’s frontier history and instill in them a
           lifelong sense of adventure and confidence in challenging situations. In addition,
           Philmont hosts a series of leadership training programs for adult leaders. Well
           over a million Scouts and Scouters have experienced the unique and diverse
           offerings of Philmont.

          Florida Sea Base.24 Sea Base was commissioned by the BSA as its third high
           adventure facility in 1980. At several facilities in south Florida and the U.S.
           Virgin Islands, Scouts swim, snorkel, scuba dive, and fish. Scouts also participate
           in boating and sailing adventures throughout the Caribbean, as well as primitive
           camping on several island-based settlements. Through Sea Base’s programming,
           Scouts learn to trust one another and work as a team, and also learn the
           importance of conservation and the preservation of our environment. Since
           opening its doors, the BSA has provided aquatic adventures to nearly 300,000
           Scouts and Scouters at Sea Base.

          Summit Bechtel Reserve.25 Most recently, in 2013, the BSA opened the Summit
           in the wilds of West Virginia. It is the preeminent summer camp, high adventure
           facility, and leadership training center for the millions of Scouts and adults
           leaders involved in Scouting now and for generations to come. At the Summit,
           Scouts explore the New River Gorge region through white-water rafting,
           kayaking, canyoneering, and advanced orienteering. Scouts also participate in
           more modern adventures, such as skateboarding, ATV riding, freestyle BMXing,
           and zip-lining. This programming pushes Scouts past their comfort zones, where
           they can better develop and master the leadership, character, citizenship, and

23
     See generally Philmont Scout Ranch, About Philmont, available at https://www.philmontscoutranch.org/about/.
24
     See generally Sea Base, About Sea Base, available at https://www.bsaseabase.org/about/.
25
   See generally Summit Bechtel Reserve, About Us, available at https://www.summitbsa.org/about-us/summit-
story/. Arrow WV, Inc., a West Virginia non-profit entity, owns the Summit. The BSA leases the Summit from
Arrow WV and provides the services required for its operation.




                                                          18
               Case 20-10343-LSS            Doc 4      Filed 02/18/20       Page 19 of 281




        fitness that are core the BSA’s mission. In addition to its regular programming,
        the BSA hosts a National Jamboree at the Summit every four years. And, in 2019,
        it hosted the largest World Jamboree ever, with over 45,000 Scouts in attendance
        from 167 countries. It was the first such event held in the United States in over 50
        years. All told, approximately 200,000 Scouts and Scouters have experienced the
        wonders of the Summit since it opened less than a decade ago.26

        As Scouts progress through Scouting, these high adventure facilities provide them with

opportunities to implement the knowledge and training that they gained through Cub Scouts and

Scouts BSA at locations and in programs that are not available anywhere else in the country. Not

surprisingly, there is strong demand for these high adventure facilities—more than 70,000 Scouts

and Scouters participate in the programs and events held there every year, and more than two

million have done so since their openings.27 As their storied histories portend, these facilities and

the programming they allow play a critical role in the BSA’s delivery of the Scouting program to

young Americans.

        C.       Delivery of Scouting Programs

        As described above, the BSA, Local Councils, and chartered organizations work closely

together to carry out the mission of Scouting. Each of these entities plays a vital role in training

Scouts in responsible citizenship, character development, and self-reliance. Despite their

common purpose, the BSA, Local Councils, and chartered organizations are legally independent

entities. Each Local Council is a non-profit corporation under the laws of its respective state and

exempt from federal income tax under section 501(c)(3) of the Internal Revenue Code. Each

Local Council also maintains its own senior management and independent volunteer board of

directors. The BSA does not hold any equity interest in any Local Council, chartered
26
   The Summit also offers unique programs to introduce non-Scouts to Scouting through partnerships with other
local youth-serving and educational organizations.
27
  See Scouting Newsroom, About the BSA, High Adventure, available at https://www.scoutingnewsroom.org/about-
the-bsa/fact-sheets/outdoor-adventures/. Several of the high adventure facilities have lotteries because demand
exceeds the capacity of these facilities.




                                                      19
                Case 20-10343-LSS             Doc 4      Filed 02/18/20       Page 20 of 281




organization, or Scouting unit, and only the BSA and its wholly owned subsidiary, Delaware

BSA, LLC, are debtors in these chapter 11 cases.28

                 1.       Local Councils

        In furtherance of its mission, the BSA charters independently incorporated Local

Councils to facilitate the delivery of the Scouting program.29 There are currently 261 Local

Councils, covering geographic areas of varying size, population, and demographics. Although

they are legally independent of the BSA, Local Councils are required to organize, operate, and

promote Scouting in a manner consistent with the BSA’s mission and with the BSA’s charter,

bylaws, rules and regulations, policies, and guidelines.30 Local Councils generally do not receive

financial support from the BSA; instead, they rely upon their own fundraising through donations,

product sales, special events, and corporate gifts.31 The BSA does, however, provide certain

corporate and administrative support to the Local Councils in exchange for shared-services and

other fees and reimbursements, as well as for the assistance of Local Councils in delivering the

Scouting mission. This support includes human resources, access to training facilities, marketing

services, and general liability insurance coverage.

        Although not a precise analogue, the relationship between the BSA and the Local

Councils is similar to that of a franchisor and franchisee. The BSA is responsible for developing

28
   In addition to Local Councils and chartered organizations, the BSA is also affiliated with several non-stock
entities, each of which is related to, but legally independent of, the BSA. Several of these affiliated, non-stock
entities are directly involved in delivering the Scouting program, while others, such as the National Boy Scouts of
America Foundation, serve the BSA’s mission in other ways. The BSA also holds an interest in several subsidiaries,
including Boy Scouts of America Asset Management, which manages the BSA’s and certain Local Councils’
investments through a limited partnership.
29
  Local Councils are not agents of the BSA and they have no authority to bind the organization. See BSA Rules &
Regulations, Art. III.
30
 See id. Those requirements are consistent with Local Councils’ status as 501(c)(3) supporting organizations to the
BSA.
31
      See Scouting Newsroom, About the BSA, How Scouting is                              Funded,    available    at
https://www.scoutingnewsroom.org/about-the-bsa/fact-sheets/how-scouting-is-funded/.




                                                        20
                  Case 20-10343-LSS            Doc 4   Filed 02/18/20   Page 21 of 281




and disseminating the structure and content of the Scouting program, owns and licenses

intellectual property, and provides training and support services, including corporate services

such as human resources, marketing and legal functions, and information technology. The BSA,

in addition to holding the power to grant charters to Local Councils, may also revoke a Local

Council’s charter for failing to meet national standards. Local Councils, for their part, play a key

role in delivering the Scouting program. Local Councils also serve the vital function of collecting

member fees and remitting such funds to the BSA. Each of these Local Councils is crucial to the

BSA’s ability to carry out its mission.

           The most important functions served by Local Councils are their recruiting of chartered

organizations and their oversight of the operation of the Scouting units that those chartered

organizations create. Local Councils also provide other services essential to Scouting, including:

funding of local Scouting programs and initiatives; recruiting of Scouts and volunteer leaders;

providing Scout and volunteer training; offering opportunities for rank advancement; locally

enforcing the BSA’s policies, rules, and regulations; and registering members and leaders. In

addition, many Local Councils own and operate service centers, camps, and other facilities that

provide the local resources necessary for a successful Scouting program.

           A corps of qualified and trained professional and volunteer Scouters is essential for Local

Councils to provide these services. To that end, Local Councils hire a professional Scout

executive and other key staff from a pool of professionals—pre-commissioned by the BSA—

who have demonstrated the moral, educational, and emotional qualities necessary for

leadership.32 These commissioned professionals and other staff members support Local Councils

in connection with day-to-day operations, recruitment of new chartered organizations,

32
     See BSA Rules & Regulations, Art. VIII.




                                                       21
               Case 20-10343-LSS        Doc 4    Filed 02/18/20    Page 22 of 281




management of fundraising, maintenance of program facilities, and numerous other services.

Thousands of volunteers also donate their time and resources to support Local Councils,

including through assistance with programming, such as unit leadership, unit activities, merit

badge colleges, youth and adult leader training and advancement opportunities, and fundraising

events.

                 2.     Chartered Organizations

          There are currently more than 41,000 chartered organizations in the country. They are

typically local organizations—such as faith-based institutions, clubs, civic associations,

educational institutional, businesses, and groups of citizens—that sponsor the more than 81,000

local Scouting units throughout the country. Some chartered organizations are actively involved

with the units they sponsor and use Scouting as a means to further their own mission or serve

their broader communities. In addition, chartered organizations assist with recruiting and vetting

adult leaders and other volunteers, and provide meeting space and other monetary and in-kind

support to the packs and troops they sponsor.

III.      Child Sexual Abuse, Scout Protection Efforts, and Abuse Claims Against the BSA

          The safety of children in its programs is the most important priority of the BSA. The

BSA today enforces a robust set of multilayered policies and procedures to protect the young

men and women involved in Scouting. These measures are informed by respected experts in the

fields of child safety, law enforcement, and child psychology. The BSA is committed to the

protection of its Scouts, and that commitment is integral to the BSA’s identity and mission as it

seeks to continue instilling values of leadership, service, and patriotism in millions of children

who participate in Scouting programs across the country.

          Despite its current record, in the past, predominately at a time when there was little

expertise across any organization about the topic of abuse prevention, predators were able to use


                                                22
                  Case 20-10343-LSS            Doc 4      Filed 02/18/20       Page 23 of 281




Scouting and other youth programs to access children. Given these past events and recent

changes in the legal landscape governing sexual abuse claims, the BSA and Local Councils are

defendants in hundreds of lawsuits related to acts of sexual abuse in its Scouting programs.33 The

vast majority of these claims date back to more than 30 years ago, before the BSA implemented

a series of strengthened policies and practices designed to keep Scouts safe. These enhanced

youth-protection measures have proven effective—Scouts are now safer than they have ever

been.

           The BSA recognizes that current youth protection efforts cannot change the past. Nor can

they repair the damage caused by abuse suffered by Scouts because of those who used the

program to harm children. The BSA is committed to providing equitable compensation to

victims and to continually improving its policies and practices to prevent future abuse in

Scouting. However, the cost of addressing historical abuse claims has become unsustainable. The

BSA cannot continue to address these claims through piecemeal litigation and remain viable as a

non-profit corporation. Accordingly, the BSA has determined this filing is necessary to both

compensate victims and ensure that the BSA retains the capability to carry out its mission.

           A.       Historical and Current Environment Concerning Sexual Abuse and Youth
                    Protection

           American society has only recently begun to come to terms with the breadth, frequency,

and psychological impact of childhood sexual abuse.34 Through the first half of the 20th century


33
     Chartered organizations are also named as defendants in approximately 135 of the 275 Pending Abuse Actions.
34
  The World Health Organization defines childhood sexual abuse as: “[t]he involvement of a child in sexual activity
that he or she does not fully comprehend, is unable to give informed consent to, or for which the child is not
developmentally prepared and cannot give consent, or that violates the laws or social taboos of society.” World
Health Organization Guidelines for medico-legal care for victims of sexual violence (2003), p. 75, available at
http://www.who.int/violence_injury_prevention/publications/violence/med_leg_guidelines/en; see also U.S. Dept.
of Health and Human Services, Centers for Disease Control and Prevention, Preventing Child Sexual Abuse within
Youth-serving Organizations: Getting Started on Policies and Procedures, p. 1.




                                                         23
                   Case 20-10343-LSS          Doc 4      Filed 02/18/20         Page 24 of 281




in all corners of society, childhood sexual abuse, “although present, was not acknowledged and

was seemingly tolerated.”35 When acknowledged, social mores toward sexual abuse often led to

more focus on the reputational harm a child might suffer if the abuse became known rather than

the psychological trauma the abuser had inflicted. As a result, child sexual abuse often went

undiscussed, underreported, and unprosecuted. Victims often repressed their experiences and

suffered for years with the harmful consequences of abuse. Indeed, in many instances victims

either did not realize that their experiences constituted sexual abuse or did not appreciate that this

abuse continued to cause harm to them as adults.

            The United States progressed in recognizing the pain and pervasiveness of child sexual

abuse in the late 20th century, though slowly and unevenly. While society began to view sex

offenses against children as a widespread social problem by the 1960s, it often failed to believe

the victims.36 Before the 1970s, “a sizable portion of the writing about sexual abuse of children

held that children’s and also women’s accusations of incest and sexual victimization were not

credible.”37 Nevertheless, the increase in awareness around child sexual abuse allowed the child

abuse protection movement to take hold. The first legislative action on child abuse occurred in

1963, and within four years, all fifty states passed some form of law requiring the reporting of

child abuse.38



35
   Herbert C. Covey, The Smallest Victims: A History of Child Maltreatment and Child Protection, at 2, 103 (2018)
(“In the 1930s, there was resistance and denial that sexual abuse of children occurred. When it did, adults minimized
its damage to children.”).
36
     Id. at 104.
37
     Id.
38
   Barry L. Steelman, Notes and Comments: Maryland Laws on Child Abuse and Neglect: History, Analysis and
Reform, 6 Univ. of Balt. L. Rev., 113 (1976); see also Monrad Paulsen, Graham Parker & Lynn Adelman, Child
Abuse Reporting Laws - Some Legislative History, 34 Geo. Wash. L. Rev. 482, 482 (1966) (“Seldom in the nation’s
history has a specific kind of legislation been enacted so quickly in so many states.”).




                                                        24
                  Case 20-10343-LSS             Doc 4     Filed 02/18/20        Page 25 of 281




           The 1970s and 1980s brought the beginning of a social revolution focused on the

protection and rights of youth victims. In 1973, the Subcommittee on Children and Youth of the

Senate Committee on Labor and Public Welfare conducted hearings to consider the enactment of

legislation to prevent child abuse.39 These hearings led Congress to pass the Child Abuse

Prevention and Treatment Act, which provides financial assistance to states for programs

directed toward the prevention, identification, and treatment of child abuse and neglect, and

establishes a National Center on Child Abuse and Neglect.40 In 1986, Congress passed the Child

Abuse Victims Rights Act, providing exploited children the right to sue their offenders for civil

damages.41

           In the 1990s, legislative efforts in the area of child protection focused on the

identification of, and availability of information regarding, sex offenders. In 1994, Congress

passed the Jacob Wetterling Crimes Against Children and Sexually Violent Offender

Registration Act,42 requiring states to form registries of offenders convicted of sexually violent

offenses against children and to form more rigorous registration requirements for sex offenders.

This legislation paved the way for the passage of Megan’s Law in 1996, which mandated law

enforcement agencies to release information about registered sex offenders. By the early 21st

century, child sexual abuse had “become a legitimate focus of professional attention.”43




39
  Child Abuse Prevention and Treatment Act, 1973: Hearings on S. 1191 Before the Subcomm. on Children and
Youth of the Senate Committee on Labor and Public Welfare, 93rd Cong., 172 (1973).
40
     Child Abuse Prevention and Treatment Act, Pub. L. No. 93-247; 88 Stat. 4 (1974).
41
     18 U.S.C § 2255.
42
     42 U.S.C. § 14071.
43
     B.J. Cling, Sexualized Violence against Women and Children: A Psychology and Law Perspective, at 177 (2004).




                                                         25
                Case 20-10343-LSS             Doc 4     Filed 02/18/20        Page 26 of 281




        B.       The BSA’s History of Youth Protection Efforts

        The BSA’s progress in recognizing child sexual abuse as a widespread problem generally

aligned with the change in societal awareness and legislative actions described above.

Particularly since the late 1980s, the BSA has been at the forefront of the nation’s fight against

sexual abuse through the design and implementation of a robust set of policies and procedures to

ensure the safety of its participants. These policies, many of which have been recognized as best

practices, are reflected in virtually every facet of the organization’s efforts to carry out its

mission. They include an enhanced volunteer screening database; supervision requirements to

prevent would-be abusers from gaining access to Scouts; reporting obligations for individuals

with knowledge of abuse; and expert-approved training to prevent and, where necessary,

recognize and respond to sexual abuse. Through these initiatives and the commitment of its

volunteers, the BSA is now regarded as one of the safest youth-serving organizations in the

world.44

        The BSA first operationalized its commitment to protecting its Scouts from abuse in the

1920s. Long before background checks and literature regarding childhood sexual abuse, the BSA

created a tracking system to help prevent those found to have engaged in misconduct, including

sexual abuse, from re-registering as leaders in the organization.45 This focus on youth protection

intensified in the early 1980s, as the BSA began implementing policies and procedures aimed

toward preventing would-be abusers from gaining access to Scouts. Various BSA-sponsored


44
  See Warren Report at 91 (describing the BSA as “undoubtedly one of the safest youth-serving organizations in the
world.”); see also BSA, Youth Safety, available at https://www.scouting.org/about/youth-safety/ (endorsement of the
BSA’s youth-protection efforts by Dr. Michael Bourke, PhD, Chief Psychologist, Behavioral Analysis Unit, U.S.
Marshall Service and Dr. Barbara Knox, MD, Medical Director, University of Wisconsin, Child Protection
Program).
45
    See generally Scouting Newsroom, Youth Protection, 100 Years of Youth Protection, available at
https://www.scoutingnewsroom.org/youth-protection/100-years-of-enhancing-efforts-to-protect-youth/.




                                                        26
                   Case 20-10343-LSS             Doc 4      Filed 02/18/20        Page 27 of 281




publications, including Scouting and Boys’ Life magazines, began addressing the issue of child

abuse prevention through the inclusion of advertisements and articles discussing child abuse,

including child sexual abuse, and ways to prevent it. During this time period, the BSA also

introduced policies directed at protecting Scouts, including policies prohibiting one-on-one

interaction with a Scout, requiring at least two youth-protection trained adults be present with

youth at all times, requiring Scout executives to report abuse allegations, and offering

reimbursement for counseling to victims and their families. Most recently, the BSA has

partnered with 1in6, a trusted national resource for male survivors of abuse, to expand its

counseling services so that victims of abuse in Scouting are able to access vital support from

trained professionals whenever they need it.46 The implementation of these policies coincided

with the creation of multiple board-level committees, including a Youth Protection Task Force in

1985, and an Expert Advisory Board in 1986, which the BSA staffed with experts in the field of

child abuse prevention and child safety. These changes have proven tremendously effective—as

noted above, approximately 90% of the known abuse claims against the BSA relate to abuse that

occurred before the majority of these measures were implemented.

           The BSA continued to improve on its youth protection initiatives in the 1990s and into

the new millennium. These efforts included enhancing its training materials and requiring

criminal background checks for all professionals and staff who work with Scouts.47 Recognizing

that child abuse prevention is a nationwide problem, the BSA began taking an active role in

broader initiatives to protect Scouts, including providing representatives to the U.S. Advisory


46
     See generally 1in6, Boy Scouts of America, available at https://1in6.org/BSA/.
47
  By 2003, the BSA had begun conducting third-party, computerized criminal background checks on all new adult
volunteers, and by 2008 all adult volunteers were required to undergo a full criminal background check. Currently,
backgrounds are “re-checked” every five years.




                                                           27
                   Case 20-10343-LSS            Doc 4     Filed 02/18/20       Page 28 of 281




Board on Child Abuse and Neglect and hosting symposiums focused on youth protection and

child abuse prevention.48

                    1.       The Voluntary Screening Database and Ineligible Volunteer Files

           In the 1920s, the BSA created a system of files to bar individuals from Scouting who

lacked the moral, emotional, and character values necessary to work with Scouts.49 These files

have a well-documented history, entering the public consciousness by at least 1935, when then-

Colonel Theodore Roosevelt Jr., who served as Vice President of the BSA, discussed the use of a

list of ineligible volunteers.50 In 1937, William D. Murray brought more attention to the topic

when he released The History of the Boy Scouts of America, which detailed the BSA’s practice of

identifying ineligible volunteers.51 As part of its early efforts to establish the Volunteer

Screening Database, the BSA began cross-referencing all adult volunteers against a list of

“ineligible volunteers” maintained at its national headquarters. The BSA named the files related

to these ineligible volunteers “card files,” but they later came to be known as “IV Files.” The IV

Files identified individuals affiliated with Scouting who were considered to be unfit for

involvement for any number of reasons, including financial mismanagement, failing to uphold

the leadership standards of the BSA, and suspected abuse.52

           What began as a collection of paper records has since evolved into a comprehensive

Volunteer Screening Database to protect Scouts by encouraging candid, proactive reporting of all


48
     See Scouting Newsroom, Youth Protection, 100 Years of Youth Protection, available                   at
https://www.scoutingnewsroom.org/youth-protection/100-years-of-enhancing-efforts-to-protect-youth/.
49
     See generally id.
50
    See New York Times, Boy Scouts Head Explains ‘Red’ List (June 9, 1935), available at
https://www.nytimes.com/1935/06/09/archives/boy-scouts-head-explains-red-list-name-applies-solely-to-color-
of.html.
51
     Cf. William D. Murray, The History of the Boy Scouts of America (1937).
52
     See Warren Report at xiv, 3.




                                                         28
                  Case 20-10343-LSS              Doc 4      Filed 02/18/20        Page 29 of 281




incidents of suspected abuse. There are no evidentiary thresholds—the BSA requires that any

suspicion of abuse, regardless of whether it would be sufficient to launch a law enforcement

investigation or support a conviction, must be reported to law enforcement.53 This Volunteer

Screening Database has been invaluable to preventing known or suspected abusers from joining

or reentering the BSA. The Center for Disease Control and Prevention has recommended

systems of this type—systems that “track allegations and suspicions of child sexual abuse

cases”—as a best practice that all youth-serving organization should implement.54 Consistent

with its commitment to being a leader in child protection, the BSA has advocated for the

adoption of a nationwide system to be used across youth-serving organizations.55

                    2.       The Warren Report

           The BSA recognizes that the Volunteer Screening Database contains information that

could be useful to other stakeholders in the fight against childhood sexual abuse. Accordingly,

approximately a decade ago, the BSA began extensive internal and external reviews of its IV

Files by commissioning a review of files in its Volunteer Screening Database. Dr. Janet Warren,

a Professor of Psychiatry and Neurobehavioral Sciences at the University of Virginia, led an

effort to analyze 920 files in the BSA’s Volunteer Screening Database created between 1965 and

1984.56 The results of Dr. Warren’s analysis have been instrumental in evaluating the policies

and procedures used by the BSA to keep its Scouts safe. Specifically, Dr. Warren’s team found

that, while most of the files involved allegations of child sexual abuse, many contained no clear


53
     See BSA, Youth Protection, available at https://www.scouting.org/training/youth-protection/.
54
  See U.S. Dept. of Health and Human Services, Centers for Disease Control and Prevention, Preventing Child
Sexual Abuse within Youth-serving Organizations: Getting Started on Policies and Procedures, pp. 8, 19. (2007).
55
   See Scouting Wire, BSA's Call to Establish a Nationwide Volunteer Screening Database, available at
https://scoutingwire.org/bsas-call-to-establish-a-nationwide-volunteer-screening-database/.
56
     See Warren Report at 19.




                                                           29
                      Case 20-10343-LSS      Doc 4      Filed 02/18/20        Page 30 of 281




indication that law enforcement was aware of the allegations.57 In 2011, the BSA undertook a

retrospective review and reported to law enforcement all past allegations of potential sexual

abuse analyzed by Dr. Warren.58

            Recognizing the informational and instructional value of Dr. Warren’s work, the BSA

subsequently commissioned an additional review of files that were outside the scope of Dr.

Warren’s analysis. This review covered files in the Volunteer Screening Database involving

child sexual abuse from 1985 through 2011, in addition to certain files dating back to the 1940s.

The BSA specifically tasked reviewers with identifying files that did not clearly indicate law

enforcement’s awareness of the abuse. Based on the findings of this review, the BSA then

distributed a second round of communications to law enforcement agencies, notifying them of

the allegations contained in the files, offering to provide copies of the files upon request, and

committing to cooperate fully with any investigation. Separately, the BSA also retained Dr.

Warren again to undertake a broader review of its Volunteer Screening Database. In this phase of

her assessment, Dr. Warren’s team reviewed and analyzed an additional 7,819 files in the BSA’s

Volunteer Screening Database generated from 1946 through 2016. This analysis included a

review of files of volunteer leaders and Scouts suspected of having acted in an inappropriate

sexual manner with other Scouts, without regard to whether there was any involvement with

Scouting at the time of the abuse.59 A copy of Dr. Warren’s 2019 report is attached as Exhibit 2.

            The resulting report from Dr. Warren’s analysis was significant in a number of ways.

First, the report confirmed the efficacy of the IV Files, finding that they “served a worthwhile


57
  Dr. Warren’s team determined that approximately half of the files were opened following an abuser’s contact with
the criminal justice system. Id.
58
     Id. at 17.
59
     Id. at xiv, 1.




                                                       30
                     Case 20-10343-LSS          Doc 4      Filed 02/18/20         Page 31 of 281




purpose within BSA by helping to identify individuals who were unfit to work directly with

children and removing them from Scouting.”60 Second, Dr. Warren concluded that there was “no

incident of a cover-up initiated or condoned by BSA National Council.”61 Third, the report

described the BSA as “undoubtedly one of the safest youth-serving organizations in the world.”62

            However, notwithstanding the more encouraging findings in the report, Dr. Warren’s

research and the BSA’s experience underscored the need for an integrative, collaborative effort

to address child sexual abuse.63 Dr. Warren found it “startling” that there were “thousands of IVs

and almost double the number of known victims in what is undoubtedly one of the safest youth-

serving organizations in the world.”64 In order to advance a broader perspective on youth

protection, Dr. Warren recommended that:

            all youth-serving organizations in America to submit comparable data [to that
            contained in the IV files] to a single, secure information-sharing platform, with
            credible researchers applying for and being given access to these data so as to
            describe patterns of child abuse on a broader scale and generate analyses that can
            inform child protection efforts as they evolve over the coming years.65

            The BSA supports Dr. Warren’s proposal, and in April 2019, publicly proposed a

Nationwide Volunteer Screening Database to ensure that “the efforts made by youth-serving

organizations to protect them would not remain siloed within the individual organizations, but




60
   Id. at xxi. Dr. Warren cautioned that variability across the files limited the ability to use the data for conducting
statistical comparisons. Id. at 96-97.
61
     Id. at 41.
62
     Id. at 91.
63
     Id. at 91-92.
64
     Id. at 91.
65
     Id. at 90.




                                                          31
                Case 20-10343-LSS        Doc 4    Filed 02/18/20     Page 32 of 281




instead be translated into broadly accessible scientific knowledge concerning how to best protect

children.”66

           C.     Child Sexual Abuse Claims against the BSA

           As discussed above, there are approximately 275 pending civil actions asserting personal

injury claims against the BSA and certain Local Councils and chartered organizations related to

abuse suffered by a Scout at the hands of a Scouting leader, volunteer, or another member of the

BSA (collectively, “Pending Abuse Actions”). The Pending Abuse Actions are being litigated in

dozens of state and federal jurisdictions around the country. Although the Pending Abuse

Actions vary in their procedural posture, very few are close to trial and most are in either the

discovery or motion-practice phase.

           The BSA believes the ongoing publicity surrounding such claims has encouraged many

victims to come forward in advance of this filing, and has been made aware of approximately

1,400 additional claims of abuse. In sum, the BSA is aware of approximately 1,700 pending or

asserted claims of abuse against itself or a Local Council organization. To the extent claims of

abuse have not been asserted, the BSA encourages individuals to submit proofs of such claims

prior to the BSA’s requested bar date.

                  1.     The Impact of Statute-of-Limitations Changes on Claims against the
                         BSA and Non-Debtor Stakeholders

           The number of claims against the BSA has increased dramatically over the past twenty

years due to changes to state statutes of limitations governing causes of action alleging child

sexual abuse. Since 2002, 17 states have enacted legislation allowing individuals to bring claims

that would otherwise have been barred by the applicable limitations period. Most of these



66
     Id.




                                                  32
                  Case 20-10343-LSS             Doc 4        Filed 02/18/20    Page 33 of 281




jurisdictions have implemented revival windows that temporarily eliminate the civil statutes of

limitations for victims whose claims have already expired.67 These revival windows have

allowed older victims of child abuse to bring lawsuits decades after the abuse occurred, including

against private organizations, such as the BSA and Local Councils. Other jurisdictions have fully

eliminated limitations periods going forward and revived expired claims.68

           The trend of retroactive revisions to limitations periods for sexual abuse claims

accelerated in 2019, when more than a dozen states revised their limitations periods to allow

victims of abuse to bring claims that would otherwise have been time-barred.69 As noted above,

most recently, a group of plaintiffs has filed suit in the U.S. District Court in the District of

Columbia alleging that the District’s recent revival-window legislation permits plaintiffs to bring

previously time-barred claims, regardless of where the abuse occurred or where the plaintiff

resides.70 The BSA expects the number of these claims would, but for the commencement of

these chapter 11 cases, have increased in 2020 and beyond.71

           These changes in statute of limitations have dramatically altered the legal landscape for

sexual abuse claims. Specifically, the number of suits alleging claims from earlier years that

67
  See, e.g., CAL. CIV. PROC. CODE § 340.1 (West 2020); HAW. REV. STAT. ANN. § 657-1.8 (West 2018);
DEL. CODE ANN. tit. 10, § 8145 (West 2009) and tit. 18, § 6856 (West 2010); GA. CODE ANN. § 9-3-33.1 (West
2019); MINN. STAT. ANN. § 541.073 (West 2013).
68
     See, e.g., VT. STAT. ANN. tit. 12, § 522 (West 2019).
69
   See, e.g., S 199, 2019 Leg., Reg. Sess. (N.C. 2019) (1-year revival window to open on January 1, 2020); H.B.
2466, 54th Leg., 1st Reg. Sess. (Ariz. 2019) (19-month window opened in May 2019 for expired claims); S. 477
2019 Gen. Assemb., Reg. Sess. (N.J. 2019) (two-year window opened on December 1, 2019 for expired clams);
MONT. CODE ANN. § 27-2-216 (West 2019) (one-year window opened in May 2019); D.C. CODE ANN. § 23-
113 (West 2019) (two-year window opened in May 2019); N.Y. C.P.L.R. 214-g (McKinney 2019) (one-year
window opened in August 2019); CAL. CIV. PROC. CODE § 340.1 (West 2020) (additional three-year window set
to open on January 1, 2020).
70
     See Does 1-8 v. Boy Scouts of America, 20–00017 (D.D.C.)
71
   See Cara Kelly, Boy Scouts face a ‘flood of litigation’ over child sexual abuse (Jan. 6, 2020), available at
https://www.usatoday.com/story/news/investigations/2020/01/06/boy-scouts-hit-more-lawsuits-claiming-child-sex-
abuse/2806124001/ (quoting plaintiffs’ counsel’s statement that he expects a “flood of litigation” in California and
“a tidal wave of cases against [the Boys Scouts]” more generally).




                                                         33
               Case 20-10343-LSS          Doc 4      Filed 02/18/20      Page 34 of 281




would otherwise have been barred by the applicable limitations period has surged. These suits

have forced the BSA to look backward—past the decades of progress and leadership in youth

protection—to the mid- to late-twentieth century, when the vast majority of the abuse in

Scouting occurred. Claims alleging abuse within the last thirty years make up a small fraction of

total known abuse claims.72 The vast majority of the claims the BSA is now facing allege child

sexual abuse from the 1940s to the 1980s. Fairly compensating victims that were abused during

this time frame has placed tremendous financial pressure on the BSA and its local partners.

                2.      Other Defendants

        As discussed above, several organizations work together to deliver the Scouting program,

including Local Councils and chartered organizations that are independently incorporated and

chartered by the BSA. Historically, claims against the BSA, Local Councils, and chartered

organizations, including the Pending Abuse Actions, have generally been litigated and

administered solely by the BSA. The unique relationship between the BSA and these entities, as

discussed above, has led the BSA to take a leading role in administering such litigation. In

practice, the BSA coordinates with Local Councils and chartered organizations to efficiently

respond to and manage such cases, while minimizing the risk of inconsistent treatment of actions

and victims.

        This approach also stems from the fact that the allegations made by plaintiffs in the

Pending Abuse Actions and unfiled claims are substantially directed at the BSA. The resolution

of the Pending Abuse Actions thus requires the BSA to pay careful attention to a wide variety of

litigation matters, including, for example, responses to broad discovery requests, the

overwhelming majority of which are directed at the BSA as opposed to Local Council or
72
   Of the approximately 1,700 pending or asserted abuse claims against the BSA, approximately 1,500 involve
claims alleging abuse that occurred before 1988.




                                                    34
             Case 20-10343-LSS          Doc 4    Filed 02/18/20     Page 35 of 281




chartered organization defendants. Through this approach, the BSA has, among other things,

facilitated the retention of joint defense counsel, responded to the vast majority of discovery

requests, coordinated with insurance carriers, and authorized and funded the payment of any

settlement amounts related to the Pending Abuse Actions or similar, previously resolved, claims.

Given the complexity of the issues involved the Pending Abuse Actions, and the BSA’s central

role in litigating them, the organization has retained national coordinating counsel to oversee the

handling of claims against it and the Local Councils and chartered organizations.

               3.      Insurance

       The BSA has historically procured commercial, general-liability insurance (“CGL”)

policies from multiple insurers to protect itself from a myriad of risks, including claims of sexual

abuse or sexual misconduct. These policies date back to 1962 and over time came to include both

primary and excess insurance coverage that provide substantial limits of liability in many years.

As set forth below, the BSA’s insurance coverage has varied over time with traditional insurance

in some years and fronting policies in other years. Also, while the amount of coverage remains

substantial in many years, the insolvency of certain insurers and the resolution of sexual-abuse

and other claims have either eroded, eliminated, or exhausted the liability limits for certain

policies. In some instances, the availability of certain insurance policies remains contingent upon

the resolution of active pending litigation between the BSA and some of its insurers.

Nonetheless, with respect to most (if not all) policy years, at least some level of coverage under

the CGL policies is available for bodily injury claims, including claims arising out of sexual

abuse and sexual misconduct.

                       a)      Overview of the BSA’s Insurance Program

       The type of coverage provided for by the BSA’s insurance program has varied over the

last six decades. Between 1962 and 1982, the BSA acquired insurance policies where each claim


                                                35
                   Case 20-10343-LSS              Doc 4      Filed 02/18/20         Page 36 of 281




of bodily injury allowed the BSA to access the limits of liability under the applicable insurance

policies.73 These are more commonly referred to as “per-occurrence” policies. Beginning in

1983, the BSA shifted its insurance program to policies that contained overall aggregate limits of

liability. The BSA purchased these types of policies from 1983 to the end of 1985. As a

counterbalance to the imposition of aggregate limits, the BSA’s towers of insurance in 1983

through 1985 included significant limits of liability and excess layers of coverage.

           The BSA substantially altered its insurance program beginning in 1986 and through

2018, procuring primary insurance and excess policies where the deductible matches the policy’s

limit of liability. These policies are more commonly referred to as “fronting” policies. In

addition, beginning in late 1990, the BSA procured significant insurance with limits of liability

exceeding $100 million. In 2019, the BSA reverted to traditional insurance and expects to

continue with such insurance in 2020.

                              b)       The BSA’s Insurance Coverage for the Local Councils and
                                       Chartered Organizations

           For decades, the BSA has undertaken and committed to procuring general liability

insurance coverage for Local Councils and volunteers. Starting around 1971, the BSA began

adding certain Local Councils as additional insureds under its CGL policies. Then, in 1978, the

BSA formalized this practice through the implementation of a General Liability Insurance

Program (“GLIP”), whereby the BSA agreed to procure general liability insurance for all Local

Councils by including them in the definition of “Named Insured” in all of the BSA CGL policies.

Similarly, starting in 1978, the BSA began to provide insurance coverage under its CGL policies

to certain Chartered Organizations.


73
     For purposes of simplicity, this analysis is limited to the BSA’s primary insurance policies.




                                                            36
                Case 20-10343-LSS               Doc 4      Filed 02/18/20         Page 37 of 281




IV.      These Chapter 11 Cases Represent the Only Viable Option for Designing and
         Executing a Consensual Global Resolution of Abuse Claims.

         The principal aims of the Bankruptcy Code include providing for equal distributions

among similarly situated creditors and providing a debtor with a reasonable opportunity to make

a fresh start.74 Companies facing mass tort liabilities, in particular, have recognized that there are

limited alternatives available to resolve such claims without incurring the prohibitive costs of

case-by-case litigation and risking disparate outcomes in similar cases. Since the asbestos cases

of the 1980s, debtors have used the tools and procedures available in a chapter 11 proceeding to

facilitate the global resolution of their mass tort liabilities. These tools and procedures include

the ability to halt lawsuits automatically upon the commencement of a case; to transfer mass tort

claims to (and resolve claims and common issues in) a centralized forum; to protect the interests

of future claimants through a court-appointed representative; to provide equitable compensation

to tort creditors through a post-effective date trust under a confirmed plan of reorganization; and

to obtain channeling injunctions and releases from all liability relating to the tort claims.75 As a

74
   See Howard Delivery Serv., Inc. v. Zurich Am. Ins. Co., 547 U.S. 651, 655–56 (2006) (“[W]e are mindful that the
Bankruptcy Code aims, in the main, to secure equal distribution among creditors.”); In re Dow Corning Corp., 237
B.R. 380, 393 (Bankr. E.D. Mich. 1999) (“A central policy of the Bankruptcy Code is the equitable distribution of a
debtor’s assets among its creditors.”); In re Federal-Mogul Glob. Inc., 330 B.R. 133, 154 n.10 (Bankr. D. Del. 2005)
(“The [Bankruptcy Code] . . . permit[s] a complete settlement of the affairs of a bankrupt debtor, and a complete
discharge and fresh start.”) (quoting H.R. Rep. No. 95-595, at 180 (1977)); In re W.R. Grace & Co., 475 B.R. 34, 87
(Bankr. Del. 2012) (“[T]he purpose of the Bankruptcy Code is to give debtors a reasonable opportunity to make a
fresh start.”) (quoting In re T–H New Orleans L.P., 116 F.3d 790, 802 (5th Cir.1997)) .
75
   See generally Douglas G. Smith, Resolution of Mass Tort Claims in the Bankruptcy System, 41 UC Davis L. Rev.
1613 (2008). Companies that have employed these strategies over the last three years include Purdue Pharma
(opioids), Insys Therapeutics (opioids), Pacific Gas & Electric Company (wildfires), and Takata Corporation (airbag
inflators), among others. See In re Purdue Pharma L.P., No. 19-23649 (RDD) (Bankr. S.D.N.Y. Sept. 16, 2019),
ECF No. 17 (describing bankruptcy as the “only way” to resolve opioid litigation rationally, to halt the “destruction
of value and runaway costs” associated with the litigation, and to centralize all of the claims against the debtors); In
re Insys Therapeutics, Inc., No. 19-11292 (KG) (Bankr. D. Del. Jan. 16, 2020), ECF No. 1115 (approving plan of
liquidation that provided for a recovery trust benefitting victims of opioid epidemic); In re PG&E Corp. & Pac. Gas
and Elec. Co., No. 19-30088 (DM) (Bankr. N.D. Cal. Jan. 29, 2019), ECF No. 28 (stating that bankruptcy
represented the “only viable alternative” to address liabilities arising from wildfires that occurred in Northern
California in 2017 and 2018); In re TK Holdings Inc., No. 17-11375 (BLS) (Bankr. D. Del. Jan. 5, 18), ECF No.
1630 (describing the mechanism under the plan of reorganization to channel all personal injury and wrongful death
claims to a post-effective date trust).




                                                          37
                Case 20-10343-LSS       Doc 4     Filed 02/18/20     Page 38 of 281




non-profit corporation with a mission of delivering Scouting programs to millions of young men

and women across the country, the availability of chapter 11 as a means to conclusively resolve

mass tort liabilities is even more important in the context of the BSA’s reckoning with historical

abuse claims.

       For the BSA, a consensual, expeditious, global resolution of all claims related to abuse in

the BSA’s Scouting programs is the only realistic path forward. The BSA cannot continue to

litigate abuse claims in the civil tort system, especially in light of the recent changes in state

statutes of limitations and corresponding increase in the number of pending claims.

       As noted above, the BSA spent more than $150 million on settlements and legal and

other professional costs from 2017 through 2019. In addition to depleting its assets, continued

case-by-case litigation or individual settlements with abuse victims would do little to dispel the

cloud of uncertainty that lingers over the BSA’s organization. If the BSA were to proceed with

piecemeal litigation rather than concerted efforts to forge a comprehensive solution, the only

beneficiaries would be the victims standing at the “front of the line,” to the detriment of all other

victims. This approach would also erode the public’s confidence in the BSA’s ability to carry out

its mission to serve young men and women, families, and local communities through its Scouting

programs. Indeed, if a consensual global resolution of all abuse claims is not reached in these

chapter 11 cases, the BSA’s ability to deliver its mission to future generations of Scouts may be

in peril, as revenues derived from current registrations are insufficient to cover the cost of

continued piecemeal litigation. The BSA’s financial reorganization under chapter 11 is the only

means by which the BSA can achieve its dual objectives of (a) equitably compensating victims

of abuse in its Scouting programs and (b) ensuring that the BSA emerges from bankruptcy with

the capability to continue carrying out its charitable mission.




                                                 38
                Case 20-10343-LSS             Doc 4      Filed 02/18/20         Page 39 of 281




        As detailed herein, the BSA has taken decisive actions designed to promote a

constructive dialogue with key stakeholders to reach a consensual global resolution of abuse

claims. During these chapter 11 cases, the BSA will bring together all relevant stakeholders—

including abuse victims, the future claimants’ representative, insurers, and Local Councils—to

address the complex issues relating to the resolution of abuse claims.

        A.       The BSA Engaged in Extensive Efforts to Reach a Global Resolution of
                 Abuse Claims Before the Commencement of these Proceedings.

        In late 2018, the BSA retained legal and financial advisors to explore its restructuring

options in light of, among other factors, the increasing number of abuse claims asserted against

the BSA as a result of changes in state statutes of limitation. The BSA determined at the outset of

this strategic review to pursue a potential agreement with a critical mass of abuse victims and

other relevant stakeholders that could be implemented through a prearranged chapter 11 plan. A

prearranged bankruptcy filing was the most desirable option as it represented the quickest, most

efficient, and least costly bankruptcy process. As a non-profit corporation, considerations of

economy and speed are of the utmost importance to the BSA. A prearranged case would have

avoided an open-ended bankruptcy process that could, without an appropriate sense of urgency,

result in irreparable damage to the BSA’s mission.

        In connection with these strategic efforts, the BSA recognized that it would ultimately

need to structure a settlement around a plan of reorganization that provides for channeling

injunctions with respect to both current and potential future abuse claims.76 Accordingly, the


76
   Unlike a future claim in other mass tort contexts, there is no latency period for abuse. In the abuse context, a
future claim is properly understood as a claim related to abuse that has already occurred but which is held by an
individual who (a) has not attained 18 years of age, (b) suffers from “repressed memory” such that he or she is not
aware that he or she holds an abuse claim, or (c) has not discovered the injury or the connection between the injury
and the abuse and who could not in the exercise of reasonable care have discovered the injury or connection between
the injury and the abuse. Given (i) the significant advertising and publicity surrounding abuse in scouting over the
past year; (ii) the highly publicized nature of this restructuring; and (iii) the robust and comprehensive claims and



                                                        39
                Case 20-10343-LSS             Doc 4      Filed 02/18/20        Page 40 of 281




BSA determined, in consultation with its advisors, that it was necessary and appropriate to

engage an independent third-party representative for future abuse claimants. After considering

possible candidates for the role, the BSA selected James L. Patton, Jr. in early 2019 to serve as

prepetition future claimants’ representative. The BSA selected Mr. Patton due to his significant

experience in complex mass tort cases in the chapter 11 context and his reputation for integrity in

serving as a fiduciary in bankruptcy proceedings. Mr. Patton, in turn, retained legal and financial

advisors to assist him in conducting an analysis of the BSA’s liabilities and assets and in

negotiations with the BSA and other stakeholders.

        The BSA also engaged in discussions with an ad hoc group of attorneys representing

significant numbers of abuse claimants. The ad hoc group was advised on restructuring matters

by James Stang of Pachulski Stang Ziehl & Jones LLP. The BSA provided information to these

attorneys, including Mr. Stang, regarding its liabilities and assets, and some attorneys for abuse

victims provided information to the BSA regarding additional abuse claims that they asserted

would be filed against the BSA in the future. In particular, the attorneys asserted that they

represented hundreds of abuse victims who had not yet filed suit.

        In addition, the BSA engaged in discussions with certain of its insurers about the nature

and extent of available coverage for pending and additional abuse claims that have not yet been

filed. As noted above, the BSA has procured CGL policies from multiple insurers since 1962 to

protect itself from risks, including claims of sexual abuse or sexual misconduct. Local Councils

were subsequently included as “additional insureds” under these policies. As a general matter,

the amount of remaining coverage under these policies is substantial, and the BSA expects that


noticing procedures that the BSA will implement through these cases, the BSA expects that the vast majority of
potential claimants will be identified as part of the bar date process in these chapter 11 cases and does not expect
that there will be significant future claims relating to prior abuse in the BSA’s Scouting programs.




                                                        40
             Case 20-10343-LSS          Doc 4    Filed 02/18/20     Page 41 of 281




the proceeds of these policies will comprise a significant portion of the assets contributed to any

victims compensation trust.

       These prepetition restructuring efforts involved several meetings with attorneys

representing abuse victims, including a two-day mediation in early November 2019 with many of

these attorneys, as well as the prepetition future claimants’ representative and certain of the

BSA’s insurers. The mediation, unfortunately, was unsuccessful. It became apparent that

attorneys for abuse victims believed that certain Local Councils with significant abuse liabilities

have significant assets that could be used to compensate victims.

       It became apparent that attorneys for abuse victims believed that certain Local Councils

with significant abuse liabilities have significant assets that could be used to compensate victims.

Further, it was clear to the BSA that attorneys for abuse victims would only accept information

about the nature and extent of the BSA’s available assets if provided through a court-supervised

process. The abuse claimants’ attorneys have indicated a strong preference for the BSA to file for

relief under chapter 11 so they can compel the production of information regarding the BSA’s

and Local Councils’ liabilities and assets, as well as other data relating to abuse claims.

Accordingly, the BSA recognized in late 2019 that there were no meaningful prospects for a

global resolution of abuse claims without the commencement of chapter 11 proceedings.

       B.      Given the BSA’s Inability to Reach Agreement on a Prearranged
               Reorganization, the BSA is Taking Several Immediate Steps to Promote
               Efficiency at the Outset of these Chapter 11 Cases.

       Beginning after the conclusion of the November 2019 mediation, the BSA and its

advisors turned their attention to preparing for a chapter 11 filing. The BSA recognized that

prolonged bankruptcy proceedings would be costly and deplete funds available to compensate

abuse victims. As a non-profit that relies on member fees and donations to sustain its operations,

delays caused by protracted litigation and discovery, for example, would also negatively impact


                                                41
             Case 20-10343-LSS         Doc 4     Filed 02/18/20   Page 42 of 281




these revenue sources and ultimately jeopardize the BSA’s ability to carry out its mission to

serve young men and women, families, and communities. Accordingly, both prior to and

immediately upon the commencement of these cases, the BSA took several decisive steps

designed to ensure that its chapter 11 cases would proceed expeditiously, in the interest of

safeguarding the future of the BSA’s mission and maximizing the value of the Debtors’ estates

for the benefit of abuse victims and other stakeholders.

       First, the BSA engaged Mr. Patton as the prepetition future claimants’ representative. As

noted above, the BSA shared information with Mr. Patton and his advisors regarding its

liabilities and assets during the prepetition period, and Mr. Patton participated in the November

2019 mediation.

       Second, the BSA assisted in the formation of the “Local Council Committee,” which is

comprised of eight Local Council members who represent every region of the country. As noted

above, there are 261 Local Councils chartered by the BSA. Despite the uniformity of their

purpose in carrying out the BSA’s mission, there are significant differences among Local

Councils in terms of the number of Scouts registered in the units they oversee, the value and

nature of their assets, and the number of abuse claims asserted against them (in some cases,

none). While each Local Council is a separate non-profit that needs to decide on its own

participation in these cases and whether to coordinate its efforts with the Local Council

Committee, the committee will allow Local Councils to have a collective voice in this

restructuring, particularly with respect to key issues impacting Local Councils, such as the

treatment and protection of their shared insurance rights with the BSA and any potential

contributions to a victims compensation trust. The individual members of the Local Council




                                                42
             Case 20-10343-LSS         Doc 4     Filed 02/18/20     Page 43 of 281




Committee are all volunteers. A list of the Local Council members of the Local Council

Committee, as well as each member’s representative on the Committee, is attached as Exhibit 1.

       Third, the BSA has established a data room that it is continuing to populate with

voluminous data including, among other things, the following:

      the BSA’s organizational documents;

      the BSA’s balance sheets and financial statements;

      detailed information regarding the BSA’s assets, including enforceable donor
       restrictions on the use or transfer of such assets under applicable state law;

      detailed information regarding the BSA’s liabilities, including abuse claims and
       non-abuse litigation, secured indebtedness, and pension liabilities;

      all information provided to the prepetition future claimants’ representative;

      detailed information submitted by certain Local Councils regarding their assets
       and applicable donor and other restrictions; and

      the BSA’s current and historical insurance policies, including coverage charts and
       documents pertaining to coverage disputes between the BSA and its insurers.

       The purpose of establishing this data room is to proactively collect and provide the

information that the BSA understands would be demanded by attorneys for abuse claimants. By

providing this information proactively, the BSA hopes to avoid or minimize costly and time-

consuming discovery. The BSA intends to make the data room available to any official

committees appointed in these cases and other key constituents, subject to the entry of a

protective order that provides for acceptable confidentiality procedures.

       Fourth, the BSA is filing a motion to establish procedures to address and, if necessary,

litigate potential disputes regarding whether certain identified property of the BSA is subject to

enforceable restrictions under applicable law and/or is otherwise unavailable to satisfy creditor

claims. The BSA recognizes that certain constituents, including any official committees, will

want to analyze and may potentially challenge the validity and impact of, among other things,


                                                43
              Case 20-10343-LSS         Doc 4     Filed 02/18/20     Page 44 of 281




donor restrictions and the designations of property as essential to the BSA’s capability to carry

out its missions. Consistent with the BSA’s coordinated efforts to avoid unnecessary delays and

litigation, the BSA hopes that the proposed procedures will help streamline the adjudication of

any disputes regarding these issues.

       Fifth, the Debtors are filing a plan of reorganization that provides a framework for,

among other things, the global resolution of abuse claims asserted against the BSA and other

entities that carry out the Scouting program. The principal components of the plan include the

establishment of a victims compensation trust, which will be funded with contributions from the

BSA and potentially from other parties; the imposition of a channeling injunction precluding the

filing or prosecution of abuse claims against the BSA and other protected parties and directing

abuse claims, including future abuse claims, solely to the trust for administration and payment;

the restructuring of the BSA’s funded indebtedness; the treatment of the BSA’s prepetition trade

debt and other unsecured claims; and the BSA’s entry into exit financing facilities to supplement

its capability to continue carrying out its charitable mission after emergence from bankruptcy.

       Sixth, the Debtors are filing a motion to establish deadlines for creditors to file both

general and abuse-related proofs of claim and for approval of the proof of claim forms and the

manner of notice thereof. Through this motion, the Debtors are seeking the Court’s approval of a

special abuse-related proof of claim form and to establish specialized confidentiality procedures

for the submission and handling of sensitive information that may be contained in the abuse-

related proofs of claim. This relief will provide a clear timeline for filing claims in these chapter

11 cases, thereby providing certainty to all parties in interest. The Debtors also intend to

formulate a supplemental noticing program that is tailored to reach as many presently unknown

abuse claimants as practicable in coordination with any official committee of abuse victims that




                                                 44
              Case 20-10343-LSS         Doc 4     Filed 02/18/20      Page 45 of 281




may be appointed in these cases. This supplemental noticing program will be proposed to the

Court at a later date.

        Seventh, the Debtors will be seeking the stay of the approximately 275 civil actions

asserting abuse claims against Scouting entities. Specifically, the BSA will soon file an

adversary complaint requesting that this Court issue a preliminary injunction against the

continued prosecution of these abuse claims against the BSA, Local Councils, and chartered

organizations for a period of 180 days from the issuance of the injunction. Without this vital

relief, the pending abuse litigation would potentially proceed against the BSA’s codefendants,

thereby depleting the BSA’s shared insurance with Local Councils, diverting critical resources,

and distracting key personnel from the BSA’s reorganization efforts. Moreover, the resources it

would require for the BSA to continue to carry out these tasks during these cases are better

directed to the pursuit of a consensual resolution of all abuse claims.

        Eighth, the BSA will soon remove from state court and seek to transfer to the U.S.

District Court for the District of Delaware the hundreds of abuse claims pending in various

courts across the country. These procedures, which are specifically designed to be employed in

mass tort personal injury bankruptcy cases under 28 U.S.C. §§ 157(b)(5), 1334(b), and 1452(a),

will facilitate the efficient resolution of the abuse claims, which are integrally related to—and,

indeed, the primary reason for—the Debtors’ bankruptcy cases. Specifically, consolidating these

actions in a single forum will substantially streamline the pending litigation, permit the parties, if

necessary or desirable, to resolve common issues of fact and law, and promote the consistent,

equitable, and timely resolution of abuse claims.

        Ninth, the Debtors are filing a motion for the appointment of a sitting bankruptcy judge

as a mediator. The mediator would be tasked with mediating any and all issues relating to the




                                                 45
              Case 20-10343-LSS         Doc 4     Filed 02/18/20    Page 46 of 281




comprehensive resolution of claims relating to historical acts of abuse in the BSA’s Scouting

programs through a chapter 11 plan of reorganization. The Debtors have requested that the

following parties be directed to participate in the mediation: the Debtors; the Local Council

Committee; the prepetition future claimants’ representative; any official committee of creditors

appointed by the Office of the United States Trustee; and the BSA’s relevant insurers. As should

be clear from this and the other pleadings filed by the Debtors concurrently herewith, the

complexity and sheer number of issues that must be resolved in connection with a global

resolution of abuse claims under a plan of reorganization cannot be understated. These issues

include the funding of a victims compensation trust; the treatment of abuse claims asserted

against Scouting entities that are not debtors in these cases; the enforceability of donor and other

restrictions on the BSA’s and Local Councils’ assets; the relative treatment of abuse claimants

under the plan and trust distribution procedures; issues pertaining to shared insurance between

the BSA and Local Councils; and coverage disputes between the BSA and its insurers. The

appointment of a mediator at the outset of these cases will assist the parties in addressing these

and other disputed issues and, the Debtors hope, foster early and productive settlement

discussions among the relevant stakeholders. Moreover, because mediation could be required at

several different junctures during these cases and due to the complexity of the issues at hand, the

appointment of a mediator now will allow the mediator to become familiar with the parties, the

key issues, and the central aspects of the disputes.

V.     Conclusion

       These chapter 11 cases present unique, historic, and complex challenges. Never before

has a congressionally chartered non-profit corporation with a nationwide mission affecting

millions of Americans sought the protection of a bankruptcy court. The Debtors are steadfastly

committed to reaching a global resolution of abuse claims through these proceedings, and they


                                                 46
             Case 20-10343-LSS        Doc 4    Filed 02/18/20    Page 47 of 281




are confident that, with the measures they have implemented at the outset of these cases, all

stakeholders will be well positioned to efficiently work toward that resolution on a consensual

basis.



                         [Remainder of Page Intentionally Left Blank]




                                              47
            Case 20-10343-LSS   Doc 4   Filed 02/18/20    Page 48 of 281




Dated: February 18, 2020            MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                                    /s/ Derek C. Abbott
                                    Derek C. Abbott (No. 3376)
                                    Andrew R. Remming (No. 5120)
                                    Joseph C. Barsalona II (No. 6102)
                                    Eric W. Moats (No. 6441)
                                    Paige N. Topper (No. 6470)
                                    1201 North Market Street, 16th Floor
                                    P.O. Box 1347
                                    Wilmington, Delaware 19899-1347
                                    Telephone: (302) 658-9200
                                    Email: dabbott@mnat.com
                                            aremming@mnat.com
                                            jbarsalona@mnat.com
                                            ptopper@mnat.com
                                            emoats@mnat.com

                                    – and –

                                    SIDLEY AUSTIN LLP
                                    James F. Conlan (pro hac vice pending)
                                    Thomas A. Labuda (pro hac vice pending)
                                    Michael C. Andolina (pro hac vice pending)
                                    Matthew E. Linder (pro hac vice pending)
                                    Karim Basaria (pro hac vice pending)
                                    One South Dearborn Street
                                    Chicago, Illinois 60603
                                    Telephone: (312) 853-7000
                                    Email: jconlan@sidley.com
                                           tlabuda@sidley.com
                                           mandolina@sidley.com
                                           mlinder@sidley.com
                                           kbasaria@sidley.com

                                    – and –

                                    SIDLEY AUSTIN LLP
                                    Jessica C. K. Boelter (pro hac vice pending)
                                    787 Seventh Avenue
                                    New York, New York 10019
                                    Telephone: (212) 839-5300
                                    Email: jboelter@sidley.com

                                    PROPOSED COUNSEL TO THE DEBTORS
                                     AND DEBTORS IN POSSESSION
Case 20-10343-LSS   Doc 4   Filed 02/18/20   Page 49 of 281




                       Exhibit 1

            LOCAL COUNCIL COMMITTEE
             Case 20-10343-LSS    Doc 4       Filed 02/18/20   Page 50 of 281




                                       Exhibit 1

            Ad Hoc Committee of Local Councils of the Boy Scouts of America


Member                             State(s)                Representative

Greater New York Councils          New York                Richard G. Mason (Chair)

Andrew Jackson Council             Mississippi             James A. McCullough II

Atlanta Area Council                Georgia                William S. Sugden

Crossroads of America Council      Indiana                 Michael J. Hebenstreit

Denver Area Council                 Colorado               Mark Williams

Grand Canyon Area Council           Arizona                Christopher R. Kaup

Mid-America Council                Iowa, Nebraska,         Robert L. Freeman
                                   South Dakota
Minsi Trails Council               Pennsylvania            Mark S. Chehi
Case 20-10343-LSS   Doc 4   Filed 02/18/20   Page 51 of 281




                       Exhibit 2

                    WARREN REPORT
      Case 20-10343-LSS      Doc 4   Filed 02/18/20   Page 52 of 281



                   BOY SCOUTS OF AMERICA
VOLUNTEER SCREENING DATABASE: AN EMPIRICAL REVIEW
                                  1946–2016




                                                        University of Virginia, School of Medicine




                              Janet I. Warren, DSW
Professor of Psychiatry and Neurobehavioral Sciences Institute of Law, Psychiatry,
                     and Public Policy University of Virginia


                                     2019
            Case 20-10343-LSS              Doc 4       Filed 02/18/20         Page 53 of 281



                                           EXECUTIVE SUMMARY
This report summarizes the findings of an empirical study of the contents of 7,819 Ineligible Volunteer (IV)
files generated by the Boy Scouts of America (BSA) from 1946 through 2016 in connection with their Volunteer
Screening Database (VSD). While there are multiple categories of files generated as part of the BSA’s VSD, the specific
files included in this study included only the “P-files,” for volunteer leaders and youth members who were
associated with Scouting and who were suspected of having acted in an inappropriate sexual manner with youth
victims, some of whom were involved in Scouting and others who were not. In this report, the adults removed
are referred to as Adult IVs, and the youth members removed are referred to as Youth IVs. The report is
organized into 12 sections: (1) a historical review of the inception and use of the VSD by the BSA; (2) the
methodology used in conducting the study; (3) an overview of the contents of these 7,819 files; (4) processes
used in opening the Adult and Youth VSD files; (5) attributes of the Adult IVs; (6) attributes of the Youth IVs;
(7) the characteristics of the alleged victims; (8) observed patterns of victim selection; (9) identifiable techniques
used to access victims and avoid detection; (10) issues surrounding pedophilia and mixed offending; (11)
relevant BSA policy issues; and (12) conclusions.

Methodology

The IV files which are now part of the VSD were received by researchers at UVA as scanned PDFs, which
contained 190,748 pages of case-specific material. File size and content varied greatly from 1-917 pages. Each
file was coded using a revised version of the Ineligible Volunteer Record Sheet (IVRS), now referred to as the Ineligible
Volunteer Designation Request (IVDR), utilized by the BSA to capture basic identifying information about each
IV. Included in this instrument was a qualitative narrative to encapsulate the allegations contained in each file
in a standardized manner. Additional data were collected using a second template, the UVA Research Coding Form
(UVA-RCF), which was designed specifically for the study to capture more contextual information about the
IV and their interactions with each alleged victim. When combined, the two instruments included 410 data entry
fields, many of which allowed for repetition of relevant fields, resulting in over 7,200 distinct analytic variables.
File distribution and coding occurred through a web-based interface designed by Custom Application
Consultation Services (CACS), a specialty application development center within Information Technology
Services (ITS) at UVA. The file coding was conducted by over 30 individuals hired for the project from the
University of Virginia and other university graduate programs over a period of nearly three years. Throughout
this report, we frequently compared data based upon whether the IV file was created before 1988 or from 1988
to 2016, as 1987 was the year the BSA formally launched their first national child protection program.




                                                                                                                xiii
           Case 20-10343-LSS             Doc 4      Filed 02/18/20         Page 54 of 281


Nature and Content of Files

Beginning in the early 1900s, BSA National Council (“National Council”) requested that local councils send
information to the central office on “ineligible volunteers,” meaning individuals affiliated with Scouting who
were considered to be unfit for involvement for any number of reasons, from financial mismanagement to
failing to uphold the leadership standards of the BSA. The dataset considered here consisted only of the IV files
involving alleged sexual misconduct; such files were originally designated as “P” files (for “perversion”) before
the BSA changed their file classification system in recent years. This dataset contained files involving 6,878
(88.0%) Adult IVs, and 941 (12.0%) Youth IVs. IV files were most commonly classified in the Child Sexual
Abuse (CSA) category, with this representing 75.9 percent of the total number of Adult and Youth files
stemming from the 70-year period.

The number of files involving Adult IVs accused of CSA (A-CSA) experienced a peak near the end of the
1980s, and then declined irregularly for the remaining years of files reviewed. This decline is consistent with the
reduced rates of child sexual abuse and other forms of violent crime observed over this same time period in
American society. In contrast to the decline in the number of CSA files found among the Adult IV files, there
was no comparable decline observed in the Youth CSA IV files (Y-CSA). There was an average of 32 Youth
CSA IV files opened each year from 1990, when this designation was first utilized by BSA.

The IV files were submitted to BSA National Council from local councils throughout the USA and from some
international locations. These numbers ranged from a low of 0.1 percent submitted from Puerto Rico and
Wyoming to a high of 6.4 percent submitted from Texas and 7.4 percent from California. Given that some
child molesters may relocate repeatedly to avoid detection, we further examined the A-CSA IVs (5.6 percent)
who were known to have been registered in different geographical locations while involved in Scouting. These
analyses indicated that the IVs registered in multiple states had significantly more years of involvement in the
BSA as adults, more alleged victims, more re-registration attempts, and a greater proportion of Scouting-
involved-only or mixed (Scouting-involved and non-Scouting-involved) victims.

We found that law enforcement or Child Protective Services (CPS) were involved with the IV, the victim(s), the
reporting of the alleged abuse, or the investigation of the alleged abuse in 95.3 percent of the A-CSA IV files
before 1988 and 97.6 percent of the files after 1987. Law enforcement or CPS were involved in 95.2 percent of
the Youth IV files. In 2013, after the IV files were sent to UVA, the BSA also began a separate review of all
“P-coded” files dating from 1965 to ensure that law enforcement had been contacted and notified of all incidents
of alleged sexual abuse contained in the IV files if confirmation of such was not clearly noted in the files.




                                                                                                            xiv
           Case 20-10343-LSS              Doc 4      Filed 02/18/20        Page 55 of 281


Opening of A-CSA and Y-CSA Ineligible Volunteer Files

Notification by law enforcement or the issuing of an arrest warrant constituted the primary path (55.5%) by
which the BSA became aware of allegations of sexual abuse by one of its adult volunteer leaders. This pathway
was common, although less frequent, in instances that involved youth (37.1%).

Disclosures by the victims were central to the investigation of IVs within BSA whether they occurred directly
in the context of Scouting, through a family member, or through either of these avenues to law enforcement.
These disclosures revealed the presence of sexual abuse far more often than did the observation of suspicious
behavior by a third party, the presence of physical evidence or injury, the presence of pornography, other social
media postings, or the uncovering of a criminal history for a specific IV. Family members prompted notification
to BSA of the abuse of a child in an additional 24.5 percent of the allegations involving Adult IVs and 41.3
percent of the Youth IVs.

In 14.1 percent of the files after 1987, Adult IVs tried to dispute the initial allegations of inappropriate sexual
behavior that were being levied against them. These numbers reflect only instances in which an IV’s disputation
was not successful, as cases where a regional or national review reversed a revocation were removed from the
VSD.

After the opening of an A-CSA file, the BSA placed 75 (5.0%) of the A-CSA IVs on probation prior to 1988,
and 30 (0.8%) after 1987. The use of probation with IVs alleged to have acted in a sexually inappropriate manner
with youth was no longer used by the BSA after 1991. We found no mention of probation with this group in the IV
files after 1994. The use of probation for other VSD classifications was terminated by the BSA in 2008.

It was not uncommon for individuals to obtain psychiatric treatment during the probationary period, with
treatment at that time being seen as a viable and effective response to psychological disturbances associated
with sexually offending against children. Of the 105 individuals placed on probation, 13 (17.3%) reoffended
after they were reinstated from 1946 through 1987, and 4 (13.3%) reoffended from 1988 through 2016.

As part of the coding, our reviews identified 106 files (.02%) in which we identified credible information
suggesting actions had been taken to limit dissemination of information concerning child sexual abuse
associated with Scouting. We classified these files according to seven descriptive sub-categories, namely: (1)
parental request/action; (2) Scouting efforts to avoid media coverage; (3) action taken by individual with no
current affiliation to Scouting; (4) incompetency; (5) different points of view; (6) cover- up conducted by local
personnel; (7) cover-up by the BSA National Council. We found no incident of a cover-up initiated or condoned
by the National Council.




                                                                                                           xv
           Case 20-10343-LSS            Doc 4      Filed 02/18/20          Page 56 of 281


Attributes of Adult Ineligible Volunteers

The most consistent information found in the CSA IV files referenced the physical attributes of the IVs, along
with their occupations and special interests. Historically, this information was used to identify IVs who
attempted to re-register after having their registration revoked by BSA.

The vast majority of Adult IVs entered into the files for CSA were males (98.5%), although 1.5 percent of the
A-CSA IV files did involve women who allegedly abused children. These women included those who allegedly
offended against children alone, and those who did so with a male accomplice. A-CSA IVs most commonly
fell in the 30-39 age range (29.5%) at the time the IV files was opened, although files were somethings opened
years after the alleged offenses. Rates of CSA declined gradually for men over the age of 40 years. One IV was
95 years of age when the CSA file was opened, although it was opened based on allegations of sexual abuse
that had been perpetrated decades earlier.

The A-CSA IVs were involved in Scouting for an average of 5.9 years before their file was first opened, with a
range of 0 to 60 years prior to their alleged sexual abuse being identified. There were limited data in the files
concerning whether or not the A-CSA IVs had been involved in Scouting as a youth. The data that were
available indicated that at least 21.4 percent of the A-CSA IVs were known to have been involved in Scouting
when they were youth, with this involvement lasting an average of 6.8 years.

In general, the A-CSA IVs tended to be Caucasian, which is consistent with the racial makeup of the larger
BSA organization. The employment of the A-CSA IVs varied across the full range of occupations identified in
the U.S. census. At least one third of the IVs were employed in positions that provided them either authority
over or easy access to children. One fifth of the IVs were employed in schools and libraries, community
programs and social services, and healthcare. Another 13 percent were involved in some military capacity or in
law enforcement. Almost one-third of the A-CSA IVs were also known to have participated in some type of
volunteer youth activity. These activities included other youth mentoring programs, community sports teams,
recreational programs, and involvement in various faith-based programs for children and adolescents.

The most common Scouting positions held by the A-CSA IVs at the time that they were entered into the VSD
included Scoutmasters (24.1%), Assistant Scoutmasters (22.5%), and Committee Members (10.9%).

We found that at least 65.4 percent of the A-CSA IVs had been arrested for a sex crime, as documented in their
IV files. Those that were convicted received prison sentences ranging from 0 to 400 years, with a mean of 10.6
years and a median of 5.0 years in the cases opened before 1987, and a mean of 12.5 years and a median of 6.0
years in the cases opened after 1987.

Although our coding was restricted to the information included in the IV files, which was sometimes quite
limited, we examined all available information for evidence of various personal characteristics that might be

                                                                                                         xvi
           Case 20-10343-LSS            Doc 4      Filed 02/18/20       Page 57 of 281


relevant to child sexual abuse. The data revealed that the A-CSA IVs alleged to have sexually abused a child
were not frequently portrayed as being antisocial in their attitudes or behavior (2.8%), were not commonly
known to be suffering from a substance abuse disorder (1.3%), and did not generally identify or acknowledge
themselves as being homosexual (2.4%), bisexual (0.4%), or pedophilic (2.5%). The special affinity for children
often attributed to pedophiles was observed in only 4.3 percent of the A-CSA IV files (for example, being the
favorite coach on a community sports team). Among the A-CSA IVs, 2.8 percent were identified as suffering
from some type of mental disorder, and 0.4 percent were known to be taking psychotropic medication.

The Y-CSA IVs were almost exclusively male and generally 14 years of age or older. However, there were 31
Youth IVs aged ten years or younger, and 131 between the ages of 11 and 13 years. The abusive sexual contact
that allegedly occurred in the Y-CSA files tended to involve an IV who was at least three years older (49.8%)
and physically larger (31.9%) than their victim(s). Cognitive differences (15.3%) and leadership differences
(12.8%) were also observed.

Alleged Victims of CSA by Adult and Youth IVs

We were able to locate information concerning 7,762 (81.2%) alleged male victims and 1,792 (18.8%) alleged
female victims in the A-CSA IV files dated 1946 through 2016. The Y-CSA IV files contained information on
913 (75.3%) male and 299 (24.7%) female alleged victims of Y-CSA. In the A-CSA files, we were able to identify
5,116 (49.5%) Scouting-involved victims and 5,221 (50.5%) non-Scouting involved victims. Within the Y-CSA
files, we located 682 (51.2%) Scouting-involved victims and 651 (48.8%) non-Scouting involved victims

The alleged victims ranged from <1 to 17 years of age for the A-CSA IVs, and 1 to 17 for the Y-CSA IVs.
Depending on the method of age calculation used, the average age of the victims identified in the A-CSA IV
files was approximately 12 years when the sexual abuse began, and approximately 13 years when the abuse was
reported to the BSA. In some instances, the abusive relationship continued until the alleged victim had passed
the age of majority. The average age for alleged victims identified in the Y-CSA files was slightly younger with
the average age of the victims being approximately 11 years when the abuse began and still being 11 years of
age when the IV file was opened.

The CSA IV files contained some files that indicated an extraordinarily large number of child victims, up to
250 for one A-CSA IV and 51 for one Y-CSA IV. However, these large victim counts were the exception rather
than the rule, with the estimated median victim count for A-CSA IVs being three, and for Y-CSA IVs, two
different victims. When the coders counted victims that could be individually identified as required for coding
on the IVRS, the median number of victims fell to one for both the A-CSA IVs and Y-CSA IVs.

The number of alleged victims associated with the A-CSA IV files opened each year decreased from a high of
615 in 1989 to a low of 86 in 2009, mirroring the decline in the number of new IV files opened across this same


                                                                                                        xvii
           Case 20-10343-LSS             Doc 4     Filed 02/18/20        Page 58 of 281


time period. The number of alleged victims of Y-CSA IVs varied less across the shorter period that information
on Youth IVs was collected (1990-2016), ranging from a high of 79 in 2012 to a low of 23 in 2005.

Significant to programming was the finding that 702 or 13.9% of the A-CSA IV had some type of familial
relationship with their victim(s). Of this group, 72.0% had been arrested at some point for a sex crime. This
finding underscores the importance of moving beyond categorical assumptions concerning the sexual abuse of
children in youth-serving organizations and understanding of the vulnerability of children across the various
relationships that define their lives.

Observed Victim Selection Patterns of Adult and Youth CSA IVs

We found remarkably consistent patterns among the alleged victims of both the A-CSA and Y-CSA IVs,
suggesting that perpetrators tended to choose victims of a particular age, gender, and affiliation with Scouting.
In other words, victim selection clearly did not reflect a random or purely opportunistic decision-making
process. Instead, IVs appeared to select their victims according to a combination of convenient acquisition
patterns and personal sexual motivations for the abusive behavior (e.g., specific sexual interest in victims of a
particular age and gender).

The majority of both A-CSA and Y-CSA IVs had only one alleged child victim and few had more than five
victims. Specifically, 104 A-CSA IVs had 10 or more alleged victims of child sexual abuse, and 18 had 20 or more
alleged victims of child sexual abuse. Within the Y-CSA files, we found 28 Y-CSA IVs with five or more alleged
victims and, four Y-CSA IVs with 10 or more alleged victims.

In reviewing the victim age preferences of the IVs, we chose to follow the age cut-offs used in the Diagnostic
and Statistical Manual of Mental Disorders (Edition 5) (2013) for diagnosing Pedophilia. We found that 1,464
(53.8%) A-CSA IVs allegedly sexually abused only children aged 13 years and younger, 963 (35.4%) only children
aged 14 years and older, and 296 (10.8%) allegedly sexually abused children across both of these age groups.
The data also indicated that 442 (86.7%) Y-CSA IVs allegedly sexually abused only children 13 years of age and
younger, 53 (10.4%) allegedly sexually abused only children 14 years of age and older, and 15 (2.9%) allegedly
sexually abused children across both age groups. The younger age skew of victims among Youth IVs is likely
due to the fact that Youth IVs tended to abuse victims younger than themselves.

Along these lines, we found that IVs tended to sexually abuse only male or only female victims, with a much
smaller percentage offending indiscriminately against both male and female victims. We found that 3,016
(70.7%) A-CSA IVs had male victims only, 1,085 (25.4%) had female victims only, and 167 (3.9%) had victims
that included both male and female children. A similar pattern was observed with the Y-CSA IVs.

Victim selection based upon the Scouting affiliation of the victim was also relatively comparable across the A–
CSA IVs and Y-CSA IVs. Fifty percent of the A-CSA IVs and 48.2 percent of the Y-CSA IVs offended only

                                                                                                         xviii
           Case 20-10343-LSS            Doc 4      Filed 02/18/20         Page 59 of 281


against non-Scouting involved youth; 41.5% of A-CSA IVs and 47.0% of the Y-CSA IVs only against Scouting-
involved IVs, and 8.5% of A-CSA IVs and 5.0% of the Y-CSA IVs against both groups of victims.

Techniques Used to Access Victims and Avoid Detection

The A-CSA IVs tended to use child attracting activities and interests, travel and exciting adventure, and the
creation of an intimate relationship with a sense of caring to access their victims. It was also common for A-CSA
IVs to abuse a youth whom they perceived to be sleeping and/or to misattribute the sexual acts during or after
the fact. Further, with older victims, the A-CSA IVs often singled out a youth to make them feel special, enable
them to engage in pseudo-adult activities, provide them access to alcohol or drugs, expose them to pornography,
or engage them in other activities designed to arouse them sexually. The minority of A-CSA IVs who offended
against youth of varying ages appeared more likely to provide their alleged victims with money and gifts. The
Y-CSA IVs used a variety of victim-accessing behaviors which again varied by the age of the victim.

We discovered little information in the A-CSA files that was indicative of specific “techniques” used to keep
the child victims from reporting the sexual abuse to others. These data were missing in up to 62 percent of the
files. However, the data that were available suggested that some reasons the child victims of A-CSA-IVs failed
to disclose the abuse was fear of losing an important relationship, losing opportunities they valued, or being
embarrassed by what they would have to tell others. There were also indications that some of the younger youth
were subjected to threats of physical harm if they disclosed the abuse.

A considerable number of the alleged victims of both the A-CSA and Y-CSA IVs reported their abuse after the
first incident. This rate varied based upon the victim selection patterns of the perpetrators. With the
Adult IVs who allegedly abused only victims under the age of 14 years, 15.5% of the known victims
reported their alleged abuse after the first incident. This can be compared to 17.8% of victims
abused by perpetrators with victims only over the age of 14 years and 10.2% of youth who were
victimized by perpetrators with victims in both age categories. More victims of Y-CSA IVs reported
their abuse after the first incident. These rates varied from a low of 29.4% to 34.1% over the three
victim selection types.

In terms of the sexual behaviors allegedly experienced by the male and female victims, we found that the female
victims were two to three times more likely to have experienced penetration by both the A-CSA and Y-CSA
IVs. We found that 14.3 percent of the girl victims and 14.8 percent of the boy victims of A-CSA IVs reported
their abuse immediately, and 21.5 percent of the girl victims and 32.0 percent of the boy victims of Y-CSA IVs.
These findings contradict clinical lore that asserts that boy victims of CSA are more reticent to report sexual
abuse than girl victims of CSA.




                                                                                                         xix
           Case 20-10343-LSS              Doc 4      Filed 02/18/20         Page 60 of 281


Issue of Pedophilia and Mixed Offending

Based upon the observed consistency of the age preferences demonstrated by the majority of A-CSA and Y-
CSA IVs, we decided to explore tentatively the “likely presence” or ‘likely absence” of a pedophilic, paraphilic
sexual interest in children among the IVs in sample. In seeking to identify this group, we aligned with the criteria
set forth by the Diagnostic and Statistical Manual of Mental Disorders, Edition 5, which identifies 13 years of age or
younger as the most common age for making a formal diagnosis of pedophilia. In identifying this group of IVs,
which we termed “likely pedophiles” or LPs, we used six variables or composites that were available in our
database: (1) if the IV self-identified as a pedophile; (2) if the IV indicated some type of use or distribution of
child pornography; (3) if the IV had at least three victims 13 years or younger and no known victims 14 years or
older; (4) if the IV had been coded according to the non-specific victim code of child pornography; (5) if the
IV was removed from Scouting for allegations of child pornography without any allegations of direct child
victimization; and (6) the IV had been arrested for possessing child pornography or distributing child
pornography. These analyses indicated that 14.5 percent of the Adult and Youth IVs met our classification
criteria for “likely” being pedophilic.

We also found 801 (10%) A-CSA and Y-CSA IVs who deviated from a consistent pattern of victim selection
with respect to age, gender, and/or Scouting affiliation in their choice of child victims. These IVs had longer
IV files, more child victims, more victims under and over the age of 13 years, more Scouting and non-Scouting
affiliated child victims, more male victims, and more female victims. The effect sizes of these differences were
medium to large for the majority of these comparisons. The Mixed Offender group was also more often
considered unstable members of the local community and had more frequently come to the attention of law
enforcement and arrested for a sex crime.

Relevant BSA Policy Issues Pertinent to Child Sexual Abuse

After 1987, 56.2 percent of all allegations of child sexual abuse by Scouting-involved youth occurred in the
context of activities that were formally associated with Scouting. When the alleged abuse did occur during a
BSA-sponsored activity, the most frequent setting for both A-CSA IVs and Y-CSA IVs involved camping.

When the abuse was alleged to have occurred outside of Scouting-sponsored events, the locations included the
IV’s home, an activity such as a movie or ball game that involved the IV and other Troop members but which
was not organized or convened under the auspices of Scouting, and/or outdoor and camping events that were
informally arranged and which occurred without the approval of the Troop Committee.




                                                                                                             xx
           Case 20-10343-LSS             Doc 4      Filed 02/18/20        Page 61 of 281


Limitations of the Data

When considering our data analyses and the conclusions derived from them, it is important to remain aware of
the limitations of these data. The VSD files are administrative files that for almost 100 years have been managed
by the registration department of the BSA. They were created as part of the system used to serve as a filter for
the yearly registration that was required of each volunteer leader, a process used to track all adults who had
regular contact with children through the BSA. These names were historically checked by hand each year until
the 1980s when this process became computerized, allowing for a more rapid comparison of names across the
different BSA information systems. This information was intended only to fulfill the function of comparing
names of potential registrants to the individuals listed in the IV files, and was never collected for research
purposes As such, the information requested from the local councils focused on identifying the alleged
perpetrator, determining how this person might be identified if they sought to re-register after having their
registration revoked by the BSA, and establishing that there was sufficient information to make reasonable the
conclusion that the identified individual had, in fact, been involved in inappropriate behavior that did not meet
the leadership standards of the organization.

Conclusions

Based upon the totality of the data analyzed, we concluded that the IV files created as part of the VSD served
a worthwhile purpose within BSA by helping to identify individuals who were unfit to work directly with
children and removing them from Scouting. Over the past 70 years, the VSD has identified and removed from
Scouting 1,133 men who appear to suffer from a pedophilic sexual interest in children; 801 men who seemed
indiscriminately and possibly impulsively sexually exploitive of children; and 3,118 men who appear to been
sexually involved with children but with less intrusive behaviors and a fewer numbers of victims.

The data summarized in our report indicate that Scouting -involved adults commonly offended against only
non-Scouting involved youth, that these abusive relationships often overlapped with family relationships, that
IVs were commonly involved in other youth-serving organizations, and that the employment of the IVs placed
them in schools, in human services, and even in organizations designed specifically to protect children from
harm. This interplay of positions often in a single community underscores the need for an integrated approach
to child protection that considers the totality of the daily lives of both perpetrators and victims of CSA in order
to avoid falling prey to “tunnel vision” that attempts a too-narrow solution to a far-reaching problem. The
public health perspective on child sexual abuse, which views child sexual abuse as one form of child injury that
can occur across multiple contexts, possibly holds the linking potential needed to serve this important
integrative function. The rush to categorize child sexual abuse primarily based on where it happens keeps us
from delving into the importance questions such as the etiology of pedophilia, how it might be managed by
those who suffer from it, and how can victims be quickly identified, assisted and offered restitution outside the
traumatizing and costly gyrations of the court system.

                                                                                                           xxi
           Case 20-10343-LSS            Doc 4      Filed 02/18/20       Page 62 of 281


Our analyses have identified 12,284 sexually abused children, approximately one-half that were involved in
Scouting and one-half that were not. This finding underscores the pervasive nature of child sexual abuse
throughout society and the importance of an integrative and collaborative effort to address it. However, these
same data also demonstrated the relative safety of youth involved in Scouting. As illustrated, an average of 81
A-CSA IVs was identified each year out of an average of 1,762,602 adult volunteer leaders registered each year
in Scouting. On average, 14 Y-CSA IVs were identified each year, out of an average of 5,105,099 youth who
register with Scouting each year. Similarly, the number of youth who were allegedly sexually abused in Scouting
each year is very low, with an estimated average of 78 youth out of an average of 5,105,099 youth registered in
Scouting on a yearly basis. These findings are congruent with a large study conducted by Shattuck, Finkelhor,
Turner, and Hamby (2016) which led the authors to conclude, “[a]buse in youth-serving organizations was a
relatively rare form of abuse, dwarfed by abuse by family members and other adults” (p. 1).

Finally, our data demonstrate that sexual abuse of children in Scouting is not perpetrated by a consistent nor a
single type of offender. Our victim analyses did demonstrate that IVs showed a marked tendency to select only
victims that fit a specific profile according to age, gender, and Scouting affiliation. However, the sample also
contained a variety of types of offenders, including youth who sexually offended against other youth, adolescent
boys involved in mutual sexual exploration, linked cases of exploitation based on prior patterns of abuse,
antisocial men who repeatedly exploited many different types of victims, and some men who appear to have
offended against a single youth after being involved in Scouting for many years. These findings underscore the
importance of moving beyond a simplistic explanations of child sexual abuse to better capture the many
different motivations that can prompt individuals to be sexually exploitive of children.




                                                                                                        xxii
                Case 20-10343-LSS                              Doc 4           Filed 02/18/20                    Page 63 of 281


                                                               TABLE OF CONTENTS
Introduction ........................................................................................................................................................1
      Historical Context of the BSA and the Ineligible Volunteer Files ...................................................................... 2
Methodology .................................................................................................................................................... 20
Nature and Content of the IV Files ............................................................................................................. 24
      Incident Codes for Adult and Youth IVs.............................................................................................................. 24
      Making Sense of these Numbers: A Proportional Assessment ......................................................................... 28
      Geographical Distribution of Adult and Youth IVs ........................................................................................... 30
      Public Documentation and Law Enforcement Involvement in IV Files......................................................... 31
Activities Surrounding Creation of CSA-Coded IV Files ......................................................................... 34
      File Opening and Initial Allegations....................................................................................................................... 34
      Procedural Elements of the File Contents ............................................................................................................ 39
      IV Responses to Allegations.................................................................................................................................... 42
Attributes of Adult Ineligible Volunteers .................................................................................................... 43
Attributes of Youth CSA Ineligible Volunteers ......................................................................................... 53
Alleged Victims of CSA by Adult and Youth IVs...................................................................................... 54
      Defining Victim Categories for Reviewing Victim Selection Patterns ............................................................. 54
      Identifying Victim Selection Criteria among A-CSA and Y-CSA IVs .............................................................. 58
Observed Victim Selection Patterns of Adult and Youth CSA IVs ........................................................ 61
      Frequency of Victim Selection Patterns among A-CSA and Y-CSA IVs ........................................................ 66
Techniques used to Access Victims and Avoid Detection ....................................................................... 70
Nature of Alleged Abuse by Duration and Sexual Activity ...................................................................... 74
Issue of Pedophilia and Mixed Offending .................................................................................................. 78
Location of Child Sexual Abuse for Scouting-Affiliated Victims ............................................................ 84
Conclusions ...................................................................................................................................................... 85
      The Significance of the IV Files for the BSA ....................................................................................................... 86
      The Nature of the Abuse Identified in the IV Files ............................................................................................ 90
      Informing BSA Youth Protection Programs ........................................................................................................ 95
      Limitations of the Data ............................................................................................................................................ 96
      Final Comments ........................................................................................................................................................ 98
References ...................................................................................................................................................... 100
Appendix A: BSA Volunteer Screening Database Coding Manual
Appendix B: Coder Reliability, 1946–2016 Files
Appendix C: Screenshot of Filtrum Registration Screening Module
Appendix D: Yearly Presentation of Tabled Data

                                                                                                                                                                    xxiii
               Case 20-10343-LSS                       Doc 4         Filed 02/18/20               Page 64 of 281


                                                             LIST OF TABLES
Table 1: Descriptions of all Adult and Youth IV Files ............................................................................................... 23
Table 2: Adult and Youth Incident Codes for 7,819 IV Files: Jan. 1, 1946 to Dec. 31, 2016 .............................. 25
Table 3: Adult Incident Codes for 6,878 Adult IV Files: Jan. 1, 1946 to Dec. 31, 2016....................................... 25
Table 4: Youth Incident Codes for 941 Youth IV Files: Jan. 1, 1946 to Dec. 31, 2016 ....................................... 26
Table 5: Adult and Youth IV Files by State or International Council of Origin.................................................... 30
Table 6: Public Source Content of Adult and Youth CSA IV Files ......................................................................... 32
Table 7: Involvement of Law Enforcement in Reporting or Investigating Allegations........................................ 34
Table 8: Dynamics Surrounding the Opening of Adult and Youth CSA IV Files................................................. 35
Table 9: Initial Reports of Allegations Identified in the Adult and Youth CSA IV Files ..................................... 36
Table 10: Response of Local Council to Allegations of CSA by Adult and Youth IV Files ................................ 38
Table 11: Use of Probation with A-CSA and Y-CSA IVs ......................................................................................... 39
Table 12: Attempts to Avoid Disclosure of Abuse by Adult and Youth CSA IV Files........................................ 40
Table 13: Responses of Adult IVs to Allegations of CSA ......................................................................................... 42
Table 14: Responses of Youth IVs to Allegations of CSA ........................................................................................ 43
Table 15: Demographic Characteristics of Adult IVs with Allegations of CSA..................................................... 44
Table 16: Physical Characteristics of Adult IVs with Allegations of CSA............................................................... 46
Table 17: Scouting Registration of Adult IVs with Allegations of CSA .................................................................. 47
Table 18: Identified Characteristics Associated with Offending among A-CSA IVs ............................................ 49
Table 19: Attempts to Reregister by A-CSA IVs......................................................................................................... 51
Table 20: Involvement in Pornography and Digital Media by A-CSA IVs by Decade......................................... 52
Table 21: Involvement in Other YSOs by A-CSA IVs (IVRS) ................................................................................. 52
Table 22: Demographic Characteristics of Y-CSA IVs (IVRS) ................................................................................ 53
Table 23: Dynamics of Alleged Sexual Activity by Y-CSA IVs ................................................................................ 54
Table 24: Estimated and Coded Number of Alleged Victims of A-CSA and Y-CSA IVs .................................. 55
Table 25: Measures of the Ages of Alleged Victims of Adult and Youth IVs........................................................ 58
Table 26: Select Characteristics of Identified Victims of Alleged A-CSA and Y-CSA .......................................... 61
Table 27: Select Characteristics of A-CSA IVs by Number of Victims by Decades ............................................. 65
Table 28: Select Characteristics of Y-CSA IVs by Number of Victims................................................................... 65
Table 29: Identified Behaviors to Gain Access and Compliance by Victim Age ................................................... 71
Table 30: Identified Techniques to Avoid Detection by Victim Age ...................................................................... 72
Table 31: Identified Behaviors to Gain Access and Compliance by Victim Gender ............................................ 73
Table 32: Identified Techniques to Avoid Detection by Victim Gender ................................................................ 74
Table 33: Duration of Alleged CSA by A-CSA and Y-CSA IVs............................................................................... 75
Table 34: Chi Square Analyses of Victim Selection Characteristics with Duration of Abuse.............................. 75
Table 35: Alleged Sexual Behavior by Victim Age ...................................................................................................... 77
Table 36: Alleged Sexual Behavior by Victim Gender................................................................................................ 78
Table 37: Frequency of Component Variables for Pedophilia Composite ............................................................. 79
Table 38: Indications of Pedophilia Compared on Select Variables ........................................................................ 80
Table 39: Indications of Pedophilia Compared on Select Variables, Continued ................................................... 81
Table 40: Indications of Mixed Victim Selection Compared on Select Variables.................................................. 82
Table 41: Indications of Mixed Victim Selection Compared on Select Variables, Continued ............................. 83
Table 42: Location of Alleged Abuse for Youth Registered in Scouting ................................................................ 84


                                                                                                                                              xxiv
               Case 20-10343-LSS                       Doc 4         Filed 02/18/20               Page 65 of 281


                                                            LIST OF FIGURES

Figure 1. Incident Codes for 7,819 Adult and Youth IV Files: Jan. 1, 1946, to Dec 31, 2016 ............................ 27
Figure 2. Incident Codes for 1,884 Adult and Youth IV Files, Excluding CSA and Y-CSA ............................... 28
Figure 3. Visual Representation of Identified Adult IVs Relative to Adults Registered ....................................... 28
Figure 4. Visual Representation of Identified Youth IVs Relative to Youth Registered ...................................... 29
Figure 5. Descriptive Contents of CSA IV Files: Adult and Youth IVs.................................................................. 33
Figure 6. Initial Allegations of A-CSA and Y-CSA ..................................................................................................... 37
Figure 7. Responses of Local Council to Allegations of CSA by Adult IVs over Time ....................................... 39
Figure 8. Attempts to Re-register by A-CSA IVs by Year of Removal ................................................................... 50
Figure 9. Numbers of Alleged Victims of A-CSA and Y-CSA IVs by Year ........................................................... 56
Figure 10. Visual Representation of Identified Alleged Youth Victims1 Relative to Youth Registered ............ 57
Figure 11. Gender of Alleged Victims of A-CSA and Y-CSA .................................................................................. 59
Figure 12. Scouting Affiliation of Alleged Victims of A-CSA and Y-CSA ............................................................. 60
Figure 13. Adult and Youth CSA IVs by Number of Victims .................................................................................. 62
Figure 14. A-CSA and Y-CSA IVs’ Observed Victim Selection: Age of Victims .................................................. 63
Figure 15. A-CSA and Y-CSA IVs’ Observed Victim Selection: Gender of Victims ........................................... 63
Figure 16. A-CSA and Y-CSA IVs’ Observed Victim Selection: Scouting Affiliation of Victims ...................... 64
Figure 17. Bar Charts of A-CSA IVs’ Total Victim Count: Age of Victims ........................................................... 66
Figure 18. Bar Charts of Y-CSA IVs’ Total Victim Count: Age of Victims ........................................................... 67
Figure 19. Bar Charts of A-CSA IVs’ Total Victim Count: Victim Gender ........................................................... 68
Figure 20. Bar Charts of Y-CSA IVs’ Total Victim Count: Victim Gender ........................................................... 68
Figure 21. Bar Charts of A-CSA IVs’ Total Victim Count: Scouting Affiliation ................................................... 69
Figure 22. Bar Charts of Y-CSA IVs’ Total Victim Count: Scouting Affiliation ................................................... 70
Figure 23 A and B: Duration of Abuse for Male and Female Victims..................................................................... 76
Figure 24 A and B: Duration of Abuse for Scouts and Non-Scouts........................................................................ 76
Figure 25 A and B: Duration of Abuse by A-CSA and Y-CSA ................................................................................ 77




                                                                                                                                              xxv
           Case 20-10343-LSS             Doc 4      Filed 02/18/20        Page 66 of 281



                                              INTRODUCTION

In the following report, we present data summarizing the content of 7,819 Ineligible Volunteer (IV) files
generated by the Boy Scouts of America (BSA) from 1946 through 2016, this information having been obtained
as part of a sustained effort by the organization to screen volunteer leaders and protect youth in Scouting. The
specific files included in this study address volunteer leaders and youth members who were suspected of having
acted in an inappropriate sexual manner with youth who either were or were not involved in Scouting at the
time of the alleged abuse.

The IV files were analyzed over a four-year period at the Institute of Law, Psychiatry and Public Policy in the
University of Virginia (UVA) School of Medicine through a research contract ratified between the BSA and
UVA in 2013. The intent of the contract was to have a university-based research team review the IV files
concerning sexual misconduct in order to better inform the BSA of the aggregate content of the files, to identify
observable patterns and trends in the data over time, and to provide the BSA with a foundation for assessing
the optimal structure and applications of the membership screening database in the future. The templates used
in coding the data were developed by the UVA research team in collaboration with the BSA and were reviewed
by the Institutional Review Board for the Social and Behavioral Sciences at UVA (Protocol 2013009300).

The BSA provided the IV files to UVA as scanned PDFs, which contained 190,748 pages of case-specific
material. Each file was coded using a revised version of the Ineligible Volunteer Record Sheet (IVRS), now referred
to as the Ineligible Volunteer Designation Request (IVDR), utilized by the BSA to capture basic identifying
information about each IV and the alleged behavior that lead to the revocation of their registration. Additional
data were collected using a second template, the UVA Research Coding Form (UVA-RCF), which was designed
for the study to capture more information about the IV and their interactions with each alleged victim. The
two instruments when combined include 410 data entry fields, many of which allow for multiple reiteration of
data entry based upon the circumstances of each allegation (e.g., repeating victim-specific data fields for each
victim within a file). File distribution and coding occurred through a web-based interface designed by Custom
Application Consultation Services (CACS), a specialty application development center within Information
Technology Services (ITS) at UVA. This application allowed for the secure electronic transfer of data directly
to and from a server protected by a three-factor security system maintained by UVA-ITS.

Our report is organized into 12 sections: (1) a historical review of the inception and use of the IV files by the
BSA, (2) the methodology used to conduct the study, (3) an overview of file contents, (4) processes used in
opening the Adult and Youth IV files, (5) attributes of the Adult IVs, (6) attributes of the Youth IVs, (7)
attributes of the alleged victims, (8) observed patterns of victim selection, (9) identifiable techniques used to
access victims and avoid detection, (10) issues surrounding pedophilia and mixed offending, (11) relevant BSA
policy issues, and (12) conclusions.

                                                                                                                 1
           Case 20-10343-LSS             Doc 4      Filed 02/18/20         Page 67 of 281


Historical Context of the BSA and the Ineligible Volunteer Files

We begin our review of the BSA IV files with a historical summary of their inception, development, and
application over the past 100 years. The evolution of the IV files over time reflects important cultural changes
in our understanding of child sexual abuse and the optimal responses to it, not only by youth-serving
organizations, but also by the broader society. Integral to the history of the IV files is a complex web of societal
factors including public debate and discourse concerning child abuse in general and child sexual abuse in
particular; greater law enforcement involvement in issues traditionally handled in the privacy of the family; the
emergence of the women’s movement and its focus on sexual violence against women; an increased scholarly
interest in child sexual abuse; constantly evolving laws concerning the treatment and containment of sexual
offenders; the emergence of litigation against youth-serving organizations and other community-serving entities
for perceived failure to protect children from victimization; and an increasingly sophisticated understanding of
how to best implement and monitor various types of youth protection policies and programs. This history has
spanned over a century and has shaped the ways that sexual abuse has been understood by all organizations
involved with youth, including the Boy Scouts of America.

In the late 1890s, Robert Baden-Powell, who would later become a Lieutenant-General in the British Army,
began the development of a novel form of military training while serving in India. He expressed that the men
with whom he was serving were poorly trained for the type of effort that was required of them. To address
these deficits, he developed a series of special training courses referred to as “Scout Training.” In 1900, he
applied this same training to a group of youths who had been drafted to provide support services during the
Boer War, with the goal of enabling these young people to assume combat roles as adult men. Their ensuing
performance was thought to be exceptional, prompting Baden-Powell to begin the development of an
analogous type of Scouting program for use with boys during peacetime. He sought to devise a system that
would instill the ideals of manliness, endurance, resourcefulness, self-control, honor, and trustworthiness. He
aligned the use of uniforms, merit badges, and progressive ranks with this lengthy list of values to offer youth
identifiable emblems of advancement in their skills and capabilities as they grew into manhood. He also
emphasized the importance of the youths assuming leadership roles and learning how to teach and mentor
younger boys as they progressed through the ranks (Scheidleiger, 1948).

In 1910, William Dickson Boyce, a Chicago newspaper publisher who was familiar with the English Boy Scouts,
applied for a congressional charter to establish a national American Boy Scouts organization, which was
incorporated in Illinois and Washington, D.C. (Scheidleiger, 1948). Over the next year, various fledgling Boy
Scout groups became absorbed into the Boy Scouts of America, with the first BSA office opening in New York
City in January of 1911. Mirroring the structure created by Baden-Powell, the organization implemented a
requirement for annually renewable registration of all Scout leaders. In 1913, this requirement was expanded to
include all Scouting-affiliated youth. This yearly registration requirement was viewed as a mechanism the
organization could use to monitor its membership and ensure that only adults with the requisite moral and
                                                                                                                  2
            Case 20-10343-LSS                Doc 4      Filed 02/18/20          Page 68 of 281


leadership qualities were allowed to have sustained contact with youth. This type of review also provided a
mechanism whereby adults who were found to be mentally and morally “unfit” and “unworthy” of involvement
in Scouting could be identified and removed from any further involvement with youth (Murray, 1937).

Integral to the BSA registration process was the creation of a list comparable in function to the “Grey List,”
which had previously been implemented by Baden-Powell to keep track of individuals who had been removed
from Scouting in Britain. Generated within the Registration Department of BSA, the Ineligible Volunteer (IV)
files were used to track individuals who were believed to have failed to meet the necessary standards of
leadership, necessitating the revocation of their BSA registration. The initial classification of these files included
seven categories of behavior or infractions, namely criminal, financial, perversion, theft, moral, leadership, and
religion. In 1935, Colonel Teddy Roosevelt, President of the Greater New York BSA Foundation, referenced
the list during an address at the 25th anniversary of the Scout’s National Council in Chicago.1 As part of his
address, Roosevelt stressed the importance of carefully monitoring the integrity of the leaders who were
entering Scouting:
         We have, as have been reported to the personnel committee, a confidential list of 2,904 men from
         every state and large city in the nation who are undesirables. Eight hundred and forty-seven of these
         men are wholly undesirable for any work with boys no matter how limited–they are morally unfit.
         Every applicant is checked with care against the confidential file. Every man seeking certification must
         meet these conditions and any other safeguards that we can devise for surer protection (Murray, 1937,
         p. 359).
Some months later, The New York Times published an article that sought to address speculations that had arisen
in response to the remarks made by Colonel Roosevelt at the Scouting event (Boy Scouts Head, June 9, 1935).
In the article, “Boy Scouts Head Explains ‘Red’ List,” Dr. James E. West, Chief Scout Executive, clarified that
the term “red flag list” was not being used by BSA to identify and exclude communists from Scouting. Rather,
he explained that it constituted an administrative shorthand for the red stickers placed on the registration cards
of men who had been reviewed and denied further participation in Scouting.

In the article, Dr. West clarified that the revocation of a leader’s registration could be prompted by various
causes, including “moral perversion.” He reflected that the subset of individuals excluded for reasons of moral
perversion appeared to be made up of two distinct groups. One group seemed to be comprised of men who
were “morally imbalanced” and whose sexual interest in boys was the sole motivation for their involvement in
Scouting. The other group appeared to be made up of men who were “soundly balanced” but who became
“morbid on the subject” following their immersion in youth activities with boys, and “sometimes [gave] way to
temptation… [making] them degenerate.” Dr. West estimated that 30 percent of the 2,919 men on the list in
1935 fell within these two categories of degeneration, while the remaining men were believed to be guilty of


1 Boy Scouts of America (BSA) refers only to the national organization chartered by Congress. However, BSA issues
annual charters to local organizations and groups of individuals to operate Scouting units. BSA also issues annual
charters to local, not-for-profit corporations called councils that are organized to support the Scouting units in their
community. The Greater New York BSA Foundation, of which Colonel Roosevelt was President at the time of his
remarks, was one such local organization chartered by the BSA national organization.
                                                                                                                           3
           Case 20-10343-LSS            Doc 4      Filed 02/18/20        Page 69 of 281


mishandling Scout funds, being mentally incompetent, and/or being “organization misfits.” In the article, Dr.
West sought to contextualize the problem, reflecting that during the previous 25 years, the organization had
registered 1,325,000 individual adult male volunteers. Of these, 2,919 were ultimately placed on the “red flag
list,” inducing Dr. West to conclude that the problem with individual volunteers was “not very alarming” (Boy
Scouts Head, June 9, 1935).

In a legal affidavit compiled in 2010, the Senior Membership Administrator of BSA, Nathaniel Marshall,
described the process used to maintain the IV files prior to the advent of computers. During these earlier years,
the name of each IV was entered onto a card, which was organized alphabetically into a Rolodex. Each year,
during the registration period, the administrative staff would check each volunteer registration against the
names contained in the Rolodex. To improve efficiency, cards in the Rolodex were removed when the BSA
became aware that the IV had reached the age of 75 years or had died. According to Mr. Marshall, this deletion
practice ended when the lists were transferred to a computer-based registration system. A table appended to
the affidavit identified six classification codes used to identify IVs from 1926 through 1985, namely problems
associated with finances, leadership, morals, perversion, theft, and religion. The table further indicated that
1,587 files were opened from 1946 through 1985 with 1,123, or 71 percent, referencing concerns related to the
perversion or “P” classification category (Marshall Affidavit, 2010).

This effort by the BSA to identify men who were “morally imbalanced” as expressed through a sexual interest
in children was occurring at a time when American society in general had become increasingly fearful of sexual
violence, some of which involved children. The image of the sex offender as a “sexual psychopath” began to
emerge by the 1930s, based in part on the testimony of mental health experts at the trials of a number of
infamous serial rapists and murderers, some of whom targeted children (e.g., Leopold and Loeb, Albert Fish).
In 1937, angry citizens began holding meetings across the country, inviting representatives of police
departments, state legislatures, and civil groups to attend, demanding action against the wave of sex crimes they
believed to be threatening the safety of children. In 1947, FBI Director J. Edgar Hoover published an article in
American Magazine asserting the following:
        The most rapidly increasing type of crime is that perpetrated by degenerate sex offenders… Should
        wild beasts break out of circus cages, a whole city would be mobilized instantly. But depraved human
        beings, more savage than beasts, are permitted to rove America at will. (Hoover, 1947, p. 32)
In 1955, American Magazine printed another article by Hoover, where he went on to describe the scope and rate
of sex offenses observed by law enforcement:
        During 1953, sex offenses reached an all-time high, with arrests occurring at the rate of one every 28.6
        minutes in the 1,174 cities which reported statistics. If this ratio holds true for the whole country, it
        means that a sex criminal was arrested somewhere every 6.7 minutes, day and night. Of all crimes
        against the person, one out of seven is now of this nature. Rape cases have increased 110 per cent since
        1937. And for every arrest made in a sex case we know that several similar crimes occurred in which
        the offender was not apprehended or no report made to the police. (Hoover, 1955, p. 19)
Hoover criticized parents for adopting an “ostrich-like” attitude to the problem and for not adequately training
and safeguarding their own children. He also argued that sex offenders were different from other types of
                                                                                                               4
           Case 20-10343-LSS              Doc 4      Filed 02/18/20        Page 70 of 281


criminals as they were motivated to offend because they were emotionally and mentally ill. He asserted that
they could be changed into decent citizens only through “far reaching” medical and psychiatric treatment:
        We raise millions of dollars every year, and properly so, to combat cancer, heart disease, polio and
        other diseases of the body, but as a nation, we take almost no steps to cure the sick minds of those
        who prey upon innocent children. This is because most of us have no sympathy for such individuals.
        But by neglecting their sickness we only hurt ourselves and are just as unwise as we would be if we
        permitted victims of contagious diseases to roam unsupervised in our midst.” (Hoover, 1955, p. 101)
These concerns triggered the passage of new laws in many states designed to contain sexually violent offenders,
often in state psychiatric facilities. The statutes took a variety of forms, including civil commitment, criminal
sentencing enhancements, or a hybrid of both approaches. Initially, these new sexual psychopath laws were
enormously popular and embraced by most of the public. However, in 1950, Paul Tappan, Ph.D., J.S.D., wrote
an influential report, The Habitual Sex Offender: Report and Recommendations, while he was serving as the Technical
Consultant to the National Council on Crime and Delinquency. Originally considered highly controversial, the
report underwent 15 editions over the span of 10 years and ultimately began to reform much of the collective
thinking about the sexual abuse of children. The monograph outlined assumptions about sexual offenders that
had justified the sexual psychopathy laws, but which emerging research had proven to be inaccurate (Tappan,
1950). For example, Tappan explained how research suggested that most sex offenders were not strangers, but
rather acquaintances of those whom they harmed; most sex offenders had a low rate of recidivism and generally
did not escalate in their sexually deviant behavior; it was not possible to predict the future dangerousness of
most sexual offenders; sexual psychopathy did not constitute a unique clinical entity and effective treatment of
this condition was not available; most sex crimes were of a minor type and generally did not come to official
attention; and the due process rights of many offenders were being abrogated through the process of
commitment. Based on these and other similar observations, the Group for the Advancement of Psychiatry
concluded in their publication, Psychiatry and Sex Psychopath Legislation: The 30s to the 80s, that sexual psychopath
laws were a failed experiment, signaling a change of philosophy that encouraged containment rather than
treatment of repeat sexual offenders (Group for the Advancement of Psychiatry, 1977).

The first published paper describing empirical findings of child abuse by the general medical profession
appeared in 1945 when John Caffey and William Silverman published a paper entitled “Infantile Cortical
Hyperostosis: Preliminary Report on a New Syndrome” in The American Journal of Roentgenology and
Radium Therapy. In the article, they reported that infants who suffered from excessive blood collection beneath
the skull were also found to have healed fractures in their arms and legs when examined by X-rays. This
constituted the first empirical finding that identified some of the physical parameters of child abuse. Building
on these reports, in 1962, “The Battered-Child Syndrome” was published in the Journal of the American
Medical Association. In this paper, C. Henry Kempe and his co-authors explicitly asserted that children were
being physically beaten and sexually assaulted, often by their parents and others responsible for their care, and
that physicians were failing in their responsibility to identify and address this abuse.



                                                                                                                   5
           Case 20-10343-LSS             Doc 4      Filed 02/18/20       Page 71 of 281


Research on the Battered-Child Syndrome led almost immediately to the passing of mandatory reporting laws,
which were passed in 47 states between 1962 and 1966. In 1963, the Children’s Bureau, in collaboration with
the American Medical Association, the Council of State Governments, and the American Humane Association,
urged states to enact mandating reporting laws in a report called The Abused Child (Brown & Gallagher, 2014).
These statutes were initially written to mandate physicians and other healthcare professionals to report
suspected child abuse, as at the time, they were considered to be the only professional group qualified to make
such determinations (Brown & Gallagher, 2014). Some physicians opposed being made responsible for this
type of professional duty:
        It was feared that a good many physicians felt that reporting was either mere “meddling” or a violation
        of a “professional confidence.” The legislative reporting requirement was designed to overcome
        inaction based on either opinion, as well as on the reluctance of physicians to “become involved” in
        proceedings which end in court and require their appearance as a witness. It is likely that some
        physicians were also deterred by a fear of civil liability should they report, a fear which can be
        diminished by enacting a statutory immunity from liability. (Paulsen, 1967, p. 4)
The controversy concerning which professional groups should be mandated to report child sexual abuse was
further compounded by debates regarding which agency would be the recipient of these reports when they
were made (Paulsen et al., 1965). Some groups advocated that allegations of child abuse ought to be reported
to child welfare agencies, the argument being that welfare agencies prioritized keeping families together and
had the experience and resources with which to achieve this goal. Other groups asserted that law enforcement
should be responsible for this type of report as it involved a crime against a child (Paulsen et al., 1965). Those
who opposed the law enforcement option argued that involving the police in child abuse investigations would
discourage parents from taking their sick or injured children to receive medical treatment for fear of legal
punishment. California was the first state to enact a mandated reporting statute and did so in 1963; at that time,
it was the only state that had enacted laws making child abuse a crime (Brown & Gallagher, 2014; Pence, &
Wilson, 1994). A year later, in 1964, the American Medical Association publicly declared that mandated
reporting responsibilities should be extended to other professions such as teachers, welfare or social workers,
clergymen, attorneys, and police officers (Brown & Gallagher, 2014; Paulsen, 1967).

As these legal changes were unfolding, three major news magazines picked up on this newly defined physical
condition or criminal act, with Newsweek, Time, and The Saturday Evening Post publishing articles on what
came to be referred to as the “Battered-Child Syndrome.” This attention placed child abuse in the media
spotlight and led to a burgeoning of research and writing by government agencies and academics. In 1965,
“child abuse” was included in the Index Medicus as a new medical category, and by 1970, scientific papers on
the topic averaged about 40 per year. By 1965, no book had been published on the topic of child abuse, but by
1975 there were nine, and by 1980, 105 books had been published.

Amidst these societal changes, on December 4, 1972, Paul Ernst, the newly appointed Director of Registration,
Subscription, and Statistics Services within the BSA, distributed an intra-organization memorandum, sending it
to all regional directors and management staff in the BSA. The document, entitled Maintaining Standards of

                                                                                                                6
           Case 20-10343-LSS             Doc 4     Filed 02/18/20        Page 72 of 281


Leadership, sought to bring some consistency to the processes used in responding to allegations of child sexual
abuse, revoking the registration of volunteer leaders, and informing BSA National of these actions. In the
memorandum, Ernst emphasized that the standards were developed solely to protect the youth of America and
that their enforcement was not meant to infringe on the rights of any individual, nor was the refusal of
registration in the BSA to be construed as persecution or the defamation of character of any specific individual.
Six steps were outlined in the memorandum, these being required of the Scout Executive if a registered leader
committed an act or conducted themselves in a manner that made them unfit to be a leader or associate of
boys. The steps included informing the Registration and Subscription Executive of the allegations; securing
evidence about the situation from sources such as signed statements of the principals, police reports, court
records, and newspaper clippings; hand-delivering a written notification of the revocation to the IV; reading
the letter to the person being revoked while providing a verbal explanation for the revocation; reviewing the
various avenues open for a local, regional, and national review of the revocation; and sending a written summary
of the contact to the Registration and Subscription Department of BSA National. Emphasis was placed upon
the Scout Executive not making any specific accusations against the individual other than referencing broad
concerns such as financial affairs, moral life, or lack of leadership ability. The Scout Executive was directed to
convey to the IV that BSA would not be sharing the information with anyone and simply wanted the individual
to stop all Scouting activity.

The memorandum also outlined the process for Scout Executives to use when responding to inquiries from
the BSA about possible IVs who were seeking to re-register with the organization. The memorandum explained
that some volunteers were allowed to re-register after their circumstances had changed sufficiently to alleviate
prior concerns about their behavior. Ernst asked the recipients of the memorandum to keep it filed with other
policy statements and to share it only with the top management of each council to avoid misunderstandings
that might arise if this information was widely distributed. At the time when Ernst compiled his Maintaining
Standards of Leadership memorandum, the IV files were considered confidential, although many of the alleged
incidents resulted in police action, which tended to prompt local news coverage. In line with the intent of the
files, the BSA wanted to encourage the reporting of all suspicious activity and therefore attempted to define a
low threshold for reporting suspicions and concerns.

In 1973, U.S. Senator Walter Mondale wrote that nowhere in the federal government could he find one official
assigned full-time to the prevention, identification, and treatment of child abuse and neglect. Based upon this
advocacy, a year later the Child Abuse Prevention and Treatment Act (P.L. 103-247) (CAPTA) was signed into
law. The new law provided funds to states for the development of Child Protective Services (CPS) and the
creation of hotlines designed to prevent serious injury to children. CAPTA also authorized federal funds to
improve the responses within the various states to child physical abuse, neglect, and sexual abuse. A new federal
agency was created to administer CAPTA, the National Center on Child Abuse and Neglect; over the next



                                                                                                                7
           Case 20-10343-LSS            Doc 4      Filed 02/18/20       Page 73 of 281


years, it funded training, regional multi-disciplinary evaluation centers, demonstration projects, and new
research on child maltreatment.

The Child Abuse Prevention and Treatment Act also required the Secretary of the Department of Health,
Education, and Welfare to conduct a comprehensive study of the incidence of child abuse and neglect
nationally. The first National Incidence Study (NIS-1) was conducted in 1979 and 1980, with the report being
published in 1981. Using a stratified random sample of 26 counties clustered within 10 states, the study found
an incidence rate of 70 youths per 100,000 who were subject to various forms of sexual abuse including oral,
vaginal, or anal penetration; genital fondling; and/or other or unspecified forms of molestation. Almost half of
the sexual abuse incidents involved some type of penile penetration, with more serious injuries being associated
with sexual exploitation than with physical assault. In terms of gender, 83 percent of the incidents of sexual
exploitation involved girls and 17 percent involved boys, with the highest period of risk occurring between the
ages of 12 and 17 years (NIS-1, 1981). This federally mandated research has continued over the past 40 years
with the NIS-2 being published in 1987, the NIS-3 in 1996, and the NIS-4 in 2010.

Alongside these developments in government, the women’s movement began to shed light on the various
forms of violence that were being perpetrated against women. In 1975, Susan Brownmiller published her
groundbreaking book, Against Our Wills: Men, Women, and Rape, injecting the power of the women’s
movement into a broader discussion of how physical and sexual violence were being used to intimidate and
control women. Along these lines, in 1978, Diana Russell studied 830 women in San Francisco and used the
term “acquaintance rape” for the first time to refer to all rapes that occurred between individuals who knew
each other. This discussion opened the door to the exploration of various types of domestic violence in the
home and incest within the family. With this new focus on abuse and violence within the family, many
professionals came to equate child sexual abuse primarily with intra-familial child abuse (Lanning, 2010). This
framework prompted a new wave of educational programming, which focused on the child’s ability to
distinguish “good touch” from “bad touch” and the right of the child to refuse these kinds of overtures by
adults. This type of sexual abuse was widely interpreted as a family dynamic that was distinct from a pedophilic
interest in children. As such, it was thought to be treatable with the appropriate professional interventions,
allowing for the eventual reconstitution of some family units.

In 1978, Groth and Birnbaum (1978) sought to move beyond this family focus and began to study the sexual
orientation of men who had been committed for treatment after being convicted of a sexual assault against a
child. Within this group, they identified two groups of offenders: those who were sexually fixated exclusively
on children and those who had regressed from peer relationships. They found no examples of regression to
child victims among peer-oriented homosexual males, leading them to posit that adult heterosexual males might
constitute a greater risk to underage children than adult homosexual males. With the publication of the
Diagnostic and Statistical Manual of Mental Disorders III in 1980, homosexuality was removed from the DSM
as a diagnosable form of mental disorder. Simultaneously, the diagnosis of pedophilia was expanded to include
                                                                                                              8
           Case 20-10343-LSS             Doc 4      Filed 02/18/20         Page 74 of 281


specific reference to homosexual and heterosexual pedophilia, with the assertion being made without cited
research that homosexual pedophiles were more chronic in their behavior and tended more often to sexually
abuse boys that they knew at least casually.

Reflecting back on this time in American society, Lanning (2018) noted that when he first began to study sex
crimes as an FBI agent in 1973, the sexual vulnerability of children was attributed primarily to strangers
(“stranger danger”), with programming focusing on ways to prevent these individuals from luring children into
isolated areas where they could be molested. Starting in the late 1970s, there was a growing emphasis placed on
cases of sexual abuse perpetrated by family members, who used various methods to coerce sexual interactions
with children within the family. Only in the 1980s did the focus shift from strangers and family members to
extra-familial acquaintance offenders, as multiple highly publicized incidents of sexual abuse of children within
respected community organizations began to emerge. In 1977, the Los Angeles Police Department (LAPD)
established the first specialized unit known as the Sexually Exploited Child Unit, and based upon their success,
several other law enforcement agencies across the country began to copy the specialized work of this unit.
According to Lanning, it was within this context that investigators began to identify the tendency of some
offenders to gravitate toward the victim-rich environment of youth-serving organizations, where they were able
to use various seduction techniques to acquire victims and ensure that these victims did not disclose the sexual
abuse that was occurring. These techniques, which came to be known as grooming, combined attention,
affection, kindness, gifts, alcohol, drugs, money, and access to desired privileges to establish a relationship with
sought-after victims–a relationship that could then be exploited for the purposes of sexual abuse.

In 1982, Big Brothers Big Sisters of America (BBBS) published the report Child Sexual Abuse, written by Donald
L. Wolff, Esq., an experienced district attorney and then-National Vice President of the BBBS. In the report,
he observed the following:
        As you know, the reported number of child abuse/molestation instances has been increasing.
        Unfortunately, we who are in the business of providing services, particularly volunteer services to
        young children in our community, are faced with the knowledge that… said services attract those who
        may abuse our children as well as those whose motives are pure. (Heldt, 2002)
A few years later, the Teacher Identification Clearinghouse was initiated through the National Association of
State Directors of Teacher Education and Certification (NASDTEC), which allowed for voluntary submission
of information regarding educators who had been removed from their teaching positions. The clearinghouse
was created primarily to prevent child abuse in the schools, with the Executive Director at the time having
estimated that 70 percent of the names in the database were entered because of child sexual abuse. Access to
the database was restricted to jurisdictional agencies responsible for educator certification and to additional
educational organizations approved by NASDTEC. In the same vein, in 1989, the National Practitioner Data
Bank was also implemented into law (45 CRF Part 60) by the U.S. Department of Health and Human Services
(HHS) to collect information on medical practitioners who had their licenses revoked for a wide array of



                                                                                                                  9
           Case 20-10343-LSS              Doc 4        Filed 02/18/20      Page 75 of 281


inappropriate behaviors. This information was considered confidential and could be released only under
specified regulations identified in the federal law.

As the threat of these types of individuals was identified and their propensity for moving between different
youth-serving organizations became apparent, the federal government sought to develop ways to track at-risk
individuals moving throughout the community. This effort, however, took 15 years to come to fruition. In
December of 1982, the Presidents’ Task Force on Victims of Crime recommended making sexual assault, child
molestation, and child pornography arrest records available to employers if their employees came in regular
contact with children. However, in early 1983, Senator Arlen Specter failed to gain the necessary backing for
legislation that would have prohibited employment of any individual in juvenile detention care, correctional, or
treatment facilities who had not undergone a national FBI record check. Later in 1983, Senator Chuck Grassley
introduced legislation designed to create a centralized registry of all state and federal arrests and convictions for
child sexual assault, child molestation, and child pornography. It was to be named the Child Care Protection
and Employee Responsibility File. The legislation ultimately failed due to concerns about administrative
burdens and the possible abuse of this type of registry by employers and the general public. As a result, it was
not until 1993 that the National Child Protection Act was enacted to improve the quality of the criminal history
and child abuse records that were available to youth-serving organizations and to establish procedures requiring
organizations serving youth to request these background checks on prospective employees and volunteers.

In 1985, the first child advocacy center (CAC) was opened to promote increased interagency coordination in
response to allegations of child sexual abuse. The movement began in response to the criticism that child abuse
investigations often became a form of system-induced trauma that further victimized the abused child (Jackson,
2004). This trauma was seen as emanating from interviews by different professionals in a variety of locations
unfamiliar to the child, repeated medical examinations by different healthcare professionals, poorly developed
interviewing skills that often contaminated and distorted the information that was provided by the child, and a
failure of law enforcement to collaborate with social welfare services, often causing gaps or duplication of
investigative efforts. The CAC model sought to improve and integrate the way in which these different
disciplines worked together to better respond to suspected incidents of child sexual abuse while protecting the
child victim and supporting the family. As identified by the parent organization, the National Children’s Alliance
(NCA), the model was made up of nine core components and standards, including a child friendly facility, a
multidisciplinary team, an investigative child interview conducted by well-trained professionals, a medical
examination of the child conducted according to forensic practice standards, provision of mental health
services, victim advocacy, case review, case tracking, organizational structure, and cultural competency and
diversity. In 1990, a federal law (P. L. 101–647) established that the NCA would receive federal funds to
provide resources, training, and technical assistance to CACs throughout the country (Jackson, 2004).

As these changes in perception and practices regarding child sexual abuse began to define the policy landscape,
the New York Times published an article entitled “Scout Molester Hid Criminal Past” (July 9, 1986). The author
                                                                                                                  10
            Case 20-10343-LSS               Doc 4       Filed 02/18/20          Page 76 of 281


focused on the past of Carmine “Thomas” DiBaise, who was ultimately murdered by one of the five 13-to-14-
year-old youths he had befriended at an arcade and taken to an isolated Hudson Valley cabin. Once at the cabin,
Mr. DiBaise repeatedly molested the boys over the course of a weekend. The abduction and sexual molestation
of the boys were not related to any Boy Scout group or activity, but Mr. DiBaise had previously worked as a
printer at the Greater New York Council of the BSA and served as a Troop leader and Cub Pack leader in the
Chelsea area of Manhattan. In an interview, a spokesperson for the BSA National Council explained that the
organization kept a confidential list of known or suspected sex offenders who had once been involved with the
Boy Scout movement. He explained that because individuals were entered into the file primarily based on
information supplied by members and not law enforcement, it was possible for some men to lie on their
registration application and to enter Scouting despite having a criminal background. The article ended by
indicating that Mr. DiBaise was murdered by one of the five youths with his own gun and that the District
Attorney concluded that the shooting was “justified,” resulting in no further action against any of the youths.

In 1989, a significant meta-analytic study concerning the treatment of sex offenders was published and widely
disseminated throughout academia and government. This represented the first meta-analytic study of the
efficacy of sex offender treatment based upon extant quantitative research. Published by Furby and Weinrott
in Psychological Bulletin, it was introduced into the professional community through presentation of the data
at many of the main conferences for providers of treatment to sex offenders in the community, in hospitals,
and in correctional settings. The influential study had such pervasive impact because it concluded that “[t]here
is as yet no evidence that clinical treatment reduces rates of sex offenses in general and no appropriate data for
assessing whether it may be differentially effective for different types of offenders.” This study had far-reaching
effects on policy-making and programming, undercutting the long-standing belief that pedophilia was a
treatable psychiatric condition, and reorienting much of the federal and state policy that followed over the next
35 years away from treatment. Increasingly, treatment of sex offenders was viewed as unviable and ineffective,
and states across the country began to legislate policies aimed at containment of repeat offenders through
commitment laws and community recognition of sex offenders through the creation of sex offender registries.

As these policy changes occurred, the confidentiality of the BSA “P”-coded IV files (previously referred to as
the Perversion Files) was legally challenged when the court released 231 of the files during litigation against the
BSA in Reston, Virginia in 1991.2 The court in Reston ordered all of the “P” files of Scouting-involved adults
created by the BSA from 1975 through 1984 to be released to the attorneys for review and examination. In
August 1990, Patrick Boyle and Elizabeth Marchak of The Washington Times began to enter these files into
their newspaper’s database along with other BSA cases they were able to identify through media channels. In
May of 1991, they published a weeklong series of articles that summarized their perceptions of the IV files and
of the sexual abuse that was allegedly occurring in the BSA. These five articles, published between May 20th


2At this time, we are not aware of any challenges to the confidentiality of the other six coded categories of IV files
having been made in court. These included at the time Criminal, Financial, Theft, Moral, Leadership and Religion.
                                                                                                                         11
           Case 20-10343-LSS              Doc 4       Filed 02/18/20        Page 77 of 281


and 24th, 1991, described the origins of the IV files, their content based on testimony provided by Paul Ernst
in previous litigation, and a short description of 416 allegations compiled and organized by state. The articles
also provided a series of questions and answers about the sexual abuse of boys and the nature of pedophilia.

In developing their description of the IV files, Boyle and Marchak summarized the process by which an adult
volunteer was vetted for work with youth in Scouting, identified various means by which Scouting leaders
“seduced” their victims, and sought to ascertain the aspects of Scouting that made it more vulnerable than
other organizations to the sexual abuse of children. Central to Boyle’s writing was the assertion that the BSA
had been trying to hide the prevalence of child abuse in Scouting, keeping the existence of the IV files out of
public awareness and allegedly providing the press with inaccurate information about the extent of sexual abuse
in Scouting. Boyle observed that the adults who had been placed on the IV files came from all walks of life and
held a variety of occupations, such as attorneys, priests, teachers, police officers, and truck drivers. Moreover,
he concluded that rather than being sinister strangers, these men were often viewed as upstanding members of
the local community who were well liked by both the children and the parents involved in Scouting. Further,
Boyle observed that rather than deliberately setting out to hurt boys, many of the men in the IV files professed
love for particular boys and explained their sexual contact as an outgrowth of affection for them.

In September of 1991, Michael Rothschild, a Sacramento litigator, obtained a court order forcing the release of
an additional 25,000 pages of material pertaining to 1,871 IV files falling under the “P” category dating from
1971 through 1991. Using these files, he argued in Galt, California that the BSA was a “magnet for pedophiles,”
and therefore responsible for the abuse of his client. In response, Richard

Walker, a spokesperson from BSA National in Irving, Texas, stated that the number of child molesters
identified in the BSA was small. Citing the 1.15 million adult volunteers who were involved in Scouting each
year, he concluded that approximately 1 in 13,000 adult volunteers was removed from Scouting annually for
allegedly sexually abusing youth (New York Times, October 15, 1993). The following year, Michael Rothschild
published a copyrighted document entitled Litigation Against the Boy Scouts of America. In the document, he
outlined strategies for litigating these cases and directed attorneys to the most egregious cases and those most
useful in making arguments related to the secrecy of the files, the use of probation, and the ability of some IVs
to re-register with BSA after having their registration revoked. The court that ordered the release of the “P”
coded IV files did not order them to be sealed at the end of the trial, and Attorney Rothschild was consequently
able to sell the 1,871 files on the internet prior to their public release in 2012.

In 1993, President Bill Clinton was finally able to enact into law the National Child Protection Act, a bill
designed to establish a national database of convicted child molesters that could be used by youth-serving
organizations to check the criminal backgrounds of their employees and volunteers. Administrative Group
Director of the BSA, Lawrence F. Potts, provided testimony regarding the youth protection policies of the Boy
Scouts of America as part of the Hearing before the Subcommittee on Civil and Constitutional Rights of the

                                                                                                               12
           Case 20-10343-LSS             Doc 4       Filed 02/18/20        Page 78 of 281


Committee on the Judiciary, House of Representatives, 103rd Congress, First Session, on HR1237. In his
testimony, he commented on the educational initiative the organization had undertaken beginning in 1987 and
referenced various internal safeguards used by the organization, including a standard two-part application
required of each volunteer leader. During his testimony, and later in his remarks published in Child Abuse and
Neglect, Potts described the process by which each registration was annually checked against BSA National’s
master file of all individuals who had been found ineligible to participate in Scouting. Potts acknowledged that
some applicants could conceivably lie when answering the questions on the application form but claimed that
this two-step process made clear that the organization was aggressively hostile toward child molesters and intent
upon removing them permanently from Scouting (Potts, 1992).

As part of the same Congressional hearing, Col. Thomas A. Handley, legal counsel for the Civil Air Patrol,
described their screening process and their efforts beginning in 1991 to participate in the National Assembly’s
Collaboration for Youth Task Force on Child Sexual Abuse. He described these efforts as being a shared
initiative that included the BSA, the Salvation Army, and BBBS. A main goal of the Collaboration was to seek
effective ways to screen volunteer members and to establish a mechanism by which the various national youth-
serving organizations could share information about unfit or undesirable leaders (Hearing transcript, p. 68). As
part of his testimony, Col. Handley requested that the committee consider establishing legal means that would
allow the various youth-serving organizations to exchange lists of current members and members who had
been disqualified for sexual misconduct. He observed that pedophiles tended to move from organization to
organization and confirmed that his organization kept a record of volunteers who had not been criminally
prosecuted, but who had demonstrated an inclination to molest children. He emphasized the importance of
being able to share this information across organizations and the role of this type of collaboration in screening
out pedophiles and preventing child sexual abuse in all youth-serving organizations (Hearing transcript, p. 67).

Lynn C. Swann, President of the Board of BBBS, joined the BSA and the Civil Air Patrol in offering his full
support for the implementation of a national criminal background computer system, asserting that it would
create a uniform and consistent method of tracking individuals who had perpetrated child abuse crimes.
Appended to his testimony was a copy of the American Bar Association (ABA) Study of Child Abuse Allegation
Reports in the Big Brothers Big Sisters of America, 1982–1991. In the report, Feller and Peterson (February
1992) described the process by which the data were collected retrospectively by field staff through telephone
interviews conducted with agency directors in each state. The case information was understood to be
confidential and was maintained by a national board appointed by the legal counsel. Based on these data
collection efforts, the BBBS identified 304 reports of alleged sexual abuse reported to have occurred between
1982 and 1991. In the report, these instances were analyzed by state, type of sexual abuse, total number of
matches with a child per perpetrator, age of perpetrator at the time of the alleged incident, perpetrator’s
occupation, age of the victim at the time of the alleged incident, and the outcome of these cases concerning
either criminal prosecution or civil litigation (Hearing transcript, pp. 97-106).

                                                                                                              13
           Case 20-10343-LSS              Doc 4       Filed 02/18/20        Page 79 of 281


The Congressional hearing transcript also discussed a publication by the Center on Children and the Law of
the ABA, which examined effective screening mechanisms for youth-serving organizations. In the report, Wells,
Davis, Dennis, and Hinton (1993) summarized the research available on the incidence of intra-familial sexual
abuse and commented on the recidivistic nature of child sexual abuse, along with the difficulties intrinsic to
identifying offenders prior to the perpetration of a sexual crime against a child. They provided a description of
various national initiatives that had been implemented to identify individuals with a proclivity for sexually
abusing children. These included pre-employment screening, licensing of programs, criminal background
checks, the establishment of state child abuse registries, legislative mandates requiring state sex offender
registries, the creation of the National Practitioner Database for medical practitioners, and the establishment
of the Teachers Identification Clearinghouse for educators who were dismissed because of improper behavior
with youth. Wells, Davis, and Dennis (1993) further summarized the factors slowing the implementation of a
national criminal background check system, which included the extensive time it took to receive the requested
information, the presence of incomplete disposition data in many criminal records, and the significant costs
associated with automating and updating criminal history information.

A year after the passage of the National Child Protection Act, Patrick Boyle published his book Scouts Honor:
Sexual Abuse in America’s Most Trusted Institution (1994). Based primarily on in-depth interviews with eight
men identified in the IV files, he described their sexual abuse of Scouting-involved and non-Scouting-involved
youth and their often close relationships with the families of these youth. These descriptions also chronicled
the long-term involvement of these individuals in Scouting and the behavior that ultimately resulted in their
identification as child molesters. Describing the IV files as “confidential files–a blacklist of sorts of people who
were banned from the Boys Scouts of America” (1994, p. 55), Boyle detailed Paul Ernst’s role in overseeing
the files for many years and described the process by which the information in the files was solicited from local
councils. He also presented a chart of 1,871 IV files opened from 1971 through 1991.3 In analyzing these data,
Boyle focused on the significant increase in the number of files opened after 1987, a response he attributed to
the unveiling of the BSA’s new youth protection guidelines that year. As part of writing the book, Boyle
conducted interviews with three top-ranking BSA employees, including Paul Ernst, who spoke with him about
the IV files and their history and significance to the national organization (Boyle Affidavit, 2008).

In 1998, the Office of Juvenile Justice and Delinquency Prevention (OJJDP), the US Department of Justice,
proposed guidelines for the screening of persons working with children, the elderly, and individuals with
disabilities in need of support. These guidelines emerged in response to the Violent Crime and Law
Enforcement Act of 1994, which directed the Attorney General to develop guidelines for the adoption of
appropriate safeguards by care providers and by states for protecting vulnerable populations. In the foreword


3 The 1,871 IV files opened from 1971 to 1991 represent the same group of IV files that were given to Attorney Michael
Rothschild of Sacramento in September 1991, in compliance with a court order. These 1,871 IV files are the “P” coded
files created from 1971 to 1991 and do not include IV files in any of the other six code categories created during the
same time interval.
                                                                                                                   14
           Case 20-10343-LSS             Doc 4      Filed 02/18/20        Page 80 of 281


to the report, Attorney General Reno highlighted that the guidelines did not mandate criminal record checks
for all care providers but rather presented advice on establishing policies that provided an appropriate level of
screening based upon the specific circumstances surrounding the interactions of each caregiver with a
vulnerable person. In some instances, this might include the Federal Bureau of Investigation’s fingerprint-based
criminal record checks.

In assessing these various screening possibilities, the OJJDP report suggested a three-step decision-making
model. The first step included an assessment of factors that pertained to the setting in which the care was
provided, the employer’s or volunteer’s level of contact with the individual receiving care, and the vulnerability
of the care receiver. The second step centered on weighing the availability of pertinent information, the cost of
any type of specific screening process, and the necessary human resources needed to carry out such a process.
The third step required the selection of appropriate screening practices which would be used in addition to the
basic screening protocol, which included reference checks, interviews and a written application. Attorney
General Reno concluded her remarks by highlighting that the recommended guidelines, while useful in reducing
the incident of abuse by care providers, were not sufficient to eliminate the problem of abuse. She emphasized
the importance of parents speaking to their children and family about what was and was not acceptable behavior
from care givers and service providers, and the importance of service organization and employers providing
on-going monitoring of those in contact with vulnerable populations.

In 2002, Gene Abel, MD, Director of the Behavioral Medicine Institute in Georgia and a respected academic
researcher on the nature of paraphilic disorders, was hired as part of litigation against the BSA in Oakland,
California, to review the same 1,871 IV files released to Rothschild 11 years earlier. The analyses were funded
by the attorneys for the plaintiff to bolster their argument that their client would have successfully avoided the
abuse perpetrated against him while involved in Scouting if youth protection materials had been provided to
him in Spanish. This argument was consistent with the interpretation offered by Boyle, which focused on the
increase in the number of IV files opened between 1987 and 1991 after the BSA’s child protection guidelines
went into effect. In other words, central to the plaintiff’s legal strategy was asserting the efficacy of the BSA’s
youth protection guidelines released in 1987 (Abel Deposition, June 7 and June 10, 2002).

The files provided to Dr. Abel were reviewed by a team of four coders using a one-page data entry sheet. The
protocol included questions concerning the date of the file, the position of the IV in Scouting, the number of
victims who were involved in Scouting, the grooming behaviors used by the IV to gain access to his victims,
and the final outcome or disposition of the case, if indicated. When being deposed about his analyses of the
files, Dr. Abel reflected on the limited information that was contained in many of the files and the need to
delete questions from their draft protocol because the information could not be found consistently in the
majority of the files. When queried further about his findings, Dr. Abel testified that only 1,458 of the files
showed evidence of child molestation; within these, 840 of the identified IVs were reported to have molested


                                                                                                                15
           Case 20-10343-LSS              Doc 4      Filed 02/18/20        Page 81 of 281


only youth involved in Scouting, 618 molested only youth who were not involved in Scouting, and 79 involved
the abuse of youth who were both Scouting-involved and non-Scouting-involved.

This finding was explored further to assess its relevance to the argument being raised by the plaintiff’s attorney.
Dr. Abel confirmed an increase in the files opened between 1987 and 1991, but testified that this increase
occurred primarily among IVs known to have sexually abused only youth who were not involved in Scouting.
When cross-examined about the relevance of this finding, Dr. Abel agreed that it supported the hypothesis that
the change in the number of IV files opened each year after 1987 was not due to the introduction of BSA’s new
child protection guidelines but rather a result of society’s increasing response to and containment of these types
of crimes against children. Dr. Abel was also questioned about the considerable difference in the number of
victims identified in his analyses as compared to those reported by Patrick Boyle. He commented that his group
identified only 50 to 60 percent of the victims identified by Boyle in his book based on a review of the same
1,871 IV files (Abel Deposition, June 7 and June 10, 2002).

By 2008, the BSA’s Standards for Membership and Leadership manual had been revised three times and was
summarized in a 55-page document with 12 appendices. The document included sections on the screening of
volunteers, the reporting procedures for allegations of child sexual abuse and non-child abuse cases, criminal
background checks, policies concerning social security numbers, procedures for revoking the registration of
Scouting youth because of inappropriate behavior, and how to deal with non-registered volunteers who were
involved with Troops at the local level. A section specifically referencing allegations of child sexual abuse
described the various ways that the council might receive reports of child abuse and delineated the various steps
that should be followed in responding to them. The section’s introduction underscored that it was prepared for
Scout Executives and other professional members of the BSA, as well as certain key volunteers, who might
find themselves involved in implementing these procedures. Conscientious adherence to the procedures was
mandatory, and it was emphasized that Scouting professionals would be held directly accountable for timely
and proper implementation of all procedures outlined in the manual.

The section titled How to Deal with Allegations of Child Abuse emphasized that it was the responsibility of the Scout
Executive to ensure that proper procedures and all state reporting laws were followed in instances of child
abuse. The Scout Executive was cautioned to limit the public dissemination of the information prior to it being
investigated and to explicitly follow the reporting channels required by the BSA and state statutory reporting
laws. It was noted that discussing allegations with others might result in unjust damage to an individual’s
reputation or a lawsuit for defamation of character if the report was discovered to be unfounded. The
procedural guidelines stated the following:
        In the event that your jurisdiction does not require reporting, make sure that the individual making the
        allegation understands that although the local council has no such requirement, it is the policy of the
        Boy Scouts of America to report all such allegations to the authorities who will conduct the
        investigation. Explain to the individual that he or she may also have a duty to report this incident to
        the authorities… (BSA, 2008)

                                                                                                                  16
           Case 20-10343-LSS              Doc 4      Filed 02/18/20         Page 82 of 281


The chapter continued with a description of the nature of mandatory reporting laws, a definition of the
“reasonable suspicions” standard embedded in most of these laws, a review of relevant reporting procedures,
and the inherent immunity from civil and criminal liability that accrues if a suspicion of child abuse is made to
the proper authorities in good faith:
         The authorities may take a long time to conduct their investigation or to take action. Consideration
         needs to be given to the possibility that the results of an investigation will not justify a finding that a
         child has been abused but may still indicate that the policies of the BSA were violated in which case
         the Scout Executive will need to determine actions to be taken in accordance with the provisions of
         the previous chapter. Any allegation of child abuse that appears to have substance, even if anonymous,
         necessitates immediate removal of the alleged abuser from Scouting. This may be only temporary in
         the event that the report is proven to be false but the risk of continuing to permit the alleged abuser
         to participate is too great to take. Individuals should be told that this action is being taken in the best
         interest of Scouting. (BSA, 2008)
The document further conveyed that Scout Executives might want to meet with the parents of the other youth
in an affected unit, both to help parents address their concerns regarding the allegations and to support them
in discussing with their own children whether or not they too might have been abused by the same perpetrator.

According to the manual, Scout Executives were urged to maintain contact with the family of the victim until
it was clear that the crisis was over and the family no longer needed or desired further assistance from the BSA.
The procedures for arranging for the initiation of counseling sessions for victims and/or their families were
also summarized. These indicated that counseling was offered for up to three months with extensions being
available based upon an extension request by the treating psychologist, psychiatrist, or licensed counselor. The
document explained that counseling resources were widely available for victims and their families and advised
Scout Executives to consult with physicians, social service agencies, pediatric departments in local hospitals,
and the National Child Abuse Hotline to identify resources across the country.

In 2008, an addendum to be inserted into the Standards for Membership and Leadership was sent to all Scout
Executives, stating that there was no longer an option for probation of an IV and that it had to be determined
unequivocally if an individual met the membership and leadership requirements of the BSA or not. This
addendum articulated explicitly a policy that had been in practice for many years, with probation not having
been used in instances of child sexual abuse since 1994. In line with emerging policy, in 2011 the BSA also
adopted the practice of reporting all suspicions of child sexual abuse to the police in conjunction with the
revocation of the registration of a volunteer leader and their entry into the Ineligible Volunteer file. This practice
was initiated nationwide, making all BSA volunteers and employers mandated reporters. As part of this
initiative, the BSA also undertook a retrospective review and contacted law enforcement for all cases in which
a file review failed to indicate a law enforcement contact at the time of the initial opening of the IV file.

As these changes were occurring in the BSA, the U.S. Centers for Disease Control and Prevention published
its report Preventing Child Sexual Abuse Within Youth-Serving Organizations (Saul & Audage, 2007). The report
focused on child abuse prevention efforts, which were described as optimally including the proper screening

                                                                                                                   17
           Case 20-10343-LSS             Doc 4      Filed 02/18/20        Page 83 of 281


and selection of employees; guidelines for interactions between adults and children; practices for monitoring
behaviors; ways of ensuring a safe physical environment; avenues for responding to suspicions, inappropriate
behavior, and breaches in policy; and training for employees/volunteers, caregivers, and youth. The report
addressed several challenges and reactions that commonly emerged and tended to undermine efforts when
organizations attempted to implement comprehensive child protection programs. These included minimization
of the need for child abuse prevention, limited/inadequate resources, poor employee/volunteer retention, the
tendency to accept and rely on a single strategy, problems with internal communication within agencies, and a
lack of knowledge about the varied resources that had been developed to encourage child abuse prevention
programs. When summarizing a few primary principles for use by all youth-serving organizations, the report
identified the importance of creating an open environment in which employees and volunteers feel comfortable
discussing the issue of child sexual abuse, identifying clear goals that are expressed through the various policies
and procedures being adopted, integrating programming into the current risk management planning process,
creating mechanisms for assessing compliance with the protection program, and staying informed about
practices and policies as they develop and are implemented by other youth-serving organizations.

Concerning responses to specific allegations, the Centers for Disease Control and Prevention report
emphasized that youth-serving organizations should not attempt to conduct their own investigation of child-
abuse allegations beyond asking a few clarifying questions of a child. It also underscored the importance of
keeping internal records, which allowed each organization to track allegations and suspicions of child sexual
abuse and to record the resolution of child abuse cases that had been referred to either CPS or law enforcement
for investigation. When addressing the confidentiality of these reports, CDC recommended that the names of
potential victims, the accused perpetrator, and the person making the report remain private, and that procedures
be developed to guide decisions as to when allegations of sexual abuse would be reported to the community
and when they would not. The report recommended that a single spokesperson be identified who would
communicate with the press and general community while also referencing general training for all employees
and volunteers on how to deal with the press and the community.

A few years later, the BSA “P”-coded IV files received perhaps their most widespread media coverage during
a lawsuit brought in Portland, Oregon, against the BSA in 2010. This litigation involved abuse allegations made
against Timur Dykes for sexual abusing a Scout in the early 1980s when the victim was 12 years old. As part of
the lawsuit, approximately 1,000 files from the years 1965 to 1984 were offered into evidence, with the caveat
that only the jury and the attorneys involved in the case could review them. The attorneys for the plaintiff
argued that the BSA had sought to hide the problem of child sexual abuse in Scouting. They also argued that if
the BSA had made the files public 25 years earlier, community awareness combined with more sophisticated
youth protection practices would have protected the Scout from the sexual abuse he allegedly experienced as
an adolescent. The BSA asserted that the files were kept confidential to protect the privacy of victims and their
families as well as the privacy of accused persons who had not been convicted of a crime. The BSA also sought

                                                                                                                18
            Case 20-10343-LSS                Doc 4        Filed 02/18/20          Page 84 of 281


to demonstrate that BSA’s handling of this information as confidential was consistent with standard practices
of all youth-serving organizations 30 years earlier. During the trial, various witnesses explained that because the
BSA worked on and wanted to continue to work on suspicion rather than proof, it had to protect itself from
liability that might accrue from wrongfully accused individuals. After the trial and following a review by the
Oregon Supreme Court, the “P”-coded IV files discussed as part of that trial were released to the public. On
October 18, 2012, they were posted to the website of one of the plaintiff’s attorneys from that trial.

Concurrent with the public release of these “P”-coded IV files, the BSA released a report by Janet I. Warren,
DSW, compiled while she was serving as a defense expert in litigation against the BSA in Seattle, Washington
(2011). In the report, Warren described the analysis of 920 “P”-coded IV files opened between 1965 and 1984,
829 of which involved allegations of sexual abuse of a child. Based on her analyses, Warren concluded that the
IV files were useful and had served their purpose in identifying 175 men (21% of the Scouting-involved adults
identified in that set of files) who attempted to re-register with the BSA after having their registration revoked
by the national organization. She, however, observed that the IV files did not contain the type of information
that might be combined to screen out leaders before they offended against a youth either inside or outside of
Scouting. Warren further disputed the characterization of the IV files as “secret files,” observing that 58.1
percent of the files contained some type of public documentation, often including newspaper articles and police
reports, and that in 63 percent of the files law enforcement was involved in the investigation of the allegations
of child sexual abuse.4

This evolution in our thinking about child sexual abuse in general, and the BSA IV files in particular, is perhaps
best contextualized by the epidemiology of child sexual abuse in American society today. Based upon data
obtained from three comparable national U.S. telephone surveys of youths aged 15 through 17 years, Finkelhor,
Vanderminden, Turner, Shattuck, and Hamby (2014) found that 26.6 percent of 17-year-old girls reported
having experienced sexual abuse or sexual assault some time in their childhood or adolescence. They also found
that 5.1 percent of the boys surveyed reported sexual abuse or assault during this same period. This abuse was
found to involve both adult and youth perpetrators and to involve a period of increased risk between the ages
of 15 and 17 years. Shattuck, Finkelhor, Turner, and Hamby (2016) also analyzed these same data as they
pertained to the location of reported child sexual abuse. They found that within their sample of 13,052 children
and adolescents aged 0 through 17 years, the rate of abuse in youth-serving organization was 0.4 percent (95%
CI, 0.2-0.7) for the past year, and 0.8 percent (95% CI, 0.5-1.1%) over the lifetime. Based upon these findings,
they concluded, “[a]buse in youth-serving organizations was a relatively rare form of abuse, dwarfed by abuse
by family members and other adults” (p. 1).

Contemporary research further indicates that rates of child sexual abuse in America are declining. The most
recent National Incidence Study (NIS-4), conducted in 2010, indicated that there has been a 26 percent

4 As a comparison, the ABA Study of Child Abuse Allegation Reports in Big Brothers Big Sisters of America, 1982-1991 reports a
lower percentage of files reflecting law enforcement involvement during that approximate time period (p. 104).
                                                                                                                            19
           Case 20-10343-LSS             Doc 4      Filed 02/18/20         Page 85 of 281


reduction in acts resulting in demonstrable harm to a child victim (termed the Harm Standard) per 1,000
children in the general population since the completion of the NIS-3 in 1993 (Sedlak, Mettenburg, Basena,
Petta, McPherson, Greene, and Li, 2010). The greatest area of decline involved child sexual abuse, which under
the Harm Standard decreased from 217,700 acts of child sexual abuse in 1993 to 135,300 in 2005-2006,
reflecting a 38 percent decrease in the number of sexually abused children and a 44 percent decrease in the rate
of sexual abuse. In seeking to explain this trend, Finkelhor (2008) reviewed a wide range of possible
explanations for this decrease and concluded that the effects of economic prosperity, the increase in avenues
of social control and of victim advocacy, and the effects of advancements in psychiatric pharmacology were
trends in society that were worthy of further study in understanding these trends in criminal activity. Finkelhor
also underscored the importance of evolving social norms, which have rendered discussions of child sexual
abuse a topic of public discourse and academic interest, and which have altered the practices of parents and
children when encountering a situation that might be potentially hazardous to the safety of a child (Finkelhor,
2009; Gibson & Leitenberg, 2000).

With this 100-year history in mind, we will now turn our attention to a review of the BSA IV files that were
created during this time period. Initially housed on a Rolodex, the Volunteers Screening Database began as a
simple paper file system that has evolved into a complex computer system that is monitored on a 24-hour basis
and subjected to regular administrative review. The structure and function of the IV files evolved in tandem
with society’s evolving understanding of child sexual abuse, which influenced the practices of the BSA. In turn,
the youth protection efforts of the BSA clearly informed standards and practices for youth-serving
organizations across America.


                                              METHODOLOGY

The following section of our report summarizes the analyses of data obtained through a review of 7,819 IV
files involving alleged sexual misconduct of adult volunteers or youths, traditionally termed “P” files (indicating
perversion). These files were created by the Registration Department of BSA National between January 1, 1946,
and December 31, 2016. Each of these IV files contains at minimum descriptive information about the IV
designed to enable their identification at some later time should they seek to re-register in Scouting, as well as
some type of objective evidence convincing enough to warrant their exclusion from Scouting. Annually,
registration for each volunteer leader is checked against this list of IVs, the goal being to ensure that an IV does
not gain access to youths after being denied registration by the organization.

Extracting and coding relevant data from the IV files proceeded in four stages. First, the Ineligible Volunteer
Record Sheet (IVRS), used by the BSA to summarize information about each IV, was revised for
electronic/online coding. This revision was undertaken to more effectively capture the most relevant
information contained in each file in a manner that would be optimally accessible and useful in reviewing the
files. It was also designed to better capture information that had become available since the inception of the
                                                                                                                 20
           Case 20-10343-LSS             Doc 4     Filed 02/18/20        Page 86 of 281


IVRS, such as any past crimes identified through formal criminal background checks, any possible violations
of the BSA youth protection guidelines, the IV’s known involvement in other youth-serving organizations, and
the reporting of allegations to a state authority. A structured narrative of the allegations and their surrounding
circumstances was also included in the form to enable a quick review of each file and to provide some qualitative
insight into the empirical analyses that constituted the primary focus of the study.

As part of this process, each IV file was categorized according to a new and more nuanced coding scheme. This
coding scheme was being developed by the BSA to more precisely classify adult and youth IVs who previously
would have fallen collectively under the broader “P” classification code. The expanded file classification
included the following eight codes for the Adult IVs:

    •   Child Pornography (CP): These files reference Adult IVs who were alleged to be in possession of child
        pornography or involved in the distribution of child pornography, but did not include instances in
        which the IV was alleged to be making child pornography, these instances being coded as CSA.
    •   Child Sexual Abuse (CSA): These files reference Adult IVs alleged to have committed child sexual abuse
        while they were involved with Scouting, whether or not the alleged victim was involved in Scouting at
        the time of the alleged abuse, and whether or not the file also involved references to child pornography,
        other criminal activity, pornography, or youth protection violations.
    •   Criminal (C): These files reference Adult IVs alleged to have committed a significant
        crime, usually involving a sexual, but at times a non-sexual, crime against an adult or
        a non-sexual crime against a child.
    •   Criminal Background Checks (CBC): These files reference Adult IVs for whom a formal criminal
        background check revealed a sexual crime before their registration with the BSA or a registered
        volunteer for whom a criminal background check revealed to the BSA a previously unknown criminal
        history involving a sexual crime.
    •   Pornography (P): These files reference Adult IVs alleged to have possessed pornographic materials,
        which were handled in a reckless manner, and while not directly presented to children, may have
        allowed children to gain access to the materials.
    •   Youth Protection Violations (YPV): These files reference Adult IVs alleged to have violated youth
        protection standards, but who did not cross the threshold of behavior that would be considered child
        sexual abuse (e.g., spending time alone with a youth in the absence of sexual activity).
    •   Unwelcome (U): These files reference adults with no known involvement with Scouting but who were
        identified through public sources, such as sex offender registry notices or the media, and considered
        to be of such high risk that they were entered into the IV files as a precaution against any future
        attempts at registration.
    •   Other (O): These files reference Adult IVs who were involved in Scouting but who do not fit within
        any of above categories, often because it was determined that the IV had sexually offended against
        youths either prior to or after the IV’s involvement in Scouting.
The youth-on-youth allegations included the following six codes:
    •   Youth Child Pornography (Y-CP): These files reference youths under the age of 18 years who were alleged
        to be in possession of or involved in the distribution of child pornography, but did not include
        instances in which the IV was alleged to be making child pornography, these instances being coded as
        CSA.
    •   Youth Child Sexual Abuse (Y-CSA): These files reference youths under the age of 18 years alleged to
        have committed child sexual abuse while they were involved with Scouting, whether or not the alleged
        victim was involved in Scouting at the time of the alleged abuse, and whether or not the file also
        involved references to child pornography, other criminal activity, pornography, or youth protection
        violations.
                                                                                                               21
           Case 20-10343-LSS             Doc 4      Filed 02/18/20       Page 87 of 281


    •   Youth Criminal (Y-C): These files reference youths under the age of 18 years alleged to have committed
        a crime other than one involving sexual behavior against other youths.
    •   Youth Pornography (Y-P): These files reference youths under the age of 18 years alleged to have possessed
        pornographic materials, which were handled in a reckless manner with other youths.
    •   Youth Protection Violations (Y-YPV): These files referenced youths under the age of 18 years alleged to
        have violated youth protection policies, but who did not cross the threshold of behavior that would be
        considered child sexual abuse.
    •   Other (Y-O): These files reference youths under the age of 18 years who were involved in Scouting but
        who do not fit within any of the above categories, often because it was determined that the IV had
        sexually offended against another youth either prior to or after their involvement in Scouting.

Each individual was assigned one incident code only, and if the reason for removal did not clearly align with
one of the distinct categories (e.g., Child Sexual Abuse, Criminal) then “Other” was selected for the incident
code. These “Other” incidents included sexual offenses that occurred prior to the individual’s involvement with
the BSA or after they left Scouting, as well as sexual activity between adults that was not considered
inappropriate for a volunteer leader but not criminal. A hard copy of the programmed IVRS is included in the
BSA Volunteer Screening Database Coding Manual contained in Appendix A.

The second stage of the project involved revising the coding protocol used in the earlier Warren (2011) study.
The revised research form, the UVA-Research Coding Form (UVA-RCF), included more questions about the
behavior of Youth IVs, an expanded set of questions concerning the means used by the IV to gain access and
avoid detection while allegedly sexually abusing one or more children, and the completion of a victim module
for all identified victims, including both Scouting-involved and non-Scouting-involved youths. A copy of the
revised UVA-RCF is also included in the BSA Volunteer Screening Database Coding Manual contained in
Appendix A.

The third stage of the study design involved working with Custom Application Consulting Services (CACS) in
Information Technology Services (ITS) at the University of Virginia to program both forms into a web-based
application and database. The application allowed for secure electronic data entry, review, and storage of the
IV files. The website was accessed by coders using UVA security tokens and was aligned with a database
designed to facilitate the transfer of the coded data into statistical software. This application avoided the need
to provide hard copies of the IV files to coders and allowed UVA to hire qualified coders who lived outside its
geographical area. Further, because file coding and database creation were conducted simultaneously via the
web-based platform, this process bypassed the need for any additional data entry after qualified research
assistants had coded each IV file.

The coding of the 7,819 files was completed by over 30 coders and the project research manager. The coders
were recruited through the University of Virginia and listservs of other graduate programs in clinical psychology
on the east coast of the U.S. The final coding team was made up graduate students in clinical psychology, law
school students and recent graduates, and individuals who had completed or were nearing the completion of
their undergraduate degrees in psychology and were preparing to apply for graduate programs in clinical

                                                                                                               22
           Case 20-10343-LSS             Doc 4     Filed 02/18/20        Page 88 of 281


psychology and/or clinical social work. The training on the two protocols was conducted using a web group
meeting format, followed by a detailed review of the first ten cases completed by each coder. The coding
manual was created and updated over the first months of the project. A narrative summary guide was also
created to standardize the contents and lengths of the case descriptions created for each file. Prior to beginning
the coding, each coder signed a confidentiality agreement that was included in the BSA Volunteer Screening
Database Coding Manual contained in Appendix A.

Coders were also assigned reliability cases (i.e., identical cases completed by more than one coder) in order to
assess inter-rater agreement of coding categories. The reliability cases were distributed by the research manager
periodically to each coder who was active on the project at that time, this number varying from 12 to 30+ over
the course of the project. The reliability cases were examined using percent agreement across nine variables
obtained from the IVRS and fifteen variables obtained from the UVA-RCF. These variables were selected for
the reliability analyses as they were central to the BSA’s use of the IV files, and each was present more often
than not in the majority of files. We chose to use percent agreement to measure reliability among coders as our
data were primarily dichotomous, and the number of reliability cases coded by each research assistant varied.
The average percent agreement found on the identified variables calculated for 18 coders, each of whom had
completed a minimum of 100 cases, was 92.83. These data are summarized in Appendix B.

Finally, as the data collection began to near completion, we began further software development to enhance
the BSA’s ability to organize, analyze, and provide structure to the creation and review of their IV files going
forward. This software was designed to facilitate information sharing between youth-serving organizations
concerning at-risk individuals and to enhance ongoing research into child sexual abuse. See Appendix C for
screenshot of this software under development, Filtrum: Registration Screening Module.

                           Table 1: Descriptions of all Adult and Youth IV Files
                                      Adult IVs                          Youth IVs              All IVs
                           <1988      >1987          All       <1988       >1987       All        All
        Total files         1,718     5,160         6,878         11        930        941       7,819
        Page length         15.20     26.29         23.52       18.27      30.92      30.77      24.40
        Page range         2 - 412   1 - 917       1 - 917      3 - 39    2 - 263    2 - 263    1 - 917
        Sum of pages       26,114    135,678       161,792       201      28,755     28,956     190,748

The coding took 32 months to complete and required the review of 190,748 pages of case material according
to 410 unique variables and 7,175 repeated and composite variables derived from the information contained in
the two coding forms. The mean page length was 23.52 pages for the Adult IV files and 30.77 pages for the
Youth IV files, with a range of 1 to 917 pages across the 7,819 files included in the study.

Given the 70 years of data included in the study, we sought to define some demarcations in our data analyses
that would capture historical differences in cultural beliefs and practices concerning child sexual abuse in
American society. We chose to do this by conducting data analyses that compared IV files generated before

                                                                                                               23
           Case 20-10343-LSS              Doc 4      Filed 02/18/20       Page 89 of 281


and after 1987. In 1987, the BSA implemented their first comprehensive youth protection program which, over
the ensuing years, increasingly publicized the issue of child sexual abuse and broadened to include a diversified
set of programs for adults and youth. Around this time, national and state laws also began to emerge expanding
the mandatory reporting of child sexual abuse, requiring the registration of a large segment of convicted sex
offenders, and allowing for the commitment of sexually violent predators following incarceration.

The quality of the data varied over the different variables and across the 70 years of the data review. Information
was consistent for the demographic and physical characteristics of the IVs, this being congruent with the
purpose of the files in identifying and tracking IVs over time and location. Information was more limited
concerning individual characteristics of the victims and the interactions they had with the IV prior to and during
the alleged abuse. The information contained in the files increased in quantity over the two primary
chronological periods of the study (i.e., before and after 1987), although there was not necessarily a consistent
correlation between the length of the file and the quality of the information contained in it. Analytically, we
conducted tests of statistical significance on the data that appeared to be of theoretical relevance and for which
we believed that there was robust enough data to warrant statistical inference. We did not conduct tests of
statistical significance on data that were primarily descriptive.

It is important to emphasize that all of the data described in tables, figures, and text throughout this report is
representative only of the information that was submitted to BSA National Council by the local councils. These
data, therefore, cannot be assumed to be full, accurate representations of all dynamics associated with a specific
allegation or IV. Specifically, each variable could be coded only if the requisite information was contained in
the file. We could not always ascertain whether the absence of information regarding a behavior or characteristic
of an IV or alleged victim indicated that the file did not present enough information to code for that behavior
or characteristic, or if the file indicated that the behavior or characteristic was explicitly not present. This
limitation is inherent to research conducted with archival data, particularly those that were generated for
administrative reasons only.

                            NATURE AND CONTENT OF THE IV FILES

Incident Codes for Adult and Youth IVs

The IV dataset contained files involving 6,878 (88.0%) Adult IVs and 941 (12.0%) Youth IVs. These are
summarized in Table 2 according to their specific classification codes. The date assigned to each IV file
represents the date each file was opened based upon a credible allegation of inappropriate sexual behavior and
not the date of the alleged abuse, this information being unavailable in the majority of IV files. These data
indicate that the most common classification of IV files was Child Sexual Abuse (CSA), with this representing
75.9 percent of the total number of Adult and Youth “P”-coded IV files over the 70-year span of the files.
These CSA-coded files included allegations involving Scouting-involved volunteers and members, whether

                                                                                                                24
              Case 20-10343-LSS             Doc 4      Filed 02/18/20        Page 90 of 281


  these activities occurred during or outside of Scouting activities or programming. The second most common
  category was Other (“O”), which involved 10.9 percent of the Adult and Youth IV files. The third largest
  category was made up of IVs who were discovered to have been in possession of child pornography or were
  known to have distributed child pornography (4.2%), but who were not known to have made child
  pornography, with those IVs coded as CSA. These data are presented by year in Appendix D of this report.

          Table 2: Adult and Youth Incident Codes for 7,819 IV Files: Jan. 1, 1946 to Dec. 31, 2016
Decade1        CSA        YPV           CP           C             P           O          CBC2      U2          Total3
1940s        3 (75.0%) 0 (0.0%)       0 (0.0%)     0 (0.0%) 0 (0.0%) 1 (25.0%) 0 (0.0%)           0 (0.0%)      4 (0.1%)
1950s      62 (83.8%) 0 (0.0%)        0 (0.0%)     2 (2.7%) 0 (0.0%) 9 (12.2%) 0 (0.0%)           1 (1.4%)     74 (0.9%)
1960s 498 (82.2%) 0 (0.0%)            0 (0.0%)    49 (8.1%) 0 (0.0%) 59 (9.7%)           0 (0.0%) 0 (0.0%)    606 (7.8%)
1970s 338 (88.0%) 0 (0.0%)            0 (0.0%)    20 (5.2%) 0 (0.0%) 25 (6.5%)           0 (0.0%) 1 (0.3%)    384 (4.9%)
1980s 1,137 (90.9%) 2 (0.2%)          8 (0.6%)    44 (3.5%) 0 (0.0%) 51 (4.1%)           4 (0.3%) 5 (0.4%) 1,251 (16.0%)
1990s 1,853 (74.0%) 19 (0.8%) 46 (1.8%)           94 (3.8%) 2 (0.1%) 402 (16.0%) 29 (1.2%) 60 (2.4%) 2,505 (32.0%)
2000s 1,143 (68.5%) 12 (0.7%) 116 (7.0%)          45 (2.7%) 4 (0.2%) 187 (11.2%) 143 (8.6%) 19 (1.1%) 1,669 (21.3%)
2010s 901 (68.0%) 5 (0.4%) 162 (12.2%) 42 (3.2%) 4 (0.3%) 122 (9.2%) 67 (5.1%) 23 (1.7%) 1,326 (17.0%)
Total4 5,935 (75.9%) 38 (0.5%) 332 (4.2%) 296 (3.8%) 10 (0.1%) 856 (10.9%) 243 (3.1%) 109 (1.4%)                7,819
1 The year is determined by the date on the IVRS.
2 Only reflect Adult IVs, as these codes were not possible for youth members.
3 Row totals denote the number of files per year across all adult and youth incident codes.
4 Column totals denote the number of files per adult and youth incident code across all years.
5 Classification Codes: CSA (Child Sexual Abuse), YPV (Youth Protection Violation), CP (Child Pornography), C (Criminal),

   P (Pornography), O (Other), CBC (Criminal Background Check), U (Unwelcome).

  Similar patterns were found when the IV files were analyzed separately according to the Adult and Youth codes.
  As reflected in Table 3, 3.5 percent of the Adult IVs were precluded from registering with the BSA or had their
  BSA registration revoked based on the results of a criminal background check (CBC). Instances of individuals
  being removed due to a CBC began in 1986 and notably increased starting in 2003, reaching a peak of 16.7
  percent of the yearly Adult IVs in 2006. Child Pornography (CP) also became an increasingly common
  classification after reaching a high of 24.3 percent of the Adult yearly totals in 2013. The Other classification
  category of IV files continued to be common, as seen with the combined analyses presented in Table 2.

             Table 3: Adult Incident Codes for 6,878 Adult IV Files: Jan. 1, 1946 to Dec. 31, 2016
  Decade1        CSA        YPV           CP            C           P           O       CBC        U          Total2
  1940s         2 (66.7%) 0 (0.0%)      0 (0.0%)     0 (0.0%) 0 (0.0%)        1 (33.3%) 0 (0.0%) 0 (0.0%) 3 (<0.05%)
  1950s       62 (83.8%) 0 (0.0%)       0 (0.0%)     2 (2.7%) 0 (0.0%)        9 (12.2%) 0 (0.0%) 1 (1.4%) 74 (1.1%)
  1960s      497 (82.3%) 0 (0.0%)       0 (0.0%) 49 (8.1%) 0 (0.0%) 58 (9.6%)           0 (0.0%) 0 (0.0%) 604 (8.8%)
  1970s      337 (88.0%) 0 (0.0%)       0 (0.0%) 20 (5.2%) 0 (0.0%) 25 (6.5%)           0 (0.0%) 1 (0.3%) 383 (5.6%)
  1980s 1,109 (90.9%) 2 (0.2%)          8 (0.7%) 43 (3.5%) 0 (0.0%) 49 (4.0%)           4 (0.3%) 5 (0.4%) 1,220 (17.7%)
  1990s 1,558 (71.1%) 19 (0.9%) 46 (2.1%) 90 (4.1%) 2 (0.1%) 386 (17.6%) 29 (1.3%) 60 (2.7%) 2,190 (31.8%)
  2000s      871 (63.1%) 12 (0.9%) 114 (8.3%) 39 (2.8%) 4 (0.3%) 179 (13.0%) 143 (10.3%) 19 (1.4%) 1,381 (20.1%)
  2010s      616 (60.2%) 5 (0.5%) 157 (15.3%) 39 (3.8%) 3 (0.3%) 113 (11.0%) 67 (6.5%) 23 (2.2%) 1,023 (14.9%)
  Total 5,052 (73.5%) 38 (0.6%) 325 (4.7%) 282 (4.1%) 9 (0.1%) 820 (11.9%) 243 (3.5%) 109 (1.6%)
        3                                                                                                     6,878
  1 The year is determined by the date on the IVRS.
  2 Row totals denote the number of files per year across all adult incident codes.
  3 Column totals denote the number of files per adult incident code across all years.
  4 Classification Codes: CSA (Child Sexual Abuse), YPV (Youth Protection Violation), CP (Child Pornography),

     C (Criminal), P (Pornography), O (Other), CBC (Criminal Background Check), U (Unwelcome).

                                                                                                                    25
           Case 20-10343-LSS             Doc 4       Filed 02/18/20        Page 91 of 281


           Table 4: Youth Incident Codes for 941 Youth IV Files: Jan. 1, 1946 to Dec. 31, 2016

               Decade1       CSA          CP            C            P              O           Total2
              1940s       1 (100.0%) 0 (0.0%)        0 (0.0%) 0 (0.0%) 0 (0.0%)                 1 (0.1%)
              1950s       0 (0.0%)     0 (0.0%)      0 (0.0%) 0 (0.0%) 0 (0.0%)                 0 (0.0%)
              1960s       1 (50.0%) 0 (0.0%)         0 (0.0%) 0 (0.0%) 1 (50.0%)                2 (0.2%)
              1970s       1 (100.0%) 0 (0.0%)        0 (0.0%) 0 (0.0%) 0 (0.0%)                 1 (0.1%)
              1980s      28 (90.3%) 0 (0.0%)         1 (3.2%) 0 (0.0%) 2 (6.5%)                31 (3.3%)
              1990s 295 (93.7%) 0 (0.0%)             4 (1.3%) 0 (0.0%) 16 (5.1%)             315 (33.5%)
              2000s 272 (94.4%) 2 (0.7%)             6 (2.1%) 0 (0.0%) 8 (2.8%)              288 (30.6%)
              2010s 285 (94.1%) 5 (1.7%)             3 (1.0%) 1 (0.3%) 9 (3.0%)              303 (32.2%)
              Total3 883 (93.8%) 7 (0.7%) 14 (1.5%) 1 (0.1%) 36 (3.8%)                           941
              1 The year is determined by the date on the IVRS.
              2 Row totals denote the number of files per year across all youth incident codes.
              3 Column totals denote the number of files per youth incident code across all years.
              4 Classification Codes: CSA (Child Sexual Abuse), CP (Child Pornography), C (Criminal),

                 P (Pornography), O (Other).

As illustrated in Table 4, the Youth IV files contained almost exclusively allegations of CSA (93.8%). In our
coding of these Youth IV files, we sought to differentiate between abusive sexual contact and sexual contact
that appeared to involve mutual sexual exploration between similarly aged peers. In instances of files that had
been coded as Y-CSA but which appeared to be consensual youth-on-youth sexual conduct, the files were
coded under the CSA classification code, but no victims were included for analyses from either the IVRS or
UVA-RCF victim module “D”. When there was any uncertainty about the nature of the sexual interactions
occurring between youth, the files were included in the CSA classification category and victims were identified
and coded accordingly.

As indicated in Figure 1, the number of files involving Adult IVs accused of CSA increased ten-fold from 25
files in 1980 to a high of 257 IVs in 1989, and then decreased to a low of 69 in 2013, a decline of almost 75
percent over a 24-year period. This decline is consistent with the reduced rates of child sexual abuse and other
forms of violent crime observed over this same time period in American society. In contrast to the decline in
the number of CSA files found among the Adult IV files, there was no comparable decline observed in the
Youth CSA IV files, with there being between 17 and 63 files opened each year between 1990 and 2016, with
an average of 32 files each year. The classification of Youth IV files as separate from the Adult IV files reflects
the BSA’s acknowledgement of the developmental differences in the dynamics, causes, and trajectories of
sexually abusive behavior perpetrated by youth as contrasted with adults.

Trends in the frequency of classification codes over time are displayed in Figures 1 and 2. Figure 2 contains the
same data as Figure 1, but with the Adult and Youth CSA IV files removed to allow for an expanded review of
the other IV classification codes. This figure illustrates the increasing role of criminal background checks (CBC)
in identifying adults with histories of criminal offending as this type of state and federal search became
technologically and financially feasible in America. The BSA made CBCs mandatory for all adult volunteers
starting in 2003. However, the number of individuals removed from the BSA based upon a CBC reached a
maximum of 25 Adult IVs in 2008. This number indicates that despite the widespread appeal of CBCs, they
                                                                                                                26
             Case 20-10343-LSS            Doc 4     Filed 02/18/20        Page 92 of 281


play a minor role in identifying unfit leaders within the BSA. This finding is not surprising given available
research indicating that only 10 percent of arrested child molesters have a previous conviction for a sexual
crime against a child (Finkelhor, 2009; Smallbone, Marshall, and Wortley, 2008).


       300             CSA            Y-CSA
                       O              Y-O
       250
                       CP             Y-CP
       200             CBC            C
                       Y-C            YPV
       150
                       P              Y-P
       100             U              Total

        50

         0
             1946 1950 1956 1960 1964 1968 1972 1976 1980 1984 1988 1992 1996 2000 2004 2008 2012 2016


Figure 1. Incident Codes for 7,819 Adult and Youth IV Files: Jan. 1, 1946, to Dec 31, 2016

Figure 2 further illustrates the growing role of child pornography in the identification of Adult IVs with a sexual
interest in children. In 2010, 38 IV files were opened solely due to the presence of child pornography. These
individuals generally came to the attention of the BSA when an arrest was made by law enforcement. There has
been considerable debate in the research literature concerning the relationship between viewing child
pornography and sexually offending against a child (Bourke and Hernandez, 2009; Kingston, Fedoroff,
Firestone, Curry & Bradford, 2008; Seto, Hanson & Babchishin, 2011). Our data do not address this question
directly but do indicate a substantial increase in the discovery of Scouting-involved adults who view child
pornography over time.

Use of the Other IV classification code for Adult IVs has decreased over time from a high of 58 IV files in
1991 to a low of 5 IV files in 2016. It has been seldom used with Youth IVs, specifically only 36 times among
all Youth IV files examined. It is not clear why this classification has decreased over time, although it may
reflect, in part, the change in coding that occurred when homosexual behavior between consenting adults was
removed from the coding of the “P”-files.




                                                                                                                27
             Case 20-10343-LSS          Doc 4      Filed 02/18/20       Page 93 of 281


      110                 O
      100                 Y-O
                          CP
       90
                          Y-CP
       80                 CBC
       70                 C
                          Y-C
       60                 YPV
       50                 P
                          Y-P
       40
                          U
       30                 Total
       20
       10
        0
            1946 1950 1956 1960 1964 1968 1972 1976 1980 1984 1988 1992 1996 2000 2004 2008 2012 2016


Figure 2. Incident Codes for 1,884 Adult and Youth IV Files, Excluding CSA and Y-CSA

Making Sense of these Numbers: A Proportional Assessment

The BSA began formally tabulating yearly registration data in 1955. The numbers concerning Adult and Youth
IVs identified from 1955 through 2016 indicate that on average 81 new Adult IV files and 14 new Youth IVs
files were opened each year for issues that now are considered to fall under the CSA category. To understand
these numbers as they pertain to the larger organization, we created a visual display that would represent these
IVs in the broader context of all volunteer leaders registered with the BSA each year from 1955 through 2016.



                                                                        Each of the 10,000 dots represents
                                                                        176.3 adults registered with BSA.




                                                                                The orange area represents Adult
                                                                                IVs added to the “P” files.


Figure 3. Visual Representation of Identified Adult IVs Relative to Adults Registered

                                                                                                             28
           Case 20-10343-LSS            Doc 4      Filed 02/18/20        Page 94 of 281


On average, 1,762,602 adults registered in Scouting each year from 1955 through 2016. To integrate these
numbers with the average number of IVs identified each year, a proportional grid was created composed of
10,000 dots, each of which represents 176.3 adult BSA volunteer leaders (see Figure 3). The box containing the
orange dots at the lower right bottom of the grid, which is magnified in the enlarged call-out to the right,
represents the number of Adult IVs identified each year. Similarly, an average of 5,105,099 youth registered
annually in a Scouting program. This number is represented in Figure 4 to reflect proportionally the 14 Youth
IVs, who, on average, were identified and placed in the IV files each year from 1955 through 2016.



                                                                         Each of the 10,000 dots represents
                                                                         510.5 youth members registered with
                                                                         BSA.




                                                                                The orange area represents Youth
                                                                                IVs added to the “P” files.


Figure 4. Visual Representation of Identified Youth IVs Relative to Youth Registered

These proportional diagrams provide a visual aid that reflects two perspectives simultaneously. Overall, this
sample included nearly 6,000 individuals removed from Scouting for allegations of sexual misconduct over a
period of 70 years, and as such represents a unique sample of community-living child molesters in America
outside of law enforcement and child protective services. However, simultaneously, this same group of unfit
leaders and abusive youth in Scouting is tiny when viewed in the context of the overall number of adults and
youth involved in Scouting each year. This comparison is critical as it flips the perspective on the total number
of CSA IV files from one signifying a problem with child sexual abuse in the BSA to one indicating a
predominantly safe environment for the vast majority of youths involved in Scouting. These visual aids also
convey the immense task facing the BSA and all other youth-serving organizations when seeking to identify
and preemptively exclude abusive individuals from having contact with children.




                                                                                                              29
              Case 20-10343-LSS                      Doc 4         Filed 02/18/20              Page 95 of 281


Geographical Distribution of Adult and Youth IVs

The registration records included in the IV files were examined to determine the location of the IV when they
were alleged to have acted in a sexually inappropriate manner towards a child.

               Table 5: Adult and Youth IV Files by State or International Council of Origin
        State               All Codes1                 CSA2                         State               All Codes              CSA
 Alaska                      49 (0.6%)                38 (0.6%)                New Hampshire            43 (0.5%)            38 (0.6%)
 Alabama                     74 (0.9%)                53 (0.9%)                New Jersey              180 (2.2%)           133 (2.1%)
 Arizona                     74 (0.9%)                59 (1.0%)                New Mexico               32 (0.4%)            27 (0.4%)
 Arkansas                    53 (0.7%)                41 (0.7%)                New York                481 (5.9%)           375 (6.0%)
 California                 591 (7.3%)               459 (7.4%)                North Carolina          187 (2.3%)           157 (2.5%)
 Colorado                   160 (2.0%)               119 (1.9%)                North Dakota             34 (0.4%)            29 (0.5%)
 Connecticut                 94 (1.2%)                77 (1.2%)                Ohio                    340 (4.2%)           283 (4.6%)
 Delaware                    55 (0.7%)                43 (0.7%)                Oklahoma                 90 (1.1%)            69 (1.1%)
 Florida                    429 (5.3%)               317 (5.1%)                Oregon                  206 (2.5%)           151 (2.4%)
 Georgia                    185 (2.3%)               145 (2.3%)                Pennsylvania            408 (5.0%)           310 (5.0%)
 Hawaii                      22 (0.3%)                18 (0.3%)                Puerto Rico               7 (0.1%)             7 (0.1%)
 Idaho                       99 (1.2%)                70 (1.1%)                Rhode Island            101 (1.2%)            70 (1.1%)
 Illinois                   409 (5.0%)               303 (4.9%)                South Carolina           71 (0.9%)            60 (1.0%)
 Indiana                    191 (2.4%)               151 (2.4%)                South Dakota             29 (0.4%)            23 (0.4%)
 Iowa                       113 (1.4%)                87 (1.4%)                Tennessee               103 (1.3%)            84 (1.4%)
 Kansas                      73 (0.9%)                51 (0.8%)                Texas                   538 (6.6%)           400 (6.4%)
 Kentucky                    73 (0.9%)                56 (0.9%)                Utah                    317 (3.9%)           209 (3.4%)
 Louisiana                  112 (1.4%)                92 (1.5%)                Vermont                  28 (0.3%)            24 (0.4%)
 Maine                       81 (1.0%)                59 (1.0%)                Virginia                130 (1.6%)            98 (1.6%)
 Maryland                   168 (2.1%)               132 (2.1%)                Washington              235 (2.9%)           177 (2.9%)
 Massachusetts              215 (2.7%)               177 (2.9%)                West Virginia            46 (0.6%)            36 (0.6%)
 Michigan                   245 (3.0%)               192 (3.1%)                Wisconsin               194 (2.4%)           148 (2.4%)
 Minnesota                  138 (1.7%)               114 (1.8%)                Wyoming                  11 (0.1%)             9 (0.1%)
 Mississippi                 19 (0.2%)                13 (0.2%)                Far East                 31 (0.4%)            21 (0.3%)
 Missouri                   309 (3.8%)               227 (3.7%)                Transatlantic            61 (0.8%)            53 (0.9%)
 Montana                     25 (0.3%)                17 (0.3%)                Direct Service            7 (0.1%)             7 (0.1%)
 Nebraska                    97 (1.2%)                65 (1.0%)                Missing3                221 (2.8%)           131 (2.2%)
 Nevada                      48 (0.6%)                34 (0.5%)                Multiple States4        426 (5.6%)           335 (5.8%)
 1 Percentages are based on 8,111 cases.
 2 Percentages are based on 6,207 cases.
 3 Missing data includes files in which the registration data was missing or in which the IV was not formally registered in Scouting.
 4 Percentages are taken from 7,598 for all incident codes and 5,804 for CSA incident codes to depict the number of registered people removed

    from multiple states.

As illustrated, the IV files were submitted to BSA National from councils located throughout the USA and
from some international locations. These numbers ranged from a low of 0.1 percent submitted from Puerto
Rico and Wyoming to a high of 6.4 percent submitted from Texas and 7.4 percent from California. These state
differences reflect variability in population and likely differences in the popularity of Scouting in different
regions of the U.S. State- and international council-level registration numbers were not available for the whole
time period of files which were reviewed in this report, so no attempt was made to create any type of
proportional assessment of these IV file numbers.




                                                                                                                                                30
           Case 20-10343-LSS             Doc 4      Filed 02/18/20        Page 96 of 281


The finding that 94.4 percent of the IVs were registered in a single state prior to the revocation of their
registration suggests that it is relatively rare for child molesters within the BSA to be unrooted or itinerant.
Instead, IVs most commonly seemed to be embedded in a single, stable community, where they perhaps were
able to use their position of trust or authority within that community to select and abuse children. This stability
further underscores the importance of youth protection programs that prepare children to recognize this
behavior as it commences and for organizations to provide easy channels through which this information can
be reported to adults.

Given the movement of some child molesters across state lines, presumably to avoid detection and to facilitate
efforts to re-register in a new location, we examined further the 335 A-CSA IVs (5.8 percent) who were known
to have been registered in more than one state while involved in Scouting. We compared this group to the IVs
who were registered in only one state during their time in Scouting, comparing their number of known victims,
the Scouting affiliation of their victims (Scouting-involved only, non-Scouting-involved only, mixed), and their
attempts to re-register in Scouting after having their registration revoked. These analyses indicated that the IVs
registered in multiple states had significantly more years of involvement in the BSA as adults, more alleged
victims, more re-registration attempts, and a higher proportion of Scouting-involved-only victims.

Public Documentation and Law Enforcement Involvement in IV Files

In providing an overview of the IV files, we sought to determine the extent to which the alleged child sexual
abuse identified within them was known to the broader community through the media, law enforcement, sex
offender registries, and/or other means of public notification. These analyses were conducted to respond to
the assertion made by some commentators that the IV files are “secret files,” which contain unique information
as yet unknown to the research community and/or the public at large. In conducting these analyses, we
separated the analyses according to years up to and including 1987 vs. years 1988 and after.

The data analyses that follow (through Table 35) address only IV files that contain allegations of CSA
perpetrated by Adult and Youth IVs. As indicated previously, this set of files–A-CSA and Y-CSA–represent
5,935 files or 75.9 percent of the total number of IV files contained in our sample. The remaining files involved
crimes with no identified victims, no identified victims under the age of 18 years, or illegal activities that
occurred when the IV was not involved in Scouting. Further, the historical comparisons that are included in
many of the tables that follow were conducted only for A-CSA IVs, as there were only 11 Y-CSA-IVs identified
in the sample prior to 1988.




                                                                                                                31
             Case 20-10343-LSS                   Doc 4          Filed 02/18/20           Page 97 of 281


                       Table 6: Public Source Content of Adult and Youth CSA IV Files
                                                                               Adult IVs                   Youth IVs
                                                                        <1988           >1987               1946-2016
         Indication that allegations were public record1             726 (48.7%) 2,299 (65.7%)            235 (27.0%)
         Types of information in the file:2
           Newspaper or other media:3                                496    (68.3%)     1,676   (72.9%)   78   (33.2%)
             Explicit that the IV was in BSA4                        291    (58.7%)       802   (47.9%)   21   (26.9%)
             Explicit that the victim was in BSA4                    192    (38.7%)       482   (28.8%)   15   (19.2%)
           Police reported victim statement3                          60    (8.3%)        365   (15.9%)   22   (9.4%)
           Police reported family member statement3                   32    (4.4%)        218   (9.5%)    28   (11.9%)
           Police reported IV statement3                              32    (4.4%)        241   (10.5%)   19   (8.1%)
           Legal documents about alleged behavior3                   152    (20.9%)       548   (23.8%)   67   (28.5%)
           Documentation of civil or criminal action3                187    (25.8%)       769   (33.4%)   97   (41.3%)
           Sex offender registry record/printout3                      5    (0.7%)         92   (4.0%)    17   (7.2%)
           Other public documents or official records3                 0    (0.0%)          8   (0.3%)     1   (0.4%)
         1 3 missing <1988, 60 missing >1987 for adult IVs, 12 missing for youth IVs.
         2 Multiple responses were possible.
         3 Percentages derived from indication that allegations were public record.
         4 Percentages derived from files containing newspaper or other media.




Table 6 focuses exclusively on the types of documents that were included in each file. These were used to assess
the external/public as contrasted to internal/private sources of information that BSA used to confirm that
credible allegations of inappropriate sexual behavior had been made against a specific IV. As reflected in Table
6, from 1946 through 2016, there were clear indications that 55.6 percent of the IVs were identified based upon
information known to the public as broadly defined. This information was most commonly conveyed through
the media and the official channels of the criminal justice system. Public awareness was found to increase from
before to after 1987, likely due to the historical trends described previously. There were some indications that
the BSA was explicitly mentioned less frequently in the newspaper articles saved to the IV files after 1987,
possibly reflecting a selection bias with more comprehensive efforts being made to include all media content in
the files post 1987 even when the BSA was not explicitly mentioned in them.

Only 27.0 percent of the Y-CSA files contained some indication of public documentation, most often some
media coverage or involvement of the youth in the justice system. To some extent, this difference reflects the
laws that continue to protect youth combined with the states’ interest in rehabilitating juvenile delinquents. As
detailed later in our report, parents of the Youth IVs sometimes sought to protect the privacy of their children,
to dispute the allegations being made, and to advocate for mental health treatment and/or the youth’s
reinstatement in Scouting. In sum, then, the differences in public documentation between A-CSA vs. Y-CSA
IV files likely reflect a long history of parents, communities, and law enforcement responding differently to
sexual activity occurring between adolescent youths when compared to incidents involving the exploitation of
a youth by an adult.




                                                                                                                         32
                                 Case 20-10343-LSS             Doc 4       Filed 02/18/20   Page 98 of 281




                                 2500                                                          Any public documentation
                                                                                               Newspaper or other media
     Descriptive Content Count   2000                                                          Other legal documentation
                                                                                               Law enforcement
                                 1500
                                                                                               Other

                                 1000


                                 500


                                   0
                                        Up to and including 1987             After 1987             1946-2016
                                                                   Adult                               Youth


Figure 5. Descriptive Contents of CSA IV Files: Adult and Youth IVs

To explore specifically the role of law enforcement and child protection services in the reporting and
investigation of the allegations contained in the A-CSA and Y-CSA IV files, we combined all law enforcement
and CPS references into one composite measure. Notably, this composite did not require the presence of a
formal law enforcement or CPS document in the file (as reflected previously in Table 6 and Figure 5), but did
require the presence of a credible reference to law enforcement or CPS involvement in an investigation or
response to the allegations. For example, one file could contain an investigative law enforcement or child
protective services document, another could contain a newspaper article referencing legal action against the IV,
and yet another could contain notes indicating that the police had been notified by the local council or family
of the alleged victim. All of these were considered to be indications of law enforcement or CPS awareness of
the allegations. These different variables are summarized in Table 7.

We found that law enforcement or CPS was involved with the IV, the victim(s), the reporting of the alleged
abuse, or the investigation of the alleged abuse in 95.3 percent of the A-CSA IV files before 1988 and 97.6
percent of the files after 1987. Comparably, law enforcement was involved in 95.2 percent of the Youth IV
files.




                                                                                                                           33
               Case 20-10343-LSS                     Doc 4          Filed 02/18/20              Page 99 of 281


            Table 7: Involvement of Law Enforcement in Reporting or Investigating Allegations
                                                                                      Adult IVs                             Youth IVs
                                                                                <1988           >1987                        1946-2016
        Law enforcement aware of alleged victim                             1,276 (85.4%) 3,081 (86.6%)                    711 (80.5%)
        Law enforcement non-specific victim codes1                              4 (0.3%)     117 (3.3%)                      4 (0.5%)
        Reference in public media                                             200 (13.4%)    959 (27.0%)                   102 (11.6%)
        Opening of file involved law enforcement                              820 (54.8%) 2,016 (56.7%)                    328 (37.1%)
        Law enforcement investigated Adult or Youth IV                      1,054 (70.5%) 2,993 (84.1%)                    650 (73.6%)
        Law enforcement involved in follow up                                 456 (30.5%) 1,462 (41.1%)                    364 (41.2%)
        Omnibus, any law enforcement involvement                            1,334 (89.2%) 3,274 (92.0%)                    754 (85.4%)
        Child Protective Services (CPS) involved                            1,163 (77.8%) 2,935 (82.5%)                    761 (86.2%)
        Any law enforcement, including CPS                                  1,424 (95.3%) 3,470 (97.6%)                    841 (95.2%)
        1   Include child pornography, police cyber-impersonation, criminal background check, and sex offender registry.

In 2013, after the IV files were sent to UVA, the BSA began an independent review of all “P”-coded files dating
from 1965 to the present to ensure that law enforcement had been contacted and notified of all alleged crimes
contained in the IV files. This process was implemented to ensure that police notification had occurred in all
cases retrospectively for the past 50 years.


                ACTIVITIES SURROUNDING CREATION OF CSA-CODED IV FILES

In this section, we examine the processes through which allegations of child sexual abuse became known to the
various councils and through them to BSA National Council. As previously noted, the following data address
only IV files that contain allegations of CSA allegedly perpetrated by Adult or Youth IVs.

File Opening and Initial Allegations

When seeking to understand the dynamics that led to the opening of a file, coders were instructed to identify,
when possible, the earliest disclosure or report of alleged child sexual abuse. However, the files often did not
contain a full chronology of the interactions and processes that occurred from when the abuse was alleged to
have commenced to file completion. Given this limitation, the subsequent data reflect the best information
available in each IV file, utilizing the earliest known report mentioned in the file contents.

These data indicate that a notification by law enforcement or the issuing of an arrest warrant constituted the
primary path (55.5%) through which the BSA became aware of allegations of sexual abuse by one of its adult
volunteer leaders. This pathway was common although less frequent in instances that involved youth offenders
(37.1%). These findings suggest that in the majority of the files, BSA did not receive initial confidential
information concerning CSA and pass it along to law enforcement. Rather, the data suggest that the police
more often became aware of allegations of child sexual abuse first and then informed the BSA of these
allegations, either as a part of their investigation or as a form of community notification.

However, as illustrated in Table 8, reports by the victims were central to the investigation of IVs within BSA,
whether these disclosures occurred directly to the BSA or indirectly through victim disclosure to law

                                                                                                                                         34
              Case 20-10343-LSS                       Doc 4          Filed 02/18/20               Page 100 of 281


enforcement (who later notified the BSA). Victim reports to the BSA or others revealed the presence of sexual
abuse far more often than did the observation of suspicious behavior by a third party, the presence of physical
evidence or injury, the presence of pornography, social media postings, or the uncovering of a criminal history
for a specific IV. There was some indication that youths who were sexually abused by another youth tended to
report their abuse more often (46.0%) while still a youth, as compared to youth who were sexually abused by
an adult (37.7%). This finding may to be indicative of the power differential that is experienced by youths in
relation to their adult leaders and underscores the importance of youth protection programming ensuring
youths that they will be believed, respected, and provided some autonomy in the ways that their disclosures are
handled. To foster a sense of privacy and security, the BSA has developed and publicized various avenues for
reporting child sexual abuse by a youth or adult. These include the Scouts First hotline handled by Membership
Standards at BSA National, online forms to enable reporting incidents or concerns with minimal information
required, and the provision of an email address designated explicitly for reporting all incidents of concern.

                 Table 8: Dynamics Surrounding the Opening of Adult and Youth CSA IV Files
     What led to the opening of the IV file1, 2:                                                          Adult IVs     Youth IVs
     Report of youth:                                                                                  2,019 (40.0%)   409 (46.3%)
         Report by child/youth                                                                         1,905 (37.7%)   406 (46.0%)
         The youth contacted BSA once they reached adulthood                                             168 (3.5%)      3 (0.4%)
     Report of third party:                                                                            3,914 (77.5%)   657 (74.5%)
         Observation of inappropriate/suspicious behavior by third party                                 652 (12.9%)   128 (14.5%)
         Family member                                                                                 1,240 (24.6%)   365 (41.4%)
         Police officer/prosecution/defense/arrest information                                         2,805 (55.6%)   328 (37.2%)
         Physical or medical personnel                                                                    51 (1.0%)      9 (1.0%)
         Physical evidence (STI, physical injury, etc.)                                                   24 (0.5%)      9 (1.0%)
         Virtual or social media evidence (text message, online posting, etc.)                            76 (1.5%)      7 (0.8%)
         Inexplicable sexual knowledge or behavior by a child/youth                                       13 (0.3%)      4 (0.5%)
         IV was arrested for possessing/viewing child pornography                                        172 (3.4%)      2 (0.2%)
         IV was arrested for distributing child pornography                                               60 (1.2%)      0 (0.0%)
         BSA receiving notification that the IV had a criminal background                                392 (7.8%)     74 (8.4%)
     Other                                                                                               359 (7.1%)     65 (7.4%)
     Unknown                                                                                             296 (5.9%)     53 (6.0%)
      1   Multiple answers could be selected, and does not address the order of responses indicated in a file.

Family members notified the BSA of the abuse of a child in an additional 24.5 percent of the files involving
Adult IVs and 41.3 percent of the files involving Youth IVs. We were unable to confirm that all of these reports
came from disclosures made by a child to their parents, although this appeared to be the most common scenario
through which this information was obtained and conveyed to Scouting officials. These findings illustrate the
importance of parents being trained and encouraged to promote open communication with their children, this
being the platform that will provide their children the opportunity to tell them of their concerns regarding some
leaders and possibly some other youth, and to inform parents of any abuse they themselves experienced.
Bystander reports by other youth with suspicions of potential misconduct can be particularly important when
the victim is unable or unwilling to report their abuse to others immediately.




                                                                                                                                     35
            Case 20-10343-LSS                    Doc 4         Filed 02/18/20               Page 101 of 281


        Table 9: Initial Reports of Allegations Identified in the Adult and Youth CSA IV Files
                                                                            Adult IVs                              Youth IVs
                                                                     <19881            >19871                      1946-20161
        Anonymous report                                              12 (0.8%)       55 (1.5%)                  11 (1.2%)
        Scout volunteer leader                                       125 (8.4%)     485 (13.6%)                 247 (28.0%)
        Council employee                                              59 (3.9%)     129 (3.6%)                   25 (2.8%)
        Scouting victim of alleged abuse                              91 (6.1%)     229 (6.4%)                   54 (6.1%)
        Other Scouting youth                                           5 (0.3%)       17 (0.5%)                  11 (1.2%)
        Scouting family member2                                      227 (15.2%)    354 (10.0%)                 192 (21.8%)
        Other non-Scouting youth (non-victim)                          2 (0.1%)        4 (0.1%)                   1 (0.1%)
        Other non-Scouting youth (victim)                              3 (0.2%)       33 (0.9%)                   7 (0.8%)
        Member of chartered organization                              21 (1.4%)       56 (1.6%)                  13 (1.5%)
        Law enforcement                                              246 (16.5%)    481 (13.5%)                  50 (5.7%)
        BSA national office                                            9 (0.6%)       54 (1.5%)                   4 (0.5%)
        Other                                                          7 (0.5%)       24 (0.7%)                   3 (0.3%)
        Unknown                                                      634 (42.4%) 1,326 (37.3%)                  183 (20.7%)
        CPS or similar agency3                                         2 (0.1%)       17 (0.5%)                   4 (0.5%)
        Attorney or other legal notification3                          4 (0.3%)       16 (0.4%)                   1 (0.1%)
        Someone who knows the IV3                                      8 (0.5%)       29 (0.8%)                  11 (1.2%)
        Family member of non-Scouting victim3                          8 (0.5%)       53 (1.5%)                  45 (5.1%)
        Media notification3                                           17 (1.1%)       72 (2.0%)                   3 (0.3%)
        IV reported themselves3                                        5 (0.3%)       53 (1.5%)                   4 (0.5%)
        Family friend of victim3                                       1 (0.1%)       10 (0.3%)                   2 (0.2%)
        1 1 missing <1988, 2 missing >1987 for adult IVs, 1 missing for youth IVs.
        2 This variable was coded to reflect the family member of a youth involved in Scouting.
        3 These responses came from the “Other” category, which allowed a free-response area to write in other sources of information.




In Table 9, we present the categories of individuals who were associated with the initial report of A-CSA and
Y-CSA to the BSA. Prior to 1988, youth abused by an Adult IV tended to make their initial reports to a family
member or to law enforcement. After 1987, there was an increase in the frequency with which the initial report
was made to a Scout volunteer leader, this change possibly being associated with and prompted by the youth
protection guidelines introduced in 1987. The youths abused by another youth demonstrated a consistent
preference for reporting their alleged abuse to a Scout volunteer leader, the vast majority of these youths having
entered Scouting after the initial introduction of youth protection programming in 1987. As a second-most
frequent response, the youths disclosed their abuse to a family member who contacted the BSA, again
underscoring the importance of the family network for hearing about and responding to allegations of child
sexual abuse. In 62 instances, the A-CSA IV reported themselves to the BSA, and in 48 instances someone who
knew the IV reported them to the authorities. It was uncommon for members of the Chartered Organization
or for BSA National Council to be the recipient of the initial report of child sexual abuse.

To further clarify the dynamics of CSA reporting in Scouting, we combined the initial reporting sources listed
in Table 9 according to their affiliation either within or outside of Scouting. For example, a Scout leader was
coded as an “inside Scouting” recipient of information, while law enforcement and CPS were coded as “outside
Scouting” recipients of information. The relative importance of these two avenues of reporting for Adult and
Youth IVs is summarized in Figure 6. As illustrated, both avenues contribute to the protection of youth and
the identification of at-risk individuals in Scouting. As such, both represent an important component of
effective youth protection programming.

                                                                                                                                         36
                                    Case 20-10343-LSS             Doc 4        Filed 02/18/20      Page 102 of 281




                                 1400                                                 Inside scouting
                                                                                      Outside scouting
  Number of Inital Allegations   1200

                                 1000

                                 800

                                 600

                                 400

                                 200

                                   0
                                        Up to and including       After 1987           1946-2016
                                               1987
                                                          Adult                          Youth
Figure 6. Initial Allegations of A-CSA and Y-CSA

The development of these two components of youth protection programming reflects a historical evolution of
thought concerning the proper way to respond to child sexual abuse. The IV files were initially created at a time
when child sexual abuse was not a topic of public discourse, and law enforcement did not generally view it as
a crime that warranted investigation. Rather, it was considered primarily a private matter handled by the family
and often kept confidential for the benefit of the victim. However, since that time a number of broader social
changes have ensued promoting disclosure and law enforcement involvement, including a shift in cultural
norms, a more mature understanding of the behavior of pedophilic and non-pedophilic child molesters, the
creation of national computerized criminal background databases, and the evolution of public policy that
promotes the public tracking of sex offenders. Together, these processes have exerted a synergetic effect that
over the past 15 years has contributed to the documented decline in child sexual abuse in America and the
increased recognition of it as a public health problem that involves a pervasive form of child exploitation.

Table 10 summarizes the actions taken by the local councils in response to the initial allegations of child sexual
abuse. Across both time intervals and A-CSA and Y-CSA incidents, the most immediate actions involved
suspending the alleged perpetrator from further involvement in Scouting activities, seeking to obtain more
information about the alleged incidents, and increasingly making a formal report to local law enforcement or
child protective services. These responses reflect the rudimentary purpose of the IV files as they were created
almost 100 years ago, namely to identify potential perpetrators, separate them from Scouting, and gather
evidence supporting their expulsion. Additional responses such as seeking written statements, meeting with
parents of the alleged victims or parents of other youth in the same Troop, speaking directly with the alleged
victim, and/or speaking directly with the alleged perpetrator are referenced less frequently in the files. These
activities may well occur at the local level but not be included in the correspondence that is shared with BSA
National by the local Scout Executive, their responsibility being solely to inform BSA National of the identity
and characteristics of the IV and to provide documentation that warrants the revocation of their registration.
                                                                                                                     37
              Case 20-10343-LSS                      Doc 4         Filed 02/18/20   Page 103 of 281


Figure 7 displays the same data as Table 10 in line graphs of the proportion of Adult IV and Youth IV cases in
which each category of council response was initiated by year. In this figure for Adult IVs, years pre-1960 are
collapsed into the first data point, and for Youth IVs the data pre-1990 is collapsed into the “1989” data point.

           Table 10: Response of Local Council to Allegations of CSA by Adult and Youth IV Files
                                                                                    Adult IVs1              Youth IVs1
                                                                      <1988                    >1987        1946-2016
   Administrative responses                                        1,420 (95.0%)           3,268 (91.9%)   821 (93.1%)
     Seek more information about alleged incidents or adult          764 (51.1%)           1,547 (43.5%)   412 (46.7%)
     Immediately suspend alleged perpetrator                       1,284 (85.9%)           2,872 (80.8%)   712 (80.7%)
     Meeting with parents of other Scouts in the same Troop           42 (2.8%)              132 (3.7%)     58 (6.6%)
   Actions related to adult perpetrator:                             335 (22.4%)             485 (13.6%)     2 (0.2%)
     Meet with alleged adult                                         287 (19.2%)             469 (13.2%)     1 (0.1%)
     Request formal, written resignation from adult                  115 (7.7%)               38 (1.1%)      1 (0.1%)
   Actions related to alleged youth victim or family                 320 (21.4%)             538 (15.1%)   349 (39.6%)
     Meet with alleged victim of adult sexual abuse by BSA official 138 (9.2%)               242 (6.8%)     31 (3.5%)
     Obtain written statement from alleged victims/parents           167 (11.2%)             207 (5.8%)     64 (7.3%)
     Meet with parent of alleged victim by Scouting official         175 (11.7%)             335 (9.4%)    175 (19.8%)
     Meeting the youth (youth-on-youth behavior) by BSA officials      1 (0.1%)                0 (0.0%)    184 (20.9%)
     Notifying the parents of youth (youth-on-youth behavior)          1 (0.1%)                0 (0.0%)    213 (24.1%)
   Inter/Intra-organizational actions                                385 (25.8%)           1,386 (39.0%)   446 (50.6%)
     Meeting with chartered organization personnel                    95 (6.4%)              293 (8.2%)     80 (9.1%)
     Seeking guidance from BSA National                               82 (5.5%)              334 (9.4%)    149 (16.9%)
     Contact with law enforcement/prosecution/CPS                    284 (19.0%)           1,157 (32.5%)   355 (40.2%)
   Other                                                              34 (2.3%)              155 (4.4%)     30 (3.4%)
   Unknown                                                            31 (2.1%)               80 (2.3%)     11 (1.2%)
   1   1 missing <1988, 2 missing >1987 for adult IVs, 1 missing for youth IVs.

The proper role of local councils in responding to allegations of child sexual abuse has been debated over the
years by individuals involved in Scouting and the broader community. Some advocates argue that the BSA
should routinely involve itself in investigative and notification functions, their involvement with youth imposing
upon them responsibility for consistent follow-up of all complaints made to them. Others argue that this type
of involvement in allegations of child sexual abuse is inappropriate and at times harmful, given that only law
enforcement and CPS are professionally trained and provided with the legal mandate necessary to skillfully
conduct investigations and provide notifications to communities. Before 1988, BSA personnel did appear to be
more involved in meeting with victims, perpetrators, and parents while obtaining written statements of the
alleged abuse, these actions now being contrary to practice standards concerning the interviewing of victims of
child sexual abuse.




                                                                                                                         38
                                             Case 20-10343-LSS                       Doc 4          Filed 02/18/20         Page 104 of 281


                                   100.00%


% Response/Total Number of Files
                                   90.00%
                                   80.00%
                                   70.00%
                                   60.00%
                                   50.00%
                                   40.00%
                                   30.00%
                                   20.00%
                                   10.00%
                                    0.00%
                                               <1960
                                                1961
                                                1963
                                                1965
                                                1967
                                                1969
                                                1971
                                                1973
                                                1975
                                                1977
                                                1979
                                                1981
                                                1983
                                                1985
                                                1987
                                                1989
                                                1991
                                                1993
                                                1995
                                                1997
                                                1999
                                                2001
                                                2003
                                                2005
                                                2007
                                                2009
                                                2011
                                                2013
                                                2015
                                                 General Admin Response-Adult IVs                                General Admin Response-Youth IVs
                                                 Response with Youth/Family-Adult IVs                            Response with Youth/Family-Youth IVs
                                                 Organizational Response-Adult IVs                               Organizational Response-Youth IVs
                                                 Response with Adult IVs


Note: for Adult IVs, years pre-1960 are collapsed into the first data point, and Youth IVs the data pre-1990 is collapsed into the “1989” data point.


Figure 7. Responses of Local Council to Allegations of CSA by Adult IVs over Time

Procedural Elements of the File Contents

Historically, probationary registration was used by the BSA to provide a means for individuals to be involved
in Scouting while being subjected to heightened monitoring and stricter supervision for a limited period of
time. This form of registration was used when the allegations of concern were unclear, poorly understood, or
considered not well-substantiated. The probationary period, which often lasted two years, was technically
imposed by BSA National, but was monitored locally by Scout Executives and volunteer leaders. It was not
uncommon for individuals to obtain psychiatric treatment during the probationary period, treatment at that
time being viewed as a viable and effective response to psychological disturbances related to inappropriate
sexual behavior. The use of probation with IVs alleged to have acted in a sexually inappropriate manner with
youth was last used in 1994 and was terminated formally in 2008 by BSA National.

                                                                  Table 11: Use of Probation with A-CSA and Y-CSA IVs
                                                                                                                                   Adult IVs1
                                                                                                                            <1988                 >1987
                                      Probationary status identified                                                       75 (5.0%)             30 (0.8%)
                                        Received mental health treatment2                                                  18 (24.0%)             4 (13.3%)
                                        Ultimately reinstated2                                                             18 (24.0%)            16 (53.3%)
                                        Offended after probationary period2                                                13 (17.3%)             4 (13.3%)
                                      1   No files for youth IVs indicated a probationary registration status.
                                      2   Percentages derived from files indicating probation status.




                                                                                                                                                              39
               Case 20-10343-LSS                      Doc 4         Filed 02/18/20              Page 105 of 281


These data indicate that probation was used infrequently, particularly after 1987. When BSA National used it,
it often did not result in the full reinstatement of the IV. Of 105 individuals placed on probation, 13 or 17.3
percent reoffended after they were reinstated from 1946 through 1987, and 4 or 13.3 percent reoffended from
1988 through 2016. We found no instances of Youth IVs being placed on probation.

Table 12 summarizes the data that were collected concerning perceived efforts made by the BSA to limit
disclosures of child sexual abuse that either occurred within a Scouting context or involved a registered
volunteer leader in a non-Scouting context. This query was included in the UVA-Research Coding Form (UVA-
RCF) to collect quantitative data concerning the assertion at times made against the BSA that it knowingly
sought to cover-up the sexual abuse that was occurring in the organization. In the coding template, each coder
was required to respond to the following query: “For both adult and youth-on-youth alleged sexual abuse, is
there any information or language in the file that expressed an intent or effort to limit or obscure public
awareness of Scouting’s involvement in the abuse that was alleged to have occurred?” In collecting these data,
we had each coder identify the sentence, comment, or set of circumstances that prompted them to affirm the
presence of an effort to limit awareness of the information contained in the file. Each of these files was then
reviewed by the Principal Investigator and Research Manager to determine the accuracy of the designation and
perceived intent of the actions recorded. We chose to define this variable broadly and to include instances
where there was no clear intent to suppress or conceal information, but the decision-making of someone
associated with Scouting or not associated with Scouting kept relevant information from being reported to BSA
National Council in a timely matter.

           Table 12: Attempts to Avoid Disclosure of Abuse by Adult and Youth CSA IV Files
                                                                                              Adult IVs                  Youth IVs
                                                                                     <1988                 >1987         1946-2016
                                                                                   N (%)                 N (%)          N (%)
 Any coded information regarding non-disclosure attempt1                           55 (1.1%)             81 (1.6%)      22 (2.5%)
   Cover-up attempt:1
     Yes                                                                           40 (0.8%)             50 (1.0%)   16 (1.8%)
     No                                                                            15 (0.3%)             30 (0.6%)    6 (0.7%)
     Unknown                                                                        0 (0.0%)              1 (<0.05%) 0 (0.0%)
   If yes, likely explanation:2
     Parental Action/Request                                                        1   (2.5%)            3   (6.0%)    2   (12.5%)
     Media concerns within Scouting                                                13   (32.5%)           4   (8.0%)    0   (0.0%)
     Cover-up by sources outside of Scouting                                        2   (5.0%)            7   (14.0%)   1   (6.3%)
     Incompetency                                                                   5   (12.5%)          18   (36.0%)   7   (43.8%)
     Different Points of View                                                       6   (15.0%)           3   (6.0%)    0   (0.0%)
     Cover-up Locally                                                              13   (32.5%)          15   (30.0%)   6   (37.5%)
     Cover-up BSA Nationally                                                        0   (0.0%)            0   (0.0%)    0   (0.0%)
 1   Percentages are shown as the proportion to the total number of A-CSA and Y-CSA files, respectively.
 2   Percentages are shown as the proportion to the number of files where a cover-up attempt was indicated.

Eleven other positive endorsements were found but were coded for either CP or O classification codes. Our
follow-up review of these 158 files included a two-step review process. First, we examined the statements
identified by the coder in the context of the entire file to determine if they correctly captured the criteria being

                                                                                                                                      40
          Case 20-10343-LSS               Doc 4      Filed 02/18/20          Page 106 of 281


used to prompt a positive endorsement of this variable. This review identified 106 files in which we identified
credible information suggesting actions that limited disclosure of information concerning child sexual abuse
associated with Scouting. The remaining 52 files did not support this conclusion and were removed from further
analyses concerning this specific variable. Once this determination had been made, we classified the 106
remaining files according to seven descriptive sub-categories:
    •   Parental request/action: An example of parental action involved a case in which a parent who was the
        Scoutmaster of a troop did not report to the Scout Executive an incident of another youth sexually
        abusing his son until two years later, when he became aware that the youth who had perpetrated the
        abuse was planning to transfer to another Troop.
    •   Scouting effort to avoid media coverage: Efforts to limit media coverage ranged from rather innocuous
        statements in the file noting that Scouting had not been mentioned in a local newspaper article to
        concerted efforts of local Scouting-involved individuals to “bury the incident” and ensure that BSA
        was not mentioned by local news channels when reporting incidents such as the arrest of a sex offender.
    •   Action taken by individual with no current affiliation to Scouting: At times, efforts to limit public awareness of
        a possible incident of sexual abuse associated with Scouting were initiated by individuals who were not
        employed by or registered with the BSA. In one case, a judge chastised a BSA volunteer leader for
        having taken photos of Scouts skinny dipping, but agreed to return the photos to the BSA volunteer
        leader if he left Scouting quietly. In another, a police supervisor, when told that one of his staff was
        having sex with a female Explorer, told the reporting officer to put the statement in the safe, later
        denying that he had been aware of the statement when the incident was investigated by state law
        enforcement.
    •   Incompetency: This designation was coded for files in which a Scouting-involved adult demonstrated poor
        judgement and incorrectly failed to inform BSA National Council, not believing that information they
        received warranted reporting or not believing the veracity of the information that was provided to
        them. For example, one file coded as incompetency involved a Scouting leader who did not make a
        report to the local council after a youth disclosed having been sexually abused but shortly thereafter
        recanted the allegations. In another incident, a youth informed his Scoutmaster of having been sexually
        abused but was not believed; the report to BSA National Council did not occur until three years later
        when the alleged perpetrator was found on a tower using binoculars to look into the boys’ bathroom
        at a camping event.
    •   Different points of view: In a file coded “differing points of view,” there was some initial delay or inaction
        in reporting the incident to BSA National Council due to some disagreement on the nature of the
        incident. An example from a Y-CSA file reflecting different points of view involved a case in which
        the parents of two youth involved in a sexual incident each claimed that the other parent’s child had
        sexually abused their child, with much of the information suggesting a consensual encounter between
        two adolescents.
    •   Cover-up conducted by local personnel: An example of a cover-up initiated by the local chapter is reflected in
        an incident in which a Scout reported to his Scoutmaster that another voluntary leader had abused him,
        and the Scoutmaster allegedly turned and walked away from the youth, ignoring him for the remainder
        of the camping event. In another incident, a mother reported that when she asked the Scoutmaster if
        he had told others about an incident of sexual abuse that had occurred in his Troop, he allegedly replied
        that he wanted to “keep things quiet” and had told everyone that needed to know.
    •   Cover-up by BSA National: We found no incident of a cover-up initiated or condoned by BSA National
        Council.

It is important to note that in all of these instances, an IV file was ultimately opened by BSA National Council
with actions being taken by them to restrict the registration of the individual involved in Scouting. The examples
provided have also been drawn across different periods and therefore in some instances reflect cultural practices
that are different from those condoned today. Furthermore, these data were collected from the IV files

                                                                                                                       41
              Case 20-10343-LSS              Doc 4    Filed 02/18/20          Page 107 of 281


themselves, and by definition, would not and could not include information that was not submitted to BSA
National Council. Therefore, it is possible that other incidents of cover-ups or other attempts to limit disclosure
exist but were simply not recorded in the IV files.

IV Responses to Allegations

Table 13 summarizes the responses of A-CSA IVs to allegations of child sexual abuse being made against them.
In 14.1 percent of the files opened after 1987, we found information indicating that the Adult IV tried to dispute
the initial allegations. This reflected an increase from 7.6 percent of the IVs identified in the files dated 1946
through 1987. A number of IVs (12.1% after 1987 and 3.3% before 1988) also requested that their revocation
be reviewed at the regional or national level. These numbers reflect only instances in which the regional or
national review was unsuccessful, as cases that resulted in the revocation being reversed are removed from the
IV filing system. Prior to 1987, it was more common for IVs to be allowed to submit a generic letter of
resignation with no specific reason for the revocation, to offer to obtain psychiatric or psychological treatment
for their inappropriate behavior, and to move out of their community following allegations of sexual abuse.
Each of these behaviors diminished after 1987. Based on the information contained in the files, it was
uncommon for the IV to threaten or pursue legal action against the BSA (1.5%). Notably, in almost three-
quarters of the files (71.8%), there were no indications of any of these specific responses found in the IV file,
and it is unknown how the IV responded to the allegations.

                                 Table 13: Responses of Adult IVs to Allegations of CSA
                                                                                              Adult IVs
                                                                                         <19881         >19871
   Dispute the allegation(s) being made against him or her                             113 (7.6%)      502 (14.1%)
   Request local or national review of their exclusion from Scouting                    49 (3.3%)      430 (12.1%)
   Submit a generic letter of resignation that did not mention sexual abuse            156 (10.4%)     114 (3.2%)
   Submit letter of resignation that mentioned sexual abuse                             17 (1.1%)       17 (0.5%)
   Threaten legal action against the BSA for refusal for his or her BSA registration    16 (1.1%)       60 (1.7%)
   Offer to obtain psychiatric/psychological treatment                                 104 (7.0%)       50 (1.4%)
   Resign from some other youth-serving position (e.g., teacher)                        46 (3.1%)       66 (1.9%)
   Move out of the community in which the abuse allegedly occurred                     205 (13.7%)      96 (2.7%)
   None of the above                                                                   959 (64.2%) 2,666 (75.0%)
   1   1 missing <1988, 2 missing >1987.


The responses were different when the CSA IV was a youth, as indicated in Table 14. In a substantial number
of the files, the parents of the Y-CSA IV sought to dispute the actions taken by the BSA (30.4%) and sought
mental health treatment for their child (36.6%).




                                                                                                                 42
          Case 20-10343-LSS                Doc 4     Filed 02/18/20         Page 108 of 281


                               Table 14: Responses of Youth IVs to Allegations of CSA
                                                                                               Youth IVs1
              One Scouting youth was removed from Scouting                                    764 (86.6%)
              More than one Scouting youth was removed from Scouting                           69 (7.8%)
              Parent(s) disputed actions taken by BSA and sought reinstatement of youth 268 (30.4%)
              Mental health interventions were recommended or obtained for youth              323 (36.6%)
              Law enforcement became involved in investigating sexual acts                    637 (72.2%)
              At least one Scouting youth was arrested for sexual behavior                    367 (41.6%)
              Scouting youth tried to register as adult leader after reaching 18 years of age 22 (2.5%)
              None of the above                                                                15 (1.7%)
              1   1 missing.

These data highlight the active role that many parents assumed when their child was alleged to have sexually
abused another child, as well as their often-sustained efforts to keep their sons involved in Scouting. They also
sought treatment more often, possibly believing that the behavior expressed a psychological disorder rather
than an ingrained sexual interest in children as often assumed or asserted with Adult IVs accused of sexually
abusing children. Despite this attention to treatment, law enforcement became involved in more than two-
thirds of these incidents, with 41.6 percent of the youth being arrested for their behavior. In 86.5 percent of
the Y-CSA incidents at least one Scout was removed from Scouting because of their inappropriate sexual
behavior. The number of youths who tried to re-register upon reaching adulthood was small (2.5%).


                          ATTRIBUTES OF ADULT INELIGIBLE VOLUNTEERS

The most consistent information found in the CSA IV files referenced the physical characteristics of the IVs,
along with their occupations and special interests. Historically, this information was used to identify IVs who
sought to re-register after having their registration revoked by the BSA.

The vast majority of Adult IVs entered into the files for CSA were males (98.5%), although 1.5 percent of the
A-CSA IV files did involve women who abused children with or without a male accomplice. The age range of
the men entered into the IV for contemporary allegations of CSA was very broad, ranging from 18 to 79 years.5
Notably, this was the age when the IV file was opened, not the age when the IV first began abusing children. The
most common ages of the A-CSA IVs fell in the 30-39 year range (29.5%), followed by the 40-49 year range
(26.5%) and 18-29 year range (25.4%). The number of files opened for CSA for men began to decline gradually
after the age of 50.

There are several possible explanations for the decline in the number of files opened for IVs over the age of
50. The decline may be partially attributable to BSA’s previous practice of deleting the names of individuals
from the IV list when they reached the age of 75 or died. However, this drop-off in CSA allegations later in life
is also consistent with research on sex offenders in general, which shows that the risk of sexual offending
declines after the age of 65 (Helmus, Thornton, Hanson, & Babchishin, 2012). However, given that IVs were

5Although one IV was 95 years of age when the CSA file was opened, it was opened based on allegations of sexual
abuse that had been allegedly perpetrated decades earlier.
                                                                                                                  43
             Case 20-10343-LSS           Doc 4    Filed 02/18/20         Page 109 of 281


accused of sexually offending against youth from the age of 18 until the age of 79, it is clear that older adults
can still pose some risk of sexually offending against youths.

In general, the A-CSA IVs tended to be white, which is consistent with the racial makeup of the larger BSA
organization. The employment of the A-CSA IVs was found to vary across the full range of occupations
identified in the U.S. census. To better understand two factors often associated anecdotally with sexual
offending against children–holding authority over potential victims, and having easy access to potential victims–
we created two composite measures that can be viewed separately or in combination in Table 15. At least one-
third of the IVs were employed in positions that provided them either authority over or easy access to children.
One-fifth of the IVs were employed in schools and libraries, community programs and social services, or
healthcare. Another 13 percent were involved in some military capacity or in law enforcement, positions that
exert authority and control over community members via uniforms, insignia, and in some cases weapons.

               Table 15: Demographic Characteristics of Adult IVs with Allegations of CSA
                               Adult IVs                                                      Adult IVs, Continued
 Gender:                                            Occupation:5, 6
   Female                     76 (1.5%)             Military/protective service or access to children: 1,661 (40.7%)
   Male                    4,976 (98.5%)             Likely access to children:                        1,088 (26.7%)
 Age of IV:1                                            Community/Social Service                         415 (8.2%)
   18-29                   1,284   (25.7%)              Education, Training, Library                     585 (11.5%)
   30-39                   1,490   (29.8%)              Healthcare Practitioners/Technical               177 (3.5%)
   40-49                   1,339   (26.8%)           Military and police/protective service:             655 (16.1%)
   50-59                     562   (11.3%)              Military Specific                                356 (7.0%)
   60-69                     223   (4.5%)               Police/Protective Service                        348 (6.8%)
   70+                        95   (1.9%)            Architecture and Engineering                        135 (2.7%)
 Race:2                                              Arts/Entertainment/Sports/ Media                    143 (2.8%)
   White/Caucasian         3,921 (93.7%)             Building/Grounds Cleaning                           171 (3.4%)
   Non-White/Caucasian       262 (6.3%)              Business/Financial                                  113 (2.2%)
 Marital Status:3                                    Computer/Mathematical                               143 (2.8%)
   Single                  1,917 (48.0%)             Construction/Extraction                             191 (2.8%)
   Ever married            2,079 (52.0%)             Farming, Fishing, Forestry                           63 (1.2%)
 Children:4                                          Food Preparation/Service-Related                    133 (2.6%)
   Yes                     1,949 (38.8%)             Healthcare Support                                   53 (1.0%)
   No                      1,124 (22.4%)             Installation, Maintenance, Repair                   317 (6.2%)
                                                     Legal Occupations                                    46 (0.9%)
         1 59 missing.                               Life, Physical, Social Science                       44 (0.9%)
         2 869 missing.                              Management                                          184 (3.6%)
         3 1,056 missing.
         4 24 missing; remaining 38.7%
                                                     Material Moving                                      65 (1.3%)
                                                     Office/Administrative Support                       108 (2.1%)
           unknown.
         5 Each IV could have multiple               Personal Care/Service                                52 (1.0%)
           occupations coded.                        Production                                          148 (2.9%)
         6 972 missing.                              Sales/Related                                       337 (6.6%)
                                                     Transportation                                      180 (3.5%)
                                                     Unemployed                                          577 (11.3%)




                                                                                                                  44
          Case 20-10343-LSS            Doc 4      Filed 02/18/20        Page 110 of 281


Given the family orientation of the Scouting program, we were interested in exploring whether single, never-
married men (37.9%) were over-represented in the IV files after controlling for age, as compared to men who
were currently or previously married (41.2%). We were not able to directly explore this question through a
comparison of the IVs with the larger group of registered BSA adult leaders, as data concerning marital status
is not routinely collected by the BSA. However, we sought to use the information that was available and
compared ever married and never married IVs according to their number of known victims, the gender of
known victims (male only, female only, and mixed), the age of known victims (13 years of age and under only,
over 13 years of age only, and mixed), and the Scouting affiliation of known victims (Scouting-involved only,
non-Scouting-involved only, and mixed). These analyses indicated that never-married IVs had a greater
proportion of Scouting-involved-only and male-only victims as compared to ever-married IVs, who were more
likely to have female-only victims and victims of mixed genders and Scouting affiliation. However, there were
no significant interactions between marital status of the IV and age ranges of victims.

We conducted similar analyses to explore whether the parenting status of A-CSA IVs influenced their patterns
of offending. Again, comparative data concerning the parenting status of the larger pool of registered BSA
adult volunteer leaders were not available as this information is not collected routinely by the BSA. Therefore,
we compared A-CSA IVs with and without children in terms of the number of known victims, the gender of
known victims (male only, female only, and mixed), the age of known victims (13 years of age and under only,
over 13 years of age only, and mixed), and the Scouting affiliation of known victims (Scouting-involved only,
non-Scouting-involved only, and mixed). These analyses indicated that there were significant interactions
between each victim selection variable and the parenthood status of the A-CSA IVs. Specifically, IVs who were
known to have children were likely to have only victims 13 years of age or younger, only non-Scouting affiliated
victims, and only female victims.

The fact that approximately 40 percent of IVs were married at some point and 40 percent had children
demonstrate the conventional social adjustment of many men who sexually abuse children. This type of
apparent “normalcy” argues against earlier stereotypes of all child molesters as isolated and socially inept
individuals who lived alone or with their extended family. At the same time, these findings on marital and
parenting status suggest that single, never-married volunteer leaders without children seem to be particularly
prone to using Scouting as an avenue to gain access to male victims. In contrast, the offending patterns of ever-
married IVs and IVs with children demonstrate that an interest in sexually abusing children, especially female
children, can be incidental to the IV’s involvement in Scouting. These differences in lifestyles and offending
patterns bring to mind the Regressed vs. Fixated child molester paradigm developed by Groth (1979), or the
Preferential vs. Situational child molester distinctions developed later by Lanning (1987, 2010). These
differences also harken back to the observation made by Dr. James E. West in 1937, when he identified two
groups of men falling into their “P” category of files: one group who were “morally imbalanced” and who
entered Scouting with interest in making sexual contact with boys, and a second group who were “soundly

                                                                                                              45
          Case 20-10343-LSS                      Doc 4         Filed 02/18/20              Page 111 of 281


balanced” but, while working with boys, became “morbid on the subject” and “sometimes [gave] way to
temptation” (Boy Scouts Head, June 9, 1935).

In Table 16, we sought to examine the various physical characteristics of the A-CSA IVs, this information being
among the most consistent finding in the IV files over the 70 years of the study. Consistent with the historical
decline and ultimate rejection of the physiognomy explanations of criminality, we found no physical
characteristics that suggested these individuals could be identified based on some unique observable attribute,
or that their physical appearance gave any hint of a genetic underpinning for their sexual attraction to children.
They were generally of average height and weight, their hair and eye coloring appearing similar to the rest of
the white population in America, and they seldom exhibited distinguishing physical or mental abnormalities.
As indicated previously, these types of data were integral to the purpose of the IV files when they were first
created in 1922–that is, helping identify individuals who tried to re-register after being revoked, even if they
used a different name–but have notably diminished in significance given the advent of social security numbers,
criminal background checks, and social media.

                   Table 16: Physical Characteristics of Adult IVs with Allegations of CSA
                                                      Adult IVs
               Average height1                     5′ 10″
               Height range                        3′ 9″ - 7′1″
               Average weight2                     184.1
               Weight range                        90 - 405
               Average BMI3                        26.4
               BMI range                           13.9 - 62.5
               Distinguishing physical characteristics:4
                Cognitive limitations/deficits       37 (11.6%)
                Physical deformity                   63 (19.7%)
                Unusual facial features              92 (28.8%)
                Unusual size                         54 (16.9%)
                Unusual skin/scarring                48 (15.0%)
                Unusual speech patterns              26 (8.1%)
               Eye color:5

                Black                                27 (1.2%)
                Blue                               725 (32.9%)
                Brown                            1,116 (50.6%)
                Gray                                 41 (1.9%)
                Green                                89 (4.0%)
                Hazel                              206 (9.3%)
                Dichromatic                           1 (<0.5%)
               Hair color:6
                Bald                                 55 (1.6%)
                Black                              611 (17.3%)
                Blonde                             324 (9.2%)
                Brown                            2,063 (58.4%)
                Gray                               288 (8.2%)
                Red                                  96 (2.7%)
                Sandy                                61 (1.7%)
                White                                35 (1.0%)
               1   Height in 3,549 A- CSA files; 2 Weight in 3,473 A-CSA files; 3 BMI in 3,462 of the A-CSA files;
               4   Percentages from 320 A-CSA with distinguishing physical characteristics; 5 Percentages from 2,205 A-CSA
                   files with eye color; 6 Percentages derived from 3,533 A-CSA files with hair color.

                                                                                                                             46
          Case 20-10343-LSS                 Doc 4          Filed 02/18/20   Page 112 of 281


                 Table 17: Scouting Registration of Adult IVs with Allegations of CSA
                                                                         Adult IVs
                         Executive Officer/Institution Head (IH)            181 (3.9%)
                         Position with Youth Involvement                  3,277 (64.9%)
                            Assistant Cubmaster (CA)                          76 (1.6%)
                            Assistant Den Leader (DA)                         37 (0.8%)
                            Assistant Scoutmaster (SA)                    1,136 (24.2%)
                            Assistant Varsity Coach (VA)                       5 (0.1%)
                            Assistant Webelos Den Leader (WA)                 27 (0.6%)
                            Crew Advisor (NL)                                 52 (1.1%)
                            Crew Associate Advisor (NA)                       29 (0.6%)
                            Cubmaster (CM)                                  197 (4.2%)
                            Den Leader (DL)                                 162 (3.5%)
                            Mate (MT)                                         12 (0.3%)
                            Merit Badge Counselor (MBC)                       75 (1.6%)
                            Pack Trainer (PT)                                  3 (0.1%)
                            Scoutmaster (SM)                              1,216 (25.9%)
                            Scout Parent (PS)                                 15 (0.3%)
                            Scout Parent Unit Coordinator (PC)                 6 (0.1%)
                            Skipper (SK)                                      17 (0.4%)
                            Tiger Cub Adult (AP)                              48 (1.0%)
                            Tiger Cub Den Leader (TL)                         14 (0.3%)
                            Unit College Scouter Reserve (92U)                 0 (0.0%)
                            Varsity Scout Coach (VC)                          12 (0.3%)
                            Venturing Scouter Reserve (92V)                    0 (0.0%)
                            Webelos Den Leader (WL)                         138 (2.9%)
                         Position with no Youth Involvement                 828 (16.4%)
                            Chartered Organization Representative (CR)        82 (1.7%)
                            Committee Chair (CC)                            196 (4.2%)
                            Committee Member (MC)                           550 (11.7%)
                         Other1                                             402 (8.6%)
                         Years of involvement as an adult 2

                            Mean                                           5.9
                            Median                                         3.0
                            Range                                         0 - 60
                         Involvement in Scouting as a youth (Adult IVs)3
                            Yes                                           1,079 (21.8%)
                            No                                              318 (6.4%)
                         If yes, years of involvement
                            Mean                                           6.8
                            Range                                         0 - 18
                         1 364 missing position in Scouting.
                         2 1,450 missing.
                         3 3,562 unknown, 93 missing.




As reflected in Table 17, the A-CSA IVs alleged to have sexually abused a child were found to have been
involved in Scouting for an average of 5.9 years with a range of 0 to 60 years before their alleged sexual abuse
was reported. There were limited data in the files concerning whether or not the A-CSA IVs had been involved
in Scouting themselves as youths, and no consistent registration data concerning childhood involvement
available from the BSA. The data that were available indicate that at least 21.4 percent of the A-CSA IVs were
known to have been involved in Scouting when they were children, with this involvement lasting on average
6.8 years. While no IVs’ true motivations for becoming adult volunteer leaders with the BSA can be known,
these data seem to suggest that at least one-fifth of the A-CSA IVs did not join Scouting for the first time as

                                                                                                             47
           Case 20-10343-LSS             Doc 4      Filed 02/18/20        Page 113 of 281


adults based solely on a sexual interest in youths, but rather that their sexually inappropriate behavior with
youths emerged in the context of an existing relationship with Scouting dating back to their own childhoods.

The most common Scouting positions held by the A-CSA IVs at the time that they were entered into the IV
files included Scoutmasters (24.1%), Assistant Scoutmasters (22.5%), and Committee Members (10.9%). The
involvement of Committee Members is somewhat less intuitive as their formal role involves collaboration with
other parents to provide the support and resources that are required by their local Troops, although their
operational support of Troop activities often provides an opportunity for sustained and direct contact with
youth.

In Table 18, we summarized characteristics of adults that research has demonstrated are associated with sexual
offending, both in general and specifically with children, and explored how often these characteristics occurred
within the population of IVs. We were specifically interested in whether any of these attributes appear to be
related to the IVs having been arrested for a sexual crime, this information allowing for a comparison between
the community-living BSA sample and the convicted or incarcerated offenders who make up the study samples
of most published research on sexual offenders. These sexual crimes could have occurred prior to, during, or
after the revocation of their registration with BSA. As illustrated below, over 60 percent of the A-CSA IVs had
been arrested for a sex crime, a finding that argues against the characterization of the IV files as “secret files”
allowing individuals to slip beneath the radar of the criminal justice system indefinitely. The proportion of A-
CSA IVs ever arrested for a sex from increased from 60.7 percent up to and including 1987 to 67.3 percent
after 1987, likely indicating the increasing historical norm of police involvement in CSA cases and the greater
likelihood of a prior sex crime coming to light via a criminal background check. Out of only the IVs arrested
for a sex crime, less than half (39.5%) ever received jail or prison sentences, according to the information
contained in the IV files. The minority that were incarcerated received jail or prison sentences ranging from 0
to 400 years, with a mean of 10.6 years and a median of 5.0 years in the cases up to and including 1987, and a
mean of 12.5 years and a median of 6.0 years in the cases after 1987. A relatively small minority of the A-CSA
IVs (15.5% <1988 and 10.0% >1987) were court ordered into psychiatric treatment, and 9.8 percent were
known to have been placed on a sex offender registry after 1987 when these systems were mandated at both
the state and federal level.

As illustrated in Table 18, in 56.8 percent of the files none of the characteristics commonly associated with men
who sexually offend against children were identified in the A-CSA IV files. Based on the generally poor quality
of these data, we are not able to determine if this indicated that the adults identified in the IV files were
significantly different in their characteristics and behaviors from child molesters studied in other contexts, or if
these data were merely missing, much of it not being relevant to the intent and goal of the files. Of note, 65%
of the A-CSA IVs coded on this variable had been arrested at some point in time. Concerning the ever-arrested
parameter, arrest or conviction information was often submitted to the BSA sometime after the IV had been


                                                                                                                 48
            Case 20-10343-LSS                       Doc 4         Filed 02/18/20                Page 114 of 281


removed from Scouting, whether or not these legal proceedings were related to the allegations that led to the
IV’s revocation from Scouting.

The two characteristics commonly associated with child molesters that were most frequently endorsed in the
IV files were having an interest in military or para-military activities (15.1%) and having a familial/custodial
relationship to the alleged victim (13.9%). Because the war-related origins of the BSA still project a military
flavor across the organization (e.g., uniforms, ranks, troops, and insignia), this martial character may make the
BSA even more appealing to some men with an interest in sexually abusing children as compared to other
youth-serving organizations. Again counter to the stereotype that all child abusers in the BSA join with the
express intention of accessing young victims, analyses suggest that more than one in ten of the IVs had a family
or custodial relationship with at least one of their child victims. This finding suggests that, for at least some
IVs, BSA membership may have been incidental to the child sexual abuse perpetrated against a minor family
member.

            Table 18: Identified Characteristics Associated with Offending among A-CSA IVs
                                                                                                                  Adult IVs
                                                                                     All1           Never       Arrested
     Suffered from some form of mental disorder:                                    144 (2.8%)   48 (2.9%)     96 (2.9%)
     Was taking some type of psychotropic medication                                 19 (0.4%)     5 (0.3%)    14 (0.4%)
     Suffered from a substance abuse disorder                                        64 (1.3%)   21 (1.5%)     43 (1.3%)
     Had less than a high school education                                           52 (1.0%)   17 (1.0%)     35 (1.1%)
     Suffered from diagnosed or self-described pedophilia                           125 (2.5%)   27 (1.6%)     98 (3.0%)
     Described self as bisexual                                                      20 (0.4%)   11 (0.7%)      8 (0.2%)
     Described self as homosexual                                                   120 (2.4%)   69 (4.1%)     51 (1.5%)
     Interest in military or paramilitary activities                                763 (15.1%) 239 (14.4%) 524 (15.9%)
     Had experienced sexual abuse as a child or adolescent                           95 (1.9%)   34 (2.0%)     61 (1.8%)
     Had a familial/custodial relationship to alleged victim                        702 (13.9%) 195 (11.7%) 505 (15.3%)
     Intent or attempted suicide in relation to alleged abuse                        60 (1.2%)   15 (0.9%)     45 (1.4%)
     Had special affinity to children                                               220 (4.3%)   79 (4.7%)    141 (4.3%)
     Indicated cognitive distortions                                                159 (3.1%)   53 (3.2%)    106 (3.2%)
     Displayed social or intimacy deficits                                           82 (1.6%)   27 (1.6%)     55 (1.7%)
     Displayed antisociality in life situations                                     140 (2.8%)   33 (2.0%)    107 (3.2%)
     None of the above                                                            2,872 (56.8%) 985 (59.2%) 1,871 (56.6%)
                                                                                                                  Adult IVs
                                                                                                 <1988          >1987
     Ever arrested for a sex crime:                                                             908 (61.3%) 2,395 (68.7%)
     Probation only                                                                             156 (17.1%)   283 (11.4%)
     Jail/prison                                                                                376 (25.2%)   930 (26.1%)
     Range of prison sentence length (years)                                                      0 – 335       0 – 400
     Average prison sentence length (years)                                                         10.6          12.5
     Median prison sentence length (years)                                                          5.0           6.0
     Court ordered psychiatric treatment                                                        232 (15.5%)   355 (10.0%)
     Added to sex offender registry                                                              28 (1.9%)    349 (9.8%)
     1 Includes IVs with missing information about arrest status (3), with percentages based on all IVs.
     2 Refers to an arrest for a sex crime, not any criminal offense.
     3 Percentages are based on IVs with each characteristic for whom arrest status is known.




The data in Table 18 further reveal that the Adult IVs alleged to have sexually abused a child were infrequently
described as antisocial in their attitudes or behavior (2.8%), suffering from a substance abuse disorder (1.3%),

                                                                                                                              49
                   Case 20-10343-LSS     Doc 4       Filed 02/18/20             Page 115 of 281


or identifying as homosexual (2.4%), bisexual (0.4%), or pedophilic (2.5%) in their sexual orientation. The
special affinity for children often attributed to pedophiles was observed in only 4.3 percent of the A-CSA IV
files; the cognitive distortions attributed to most child molesters (e.g., blaming the child victim for the abuse)
in only 3.1 percent of the files; and the social and intimacy deficits often seen as one of the etiological factors
associated with child molesting in only 1.6 percent of the files. Among the A-CSA IVs, 2.8 percent were
identified as suffering from some mental disorder, and 0.4 percent were known to be taking psychotropic
medication. It is our impressions that all of these statistics are under-estimates of the true rates of these
attributes and behaviors. Again, many of these characteristics may have been present but simply not recorded
in the IV files, with many requiring a thorough clinical assessment to identify accurately.

Figure 8 and Table 19 describe the efforts made by some A-CSA IVs to re-register with the BSA after having
their registration revoked by BSA National Council. As summarized in Figure 8, these efforts varied across the
70 years of the study, with 21.5 percent of the A-CSA IVs seeking to re-register prior to 1988 but only 5.2
percent from 1988 through 2016. While this decline in re-registration attempts in recent years suggests that the
BSA’s improved member screening measures are effective at keeping sexually abusive volunteers out of
Scouting, it also raises a troubling question: Where do these IVs go, now that they are no longer attempting to
re-register in the BSA? This concern underscores the importance of collaboration and information sharing
between different youth-serving organizations, since the decline in re-registration attempts suggests that
individuals who have their registration revoked by BSA National may be moving to other child-rich
environments in order to access potential victims. These data further suggest that the original function of the
IV files–to identify individuals who seek to re-register with the BSA–is being replaced by the new and highly
relevant function of collecting standardized information that can serve to track abusive individuals across
different youth-serving organizations.

                100%                                                                                      80
                90%               Proportion of IV's that Attempted to Re-Register per Total Code Count   70
                80%               Count of IV's that Attempted to Re-Register
                                                                                                          60
                70%
                60%                                                                                       50
   Proportion




                                                                                                               Count




                50%                                                                                       40
                40%                                                                                       30
                30%
                                                                                                          20
                20%
                10%                                                                                       10

                 0%                                                                                       0
                       <1960
                        1962
                        1964
                        1966
                        1968
                        1970
                        1972
                        1974
                        1976
                        1978
                        1980
                        1982
                        1984
                        1986
                        1988
                        1990
                        1992
                        1994
                        1996
                        1998
                        2000
                        2002
                        2004
                        2006
                        2008
                        2010
                        2012
                        2014
                        2016




                                                       Year


Figure 8. Attempts to Re-register by A-CSA IVs by Year of Removal

                                                                                                                       50
          Case 20-10343-LSS                   Doc 4         Filed 02/18/20             Page 116 of 281


As summarized in Table 19, the A-CSA IVs who sought to re-register prior to 1988 tended to attempt to do so
in another state (47.1%), while after 1987, they tended to seek to re-register in the same council (63.2%).

                                  Table 19: Attempts to Reregister by A-CSA IVs
                                                                <1988                    >1987
                             Any attempt to reregister      321 (21.6%)               186 (5.3%)
                             Total attempts to reregister         457                      234
                             Mean number of times                 1.5                      1.3
                             Range of number of times           1–7                       1–5
                             Location of reregistration attempt:1
                               Same council                 148 (32.6%)               141 (63.2%)
                               Different council             92 (20.3%)                39 (17.5%)
                               Different state              214 (47.1%)                43 (19.3%)
                             1   Percentages based on 454 attempts <1988 with location coded, and 223
                                 attempts >1987 with location coded

To explore whether re-registration attempts were associated with other aspects of the IV’s alleged offending
behavior, we compared the two groups (those with and without re-registration attempts) on their number of
known victims, the gender of known victims (male only, female only, and mixed), the age of known victims (13
years of age and under only, over 13 years of age only, and mixed), and the Scouting affiliation of known victims
(Scouting-involved only, non-Scouting-involved only, and mixed). These analyses indicated that IVs who
attempted to re-register after having their membership revoked from the BSA had more alleged victims, a
greater proportion of male-only victims, a greater proportion of Scouting-involved only victims, and a slightly
greater proportion of mixed Scouting-affiliation victims. These analyses suggest persistent attempts to re-
register marked an IV as a higher-risk child molester more likely to have joined BSA to access male victims.

Table 20 summarizes the presence of child pornography and other sexually oriented materials found in A-CSA
IVs files. Reference to adult and child pornography was common in the A-CSA IV files, increasing from 11.6
percent of the files dated 1946 to 1987 to 16.4 percent of the files dated 1988 to 2016, possibly due to the
increased ease of accessing pornography in the digital age. At times, A-CSA IVs seemed to use pornography as
part of the process of manipulation used to entice a youth into sexual activity.

Child pornography involvement was increasingly mentioned in the IV files over time, including the personal
viewing of child pornography, making of child pornography, and distribution of child pornography. A
composite variable was created to capture each A-CSA IV’s possible involvement with child pornography.6
This composite variable included taking inappropriate photographs of Scouting-involved or non-Scouting-
involved youths, viewing child pornography, and/or distributing child pornography. These analyses indicated
that 6.2 percent of A-CSA IVs up to and including 1987 and 10.3 percent after 1987 demonstrated at least one
type of involvement with child pornography, a behavior that is clinically associated with an exclusive or non-

6Of note, this child pornography composite variable was only applied to A-CSA IVs, meaning adults with allegations of
contact sexual offenses against children or who had created child pornography themselves. Not included were the 325
Adult IVs (4.7%) who were coded in the CP (not CSA) classification, who had their registration revoked due to the
possession of child pornography without known child victims.
                                                                                                                   51
             Case 20-10343-LSS                        Doc 4      Filed 02/18/20               Page 117 of 281


exclusive pedophilic interest in children (CITATION). Given that all of these IVs involved in child
pornography were also alleged to have sexually victimized children, these IVs seem to have used child erotica
as an adjunct to, rather than replacement for, sexual contact with a child.

The A-CSA files also reflected an increasing use of digital media for sexual purposes over the past 30 years.
This activity tended to include sending digital sexual communications (3.2%), taking digital photographs with a
sexual intent (2.2%), and using chat rooms for sexual purposes (2.2%). These changes undoubtedly capture the
behaviors that prompted the BSA to develop in 2008 further youth protection guidelines concerning the
inappropriate use of cameras, digital devices, and social media.

             Table 20: Involvement in Pornography and Digital Media by A-CSA IVs by Decade
                                                                                                            Adult IVs
                                                                                                      <1988          >1987
         File references pornography:1                                                             173 (11.6%) 584 (16.7%)
           Taking sexually inappropriate images of Scouting youth2                                  43 (2.5%)     88 (15.1%)
           Taking sexually inappropriate images of non-Scouting youth2                              47 (27.2%) 162 (27.7%)
           Viewing child pornography2                                                               29 (16.8%) 242 (41.4%)
           Distributing child pornography2                                                          14 (8.1%)     76 (13.0%)
           Showing youth pornography (child or adult)2                                              91 (52.6%) 244 (41.8%)
           Images/films contain explicit Scouting-related content2                                   3 (1.7%)      5 (0.9%)
         File references inappropriate use of social media:                                          3 (0.2%) 243 (7.0%)
           Digital sexual communication (text, audio, or video)3                                     0 (0.0%) 113 (46.5%)
           Taking digital photos3                                                                    3 (100.0%) 77 (31.7%)
           Sexual use of chat rooms3                                                                 0 (0.0%)     77 (31.7%)
           Facebook conversations/comments3                                                          0 (0.0%)     20 (8.2%)
           Posting of photos3                                                                        0 (0.0%)     13 (5.3%)
           Posting of sexual videos3                                                                 0 (0.0%)      1 (<0.05%)
           Other3                                                                                    0 (0.0%)     46 (18.9%)
         1 This data refers only to the question in the C module of the UVA-RCF, and does not include data from the IVRS or
            elsewhere.
         2 Percentages derived from 173 and 584 files referencing pornography before and after 1988, respectively.
         3 Percentages derived from 3 and 243 files referencing inappropriate use of social media before and after 1988, respectively.




As summarized in Table 21, almost one-third of the A-CSA IVs were known to have been involved in at least
one other youth-serving organization (YSO). These organizations included other youth mentoring programs
(such as the BBBS), community sport teams, recreational programs (such as the YMCA), and various faith-
based programs for children and adolescents. Moreover, as indicated earlier in Table 15, 11.5 percent of the A-
CSA IVs were involved in teaching and 8.2 percent in some type of community/social services, implying regular
contact with youth. One IV coded under a non-CSA classification category was described as belonging to 28
other youth-serving organizations.

                               Table 21: Involvement in Other YSOs by A-CSA IVs (IVRS)
                                                                                                       Adult IVs1
                                                                                                 <1988          >1987
              Indication of involvement in other youth-serving organization                   296 (19.9%) 982 (27.9%)
              Average number of other youth-serving organizations                                 1.3             1.4
              Median number of other youth-serving organizations                                   1               1
              Range of number of other youth-serving organizations                                1–8            1 – 13
              1   8 missing <1988, 32 missing >1987
                                                                                                                                         52
          Case 20-10343-LSS             Doc 4      Filed 02/18/20        Page 118 of 281


Prior to 2013, the IVRS form used by the BSA did not include a question that specifically addressed the IV’s
involvement in other youth-serving organizations, an omission that suggests these present data underestimate
this type of cross-organizational activity. Given this caveat, the finding that over one-quarter of the A-CSA IVs
were routinely involved with children in organizations outside of Scouting again accentuates the importance of
youth-serving organizations being able to share information about volunteers or staff who have been found to
be sexually inappropriate or abusive toward children.


                 ATTRIBUTES OF YOUTH CSA INELIGIBLE VOLUNTEERS

As summarized in Table 22, the Y-CSA IVs were almost exclusively male and generally 14 years of age or older.
However, there were 31 Youth IVs aged ten years or younger, and 131 between the ages of 11 and 13 years.
The majority of the Y-CSA IVs tended to be involved in Boy Scouts, although 5.0 percent were involved in
Cub Scouting, and 2.5 percent each in the Explorer and Venturing programs, both of which involve
programming for older youth.

                      Table 22: Demographic Characteristics of Y-CSA IVs (IVRS)
                                                Youth IVs                                 Youth IVs
                 Gender:                                         Eye color:5
                   Female                        1 (0.1%)         Black                    1   (0.6%)
                   Male                       882 (99.9%)         Blue                    64   (40.0%)
                 Age of IV:                                       Brown                   77   (48.1%)
                   7-10                         31 (3.5%)         Dichromatic              0   (0.0%)
                   11-13                      131 (14.8%)         Gray                     1   (0.6%)
                   14-17                      615 (69.6%)         Green                    6   (3.8%)
                 Mean age                         15.8            Hazel                   11   (6.9%)
                 Age range                       7 – 601         Hair color:6
                 Race:2                                           Bald                    0    (0.0%)
                   White/Caucasian            517 (87.8%)         Black                  32    (10.7%)
                   Non-Caucasian                72 (12.2%)        Blonde                 62    (20.8%)
                 Position in Scouting3:                           Brown                 180    (60.4%)
                   Boy Scouting               751 (88.8%)         Gray                    0    (0.0%)
                   Cub Scouting                 44 (5.2%)         Red                    15    (5.0%)
                   Exploring                    22 (2.6%)         Sandy                   7    (2.3%)
                   Sea Scouting                  2 (0.2%)         White                   2    (0.7%)
                   Varsity                       5 (0.6%)
                   Venturing                    22 (2.6%)        1 Y-CSA IV age could be over 18 in
                 Average height                   5'7″             cases when the allegations of abuse
                 Height range                 3'0″ – 6'5″          were reported after the IV had
                                                                   reached adulthood.
                 Average weight                  156.8           2 294 missing.
                 Weight range                  60 – 280          3 37 missing.

                 Distinguishing physical characteristics:4       4 Percentages based on youth with any

                   Cognitive limitations        29 (59.2%)         distinguishing physical characteristic
                                                                   (N=49). Total Y-CSA N=883.
                   Physical deformity            0 (0.0%)        5 Percentages based on 160 files

                   Unusual facial features       7 (14.3%).        indicating eye color.
                                                                 6 Percentages based on 298 files
                   Unusual size                  7 (14.3%)
                                                                   indicating hair color.
                   Unusual skin/scarring         3 (6.1%)
                   Unusual speech                3 (6.1%)



                                                                                                              53
             Case 20-10343-LSS                      Doc 4         Filed 02/18/20               Page 119 of 281


As summarized in Table 23, abusive Youth IVs tended to be at least three years older and physically larger than
their victims, whether those victims were male or female. Documented intellectual disabilities more often
characterized the female victims in male-on-female abusive incidents, while leadership seniority was more
common in incident involving a male perpetrator and male victim. However, in over one-quarter of the Y-CSA
IV files involving both male and female victims, there were no discernable differences noted between the alleged
perpetrator and victim, arguing for the presence of more subtle dynamics associated with this type of abusive
behavior. These data do not capture the 101 youth who were coded as having participated in a consensual
sexual act with another youth, as no victims were coded in these instances and the data in Table 23 derives
from victim data only.

                             Table 23: Dynamics of Alleged Sexual Activity by Y-CSA IVs
                                                                                                          Youth IVs1
                                                                                                 Male on Male Male on Female
       Type of sexual contact between youth:
         Non-consensual only                                                                      464 (98.5%)         176   (98.9%)
         Consensual only                                                                            - -                   - -
         Both non-consensual and consensual                                                         7 (1.5%)              2 (1.1%)
       Relationship between youth IV and alleged victim:
         Size difference                                                                          146   (30.6%)         92    (51.4%)
         >3 years age difference                                                                  247   (51.8%)        127    (70.9%)
         Social status difference                                                                  29   (6.1%)          11    (6.1%)
         Leadership difference                                                                     81   (17.0%)         19    (10.6%)
         Cognitive difference                                                                      58   (12.2%)         57    (31.8%)
         Prior incidents of bullying, fighting, threats, etc.                                      30   (6.3%)           0    (0.0%)
         Sexual activity as part of initiation process                                             10   (2.1%)           0    (0.0%)
         Sexual activity as part of game                                                           35   (7.3%)           7    (3.9%)
         None of the above but other indications of victimization                                 143   (32.4%)         43    (25.4%)
       Consensual sexual activity between youth:
         Consensual or mutual exploration/gratification                                              0 (0.0%)             2 (1.1%)
         Part of group delinquent behavior                                                           3 (100.0%)           0 (0.0%)
         Unknown                                                                                     0 (0.0%)             0 (0.0%)
       1   This table displays only youth IVs who had only male or only female identified victims, and excludes those youth IVs with both
           male and female identified victims.

As summarized in Table 23, almost all of the sexual incidents identified in this subsample of single gender only
cases, the Y-CSA was abusive in nature. However, at times, the sexual behavior, particularly between two or
more males, appeared to occur as part of an initiation process (2.1%), as part of a game (7.3%), or as part of
consensual or mutual process of sexual exploration (1.3%). These constitute behaviors that have been explicitly
addressed by the BSA’s as part of their evolving youth protection guidelines.


                        ALLEGED VICTIMS OF CSA BY ADULT AND YOUTH IVS

Defining Victim Categories for Reviewing Victim Selection Patterns

The process of identifying the total number of alleged victims of CSA was complex and required the creation
of various filters to accurately capture the number and types of alleged victims identified in the A-CSA and Y-

                                                                                                                                            54
          Case 20-10343-LSS                  Doc 4         Filed 02/18/20               Page 120 of 281


CSA IV files. The first filter removed alleged victims from files with incident codes other than A-CSA and Y-
CSA. A second filter removed any victims coded as “non-specific” on the IVRS, meaning abusive incidents
identified through actions such as police cyber-impersonation, or when an IV had a positive criminal
background check or had been placed on a sex offender registry. A third filter identified IVs who were linked
through their abusive behavior, meaning that considering each of these linked IVs victims separately would
have amounted to double-counting of victims. We became aware of these linked cases only partway through
the coding, after which we instigated a process of coders identifying linked cases and reporting them to the
research manager for review. These cases varied widely in how they were linked, from multiple IVs allegedly
victimizing the same victim to more complex patterns of victimization. For example, one linked case involved
three youths, with the first allegedly abusing the second youth (possibly a relative), and these two youths
together (or separately) allegedly abusing the third youth. A fourth filter was created to remove coded victims
of Y-CSA files which appeared to involve allegations of exclusively consensual sexual activity between youth
of similar ages (up to three years difference in age).

        Table 24: Estimated and Coded Number of Alleged Victims of A-CSA and Y-CSA IVs
                                                                                  Adult IVs       Youth IVs
                     Estimated1                   Range                         1 – 250           1 – 51
                                                  Mean                          4.9               2.9
                                                  Median                        3                 2
                                                  Average confidence2           4.9               5.6
                     IVRS                         Range                         1 – 50            1 – 27
                                                  Mean                          2.2               1.8
                                                  Median                        1                 1
                                                  Sum                           10,916            1,368
                     Victim Module (D)3           Range                         1 – 26            1 – 11
                                                  Mean                          1.9               1.6
                                                  Median                        1                 1
                                                  Sum                           7,238             1,017
                     1 Estimation not filled out for 3,126 Adult IV files, and 204 Youth IV files.
                     2 Confidence of estimated number of victims was on a 0-to-7 scale, with 0 representing “50-50.”
                     3 At least three disticnt pieces of information from the variables in the victim module were

                       required to complete this section for each alleged victim.

Table 24 summarizes the various ways alleged victims were counted in this study, displayed in order of the
quantity and quality of information we had associated with each measure. These counting methods involve
both victims who were involved in Scouting and those who were not. The first method originated from a
question in Section B of the UVA-RCF, which asked the coders to estimate the total number of victims, if
more than one victim, and to rate their confidence in this estimate. The mean for the estimated number of
victims was approximately twice as large as the mean number of victims when restricted to individually
identifiable individuals for which concrete information was available in the files. These estimates were often
based on general statements in the files, such as a newspaper article quoting a law enforcement officer as saying
there were “over 10 victims of child molestation”; other cases involved statements from an identified alleged
victim saying that the IV had also abused “a few other boys in the Troop,” without further information about
these other alleged victims. The second method of counting alleged victims, described in the second row of
                                                                                                                       55
                                      Case 20-10343-LSS              Doc 4      Filed 02/18/20           Page 121 of 281


Table 24, drew from the victim section of the IVRS victim. In order for a victim to be coded via this method,
a specific alleged victim had to be identified in the file, although the information about that victim could be
very sparse, even limited to no more than age, gender, or Scouting affiliation.7 The third method was the most
conservative, described in the third row of Table 24, was with most conservative. Alleged victims were counted
according to the victim section of the UVA-RCF (Section D), which was only completed if at least three distinct
pieces of information to be coded for a specific victim. For example, Section D would be coded for a particular
victim if the file identified at least their gender, their approximate age, and their association with Scouting.
Unsurprisingly, this method resulted in the smallest number of estimated victims.

Obviously, a range of potential alleged victims are possible depending on the method of counting. We chose
to use the second method–drawing the victim count from specific victims identified in the IVRS–for the
analyses that followed, since it struck a reasonable balance between the more conservative and more liberal
counting methods, and appeared the most reliable among the different victim counts identified in each file.

As indicated in Table 24, the CSA IV files contained some files that indicated an extraordinarily large number
of child victims, up to 250 for one A-CSA IV and 51 for one Y-CSA IV. However, these large victim counts
were the exception rather than the rule; the estimated median victim count for A-CSA IVs was three and for
Y-CSA IVs was two. When the coders counted only victims who could be individually identified as required
for coding on the IVRS, the median number of victims fell to one for both the A-CSA IVs and Y-CSA IVs.
These various counts illustrate the disturbing number of victims that can be identified in the unusual cases, but
they also contrast this impression with the available information indicating that most A-CSA and Y-CSA IVs
had one or two identifiable child victims at the time that their registrations were revoked by the BSA.


                                600
    Number of Alleged Victims




                                500


                                400


                                300

                                200


                                100


                                 0
                                      1946   1951   1956 1961 1966 1971 1976          1981    1986 1991 1996 2001           2006   2011   2016
                                                       Alleged Victims of Adult IVs          Alleged Victims of Youth IVs

Figure 9. Numbers of Alleged Victims of A-CSA and Y-CSA IVs by Year

7“Scouting affiliation” here refers only to the registration status of the victim at the time the IV file was opened and not
whether the abuse occurred inside or outside of Scouting activities.
                                                                                                                                                 56
          Case 20-10343-LSS            Doc 4     Filed 02/18/20        Page 122 of 281


The data summarized in Figure 9 reflect the year that the IV file was opened and does not necessarily coincide
with the year that the abuse occurred, this incident–specific information not being captured in the majority of
the files. The notable increase in victims from 1986 to 1991 corresponds to an increase in the overall number
of CSA IV files opened during the same period. 1955 As already suggested, the significant increase in IV files
opened from 1986 through 1991 might reflect an increase in contemporary reports of sexual abuse due to an
overall American crime wave during this period, combined with historical cases that came to light because of
the emerging publicity surrounding child sexual abuse at that time.

With the overall decline in the number of A-CSA IV files opened from 1989 to 2013, the number of victims
associated with the A-CSA IV files opened each year decreased from a high of 615 in 1989 to a low of 86 in
2009. The number of victims of Y-CSA IVs varied less in the 1990s, ranging from a high of 79 in 2012 to a low
of 23 in 2005. These differences in trends of victim numbers for Adult vs. Youth IVs again underscore the
differences in the behavior of these two groups and the varying impact of societal trends on the CSA being
perpetrated by Adult and Youth IVs.

Figure 10 visually displays the number of Scouting-involved youths who were sexually victimized each year in
the context of the average number of youths who register with BSA each year. In this figure, we used both the
estimated mean number of victims and the number of alleged victims identified on the IVRS.




                                                                       Each of the 10,000 dots
                                                                       represents 510.5 youth members
                                                                       registered with BSA.




                                                                                      The orange area
                                                                               represents IVRS
                                                                               counted victims; the
                                                                               striped area represents
                                                                               estimated victims.

Figure 10. Visual Representation of Identified Alleged Youth Victims1 Relative to Youth Registered

On average, there are 78 IVRS-identified alleged Scouting-involved victims each year, as compared to 5,105,099
average youths involved with Scouting each year from 1955 through 2016 (these being the years in which
                                                                                                            57
          Case 20-10343-LSS                      Doc 4          Filed 02/18/20               Page 123 of 281


registration data is available for the BSA). We also obtained an estimated total number of victims each year for
this same time period, which came to 184 estimated youth victims each year (agnostic to Scouting status). The
number of IVRS-identified Scouting-involved victims is represented by the solid orange portion of the dot,
while the estimated total number is represented by both the solid orange and striped orange portions of the dot
combined. Regardless of which count of alleged victims is used, it is evident that the number of alleged victims
is exceedingly small in relation to the total number of youth involved in Scouting, and that for the vast majority
of children, their experience in Scouting is safe.

Identifying Victim Selection Criteria among A-CSA and Y-CSA IVs

Table 25 summarizes the omnibus variable that was created to best capture the age of the IVRS-identified
victims when the abuse began and ended. These age measurements are based on different sources of
information, including the coded age of each alleged victim, the recorded birthdate of the alleged victim, the
date the IV file was opened, and the dates the alleged abuse was believed to have commenced. These various
calculations were based on different variables with varying proportions of missing data. Therefore, the data are
combined into a composite best-fit variable to optimally facilitate examination of the age-related preferences
of each CSA IV.

               Table 25: Measures of the Ages of Alleged Victims of Adult and Youth IVs
                                                                                              Adult IVs          Youth IVs
                                                                                Median           12.6               11.4
               Calculated age when alleged abuse began1
                                                                                Range         1.1 – 33.0         2.4 – 17.5
                                                                                Median            13                 9
               Age entered by coder2
                                                                                Range          <1 – 72             1 – 22
                                                                                Median           14.5               11.9
               Age when IVRS opened3
                                                                                Range         -6.3 – 70.3        2.9 – 55.0
                                                                                Median           13.0               10.0
               Combined age4
                                                                                Range          <1 – 59.0         1.0 – 17.5
                                                                                Median            12                 11
               Age when alleged abuse began5
                                                                                Range          <1 – 17             2 – 17
                                                                                Median            13                 11
               Age when alleged abuse ended5
                                                                                Range           1 – 17             2 – 17
                                                                                Median            20                N/A
               Age when alleged abuse ended-over 18 years6
                                                                                Range           19 – 30             N/A
               1 Was determined by the difference of the alleged victims’ date of birth and the date when the alleged abuse
                  began per the IVRS.
               2 Was the approximate age entered by the coders of each file, to be indicated when the date of birth and date

                  alleged abuse again was not available.
               3 Was determined by the difference of the alleged victims’ date of birth and the date when the IVRS was filled

                  out. Negative age indicates that information regarding an alleged victim was added to the file after the file
                  was created, and that the alleged victim was not yet born at the time of the IV was removed from Scouting.
               4 Combines the above ages with preference given to calculated age abuse began, followed by age entered by

                  coder, and if neither is available then age IVRS opened.
               5 Included age information for victims whose alleged abuse occurred after the IV had been placed in the IV

                  files.
               6 Reflects allegations of abusive sexual contact which continued into adulthood.




These different age calculations indicate that the victims ranged from <1 to 17 years of age for the A-CSA IVs
and 1-17 for the Y-CSA IVs. Depending on the method of age calculation used, the average age of the victims

                                                                                                                                  58
                               Case 20-10343-LSS           Doc 4          Filed 02/18/20   Page 124 of 281


identified in the A-CSA IV files was approximately 12 years when the sexual abuse began, and approximately
13 years when the abuse was reported to the BSA. In some instances, the abusive relationship continued after
the victim had passed the age of majority, and in other instances, the abuse stopped before the victim turned
18 but was not reported to the BSA until the victim had reached adulthood. The average age for alleged victims
identified in the Y-CSA files was slightly younger than those of the A-CSA IVs, with the average age of the Y-
CSA victims being approximately 11 years when the abuse began and still being 11 years when the IV file was
opened. This may be because Y-CSA IVs tended to abuse victims younger than themselves, which tends to
shift the age distribution of Y-CSA IV victims downward.

Concerning the gender of identified victims, we were able to locate information concerning 7,762 (81.2%) male
victims and 1,792 (18.8%) female victims in the A-CSA IV files dated 1946 through 2016. The Y-CSA IV files
over this same period contained information on 913 (75.3%) male and 299 (24.7%) female alleged victims of
Y-CSA. These numbers are illustrated in Figure 11 and demonstrate that while the victims of the A-CSA IVs
tended to be primarily males before 1987, the proportion of female victims increased significantly in the years
after 1987.




                               4500
                                                                                                          Male
                               4000
                                                                                                          Female
    Count of Alleged Victims




                               3500

                               3000

                               2500

                               2000

                               1500

                               1000

                                500

                                 0
                                      Up to and Including 1987              After 1987           1946-2016
                                                                 Adults                           Youth



Figure 11. Gender of Alleged Victims of A-CSA and Y-CSA

In Figure 12, we summarized the number of IVRS-identified victims who were Scouting-affiliated and those
for whom we could find no indication of Scouting involvement. For the A-CSA IVs, this involved 5,116
(49.5%) Scouting-involved victims and 5,221 (50.5%) non-Scouting-involved victims. Within the Y-CSA files,
we located 682 (51.2%) Scouting-involved victims and 651 (48.8%) non-Scouting-involved victims.


                                                                                                                   59
                              Case 20-10343-LSS            Doc 4        Filed 02/18/20   Page 125 of 281




                                                                                                   Not in scouting
                              4000
                                                                                                   Registered in scouting
   Count of Alleged Victims   3500

                              3000

                              2500

                              2000

                              1500

                              1000

                              500

                                0
                                     Up to and including 1987             After 1987           1946-2016
                                                                Adult                           Youth



Figure 12. Scouting Affiliation of Alleged Victims of A-CSA and Y-CSA

In the instances of Y-CSA, the proportion of Scouting-involved and non-Scouting-involved victims was almost
equal, while the A-CSA IVs demonstrated markedly different patterns of victim selection across both time
intervals. In the earlier years, the A-CSA IVs tended to offend more often against youths who were involved
in Scouting, whereas after 1987 they tended to abuse a greater proportion of youths who were not known to
have any affiliation with Scouting.

Given that few female victims were affiliated with Scouting, Figures 11 and 12 are likely different ways of
describing the same trend: that after 1987, A-CSA IVs became less likely to select Scouting-involved boys as
victims. This may reflect an effect of the youth protection policies implemented by the BSA in 1987, prompting
volunteers with a sexual interest in children to seek victims outside the safety parameters established by the
BSA. The increase proportion of non-Scouting-involved and female victims after 1987 might also be capturing
an increased investment in case-finding occurring throughout the general community and in other youth-
serving organizations, due to the new policies and programming concerning child sexual abuse that were being
implemented nationally at that time.

Table 26 summarizes the information that was available in the IV files concerning victim vulnerabilities that
have been associated with CSA in the research literature. These data were collected from Section D of the
UVA-RCF, which as previously noted was completed only when there were at least three pieces of information
available about an alleged victim. Information about victim vulnerabilities was seldom found in the IV file.
When present, it indicated that 11.4 percent of the A-CSA victims and 18.9 percent of the Y-CSA victims were
living with only one parent, in most cases this parent being the mother. For a much smaller percentage of

                                                                                                                            60
          Case 20-10343-LSS                   Doc 4          Filed 02/18/20                Page 126 of 281


victims, there were indications that the victim’s family was facing some type of family instability or hardship.
There were fewer indications that the victims were disabled or struggling in school. Prior victimization was not
often noted in the files for youth abused by A-CSA and Y-CSA IVs, this type of information not being part of
the information gathering process used in opening an IV file.

          Table 26: Select Characteristics of Identified Victims of Alleged A-CSA and Y-CSA
                                                                      Adult IVs             Youth IVs
                     Victim with disability:1
                          One or more with disability                 80 (1.1%)              30 (3.0%)
                          No indication of disability              7,096 (98.9%)            979 (97.0%)
                     Other identified vulnerabilities:
                      Living with both parents:2
                          Yes                                        820 (11.4%)            191 (18.9%)
                          No                                         478 (6.6%)              36 (3.6%)
                          Unknown                                  5,923 (82.0%)            784 (77.5%)
                      Family instability or hardship:3
                          Yes                                        334 (4.6%)              33 (3.2%)
                          No                                         106 (1.5%)              23 (2.3%)
                          Unknown                                  6,779 (93.9%)            960 (94.5%)
                      Struggling at school:4
                          Yes                                        112 (1.6%)              23 (2.3%)
                          No                                       1,243 (17.2%)            212 (20.9%)
                          Unknown                                  5,856 (81.2%)            780 (76.8%)
                      Prior victimization:5
                          Yes                                         92 (1.3%)              13 (1.3%)
                          No indication                            7,120 (98.4%)            999 (98.2%)
                     1 62 missing for identified victims of adult IVs, 8 missing for identified victims of youth IVs.
                     2 17 missing for identified victims of adult IVs, 6 missing for identified victims of youth IVs.
                     3 19 missing for identified victims of adult IVs, 1 missing for identified victims of youth IVs.
                     4 27 missing for identified victims of adult IVs, 2 missing for identified victims of youth IVs.
                     5 26 missing for identified victims of adult IVs, 5 missing for identified victims of youth IVs.




There were fewer indications that the victims were disabled or struggling in school, although the available data
suggest that this might be more prevalent among the Y-CSA victims (2.3 versus 1.6%). Prior victimization was
not often noted in the files for youth abused by A-CSA and Y-CSA IVs, this type of information not being part
of the information gathering process used in opening an IV file.


    OBSERVED VICTIM SELECTION PATTERNS OF ADULT AND YOUTH CSA IVS

In the following section, we used the IVRS-identified victim data matched with information about the IV to
explore patterns of victim selection observed in the alleged abusive behavior of A-CSA and Y-CSA IVs. In
making these comparisons across variables, we encountered systemic problems with missing data that reduced
the number of cases in which these combined relationships could be identified and analyzed, so these results
should be interpreted with caution. It is possible that more complete data could change the results and
conclusions of these analyses.




                                                                                                                        61
                   Case 20-10343-LSS       Doc 4    Filed 02/18/20          Page 127 of 281


As illustrated in Figure 13, the majority of both A-CSA and Y-CSA IVs had only one identified child victim,
with few having more than five victims across the 70 years of the study. Specifically, 104 A-CSA IVs had 10 or
more identified victims, and 18 had 20 or more identified victims of child sexual abuse. Within the Y-CSA files,
we found 28 Y-CSA IVs with five or more identified victims and four Y-CSA IVs with 10 or more identified
victims. These numbers do not capture unidentified victims (i.e., when the file refers to other possible victims
but does not provide any information about them), and so certainly underestimates the number of victims per
IV to some extent. Nevertheless, when taken at face value, these numbers contradict public perceptions of the
BSA being infiltrated by predatory pedophiles who offend against a large number of child victims before
coming to public attention.



                   2750
                   2500                                                      Adult IV's
                   2250
                                                                             Youth IV's
                   2000
                   1750
   Number of IVs




                   1500
                   1250
                   1000
                   750
                   500
                   250
                     0
                          1   2   3    4     5      6      7     8      9      10     11   12+
                                             Number of Victims


Figure 13. Adult and Youth CSA IVs by Number of Victims

Figure 14 illustrates the victim selection patterns observed among the A-CSA and Y-CSA IVs based on the
ages of their chosen victims. Age information for this chart used the omnibus age variable described in Table
25, which was created to reduce the amount of missing age data while capturing the most accurate victim ages
available. Of note, only A-CSA and Y-CSA IVs with more than one identified victim could possibly fall into
the “mixed ages” category in Figure 14.

In reviewing the age preferences of the A-CSA and the Y-CSA IVs, we chose to divide the ages according to
the criteria used in the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5) for diagnosing
pedophilia, which references children generally age 13 years or younger. As illustrated in Figure 14, 1,464
(53.8%) A-CSA IVs sexually abused only children aged 13 years and younger, 963 (35.4%) abused only children
aged 14 years and older, and 296 (10.8%) abused both children aged 13 and under and children aged 14 and
older.

                                                                                                                 62
                  Case 20-10343-LSS                  Doc 4       Filed 02/18/20         Page 128 of 281



                                                                                        Under 14 years of age only
                                                                                        14 years of age and older only
                  1400
  Number of IVs                                                                         Mixed ages
                  1200
                  1000
                   800
                   600
                   400
                   200
                    0
                                One victim           More than one       One victim           More than one
                                                        victim                                   victim
                                             Adult                                    Youth


Figure 14. A-CSA and Y-CSA IVs’ Observed Victim Selection: Age of Victims

The data also indicated that 442 (86.7%) Y-CSA IVs sexually abused only children 13 years of age and younger,
53 (10.4%) abused children only 14 years of age and older, and 15 (2.9%) abused both children aged 13 and
under and children aged 14 and older. These numbers demonstrate notable consistency in the ages of selected
victims, with only a small minority of IVs choosing victims both below and above the 13-year-old age cutoff.
These data also demonstrate that both A-CSA and Y-CSA IVs preferred victims 13 years of age and younger.



                                                                                           Males only         Females only

                         2500                                                              Mixed genders
  Number of IVs




                         2000

                         1500

                         1000

                         500

                           0
                                    One victim           More than one     One victim            More than one
                                                            victim                                  victim
                                                 Adult                                   Youth
Figure 15. A-CSA and Y-CSA IVs’ Observed Victim Selection: Gender of Victims

Figure 15 also reflects consistency in victim choice, with 3,016 (70.7%) A-CSA IVs having male victims only,
1,085 (25.4%) female victims only, and 167 (3.9%) victims that included both male and female children. A
similar pattern was observed with the Y-CSA IVs. Within this group, 477 (67.4%) Y-CSA IVs had male victims
only, 180 (25.4%) had female victims only, and 51 (7.2%) were found to have allegedly offended against both

                                                                                                                             63
                   Case 20-10343-LSS        Doc 4        Filed 02/18/20       Page 129 of 281


male and female children. These data support the presence of a particular gender preference, which expresses
itself in the victim choice of over 90 percent of both A-CSA and Y-CSA IVs. Within both groups, the majority
of the IVs choose male victims, although one-quarter of the IVs demonstrated a preference for exclusively
female victims.

In Figure 16 we examined victim choice as it was impacted by the Scouting or non-Scouting affiliation of the
victims. The following data includes A-CSA and Y-CSA IVs with one, and more than one identified victim; the
mixed Scouting affiliation category is necessarily limited to IVs with more than one victim. Scouting affiliation
information for this chart was included for all victims for whom such information was contained in the files;
however, Scouting affiliation was not available in many files.



                                                                                         Scouting involved only
                    2500
                                                                                         Non-scouting involved only
   Number of IVs




                    2000
                                                                                         Mixed scouting affiliation
                    1500

                    1000

                     500

                      0
                           One victim           More than one    One victim            More than one
                                                   Victim                                 Victim
                                        Adult                                  Youth


Figure 16. A-CSA and Y-CSA IVs’ Observed Victim Selection: Scouting Affiliation of Victims

As illustrated in Figure 16, the victim choice of both the A-CSA and Y-CSA IVs again tended to reflect a
consistent pattern of victim selection based on the Scouting affiliation of each victim. The proportion of non-
Scouting victims is over-represented in Figure 16, as the IVRS asked only if the victim was involved in Scouting
and provided an alternative response of “no indication.” Nonetheless, as reflected in Figure 16, the majority of
both the A-CSA and Y-CSA IVs tended to choose one or the other type of victim over the course of their
abusive behavior. The Y-CSA IVs had a particularly low number of mixed victims as it pertained to the Scouting
affiliation of their victims.

In Table 27, we examined the A-CSA IVs’ victim selection patterns as they varied over time. Included in the
table are the victim selection variables described in Figures 14-16, as well as indices of the A-CSA IVs’
involvement in Scouting and other youth-serving organizations. As reflected in Table 27, these data suggest
changes over time regarding the ways by which A-CSA IVs with more than one victim selected their victims,

                                                                                                                      64
            Case 20-10343-LSS                    Doc 4    Filed 02/18/20     Page 130 of 281


which merit special attention because of the greater damage inflicted by this high-offending group. After 1987,
A-CSA IVs with more than one victim tended toward more younger victims, fewer male-only victims, and
fewer Scouting-only affiliated victims. They also demonstrated less involvement in other youth-serving
organizations, less involvement in Scouting as a youth, and a shorter time in Scouting before having their
registration in Scouting revoked by the BSA.

              Table 27: Select Characteristics of A-CSA IVs by Number of Victims by Decades
                                                                Adult IVs <1988               Adult IVs >1987
                                                             1 Victim     >1 Victim        1 Victim     >1 Victim
                                   Under 14                164 (39.6%) 250 (60.4%)      585 (55.7%) 465 (44.3%)
    Age:1                          14+                      91 (52.6%) 82 (47.4%)       559 (70.8%) 231 (29.2%)
                                   Mixed ages               -      -    104 (100.0%)     -      -     192 (100.0%)
                                   Males Only              409 (34.4%) 779 (65.6%)      915 (50.1%) 913 (49.9%)
    Gender:2                       Females Only             76 (60.8%) 49 (39.2%)       728 (75.8%) 232 (24.2%)
                                   Both Genders             -      -     36 (100.0%)     -      -     131 (100.0%)
                                   Scouts Only             270 (36.7%) 465 (63.3%)      713 (59.3%) 490 (40.7%)
    Scouting Affiliation:3         Non-Scouts Only         298 (52.2%) 273 (47.8%)     1,210 (68.5%) 557 (31.5%)
                                   Mixed Scouting           -      -    143 (100.0%)     -      -     255 (100.0%)
                                   No Other YSOs           482 (41.2%) 687 (58.8%)     1,548 (64.9%) 837 (35.1%)
    IV YSO Involvement:4
                                   Other YSOs              114 (36.3%) 200 (63.7%)      493 (50.2%) 490 (49.8%)
                                   BSA-Involved             74 (32.9%) 151 (67.1%)      476 (58.5%) 337 (41.5%)
    IV Scouting as Youth:5
                                   Non-BSA-Involved         23 (42.6%) 31 (57.4%)       172 (67.7%) 82 (32.3%)
                                   Below Median            223 (40.8%) 323 (59.2%)      854 (63.5%) 490 (36.5%)
    IV Time in Scouting:6
                                   Above Median            128 (38.3%) 206 (61.7%)      702 (55.5%) 562 (44.5%)
    1 804 missing <1988, 1,524 missing >1987
    2 146 missing <1988, 637 missing >1987
    3 46 missing <1988, 331 missing >1987
    4 8 missing <1988, 31 missing >1987
    5 1,215 missing <1988, 2,439 missing >1987
    6 613 missing <1988, 837 missing >1987




Table 28 contains similar comparisons for the Y-CSA IVs based on their victims’ age, gender, and Scouting
affiliation. As indicated previously, time intervals were not utilized for the Y-CSA IVs as there were only 11 Y-
CSA IVs identified prior to 1988, since the BSA only began collecting information on youth offenders in the
late 1980s.

                    Table 28: Select Characteristics of Y-CSA IVs by Number of Victims
                                                                         All Youth IVs
                                                                    1 Victim     >1 Victim
                                                 Under 14        273 (61.8%) 169 (38.2%)
                               Age:              14+              39 (73.6%) 14 (26.4%)
                                                 Mixed ages       -       -     15 (100.0%)
                                                 Males Only      291 (61.0%) 186 (39.0%)
                               Gender            Females Only    141 (78.3%) 39 (21.7%)
                                                 Both Genders     -       -     51 (100.0%)
                                                 Scouts Only     226 (63.5%) 130 (36.5%)
                               Scouting
                                                 Non-Scouts Only 240 (65.9%) 124 (34.1%)
                               Affiliation
                                                 Mixed Scouting   -       -     38 (100.0%)

The majority of Y-CSA IVs had a single victim, under the age of 14 years, who was male; however, 38 percent
of the Y-CSA IVs had more than one victim. When the Y-CSA IVs abused females, there was predominately
                                                                                                                     65
                                           Case 20-10343-LSS                 Doc 4        Filed 02/18/20           Page 131 of 281


one victim, with 22 percent of Y-CSA IVs being known to have allegedly abused more than one female. The
Y-CSA IVs demonstrated a comparable risk of abusing youth inside or outside of Scouting.

Frequency of Victim Selection Patterns among A-CSA and Y-CSA IVs

To better display the victim selection data, we created the following bar charts to illustrate the total number of
identified victims of A-CSA and Y-CSA IVs according to the victim selection characteristics of age, gender,
and Scouting affiliation. These data are essential both to law enforcement and youth-serving organizations when
trying to assess the relative level of risk associated with child molesters who demonstrate particular patterns of
victim selection.

                                      1
                                     0.9
   Percent of Victims By Age Group




                                     0.8
                                     0.7
                                     0.6
                                     0.5
                                     0.4
                                     0.3
                                     0.2
                                     0.1
                                      0
                                                1       2       3       4         5       6        7         8      9     10+

                                           Under 14 years of age only       14 years of age and older only       Mixed ages


Figure 17. Bar Charts of A-CSA IVs’ Total Victim Count: Age of Victims

As indicated above, victims under 14 years of age were the most common type of alleged victim identified in
the A-CSA IV files, and this remained consistent across A-CSA IVs with total victim counts ranging from one
through more than ten. However, when the victim count of the A-CSA IV was lower, victims 14 years and
older were not uncommon, although mixed-aged victim counts began to replace this segment of victims as the
victim count per A-CSA IV increased in number ranging from seven through 10.




                                                                                                                                     66
                                            Case 20-10343-LSS               Doc 4     Filed 02/18/20           Page 132 of 281


                                       1

                                      0.9


    Percent of Victims by Age Group
                                      0.8

                                      0.7

                                      0.6

                                      0.5

                                      0.4

                                      0.3

                                      0.2

                                      0.1

                                       0
                                              1        2        3       4      5        6        7        8     9        10      27
                                             Under 14 years of age only       14 years of age and older only        Mixed ages


Figure 18. Bar Charts of Y-CSA IVs’ Total Victim Count: Age of Victims

The preference for younger victims was even more pronounced for the Y-CSA IVs, who predominantly had
victims 13 years of age or younger and few victims over the age of 13 years. This behavior appears indicative
of a predatory ability of older youths to sexually abuse younger youths because of differentials in size or
leadership status within the troop. However, as with the A-CSA IVs, as the total number of victims per Y-CSA
increased, the frequency of a mixed-age victim selection pattern increased simultaneously. As illustrated in
Figure 18, no Y-CSA IVs with more than five victims exclusively abused older victims, instead either exclusively
abusing victims 13 and under or abusing a mixture of younger and older victims. Together, these patterns
illustrate the relative vulnerability of youths aged 13 and under to sexual abuse by older youths associated with
Scouting.

Regarding victim gender, the majority of A-CSA IVs abused primarily male victims–which is unsurprising since
almost all youths involving in Scouting from 1946 to 2016 were male. However, among the A-CSA IVs with
only one known victim, almost one-third offended exclusively against females. Female-only victim selection
behaviors also ocurred across the entire range of total victims per IV, including those with more than 10 victims.
In line with in our previous analyses on mixed-age victims, mixed-gender victim selection behavior also
increased as the number of total victims per IV increased.




                                                                                                                                      67
                                           Case 20-10343-LSS                   Doc 4     Filed 02/18/20                Page 133 of 281


                                      1
                                     0.9
                                     0.8
   Percent of Victims by Gender      0.7
                                     0.6
                                     0.5
                                     0.4
                                     0.3
                                     0.2
                                     0.1
                                      0
                                             1       2         3       4         5       6           7        8        9        10+
                                                          Male only        Female only        Mixed genders


Figure 19. Bar Charts of A-CSA IVs’ Total Victim Count: Victim Gender

As illustrated in Figure 20, the majority of Y-CSA IVs tended to offend against male-only victims regardless of
the total number of victims per Y-CSA IV. When they had only one victim, there was again a third that chose
a female victim only, with this female-only proportion diminishing slightly as the total number of female-only
victims increased to a total of 4 total victims per Y-CSA IV. Y-CSA IVs with the highest number of total victims
per Y-CSA IV consistently chose male-only victims with mixed-victim choice occurring only with Y-CSA IVs
who were known to have between two to eight total victims.

                                      1
                                     0.9
   Percentage of Victims by Gender




                                     0.8
                                     0.7
                                     0.6
                                     0.5
                                     0.4
                                     0.3
                                     0.2
                                     0.1
                                      0
                                             1   2         3       4       5      6      7       8       9        10       11    27
                                                         Male only     Female only           Mixed genders


Figure 20. Bar Charts of Y-CSA IVs’ Total Victim Count: Victim Gender




                                                                                                                                         68
                                                      Case 20-10343-LSS                 Doc 4        Filed 02/18/20         Page 134 of 281


Figure 21 illustrates the surprising frequency with which A-CSA IVs choose victims not affiliated with Scouting.
For almost the full range of per-IV victim counts, A-CSA IVs chose exclusively Scouting-involved victims a
minority of the time. More often than not, the A-CSA IVs chose victims that were either exclusively non-
Scouting-involved or were a mixture of Scouting-involved and non-Scouting-involved. Again, as with the
previous comparisons, the mixed category was increasingly common as the total number of victims per A-CSA
IV increased. Significantly, these data directly contradict the implicit assumption that all Scouting-involved
adults expelled from the BSA for child molestation were sexually abusing primarily children they encountered
through Scouting activities.


                                                 1
   Percent of Victims by Scouting Affiliation




                                                0.9
                                                0.8
                                                0.7
                                                0.6
                                                0.5
                                                0.4
                                                0.3
                                                0.2
                                                0.1
                                                 0
                                                        1       2          3        4       5       6       7       8       9      10+

                                                  Registered in Scouting       Not Registered in Scouting   Mixed Scouting Affiliation



Figure 21. Bar Charts of A-CSA IVs’ Total Victim Count: Scouting Affiliation

The Y-CSA IVs were notable for overall choosing victims of mixed Scouting affiliation far less often than their
adult counterparts. Instead, most of the Y-CSA IVs with fewer total victims chose showed a consistent victim
selection pattern in regards to Scouting affiliation: Y-CSA IVs with eight or fewer victims chose either only
victims they encountered within Scouting or only victims they encountered outside of Scouting, with
comparable numbers for each. For Y-CSA IVs with large numbers of victims (nine or more), the victim
selection pattern became more erratic due to the very small cell sizes. The Y-CSA IV with the largest number
of victims (27 victims) abused only youths outside of Scouting; the Y-CSA IVs with nine and 11 total victims
abused only youths inside of Scouting; and the Y-CSA IVs with ten total victims all abused youths both inside
and outside of Scouting.




                                                                                                                                              69
                                                     Case 20-10343-LSS                 Doc 4     Filed 02/18/20              Page 135 of 281


                                               1



   Percentage of Victims by BSA Affiliation
                                              0.9
                                              0.8
                                              0.7
                                              0.6
                                              0.5
                                              0.4
                                              0.3
                                              0.2
                                              0.1
                                               0
                                                         1      2      3     4     5      6      7        8       9     10      11     27

                                                    Registered in Scouting   Not Registered in Scouting       Mixed Scouting affiliation



Figure 22. Bar Charts of Y-CSA IVs’ Total Victim Count: Scouting Affiliation

                                                      TECHNIQUES USED TO ACCESS VICTIMS AND AVOID DETECTION

In this section, we examine the techniques used by A-CSA and Y-CSA IVs to gain access to their child victims
and to avoid disclosure of their victimization to others. We examined these behaviors according to the age and
gender of the alleged victim(s). As indicated in the historical section of our report, these behaviors have been
termed “grooming” since approximately the mid-1980s.

Tables 29 and 30 summarize the behaviors used by A-CSA and Y-CSA IVs to access their victims and avoid
detection according to the age of the victims. Unfortunately, these data were missing in 25 to 50 percent of the
Adult and Youth CSA files, this information being unrelated to the intent and structure of IV files. The creation
of an IV file has never required a detailed exploration of the interactions that occurred between the alleged
victims and their perpetrators, with professional practice standards now requiring that interviews of child
victims of CSA be conducted by law enforcement and CAC professionals with specialized training in the
forensic interviewing of children. However, this means that we cannot know whether behaviors not endorsed
in an IV file truly did not occur or whether such information was simply not recorded.

The A-CSA IVs tended to use child-attracting activities and interests, travel and exciting adventure, and the
creation of intimate relationships with a sense of caring. A-CSA IVs who abused both younger and older victims
showed the greatest use of child-attracting activities. A-CSA IVs also sometimes abused youths that they
believed to be sleeping and to misattribute the sexual acts that had occurred or were occurring. Further, with
older youths, the A-CSA IVs more often singled out a youth to make them feel special, enabled them to engage
in pseudo-adult activities (such as driving a car or motor boat), provided them with access to alcohol or drugs,
and exposed them to pornography and/or engaged them in other activities designed to arouse them sexually.
                                                                                                                                               70
            Case 20-10343-LSS              Doc 4        Filed 02/18/20         Page 136 of 281


 A-CSA IVs who offended against youths of varying ages appeared more likely to provide their alleged victims
 with money and gifts.

 The Y-CSA IVs used a variety of victim-accessing behaviors, which again varied by the age of the victim. With
 the younger victims, they used child-attracting activities and interests, often while providing the family of their
 victim(s) with assistance with activities of daily living. With the older victims, Y-CSA IVs engaged in sexual
 contact while the youth appeared to be sleeping, provided the youth with opportunities to engage in pseudo-
 adult behavior, and bonded with their victims through an intimate relationship with an implied sense of caring.
 The Y-CSA IVs who offended against youths of varied ages similarly engaged in child-attracting activities,
 promoted nudity and close sleeping, and engaged their victims with pornography.


              Table 29: Identified Behaviors to Gain Access and Compliance by Victim Age
                                                            Adult IVs                            Youth IVs
                                              < 14             14 +         Mixed         < 14      14 +       Mixed
Access to and compliance of the victim:
  Child attracting activities/interests     337   (13.2%)   141   (10.7%) 178 (17.2%) 90 (14.7%) 1 (1.5%) 8 (18.2%)
  Misattribution of sexual acts             163   (6.4%)     71   (5.4%)   65 (6.3%)   30 (4.9%) 0 (0.0%) 0 (0.0%)
  Promoted nudity/close sleeping             94   (3.7%)     45   (3.4%)   48 (4.6%)   10 (1.6%) 1 (1.5%) 6 (13.6%)
  Singling out youth/feel special            97   (3.8%)     79   (6.0%)   52 (5.0%)    2 (0.3%) 0 (0.0%) 0 (0.0%)
  Travel/exciting adventures                215   (8.4%)    114   (8.6%)   88 (8.5%)   13 (2.1%) 4 (5.9%) 1 (2.3%)
  Assistance in progress in Scouting         96   (3.8%)     34   (2.6%)   32 (3.1%)    1 (0.2%) 1 (1.5%) 0 (0.0%)
  Assistance with family daily activities   110   (4.3%)     37   (2.8%)   45 (4.3%)   60 (9.8%) 0 (0.0%) 0 (0.0%)
  Demos to diminish inhibitions              44   (1.7%)      4   (0.3%)   35 (3.4%)   16 (2.6%) 0 (0.0%) 0 (0.0%)
  Chastising youth                            0   (0.0%)      6   (0.5%)    6 (0.6%)    3 (0.5%) 0 (0.0%) 0 (0.0%)
  Victim appeared asleep                    181   (7.1%)    113   (8.5%)   72 (6.9%)   23 (3.8%) 12 (17.6%) 1 (2.3%)
  Acting like nothing unusual happened       60   (2.4%)     42   (3.2%)   17 (1.6%)   20 (3.3%) 2 (2.9%) 1 (2.3%)
  Implied consent, desensitization           12   (0.5%)     14   (1.1%)    6 (0.6%)    3 (0.5%) 0 (0.0%) 0 (0.0%)
  Intimate relationship/sense of caring     194   (7.6%)    184   (13.9%) 71 (6.8%)    12 (2.0%) 5 (7.3)      2 (4.5%)
  Pseudo-adult behaviors                     39   (1.5%)    118   (8.9%)   56 (5.4%)    7 (1.1%) 4 (5.9%) 0 (0.0%)
  Use of alcohol, or other drugs             52   (2.0%)    108   (8.2%)   81 (7.8%)    0 (0.0%) 3 (4.4%) 0 (0.0%)
  Showing pornography                       101   (4.0%)     77   (5.8%)   90 (8.7%)    4 (0.7%) 3 (4.4%) 9 (20.5%)
  Sexual pleasure or enticement              38   (1.5%)     75   (5.7%)   33 (3.2%)   12 (2.0%) 3 (4.4%) 1 (2.3%)
  Providing shelter, food, home              42   (1.6%)     29   (2.2%)   29 (2.8%)    0 (0.0%) 0 (0.0%) 0 (0.0%)
  Money/gifts                               105   (4.1%)     53   (4.0%)   70 (6.8%)   14 (2.3%) 3 (4.4%) 1 (2.3%)
  Other                                     466   (18.3%)   235   (17.8%) 152 (14.7%) 117 (19.1%) 17 (25.0%) 18 (40.9%)
  None of the above                       1,070   (42.0%)   466   (35.2%) 390 (37.6%) 302 (49.3%) 26 (38.2%) 11 (25.0%)



 These patterns illustrate two aspects of the behaviors often referred to as “grooming” in investigative and lay
 discourse. First, rather than grooming being an entirely separate set of behaviors reserved for child molesters
 alone, many of these behaviors lie at the heart of all healthy, prosocial mentoring of youth. Included in this
 category are behaviors such as identifying and engaging in activities that interest youth, generating opportunities
 for adventure and travel, developing a close relationship with an implicit sense of caring, and helping families
 with their activities of daily living, particularly in instances of single parent households. These actions are
 intrinsic to healthy, normal relationships between adults and youth, whether in the context of Scouting, other
 mentoring relationships, or the family. Second, these patterns suggest that involving youths in activities that
                                                                                                                    71
           Case 20-10343-LSS             Doc 4      Filed 02/18/20          Page 137 of 281


can reflect unfavorably on them or get them into trouble–such as using drugs or alcohol and stimulating their
own sexual curiosity through pornography–can diminish the likelihood that victim will report the abuse to
others by creating a sense of secrecy or embarrassment. Attempts to sexually abuse youth while they are sleeping
have undoubtedly diminished due to the strict guidelines established after 1987 forbidding any type of sleeping
proximity between youths and adults. The misattributing of sexualized behavior, such as in instances of
touching during costume fitting for Indian dance or the enactment of various first aid maneuvers, is also less
effective in recent years given the effort made to expose children and adolescents to youth protection
programming and the public discourse concerning child sexual abuse which increasingly occurs within families
and the wider community.


                    Table 30: Identified Techniques to Avoid Detection by Victim Age
                                                       Adult IVs                                 Youth IVs
                                            < 14          14 +          Mixed             < 14      14 +       Mixed
Techniques to avoid detection:
  Loss of important relationship           66 (2.6%)     96   (7.3%)   53 (5.1%)    2     (0.3%)   1 (1.5%)   0 (0.0%)
  Loss of sexual excitement/stimulation    12 (0.5%)     46   (3.5%)   23 (2.2%)    0     (0.0%)   2 (2.9%)   1 (2.3%)
  Sense of embarrassment/humiliation       90 (3.5%)     75   (5.7%)   27 (2.6%)   21     (3.4%)   9 (13.2%) 1 (2.3%)
  Fears of being excluded from group       26 (1.0%)     20   (1.5%)   24 (2.3%)   10     (1.6%)   4 (5.9%)   1 (2.3%)
  Threats of physical harm                 79 (3.1%)     28   (2.1%)   20 (1.9%)   38     (6.2%)   2 (2.9%)   0 (0.0%)
  Use of Scouts’ Honor                     10 (0.4%)      0   (0.0%)    0 (0.0%)    0     (0.0%)   0 (0.0%)   0 (0.0%)
  Threats of reporting illegal behavior     6 (0.2%)      7   (0.5%)    3 (0.3%)    0     (0.0%)   0 (0.0%)   0 (0.0%)
  Concerns about IV being harmed           33 (1.3%)     25   (1.9%)   11 (1.1%)    4     (0.7%)   1 (1.5%)   0 (0.0%)
  Harm to Scouts, Troop, or BSA             4 (0.2%)      2   (0.2%)    6 (0.6%)    1     (0.2%)   1 (1.5%)   0 (0.0%)
  Lost opportunities                       37 (1.5%)     43   (3.3%)   49 (4.7%)    0     (0.0%)   0 (0.0%)   0 (0.0%)
  Other                                   304 (11.9%) 118     (8.9%) 104 (10.0%) 68       (11.1%) 5 (7.4%) 11 (25.0%)
  None of the above                     1,578 (62.0%) 727     (55.0%) 662 (63.8%) 291     (47.5%) 30 (44.1%) 16 (36.4%)
  N/A; reported after first incident      395 (15.5%) 236     (17.8%) 106 (10.2%) 189     (30.9%) 20 (29.4%) 15 (34.1%)
Aggressive/threatening behaviors:
  Physical violence                        79 (3.1%)     59   (4.5%)   45   (4.3%)   50   (8.2%) 12 (17.6%) 0 (0.0%)
  Threats of physical violence             92 (3.6%)     36   (2.7%)   22   (2.1%)   56   (9.2%)   2 (2.9%)   0 (0.0%)
  Threats towards family/friends           29 (1.1%)      8   (0.6%)    2   (0.2%)    5   (0.8%)   0 (0.0%)   0 (0.0%)
  None of the above                     2,367 (93.0%) 1,229   (92.9%) 960   (92.6%) 507   (82.8%) 55 (80.9%) 44 (100.0%)



As summarized in Table 30, we discovered little information in the A-CSA files that indicated specific
“techniques” used to keep the child victims from reporting the sexual abuse to others. These data were again
missing in up to 62 percent of the files, limiting our ability to fully understand these patterns. However, the
data that were available suggested that the child victims of A-CSA-IVs most often feared losing an important
relationship, losing opportunities they valued, or being embarrassed by what they would have to tell others.
The IVs sometimes threatened both younger and older youths with physical harm to themselves or their
families or actually physically harmed them in order to discourage disclosure. Further, some older youths
appeared concerned that reporting might interfere with the sexually stimulating experiences they were having.

The Y-CSA IVs seemed to use somewhat different techniques including threats of physical aggression,
intimations of excluding the youth from important social groups, and underscoring the humiliation that would
                                                                                                                   72
              Case 20-10343-LSS              Doc 4       Filed 02/18/20         Page 138 of 281


   accompany any disclosure of the sexual activity that had occurred. Of note, a significant number of the younger
   and older victims of both the A-CSA and Y-CSA IVs appear to have reported their abuse after the first incident.
   This reporting activity did not differ significantly over the two time periods of our study, with 11.2% of the
   alleged victims up to and including 1987 and 13.3% of alleged victims after 1987 reporting their abuse after the
   first incident. Tables 31 and 32 summarize these same “techniques” used to engage child victims and to keep
   them from reporting the sexual abuse to others according to the gender of the victim. Information concerning
   the techniques used by A-CSA and Y-CSA IVs to avoid detection was again limited and was not coded in over
   one-half of the adult and youth files. Similar to the pattern described above for age, A-CSA IVs and Y-CSA
   IVs who abused both male and female victims showed the greatest use of child-attracting activities. In additions,
   IVs with exclusively female victims were the most likely to entice their victims (particularly older females) into
   sexual contact through an intimate relationship with the implication of a deep sense of caring.

              Table 31: Identified Behaviors to Gain Access and Compliance by Victim Gender
                                                         Adult IVs                                 Youth IVs
                                           All male      All female      Mixed        All male      Female         Mixed
Access to and compliance of the victim:
 Child attracting activities/interests     719   (13.3%) 66 (5.6%)      81   (17.2%) 85 (12.3%)    10   (5.5%)    26   (22.4%)
 Misattribution of sexual acts             414   (7.7%)   18 (1.5%)     20   (4.2%)   41 (5.9%)     6   (3.3%)     2   (1.7%)
 Promoted nudity/close sleeping            260   (4.8%)    4 (0.3%)      6   (1.3%)   24 (2.5%)     0   (0.0%)     1   (0.9%)
 Singling out youth/feel special           276   (5.1%)   29 (2.5%)      7   (1.5%)    2 (0.3%)     0   (0.0%)     0   (0.0%)
 Travel/exciting adventures                476   (8.8%)   48 (4.1%)     21   (4.5%)   38 (5.5%)     2   (1.1%)     0   (0.0%)
 Assistance in progress in Scouting        224   (4.1%)    4 (0.3%)      7   (1.5%)    2 (0.3%)     0   (0.0%)     0   (0.0%)
 Assistance with family daily activities 188     (3.5%)   34 (2.9%)     29   (6.2%)   14 (2.0%)    22   (12.2%)   25   (21.6%)
 Demos to diminish inhibitions             113   (2.1%)    1 (0.1%)      9   (1.9%)   28 (4.1%)     0   (0.0%)     0   (0.0%)
 Chastising youth                           12   (0.2%)    1 (0.1%)      0   (0.0%)    7 (1.0%)     0   (0.0%)     0   (0.0%)
 Victim appeared asleep                    460   (8.5%)   28 (2.4%)     15   (3.2%)   49 (7.1%)     1   (0.6%)     1   (0.9%)
 Acting like nothing unusual occurred 154        (2.9%)    7 (0.6%)      3   (0.6%)   26 (3.8%)     0   (0.0%)     0   (0.0%)
 Implied consent, desensitization           27   (0.5%)   10 (0.9%)      2   (0.4%)    0 (0.0%)     0   (0.0%)     5   (4.3%)
 Intimate relationship/sense of caring 327       (6.1%) 212 (18.1%)     51   (10.8%) 10 (1.4%)     18   (9.9%)     8   (6.9%)
 Pseudo-adult behaviors                    274   (5.1%)   26 (2.2%)     15   (3.2%)   15 (2.2%)     0   (0.0%)     0   (0.0%)
 Use of alcohol, or other drugs            291   (5.4%)   50 (4.3%)     17   (3.6%)    3 (0.4%)     0   (0.0%)     0   (0.0%)
 Showing pornography                       358   (6.6%)   14 (1.2%)     20   (4.2%)   22 (3.2%)     0   (0.0%)     0   (0.0%)
 Sexual pleasure or enticement             134   (2.5%)   36 (3.1%)     11   (2.3%)   25 (3.6%)     2   (1.1%)     0   (0.0%)
 Providing shelter, food, home              93   (1.7%)   39 (3.3%)     10   (2.1%)    0 (0.0%)     0   (0.0%)     0   (0.0%)
 Money/gifts                               254   (4.7%)   37 (3.2%)     25   (5.3%)   14 (2.0%)     1   (0.6%)     3   (2.6%)
 Other                                     755   (14.0%) 291 (24.8%)   121   (25.7%) 136 (19.7%)   38   (21.0%)   32   (27.6%)
 None of the above                       2,254   (41.7%) 468 (39.9%)   172   (36.5%) 337 (48.8%)   97   (53.6%)   36   (31.0%)


   The data summarized in Table 32 suggest that the A-CSA IVs tended to leverage the potential loss of an
   important relationship to minimize the reporting inclination of their female victims. Y-CSA IVs seemed to use
   threats and/or acts of physical violence against mixed-gender victims more often than against male-only or
   female-only victims, although the cell counts for many of these items were very small and thus potentially
   unreliable. Sometimes victims were provided shelter and food, engaged through sexual stimulation and
   enticement, and provided with exciting experiences including adventure and travel. The Y-CSA IVs often
   provided the family of their victims with help and support around the home; developed a close, intimate

                                                                                                                        73
             Case 20-10343-LSS             Doc 4      Filed 02/18/20           Page 139 of 281


  relationship with their victims; and provided their victims with appealing activities and opportunities. Physical
  violence and threats of physical violence were more common among Y-CSA IVs particularly in their abusive
  interactions involving male victims and when they abused both male and female victims.

                    Table 32: Identified Techniques to Avoid Detection by Victim Gender
                                                     Adult IVs                                    Youth IVs
                                        All male     All female         Mixed        All male      Female         Mixed
Techniques to avoid detection:
 Loss of important relationship          162 (3.0%)    90   (7.7%)     19   (4.0%)    2 (0.3%)    3 (1.7%)       3   (2.6%)
 Loss of sexual excitement                63 (1.2%)    28   (2.4%)      5   (1.1%)    2 (0.3%)    1 (0.6%)       1   (0.9%)
 Sense of embarrassment, humiliation 224 (4.1%)        17   (1.5%)      9   (1.9%)   34 (4.9%)    3 (1.7%)       0   (0.0%)
 Fears of being excluded from group       95 (1.8%)     8   (0.7%)      1   (0.2%)   30 (4.3%)    0 (0.0%)       0   (0.0%)
 Threats of physical harm                155 (2.9%)    29   (2.5%)     17   (3.6%)   64 (9.3%)    2 (1.1%)      14   (12.1%)
 Use of Scouts’ Honor                     10 (0.2%)     0   (0.0%)      1   (0.2%)    0 (0.0%)    0 (0.0%)       0   (0.0%)
 Threats of reporting illegal behavior    25 (0.5%)     3   (0.3%)      0   (0.0%)    1 (0.1%)    0 (0.0%)       0   (0.0%)
 Concerns about IV being harmed           82 (1.5%)    14   (1.2%)      3   (0.6%)    5 (0.7%)    0 (0.0%)       0   (0.0%)
 Harm to Scouts, Troop, or BSA            16 (0.3%)     0   (0.0%)      0   (0.0%)    2 (0.3%)    0 (0.0%)       0   (0.0%)
 Lost opportunities                      140 (2.6%)    19   (1.6%)     14   (3.0%)    0 (0.0%)    0 (0.0%)       0   (0.0%)
 Other                                   472 (8.7%) 152     (13.0%)    70   (14.9%) 54 (7.8%)    11 (6.1%)      30   (25.9%)
 None of the above                     3,406 (63.1%) 687    (58.6%)   278   (59.0%) 307 (44.5%) 123 (68.0%)     52   (44.8%)
 N/A; reported after first incident      802 (14.8%) 168    (14.3%)    54   (11.5%) 221 (32.0%) 39 (21.5%)      16   (13.8%)
Aggressive/threatening behaviors:
 Physical violence                       161 (3.0%)    53   (4.5%)     23   (4.9%)   73   (10.6%)   7   (3.9%)   3 (2.6%)
 Threats of physical violence            156 (2.9%)    31   (2.6%)     12   (2.5%)   78   (11.3%)   6   (3.3%) 21 (18.1%)
 Threats towards family/friends           35 (0.6%)    12   (1.0%)      9   (1.9%)   16   (2.3%)    2   (1.1%)   5 (4.3%)
 None of the above                     5,078 (94.0%)1,080   (92.2%)   425   (90.2%) 549   (79.6%) 166   (91.7%) 94 (81.0%)


  Table 32 also indicates that a comparable number of male and female alleged victims were known to have
  reported their abuse after the first incident when the perpetrator was an adult. Information suggesting disclosure
  after the first incident was found for 14.8 percent of the male victims of A-CSA IVs and 14.3 percent of the
  female victims of A-CSA victims. In contrast, more alleged male victims (32.0%) reported their abuse after the
  first incident when the perpetrator was a youth, as compared to alleged female victims (21.5%).


            NATURE OF ALLEGED ABUSE BY DURATION AND SEXUAL ACTIVITY

  The following tables and figures summarize our attempts to calculate and display the duration of the abuse
  using both the “approximate duration of the abuse” collected on the IVRS and the age of the victim when the
  abuse began and ended as coded on the Victim “D” module. Information about the duration of the abuse was
  frequently not contained in the files; when available, coders estimated that the alleged sexual abuse lasted on
  average one year and that this duration was similar for both the A-CSA and Y-CSA IVs. Less frequently, we
  had exact information on the date that the abuse started and ended from the “D” victim module; these
  calculations indicated that the abuse continued for less than one year with this duration again being similar for
  the A-CSA and Y-CSA IVs. As illustrated, there were also some cases involving periods of abuse spanning
  multiple years and sometimes continuing well after the victim reached adulthood.

                                                                                                                      74
              Case 20-10343-LSS                        Doc 4          Filed 02/18/20               Page 140 of 281


                               Table 33: Duration of Alleged CSA by A-CSA and Y-CSA IVs
                                                                              Adult IVs         Youth IVs
                                                                    Median     1 year             1 year
    Approximate duration of alleged abuse1
                                                                    Range 1 month – 20 years 1 month – 7 years
                                                                    Median    <1 year             <1 year
    Calculated duration of alleged abuse from age at start and end2
                                                                    Range   <1 – 17 years       <1 – 7 years
    1   9,240 missing for identified victims of adult IVs, 1,228 missing for identified victims of youth IVs.
    2   4,111 missing for identified victims of adult IVs, 470 missing for identified victims of youth IVs.

Table 34 summarizes the abuse duration as calculated based upon the Victim “D” module which captured data
on specific victims as to when the abuse began and when it was known to have ended. Clear differences in
abuse duration were found based upon the gender of the victim, their Scouting affiliation, and whether the
sexual abuse was alleged to have been perpetrated by an A-CSA or Y-CSA IV. The sexual abuse of girl victims
lasted longer with 15.2 % being abused for more than one year. Victims with no known affiliation with Scouting
(13.5%) were more likely to be abused for more than one year. Youth sexually abused by A-CSA IVs were
almost four times more likely to be abused for more than one year than youth sexually abused by other youth.

            Table 34: Chi Square Analyses of Victim Selection Characteristics with Duration of Abuse
                                                                                                                       Abuse Duration
                                                                  < 1 Year                     1+ Years         Total N Chi Square
        Gender:1                       Male                     2,260 (83.2%)                  456 (16.8%)       2,716
                                                                                                                             7.215**
                                       Female                     719 (79.3%)                  188 (20.7%)        907
        Adult/Youth:2                  Adult IV                 2,511 (80.3%)                  616 (19.7%)       3,127
                                                                                                                            61.470***
                                       Youth IV                   515 (94.1%)                   32 (5.9%)         547
                                       Yes                      1,565 (82.7%)                  328 (17.3%)       1,893
        Scouting Affiliation:3                                                                                                0.328
                                       No Indication            1,453 (82.0%)                  320 (18.0%)       1,773
        1 4,632 missing cases for gender combined with abuse duration.
        2 4,581 missing cases for adult/youth status of IV combined with abuse duration.
        3 4,589 missing cases for Scouting affiliation combined with abuse duration.

        *p<.05, **p<.01, ***p<.001



Figure 23 illustrates the duration of the abuse for all male and female known victims. In Figure 23 A, the full
expanse of the abuse duration is included in the bar group including all victims who were known to have been
abused for less than one year. As reflected in the lines of best fit in Figure 23 A, while the majority of both
male and female victims were abused for less than one year, the female victims experienced a greater proportion
of victims who were abused for longer periods of time extending up to 12 years. The majority of the male
victims were abused for a shorter period of time and the number of male youth being abused for longer periods
of time dropped more precipitously as the duration of the abuse increased. Figure 23 B displays the same data
with the majority of male and female victims who were abused for less than one year being removed from the
analyses. As indicated, proportionally more female victims were abused for longer periods of time than were
the male victims.




                                                                                                                                        75
                        Case 20-10343-LSS              Doc 4      Filed 02/18/20                      Page 141 of 281


           2250
           2000
                                     Duration Including < 1 Year                                                    Duration 1 Year +
           1750
Victim Count




                                                                         Victim Count
           1500                                  Male
                                                                                        100
           1250                                  Female                                                                     Male
           1000                                                                                                             Female
            750
            500
            250
              0                                                                              0
                        0 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 17                              1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 17
                                      Abuse Duration                                                          Abuse Duration


Figure 23 A and B: Duration of Abuse for Male and Female Victims

Figure 24 A and B displays the duration of the sexual abused based upon the Scouting affiliation of the victims.
When all the victims were included in the analyses as displayed in Figure 23 A, there were no observable
differences in the duration of the abuse regardless of whether the victim was Scouting-involved or not. When
the victims abused for less than one year were removed from the analyses, there was a modest indication of the
victims who were not involved in Scouting, more often being abused for longer periods of time ranging up to
13 years.


                                     Duration Including < 1 Year                                                        Duration 1 Year +

                                          Involved in BSA                                                         Involved in BSA
                                          Not Involved in BSA                                                     Not Involved in BSA
                                                                              Victim Count
     Victim Count




                                          Linear (Involved in BSA)                                                Linear (Involved in BSA)
                                          Linear (Not Involved in BSA)                                            Linear (Not Involved in BSA)




                    0                                                                        0
                        0 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 17                              1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 17
                                      Abuse Duration                                                          Abuse Duration


Figure 24 A and B: Duration of Abuse for Scouts and Non-Scouts

Figure 25 A and B illustrates the duration of the abuse based upon whether the abuse was perpetrated by an A-
CSA IV or a Y-CSA IV. In both bar graphs, the first including all known victims and the second only victims
abused for longer than one year, it is clear that A-CSA IVs abuse far more victims but do so proportionally for
relatively shorter periods of time. The Y-CSA IVs demonstrated a less noticeable decline, however, it is unclear
whether this reflects a difference between A-CSA and Y-CSA IV’s sexual offending, or the small sample size
of the Y-CSA IV files.




                                                                                                                                                 76
                 Case 20-10343-LSS             Doc 4     Filed 02/18/20                Page 142 of 281


          2500                                                            200
                              Duration Including < 1 Year                 180                             Duration 1 Year+
          2250
          2000                                                            160
                                                                          140




                                                               Victim Count
          1750
Victim Count                                                                                               Adult IV
                                            Adult IV                      120
          1500                                                                                             Youth IV
          1250                              Youth IV                      100
          1000                                                             80
           750                                                             60
           500                                                             40
           250                                                             20
             0                                                              0
                 0 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 17                    1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 17
                              Abuse Duration                                                   Abuse Duration


Figure 25 A and B: Duration of Abuse by A-CSA and Y-CSA

Tables 35 and 36 describe the sexual behaviors that characterized the abuse by A-CSA and Y-CSA IVs. Table
34 divides these behaviors according to victim age, described separately for Adult and Youth IVs. The sexual
abuse allegedly perpetrated by both A-CSA IVs and Y-CSA IVs against victims in all age categories most
commonly involved either (1) fondling of the victim with the IV’s hands or mouth, or (2) looking at the victim
in a sexual way or photographing the victim. A-CSA IVs were known to have penetrated 13.5 percent of their
victims, while Y-CSA IVs were known to have penetrated 10.4 percent of their victims.

                                   Table 35: Alleged Sexual Behavior by Victim Age
                                                        Adult IVs                                         Youth IVs
                                    < 14                   14+                  Mixed          < 14            14+      Mixed
Talking/looking/photographs      598 (23.5%)           447 (33.8%)            372 (35.9%)   160 (26.1%)    18 (26.5%) 26 (59.1%)
Massaging/tickling/wrestling     156 (6.1%)            117 (8.8%)              90 (8.7%)     24 (3.9%)      4 (5.9%)   7 (15.9%)
Fondling victim (hands, mouth) 1,072 (42.1%)           524 (39.6%)            396 (38.2%)   193 (31.5%)    25 (36.8%) 13 (29.5%)
Fondling IV (hands, mouth)       233 (9.2%)            118 (8.9%)              71 (6.8%)     79 (12.9%)     6 (8.8%)   4 (9.1%)
Masturbation of victim to orgasm  56 (2.2%)             48 (3.6%)              39 (3.8%)      3 (0.5%)      1 (1.5%)   1 (2.3%)
Masturbation of IV to orgasm     125 (4.9%)             56 (4.2%)              37 (3.6%)     49 (8.0%)      3 (4.4%)   7 (15.9%)
Penetration of victim by IV      304 (11.9%)           178 (13.5%)            123 (11.9%)    89 (14.5%)    13 (19.1%) 8 (18.2%)
Penetration of IV by victim       29 (1.1%)             32 (2.4%)              20 (1.9%)      7 (1.1%)      1 (1.5%)   0 (0.0%)
Other                            706 (27.7%)           283 (21.4%)            266 (25.7%)   164 (26.8%)    23 (33.8%) 11 (25.0%)
Unknown                          448 (17.6%)           197 (14.9%)            172 (16.6%)   110 (18.0%)     8 (11.8%) 3 (6.8%)

The sexual behaviors that A-CSA and Y-CSA IVs allegedly perpetrated against male and female victims are
summarized in Table 36. These sexual behaviors were largely consistent across both male and female victims,
with the most common behaviors again being fondling and sexual looking/photographing of the victim. The
one behavior with a large gender difference was penetration of the victim by the IV. A-CSA IVs with female-
only victims penetrated them 23.0 percent of the time, as compared to 7.9 percent of the male victims of Adult
IVs who only abused boys. Similarly, Y-CSA IVs with female-only victims penetrated them 21.0 percent of the
time, as compared to 10.4 percent of the male victims of Youth IVs who only abused boys. Further, penetration
among IVs with mixed-gender victims was always more common than among IVs with male-only victims.




                                                                                                                             77
          Case 20-10343-LSS              Doc 4      Filed 02/18/20         Page 143 of 281


                            Table 36: Alleged Sexual Behavior by Victim Gender
                                                    Adult IVs                                Youth IVs
                                    All male        All female      Mixed        All male    All female     Mixed
Talking/looking/photographs      1,628 (30.1%)     282 (24.1%)   102 (21.7%)   238 (34.5%)   22 (12.2%)   25 (21.6%)
Massaging/tickling/wrestling       422 (7.8%)       48 (4.1%)     28 (5.9%)     40 (5.8%)     1 (0.6%)     3 (2.6%)
Fondling victim (hands, mouth)   2,121 (39.3%)     405 (34.6%)   179 (38.0%)   217 (31.4%)   45 (24.9%)   46 (39.7%)
Fondling IV (hands, mouth)         396 (7.3%)       91 (7.8%)     36 (7.6%)     88 (12.8%)   12 (6.6%)    17 (14.7%)
Masturbation of victim to orgasm   188 (3.5%)        1 (0.1%)      4 (0.8%)     18 (2.6%)     0 (0.0%)     0 (0.0%)
Masturbation of IV to orgasm       238 (4.4%)       21 (1.8%)     23 (4.9%)     72 (10.4%)    1 (0.6%)     8 (6.9%)
Penetration of victim by IV        426 (7.9%)      270 (23.0%)    66 (14.0%)    72 (10.4%)   38 (21.0%)   25 (21.6%)
Penetration of IV by victim         87 (1.6%)        2 (0.2%)      4 (0.8%)      5 (0.7%)     1 (0.6%)     3 (2.6%)
Other                            1,550 (28.7%)     224 (19.1%)   133 (28.2%)   188 (27.2%)   54 (29.8%)   27 (23.3%)
Unknown                            892 (16.5%)     255 (21.8%)    87 (18.5%)    94 (13.6%)   48 (26.5%)   29 (25.0%)


                        ISSUE OF PEDOPHILIA AND MIXED OFFENDING

Based upon the observed consistency of the age preferences demonstrated by the majority of A-CSA and Y-
CSA IVs, we decided to explore tentatively the “likely presence” or absence of a pedophilic sexual interest in
children. We used conservative criteria in conducting these exploratory analyses given the rudimentary nature
of the data, a choice which is likely to underestimate the number of IVs within our population who, in fact,
experience a pedophilic sexual interest in children.

In seeking to identify this group, we aligned with the Diagnostic and Statistical Manual of Mental Disorders, Fifth
Edition (DSM-5), which identifies sexual interest or behavior toward children 13 years of age or younger as the
most common age cutoff for making a formal diagnosis of pedophilia. In identifying this group of IVs, which
we termed “likely pedophiles” or LPs, we used six variables or composites that were available in our database:
(1) if the IV self-identified as a pedophile (C11); (2) if they indicated any use or distribution of child pornography
(C12); (3) if they had at least three victims 13 years of age or younger and no known victims over the age of 13
years; (4) if any of their alleged sexual activity was coded according to the non-specific victim code of child
pornography (NSVC); (5) if they were removed for allegations of child pornography without any allegations of
direct child victimization; and (6) if there was endorsement of B6i or B6j, which indicated that the IV had been
arrested for possessing child pornography or distributing child pornography. As such, these analyses do not
focus exclusively on Adult and Youth IVs accused of child sexual abuse (i.e., the groups of IVs described in
the bulk of this report, from Tables 6 through 35), but also include individuals who were removed from
Scouting for the use of child pornography without any known direct child victims. In identifying these proxy
measures, we recognize that child pornography can contain images of adolescents up to 17 years, but case
experience suggests that legal action is seldom initiated based upon images of older adolescents exclusively.

In creating the LP category, we acknowledge that these six queries do not equate to a formal diagnosis of
pedophilia, and that we are therefore inevitably misclassifying some of this population, over-classifying some
Adult IVs as LPs who are not, while missing others who are pedophilic but who were not identified as such

                                                                                                                   78
          Case 20-10343-LSS                     Doc 4         Filed 02/18/20              Page 144 of 281


through our coding of the files. Despite these reservations, we concluded that our inclusion criteria were
conservative enough to capture a pattern of behavior that was correlated with pedophilic tendencies and that
further analyses of these data might be informative given the size and origins of our population. In exploring
this group of likely pedophilic IVs, we also became aware of another, smaller group of individuals who, unlike
the majority of the Adult and Youth IVs, were indiscriminate in their selection of victims according to age,
gender, or Scouting affiliation. We also chose to further examine this group of Adult IVs. assuming the
motivation for their abusive behavior was different from those who showed a very consistent and well-
developed victim-selection pattern.

As summarized in Table 37, 14.5 percent of the Adult and Youth IVs met our classification criteria for “likely”
being pedophilic. Most of these 1,133 IVs were designated LPs due to viewing or distributing child
pornography. Seldom was a specific pedophilia diagnosis identified in the IV files, although 139 adults in our
population did self-identify as being pedophilic based either upon their own understanding of this disorder or
having been diagnosed with it at some point prior to the revocation of their registration with BSA. In only 2.4
percent of all A-CSA files did the Adult IV have at least 3 victims aged 13 years and under combined with no
known victims aged 14 and older, again emphasizing that the stereotype of the Scouting-involved child molester
abusing many young victims does not describe the majority of adults in the IV files.

                 Table 37: Frequency of Component Variables for Pedophilia Composite
                                                            Pedophilia Indicated1           Pedophilia Not Indicated2
          Total3                                              1,133 (14.5%)                   6,686 (85.5%)
           IV was diagnosed with pedophilia4                    139 (1.9%)                    7,350 (98.1%)
           Any child pornography4,5                             874 (11.2%)                   6,945 (88.8%)
           3+ victims <144,6                                    186 (2.4%)                    7,633 (97.6%)
          1 Column reflects the number of positive responses to each variable which went into the pedophilia composite.
          2 Column reflects the number of negative responses to each variable which went into the pedophilia composite.
          3 338 missing from pedophilia composite variable.
          4 8 missing from pedophilia diagnosis, child pornography, and 3+ victims <14 variables.
          5 Composite created from all cases in which the IV was arrested for possession or distribution of child pornography or a

          non-specific victim code for child pornography was entered.
          6 Value includes all IVs with three or more victims under 14 who did not have any victims over 14.




In Table 38, we examined differences between the LP and Non-LP groups on certain dichotomous variables
that capture behaviors of interest in understanding sexually abusive behavior toward children, including
variables described in the research literature as risk factors for sexual offending. In conducting these statistical
comparisons, we excluded variables, such as having been arrested for child pornography, since they were used
in generating the pedophilia composite. We present the data using both percentages of cases and odds ratios, a
statistic that quantifies the strength of the association between two events.

In Table 38, we examined differences between the LP and Non-LP groups on certain dichotomous variables
that capture behaviors of interest in understanding sexually abusive behavior toward children, including
variables described in the research literature as risk factors for sexual offending. In conducting these statistical



                                                                                                                                     79
          Case 20-10343-LSS                 Doc 4      Filed 02/18/20          Page 145 of 281


comparisons, we excluded variables, such as having been arrested for child pornography, since they were used
in generating the pedophilia composite.

                      Table 38: Indications of Pedophilia Compared on Select Variables
                                                                  Pedophilia      Pedophilia Not
                                                                   Indicated      Indicated
                                                                                                    Odds
                                                              N          %         N        %
                                                                                                    Ratio
                                        <1988                 200     (17.7%)     1,529   (22.8%)
        Time Interval                                                                               0.723*
                                        >1987                 933     (82.3%)     5,157   (77.1%)
                                        Adult IV             1,090    (96.2%)     5,788   (86.7%)
        IV Age                                                                                      3.933*
                                        Youth IV              43       (3.8%)      898    (13.4%)
                                        Single                372     (48.4%)     2,696   (52.9%)
        Marital Status                                                                              0.836*
                                        Ever Married          396     (51.6%)     2,399   (47.1%)
                                        No                    207     (32.8%)     1,684   (42.5%)
        IV had children                                                                             0.662*
                                        Yes                   424     (67.2%)     2,282   (57.5%)
                                        No                    617     (70.8%)     3,901   (76.8%)
        Likely to access children:                                                                  0.735*
                                        Yes                   254     (29.2%)     1,181   (23.2%)
        Military/Protective             No                    752     (86.3%)     4,366   (85.9%)
                                                                                                    1.036
        Service                         Yes                   119     (13.7%)      716    (14.1%)
        Not stable member of            Stable                972     (96.2%)     4,387   (97.2%)
                                                                                                    0.729
        community                       Not Stable            38       (3.8%)      125     (2.8%)
        IV arrested for alleged         No                    87       (9.2%)      716    (19.7%)
                                                                                                    0.413*
        CSA in file                     Yes                   859     (90.8%)     2,921   (80.3%)
                                        No                    43       (3.8%)      976    (14.6%)
        Overall LE variable                                                                         0.242*
                                        Yes                  1,090    (96.2%)     5,710   (85.4%)
        IV ever arrested for a          No                    166     (16.4%)     1,604   (35.5%)
                                                                                                    0.355*
        sex crime                       Yes                   848     (83.6%)     2,910   (64.5%)
                                        No                    807     (71.7%)     5,186   (78.2%)
        Other YSOs                                                                                  0.709*
                                        Yes                   318     (28.3%)     1,448   (21.8%)
        Involved in BSA as a            No                    53      (15.8%)      313    (24.7%)
                                                                                                    0.574*
        youth                           Yes                   282     (84.2%)      956    (75.3%)
        Time registered as an           At or below median    364     (46.4%)     1,829   (56.1%)
                                                                                                    0.679*
        adult                           Above median          420     (53.6%)     1,433   (43.1%)
        Did IV attempt to               No                    955     (94.2%)     4,050   (88.9%)
                                                                                                    2.022*
        reregister                      Yes                   59       (5.8%)      506    (11.1%)
                                        1                     207     (29.7%)     2,929   (58.9%)
        Number of victims                                                                           0.295*
                                        >1                    490     (70.3%)     2,042   (41.0%)
                                        < 14                  347     (64.7%)     1,559   (57.8%)
        Age of victim                   14 +                  115     (21.5%)      901    (33.4%)   1.744*
                                        Mixed                 74      (13.8%)      237     (8.8%)
                                        Scouting Only         226     (33.8%)     2,068   (43.4%)
        Scouting Affiliation            Non-Scouting          327     (48.9%)     2,375   (49.9%)   0.794*
                                        Mixed                 116     (17.3%)      320     (6.7%)
                                        Male                  475     (73.0%)     3,018   (69.8%)
        Gender of victim                Female                125     (19.2%)     1,140   (26.4%)   1.435*
                                        Mixed                 51       (7.8%)      167     (3.9%)
        * These data are significant.


Most of the comparisons between the LPs and Non-LPs were statistically significant, suggesting the presence
of at least two different types of child molesters in the population of Ineligible Volunteers. As compared to
non-LPs, individuals in the LP group showed the following differences:


                                                                                                             80
             Case 20-10343-LSS          Doc 4      Filed 02/18/20        Page 146 of 281


              •   More often identified prior to 1988;
              •   More often adults when they were entered into the IV files;
              •   More often were married with children;
              •   More often able to access children through employment in community-based services and
                  other youth-serving organization;
              •   More often arrested for allegations of child sexual abuse;
              •   More likely to have had contact with law enforcement;
              •   More likely to have been involved with BSA as a youth;
              •   Registered in Scouting for more than the median length of time;
              •   More likely to have more than one victim;
              •   More likely to have non-Scouting victims;
              •   More likely to have male victims; and
              •   Twice as likely to attempt to re-register with the BSA after having their registration revoked.


Despite these various signs of risk, all IVs, whether in the LP or non-LP group, were generally considered to
be stable members of the community (greater than 96%).

As described in Table 39 below, we also continued these comparisons using various interval variables with t-
tests to test for significance between the LP and Non-LP groups and Cohen’s d to assess effect sizes of these
differences. These comparisons indicated that the LP group had significantly longer IV files, more victims 13
years of age or younger, more victims involved in Scouting and not involved in Scouting, and more male victims.
The effect sizes were generally small, except for the number of victims 13 years of age or younger, which was
of medium size.

              Table 39: Indications of Pedophilia Compared on Select Variables, Continued
                                                 Pedophilia Indicated      Pedophilia Not Indicated
                                                        M        SD          M      SD          T           d
               Number of pages in file                28.12 26.73          23.76 30.69      4.955***     0.151
                 Number of victims                     2.29     3.62        1.45    1.96    7.601***     0.288
                    Victims < 14                       0.99     1.91        0.35    0.71    11.21***     0.447
                    Victims > 14                       0.25     0.69        0.22    0.55      1.707      0.059
         Number Scouting-affiliated victims            0.93     2.08        0.71    1.44    3.505***     0.126
    Number Victims not Scouting-affiliated/unknown     1.22     2.71        0.67    1.39    6.704***     0.256
                    Male victims                       1.75     3.25        1.00    1.84    7.610***     0.285
                   Female victims                      0.28     0.87        0.27    0.70      0.608      0.0211
 *p<.05
 **p<.01
 ***p<.001

Given the consistency that we observed in the victim selection behavior of most IVs, we decided to conduct
further analyses designed to compare 801 (10%) Adult and Youth IVs who demonstrated mixed victim
selection patterns as compared to those who did not. This mixed offending (MO) group was defined as showing

                                                                                                               81
            Case 20-10343-LSS                      Doc 4         Filed 02/18/20   Page 147 of 281


mixed victim selection patterns according to the age, gender, and/or Scouting affiliation of their victims. By
definition, the MO group had to have had more than one victim, which likely already makes them riskier than
the bulk of IVs who offended against just one victim. Therefore, in Table 40, we compare IVs in the MO group
only to IVs with more than one victim who did not show mixed offending. Analytically, we present the
differences between these two groups in various dichotomous variables using both percentages of cases and
odds ratios.

               Table 40: Indications of Mixed Victim Selection Compared on Select Variables
                                                        Mixed Victims Indicated     Mixed Victims Not Indicated
                                                               N           %          N           %     Odds Ratio
                                        <1988                 244      (30.5%)       655      (37.8%)
   Time Interval                                                                                          1.391*
                                        >1987                 557      (69.5%)       1075     (62.1%)
                                        Adult IV              715      (89.3%)       1518     (87.7%)
   IV Age                                                                                                 0.861
                                        Youth IV              86       (10.7%)       212      (12.2%)
                                        Single                377      (54.6%)       869      (59.4%)
   Marital Status                                                                                         1.221*
                                        Ever Married          314      (45.4%)       593      (40.6%)
                                        No                    237      (46.0%)       534      (50.9%)
   IV had children                                                                                        1.216
                                        Yes                   278      (54.0%)       515      (49.1%)
   Likely to access children:           No                    480      (70.4%)       1086     (74.7%)
                                                                                                          1.245*
   community service etc.               Yes                   202      (29.6%)       367      (25.3%)
                                        No                    570      (83.6%)       1223     (84.2%)
   Military/Protective Service                                                                            1.045
                                        Yes                   112      (16.4%)       230      (15.8%)
   Composite for likely to              No                    390      (57.2%)       886      (60.9%)
                                                                                                          1.170
   access children and MPS              Yes                   292      (42.8%)       567      (39.0%)
   Not stable member of                 Stable                684      (95.7%)       1459     (96.9%)
                                                                                                          1.437
   community                            Not Stable            31        (4.3%)        46       (3.1%)
   IV arrested for possession           No                    765      (95.5%)       1677     (96.9%)
                                                                                                          1.489
   of CP                                Yes                   36        (4.5%)        53       (3.1%)
   IV arrested for distribution         No                    786      (98.1%)       1715     (99.1%)
                                                                                                          2.182*
   of CP                                Yes                   15        (1.9%)        15       (0.9%)
   IV arrested for alleged              No                    86       (13.3%)       252      (22.0%)
                                                                                                          1.838*
   CSA in file                          Yes                   559      (86.7%)       891      (78.0%)
                                        No                    39        (4.9%)       205      (11.8%)
   Overall LE variable                                                                                    2.626*
                                        Yes                   762      (95.1%)       1525     (88.2%)
   IV ever arrested for a sex           No                    160      (22.3%)       606      (40.3%)
                                                                                                          2.347*
   crime                                Yes                   557      (77.7%)       899      (56.7%)
                                        No                    522      (65.7%)       1277     (74.5%)
   Other YSOs                                                                                             1.523*
                                        Yes                   272      (34.3%)       437      (25.5%)
                                        No                    38       (17.4%)        75      (19.4%)
   Involved in BSA as a youth                                                                             1.139
                                        Yes                   180      (82.6%)       312      (80.9%)
                                        At or below median    271      (51.1%)       547      (51.8%)
   Time registered as an adult                                                                            1.029
                                        Above median          259      (48.9%)       508      (48.2%)
   Did IV attempt to                    No                    637      (88.5%)       1305     (86.0%)
                                                                                                          0.802
   reregister                           Yes                   83       (11.5%)       212      (14.0%)
   *These data are significant.
   Perpetrators with only one victim were excluded from these analyes.


As compared to non-MO IVs with more than one victim, the MO group showed the following differences:

    •    More frequently registered with Scouting after 1987;
    •    More likely to have been married;

                                                                                                                     82
             Case 20-10343-LSS             Doc 4      Filed 02/18/20      Page 148 of 281


    •      More often involved in occupations that provided them access to children, e.g., through community
           service;
    •      More likely to be arrested for distribution of child pornography;
    •      More likely to be arrested for alleged sexual abuse in file;
    •      More frequently had come to the attention of law enforcement;
    •      More likely to have been arrested for a sex crime at some point in time; and

More likely to be involved in other youth serving organizations. In Table 41, we also continued these
comparisons with select interval variables, all of which were found to be statistically significant. As compared
to non-MO IVs with more than one victim, IVs in the MO group had longer IV files, more child victims, more
victims under and over the age of 14 years, more Scouting and non-Scouting affiliated child victims, and more
male and female victims. The effect sizes of these differences were medium to large for the majority of these
comparisons. These analyses suggest that mixed offenders are a qualitatively different group than multi-victim
offenders with consistent victim selection patterns, in that the MO group showed greater risk on a variety of
variables.

        Table 41: Indications of Mixed Victim Selection Compared on Select Variables, Continued
                                                Mixed Victims Indicated     Mixed Victims Not Indicated
                                                             M     SD      M     SD         T         d
        Number of pages in file                            31.13 34.64    25.67 32.96 -5.460*** 1.432
        Number of victims                                   4.69   4.37   3.11   2.09   -1.576*** 0.129
        Victims < 14                                        1.46   2.06   0.73   1.18   -0.737*** 0.645
        Victims 14+                                         0.71   0.98   0.28   0.75   -0.429*** 0.035
        Number Scouting-affiliated victims                  1.89   2.48   1.77   2.22     -0.117    0.099
        Number Victims not Scouting-affiliated/unknown      2.62   3.64   1.17   1.83   -1.443*** 0.109
        Number Male victims                                 3.64   4.13   2.39   2.28   -1.241*** 0.128
        Number Female victims                               0.59   1.15   0.39   1.10   -0.198*** 0.048
        *** p<.001

Once this was done, almost all of the variables analyzed in Table 41 were found to be highly significant. These
IVs had:

                •     Longer IV files;
                •     More child victims;
                •     More victims under and over the age of 14 years;
                •     More non-Scouting affiliated child victims;
                •     More male victims;
                •     More female victims.

The effect sizes of these differences were medium to large for the majority of these comparisons.




                                                                                                             83
          Case 20-10343-LSS            Doc 4      Filed 02/18/20       Page 149 of 281


    LOCATION OF CHILD SEXUAL ABUSE FOR SCOUTING-AFFILIATED VICTIMS

Table 42 summarizes data collected regarding the location of the sexual abuse that was perpetrated by A-CSA
and Y-CSA IVs to better inform youth protection activities within Scouting. These analyses included only
incidents of alleged sexual abuse involving victims that were known to have been registered in Scouting at the
time of the abuse. As indicated, approximately one-half of the incidents for which location was known involved
incidents that occurred during a specific Scouting activity. In the remainder of incidents, the alleged abuse
occurred either outside of Scouting or the location of the abuse was unknown. The location of these incidents
might include the IV’s home, an activity such as a movie or ball game that involved the IV and other Troop
members but which was not organized or convened under the auspices of Scouting, and/or outdoor and
camping events that were informally arranged and which occurred without the approval of the Troop
Committee or at a location other than a formal BSA facility. These non-Scouting related circumstances became
slightly more frequent after 1987, suggesting that the youth protection programming implemented at that time
may have pushed at least some of the abusive behavior outside of the formal domain of Scouting and into
unofficial events similar to those offered by BSA, but not endorsed or sanctioned by the organization. These
data underscore the importance of parents being educated about and remaining cognizant of the differences
that are not always readily apparent with these different categories of activities and that this distinction and
potential slippage be reviewed in all aspects of youth protection programming.

When the abuse did occur during a BSA sponsored activity, the most frequent setting for both A-CSA IVs and
Y-CSA IVs involved a camping event. After 1987, 56.2 percent of the A-CSA and 78.7 percent of the Y-CSA
occurred during a camping trip. Other types of outings and the home of the A-CSA IVs were also relatively
common locations in which abusive incidents unfolded.

                 Table 42: Location of Alleged Abuse for Youth Registered in Scouting
                                       Alleged Victims Registered in Scouting
                                                                  Adult IVs             Youth IVs
                                                            <1988          >1987        1946-2016
            Did abuse occur during Scouting activity:
               Yes                                      1,276 (53.9%) 1,538 (56.4%) 537 (79.2%)
               No                                         206 (8.7%)      375 (13.8%) 50 (7.4%)
               Unknown                                    887 (37.4%)     813 (29.8%) 91 (13.4%)
            If yes, location of abuse during Scouting1:
               Camping                                    690 (54.1%)     887 (57.7%) 396 (73.7%)
               Leader’s home                              124 (9.7%)      143 (9.2%)    4 (0.7%)
               Meeting                                     47 (3.7%)       86 (5.6%)   32 (6.0%)
               Other                                       92 (7.2%)      108 (7.0%)   43 (8.0%)
               Outing                                     239 (18.7%)     210 (13.7%) 45 (8.1%)
               Traveling to or from Scouting function      38 (3.0%)       50 (3.3%)    4 (0.7%)
               Youth’s home                                 5 (0.4%)        6 (0.4%)    3 (0.6%)




                                                                                                             84
          Case 20-10343-LSS              Doc 4      Filed 02/18/20        Page 150 of 281


                                               CONCLUSIONS

In reviewing these 7,819 Ineligible Volunteer (IV) files generated by the Boy Scouts of America (BSA) from
1946 through 2016, we have sought to be rigorous and exhaustive without overreaching in our presentation or
interpretation of the data. This effort has culminated in the creation of a large and multi- tiered dataset that
captures information about different classifications of IVs, characteristics of the IVs and each of their identified
victims, and the interactions that occurred within these dyads and groups of individuals over time. We have
also collected information on the BSA’s organizational responses to these allegations, the involvement of law
enforcement, perceptions of the IVs by their local communities, and the nature of the files that were created
to target and track the IVs over the 70 years of the study. We have used our data analyses to try to identify
patterns in the behavior of the IVs to best inform youth protection efforts by the BSA and other youth-serving
organizations, while more generally informing our shared understanding of child sexual abuse and the behaviors
of different types of child molesters.

Our research efforts were strengthened by the large number of files generated over 70 years but simultaneously
limited by the archival and administrative nature of the IV files, which have been the property of the
membership division of the BSA since their inception. Throughout our study, we were continually reminded
that these were not files designed to inform us as researchers about child molesting in America, but rather
clerical documents designed to monitor the registration of volunteer leaders whom the BSA concluded no
longer met their leadership standards. This function initially involved a Rolodex filled with names arranged
alphabetically and a process of hand-checked by a large cohort of administrative staff each year. Over the years,
the IV filing system has been transformed into a computerized database with searchable capabilities and PDF
copies of the files that now contain information not conceived of when the membership-screening database
began in 1922. Rather than having to depend on physical descriptions of particular individuals, their occupations
and hobbies, and the names of their family members, the files are now replete with social security numbers,
criminal background checks, and sex offender registration information, data that can be accessed nationwide
with relative ease. This transformation has changed the process of reviewing the files, and as we have seen
throughout our study, increased the amount of material contained in them.

Research suggests that child sexual abuse is declining in America. Ideally, this trend will be supported and
galvanized by a coordinated effort between organizations and agencies, informed programming based upon
evidence-based interventions, and innovative research designed to examine the etiology of pedophilia and other
correlates of exploitive sexual behavior toward children. We hope that our report will encourage further
research using these data and offer continued support for the sharing of information between different youth-
serving organizations.




                                                                                                                 85
          Case 20-10343-LSS              Doc 4      Filed 02/18/20        Page 151 of 281


The Significance of the IV Files for the BSA

Building on the work initiated by Baden-Powell in England, the BSA quickly recognized the safety issues that
were embedded in the frequent and sustained contact of adults with children. This type of mentoring
relationship, which often continued for years, was seen as the necessary foundation for helping youth grow into
independent and capable young men. However, it also created a bond outside the family, which could be
exploited by unscrupulous adults. To address this issue, the BSA created annual registration for both adults and
youths, required local organizations to sponsor and supervise individual Troop activities, and created the
membership screening database to identify and track individuals who had their registration revoked because of
inappropriate behavior, sometimes involving sexual improprieties with youth. Although individuals affiliated
with the BSA spoke about the IV files publicly numerous times over the years–sometimes leading to
misunderstandings, such as Teddy Roosevelt’s 1935 speech prompting the mistaken belief that the files were
meant to identify communists–the files received little public interest until the 1990s, when the public outcry
over clergy abuse began to expand to include youth-serving organizations.

With this new development, the IV files became of interest to attorneys, courts, and past victims, who attempted
to leverage the files to argue that the BSA had prior notice of sexual abuse occurring within the organization
and therefore was legally liable for it. This new legal strategy prompted the publication in 1994 of Scout’s Honor:
Sexual Abuse in America’s Most Trusted Institution, written by newspaper reporter Patrick Boyle, as well as the
creation of a guide for civil litigators entitled Litigation Against the Boy Scouts of America, which was sold along
with 1,871 IV files by Michael Rothschild, an attorney from California. The IV files again caught nation’s
attention when a former Scout was awarded an $18 million settlement for the abuse perpetrated against him by
Scoutmaster Timur Dykes in the 1980s, when the plaintiff was 12 years of age. In each of these venues, the
“P”-coded IV files were presented as a secret cache of rich information describing as yet unknown child
molesters, as well as containing critical information about the behavior of high-risk child molesters and
pedophiles. Accompanying this presentation was the implicit, and at times explicit, assertion that the BSA had
kept this information secret and out of sight because of a self-serving wish to maintain an untarnished image
in American society.

These assertions–which to date have been found compelling in multiple cases of civil litigation–were not
substantiated by our empirical review of these files generated over 70 years. It is true that the IV files have been
considered confidential over the years and their contents not shared openly with the general public. This
practice was supported for many years by the cultural belief that sexual abuse was a humiliating experience best
handled by the nuclear family, thereby ensuring that child victims not be identified by the public, labeled, and
further traumatized by the disclosure of their victimization to others. Not only did we not have a formal term
for child sexual abuse until the work of Kempe in the 1960s, the abuse of children did not become a crime in
any state of the country until 1961. This view was further endorsed by law enforcement, which was initially
reticent to become involved in cases of child abuse during this same time period, adamantly maintaining that
                                                                                                                 86
          Case 20-10343-LSS              Doc 4      Filed 02/18/20         Page 152 of 281


those in the medical professions best handled these types of situations. A formal designation of responsibility
for all types of child abuse did not emerge until the passing of the Child Abuse Prevention and Treatment Act
(P.L. 103-247) (CAPTA) in 1974, which for the first time legislated Child Protective Services (CPS) across the
nation.

In addition to these broader cultural forces, two additional internal considerations of the BSA organization
have fostered the confidential handling of the IV files. First, the BSA often expressed the concern that they
might be sued for defamation of character if they entered someone into the IV files without adequate
information to support their decision-making process. Each file contained at least one letter–and at time
multiple letters–from the BSA asking the Scout Executive to send verifying information such as a newspaper
article reporting an arrest or conviction, a police report describing an investigation of child sexual abuse, or a
written statement by a child victim. For years, this information was reviewed by an attorney who would
determine if enough information was available to support the revocation of an individual’s registration with the
BSA. A three-tiered review process was also established and made available to any individual who wished to
dispute their revocation locally, regionally, and ultimately nationally.

Second–and conversely–the BSA also wanted to encourage the reporting of all suspicious or concerning
behavior from the local Troops and councils, not just behavior that had reached the level of a criminal charge
or conviction. Therefore, the BSA sought to identify a low reporting standard that would not hamper local
volunteers from alerting the organization when they observed behavior that they thought was concerning,
suspicious, or possibly illegal. This goal made the presence of unverified or unverifiable allegations in the IV
files even more likely, reinforcing the first organizational concern about liability for defamation of character in
the event of unsupported allegations.

These reporting concerns were not specific to the BSA, but shared by all youth-serving organizations,
governmental organizations, and state agencies, none of which offered immunity to mandated reporters until
the late 1960s, or made allegations of child sexual abuse public until the passing of sex offender registration
laws in the 1990s. Notably, even these legal changes did not fully address the BSA’s concerns prompting
confidentiality of the IV files. Most mandated reporting laws focused only on professionals (not volunteers)
involved with children, and registration laws included only individuals who had been convicted of a sex crime,
rather than individuals merely suspected of sexual impropriety with children. These concerns have continued
to create barriers to open sharing of information between youth-serving organizations, despite the widespread
understanding that individuals with a sexual interest in children will access diverse organizations to identify
future victims.

This observation brings to mind the efforts of the National Assembly’s Collaboration for Youth Task Force
on Child Sexual Abuse, as described by Colonel Hadley in 1993 during the Hearing before the Subcommittee
on Civil and Constitutional Rights of the Committee on the Judiciary (House of Representatives, 103rd

                                                                                                                87
           Case 20-10343-LSS             Doc 4      Filed 02/18/20        Page 153 of 281


Congress, First Session, HR1237). During his testimony, Col. Hadley urged that a legal mechanism be
established to allow youth-serving organizations to share information about volunteer leaders or professional
staff who had been dismissed because of alleged inappropriate sexual behavior with youth. This idea has
resurfaced over the years, but continues to elude lawmakers, despite national clearinghouses now being
operative to track educators and health care professionals who have behaved inappropriately with children or
who have been involved in other disqualifying professional behavior.

Further related to the confidentiality of the IV files is the assertion that they are “secret files,” rich in unknown
content and hidden from the public for nefarious and self-serving reasons. Here again, this claim concerning
the IV files was not supported by the information contained in them. We found that law enforcement or Child
Protective Service (CPS) were involved with the IV, the victim(s), the reporting of the alleged abuse, or the
investigation of the alleged abuse in 89.2 percent of the A-CSA IV files up to and including the year 1987 and
92.0 percent of the files from 1988 and afterward. Law enforcement was involved in 85.4 percent of the Youth
IV files. In 2010, the BSA declared all registered leaders to be mandatory reporters requiring a report to law
enforcement or child protective services based upon reasonable suspicions of child abuse. Moreover, in 2011,
the BSA adopted the policy of reporting all IVs to law enforcement in their local communities, this effort being
made retrospectively for the past 60 years.

Related to the secrecy of the IV files are accusations frequently asserted in the context of civil litigation that
BSA willfully destroyed or distorted material contained in some files for the protection of the larger
organization. To explore this possibility, we had our coders review each file to discern if it included information
suggestive of a “cover-up” or attempt to whitewash the abuse that was being alleged against a particular
volunteer leader. For each file, we required them not only to code when this type of information appeared to
be present, but also to transcribe the specific statements or facts that prompted their positive endorsement of
this variable. As summarized in Table 12, 106 (0.02%) of the files were tagged as containing some type of
manipulation or deception. These files most often involved behavior at the local level to handle alleged incidents
internally and not make this information known either to law enforcement or BSA National Council. Efforts
to keep alleged abuse out of the media were also not uncommon. No information was found indicative of an
effort by BSA National to destroy or distort information about alleged child sexual abuse. In making these
observations, it is important to emphasize that this information was collected from the IV files themselves, and
by definition, would not and could not include information that was not included in or removed from the
records.

Despite these criticisms of the IV files and the BSA’s creation and use of them, after completing the analyses
described in this report, we ultimately arrived at the opinion that the files had served a useful function and
could continue to support the youth-protection efforts of the BSA. However, after processing thousands of
pages of narrative content, the data revealed that out of millions of volunteer leaders who had been active in
Scouting over several decades, the IV files had succeeded in identifying and removing 5,052 child molesters
                                                                                                                  88
          Case 20-10343-LSS              Doc 4      Filed 02/18/20        Page 154 of 281


from Scouting: 1,133 men who appear to have suffered from a pedophilic sexual interest in children; 801 men
who seemed indiscriminately and possibly impulsively sexually exploitive of children; and 3,118 men who
appear to have sexually molested children but with more sporadic behaviors and fewer numbers of victims. We
also found our analyses leading us back to the comment made by Dr. West in 1935 when he observed that the
men in the IV files were made up of at least two groups, one that appeared to be “morally imbalanced” and
who became involved in Scouting specifically to gain sexual access to boys, and another group who was
“soundly balanced” but who through their immersion and activities with boys “gave way to temptation.”

Although the removal of these 5,052 child molesters from Scouting is undoubtedly positive and likely protected
other Scouting-involved youth, at the same time, at least a segment of these IVs likely sought victims elsewhere.
Illustrating the broader risk and responsibility of all youth-serving organizations, our data indicate that at least
one-third of the IVs were involved in one or more other youth-serving organizations, with the most common
occupations placing them in education and training, community/social services, and protective services. As
referenced in our report, one IV was known to have been involved in 30 different youth-serving organizations
at the time that his registration with the BSA was revoked. The success of the Teacher Identification Clearinghouse
operated by the State Directors of Teacher Education and Certification and the National Practitioner Data Bank
created by Congress to protect the public against adverse actions by health professionals could serve as
prototypes for this type of cross-organizational exchange. In support of this type of development, the tracking
software developed by UVA for the purposes of this research has been designed to generate concise summary
reports of individuals and incidents, which could easily be transported into a secure, communal information-
sharing website for use by all youth-serving organizations in America.

This type of collaboration between youth-serving organizations would require a more precise definition of the
role of the IV files in the BSA at this time and moving forward. Our review of the files revealed that they ranged
in length from 1 to 917 pages, with the size and complexity of the files progressing steadily over the course of
each decade. While this pattern reflects a seemingly positive intent to document all relevant information,
enhanced by the proliferation of available records in the digital age, it also makes the files unruly, time-
consuming to review, and unstandardized in terms of the information that can be identified and extracted from
them. We attempted to address this problem by having the coders generate a five-to-six sentence narrative of
the contents of each file, with each summary being structured according to a variety of content and stylistic
requirements. However, this process of combining qualitative with quantitative research served to continually
underscore the varying breadth and depth of the information contained in the files, and the need for the BSA
to decide the purpose and function of them explicitly. This will require clarity as to whether the IV files will
remain registration files designed solely to identify unfit leaders within Scouting and share this information with
other youth-serving organizations, or if they will be expanded and restructured to facilitate and inform research.

The registration-only option would entail a well-structured set of inquiries to be addressed in each case, with
clearly defined guidelines regarding the appropriate sources of information to be incorporated into each file; all
                                                                                                                 89
          Case 20-10343-LSS             Doc 4      Filed 02/18/20        Page 155 of 281


information extraneous to the identification of credible allegations of inappropriate sexual behavior would be
excluded. This option would standardize and shorten the IV files and make the review of them less time-
intensive, while providing a standardized platform for sharing this information with other youth-serving
organizations. The research-sustaining option would require consultation with researchers having expertise in
child sexual abuse, training of all administrative staff on the proper processes for collecting and entering data
into the files, periodic checks on their reliability, and the compilation of regular research reports to assess the
quality and relevance of the data being collected. This latter option would be time-intensive and costly, and it
would require the BSA to collaborate closely with an academic research institution and adhere consistently to
the core principles of scientific inquiry. It is our opinion that the most collaborative and generative choice
would require all youth-serving organizations in America to submit comparable data to a single, secure
information-sharing platform, with credible researchers applying for and being given access to these data so as
to describe patterns of child abuse on a broader scale and generate analyses that can inform child protection
efforts as they evolve over the coming years. This approach would ensure that the experience of victimized
youth and the efforts made by youth-serving organizations to protect them would not remain siloed within the
individual organizations, but instead be translated into broadly accessible scientific knowledge concerning how
to best protect children.

Regardless of the direction that the BSA chooses to follow, our analyses support the recent division of the “P”-
coded IV files into separate adult and youth classification codes. As described earlier, the classification codes
now involve eight categories for adults including Child Pornography (CP), Child Sexual Abuse (CSA), Criminal
©, Criminal Background Check (CBC), Pornography (P), Youth Protection Policy Violations (YPV),
Unwelcome (U), and Other (O). The youth classifications include Child Pornography (CP), Child Sexual Abuse
(CSA), Pornography (P), Youth Protection Policy Violations (YPV), and Other (O) codes; only the Unwelcome
and Criminal Background Check categories were excluded among youth due to them being under the age of 18
years and infrequently identified through CBCs and public sources. When these two categories of files were
compared across many analyses, we found significant differences in the dynamics of abuse allegedly perpetrated
by Adult and Youth IVs, along with different responses by the parents, BSA, and the larger community. The
division of the Youth and Adult files is further reinforced by the research literature, which demonstrates
significant differences in the etiology, risk for re-offense, and efficacy of treatment among juveniles as
contrasted to adult sex offenders (Caldwell, 2010; Letourneau & Miner, 2005; Seto & Lalumière, 2010).

The Nature of the Abuse Identified in the IV Files

When we move from the structure of the IV files to their behavioral content, we find information illustrating
differences in the characteristics of the IVs and the methods they used in selecting and interacting with their
victims. However, in seeking to identify the most salient aspects of these data, we encountered two
characteristics of the files that required our careful attention throughout the project. The first involved the
administrative and archival nature of the data, which left many important questions unanswered, and the second
                                                                                                                90
            Case 20-10343-LSS            Doc 4      Filed 02/18/20        Page 156 of 281


was the unstructured content of files leaving us with missing data and little quantitative consistency across the
70 years of the study. At times, there were thoughtful and revealing handwritten statements by the child victims,
but these were not common and more often the files contained little more than newspaper articles describing
in terse terms the number and age range of the known victims of an arrested, confessed, or convicted child
molester.

We did find that the information in the more recent files was more extensive than in the older files, with the
IV files increasing in mean size three-fold from the period preceding 1987 to the period following it. However,
the problem of missing data remained ubiquitous. For example, in Table 16 we attempted to examine the
presence among the A-CSA IVs of various characteristics associated in the research literature with sexual
offending, and we found that none of these characteristics were identified in 2,872 (56.8%) of the A-CSA IV
files. Given that none of these characteristics were pertinent to the intent of the IV files, we could not determine
if these men were likely to possess these empirically-supported characteristics and the relevant information was
simply not included in the files, or if in fact these men were substantially different from the child molesters
who have been studied as part of criminally-convicted offender samples.

On the other hand, the database that emerged from the files was large, containing 7,819 alleged perpetrators
and 12,284 identified victims. This size provided considerable power for our analyses, making it possible to
find significant differences with most group comparisons. However, it evoked uncertainty concerning the effect
of missing data on our data analyses. To address this problem, we prioritized interpretive analyses that
represented data that was reasonably consistent in the files, used conservative criteria when defining our
composite measures, and calculated effect sizes for our primary comparisons among different types of alleged
perpetrators. When looking at victim selection patterns of A-CSA and Y-CSA IVs, we examined the sex, gender
and Scouting affiliation of all known victims for each IV, as this information was available for the majority of
known victims. In contrast, we did not perform any comparative analyses of victim vulnerability, the behaviors
used to entice or coerce them into sexual contact, or the timing and duration of their alleged abuse, as this
information was spotty and not specific enough to provide a firm foundation for bivariate or multivariate
analyses. When attempting to differentiate between IVs who appeared likely to be pedophilic from those with
no confirming information, we sought to be conservative in the criteria we used to identify the likely presence
of a paraphilic disorder. These included the IV self-identifying as a pedophile; their involvement in the use,
creation or distribution of child pornography or erotica; or the IV having more than three known alleged victims
13 years of age or younger and no known alleged victims over the age of thirteen years.

Given these caveats, several findings contained in our report deserve reiteration and comment. The first, and
perhaps the most obvious, involves the large number of IVs and victims identified in the BSA membership
screening database. It is startling to consider there being thousands of IVs and almost double the number of
known victims in what is undoubtedly one of the safest youth-serving organizations in the world. This finding
punctuates the pervasive nature of child sexual abuse in America and the importance of an integrative and
                                                                                                                 91
          Case 20-10343-LSS              Doc 4      Filed 02/18/20        Page 157 of 281


collaborative effort to address it. However, proximate to this finding and embedded in it is the equally
compelling finding that Scouting is a predominately safe environment. As mentioned earlier, Shattuck,
Finkelhor, Turner, and Hamby (2016) found that within their iterative sample of 13,052 children, the rate of
child abuse in youth-serving organizations was 0.4 percent (95% CI, 0.2-0.7) for the past year, and 0.8 percent
(95% CI, 0.5-1.1%) over the lifetime of each youth. The majority of this abuse involved verbal abuse with
sexual abuse being reported far less frequently. Based upon these findings, they concluded that abuse in youth-
serving organizations was a relatively rare form of child abuse, “dwarfed” by abuse by family members and
other adults.

As illustrated graphically in Figures 3, 4, and 8, the rate of CSA perpetrated by Scouting-involved adults or
youth each year remains miniscule. As illustrated, an average of 81 Adult CSA IVs were identified each year
from an average of 1,762,602 adult volunteer leaders registered each year in Scouting. On average, 14 Youth
CSA IVs were identified each year, from an average of 5,105,099 youth who register with Scouting on an annual
basis. Similarly, the number of youths who were allegedly sexually abused in Scouting each year is very low,
equaling an estimated average of 78 youths out of an average of 5,105,099 youths registered in Scouting on a
yearly basis. These data do not enable us to calculate a true incidence rate of CSA in Scouting, as the IV files
are neither investigative in nature, nor exhaustive in terms of identifying all the sexual abuse that occurs each
year in Scouting. However, the data we do have in fact illustrate the profound rarity with which these types of
incidents occur within Scouting. This perspective is difficult to reconcile when presented with our total of
12,284 identifiable alleged victims across the 70 years of our study. It does, however, illustrate the importance
of holding both perspectives in mind as we seek to improve youth protection, optimally share data across youth-
serving organizations, and understand the porous nature of child sexual abuse and the risk that follows children
through the various activities of their daily lives. Although cognitively complex and emotionally challenging,
any perspective that is less encompassing serves only to mask the true contours of the problem and diminish
our ability to identify levels of relative risk and the proper locations and types of interventions that will be most
effective in protecting children.

When we turn our attention to the behavior of the Adult and Youth IVs, we found remarkably consistent
patterns among the alleged victims of both the A-CSA and Y-CSA IVs, suggesting that perpetrators tended to
choose victims of a particular age, gender, and affiliation with Scouting. In other words, victim selection clearly
did not reflect a random or purely opportunistic decision-making process. Instead, IVs appeared to select their
victims according to a combination of convenient acquisition patterns and personal sexual motivations for the
abusive behavior (e.g., specific sexual interest in victims of a particular age and gender).

We sought to understand some of these sexual dynamics by identifying which Adult and Youth IVs appeared
likely to experience a paraphilic sexual attraction toward children (“likely pedophilic,” or LP) and compared
them to individuals for whom supporting information was not available in the files. As such, it is likely that the
LP group is under-represented in our analyses. Nonetheless, we found that 14.5 percent of the Adult and Youth
                                                                                                                  92
          Case 20-10343-LSS             Doc 4      Filed 02/18/20       Page 158 of 281


IVs appeared likely to be pedophilic–meaning they experience a sustained, focused, and intense pattern of
sexual arousal toward pre-pubescent children–specifically toward male children age 13 years and younger. This
group of 1,133 IVs appeared to have more often been married with children, were generally viewed as stable
members of the community, were more often able to access children through employment in community-based
services, were more likely to be involved with other youth-serving organizations, and were more likely to have
been involved with BSA as a youth. Despite these prosocial characteristics, the same individuals were more
likely to have had contact with law enforcement and were more likely to have been arrested for a sex crime.
The LP group was twice as likely to attempt to re-register with the BSA after having their registration revoked.

Within our victim selection analyses, we also found 801 (10%) A-CSA and Y-CSA IVs who deviated from a
consistent pattern of victim selection, and crossed lines of age, gender, and/or Scouting affiliation in their
choice of child victims. These IVs had longer IV files, more child victims, more victims under and over the age
of 13 years, more Scouting and non-Scouting affiliated child victims, more male victims, and more female
victims. The effect sizes of these differences were medium to large for the majority of these comparisons. The
Mixed Offender group was also more often considered unstable members of the local community and had
more frequently come to the attention of law enforcement and arrested for a sex crime.

Turning to the issue of gender, we found that although IVs in the LP and MO groups were more likely to have
male victims, the data revealed a significant number of female victims in both the A-CSA and Y-CSA IV files,
underscoring that sexual abuse in Scouting is not limited exclusively to men with a sexual interest in boys. While
approximately two-thirds of the CSA files included male victims, approximately one-third of the files included
identifiable female victims. With regard to the sexual behaviors allegedly experienced by the male and female
victims, we found that the female victims were two to three times more likely to have experienced penetration
by both the A-CSA and Y-CSA IVs. When we explored disclosure rates across the two genders, we found that
both the male and female alleged victims often did not disclose their sexual abuse after what appeared to be
the first incident, this occurring with only 14.3 percent of the girl victims and 14.8 percent of the boy victims
of A-CSA IVs, and 21.5 percent of the girl victims and 32.0 percent of the boy victims of Y-CSA IVs. These
findings contradict clinical lore that asserts that boy victims of CSA are more reticent to report sexual abuse
than girl victims of CSA. These findings also indicate that youth are more willing to report sexually abusive
behavior when perpetrated by another youth as opposed to when the perpetrator is an adult. These differences
reinforce the power differential assumed in sexually abusive behavior toward children by adults and highlight
the importance of youth protection programs that provide low-barrier avenues for reporting sexual abuse,
possibly online, avoiding the need for an initial full report and confrontation with an adult. These findings also
serve as a reminder that youth protection programs in youth-serving organizations need to explicitly discuss
abuse by other youths, not just abuse by adults in the program.

Our analyses–which have focused on victim selection patterns of A-CSA and Y-CSA IVs–must also be properly
contextualized alongside the finding that the median number of child victims for the A-CSA and Y-CSA IVs
                                                                                                               93
          Case 20-10343-LSS              Doc 4      Filed 02/18/20        Page 159 of 281


was one. We cannot know validity or completeness of these data and emphasize that they need to be considered
keeping in mind the limited victim information contained in many of the files, combined with empirical research
that confirms that most child molesters have more than one victim by the time they come to public attention.
Nonetheless, to some extent this finding might reflect the success of the protection programming implemented
by the BSA and the decline in child sexual abuse documented in American society in the last 20 years
(Finkelhor, 2008).

Even though the median number of child victims per IV was one, there was great variability, with estimated
total child victims per A-CSA IVs ranging from 1 to 250, and among Y-CSA IVs ranging from 1 to 51. These
wide ranges demonstrate the diversity of behavior and sexual intent of the IVs contained in these files. For
example, the married man with children who is involved in Scouting for 25 years and has one boy victim appears
meaningfully different from the 32-year-old unmarried man with no children who offends against over 50
victims of mixed gender over the course of a relatively short affiliation with Scouting. Similarly, two 13-year-
old boys who are found engaged in consensual sexual conduct appear meaningfully different from the 16-year-
old adolescent who is known to have aggressively abused over 20 children. In a few instances, we even found
female IVs who sexually abused adolescent boys either with a male partner or independent of any co-
conspirator, who also obviously seem to fall in a different category of perpetrator from male offenders abusing
young boys and girls. These different scenarios raise complex questions about sexual orientation, sexual
attraction, and criminal predispositions, which can obviously not be answered by the data in the IV files.
However, the diversity of behavior found in the files confirms that the issue of CSA in Scouting is not simply
one of same-sex pedophiles trying to find an easy way to their preferred victim type. While this observation
adds little to the dialogue about child molesters in general, it might serve a useful function in undermining
simple stereotypes that are not conducive to thoughtful youth protection policies and/or programs within the
BSA.

The information we have on the behavior used by A-CSA and Y-CSA IVs to access and gain compliance from
their child victims was particularly limited as this information was not requested of the Scout Executive by the
BSA. However, when this information was available, it illustrated how IVs used seemingly normal, prosocial
behaviors to gain access to child victims in Scouting–behaviors that might not necessarily appear as “red flags”
to parents, Scouting leaders, or other adult observers. For example, the use of child-attracting activities, the use
of travel and adventure, the development of a close relationship based on a mutual sense of caring, and efforts
to give each child individualized attention are all behaviors that are embedded in the fabric of the Scouting
experience, instrumental to the positive development of all youth involved in Scouting, and extend naturally to
other activities in the family and larger community. Yet such behaviors are also frequently used by child
molesters to create opportunities for abuse. This finding suggests that our preoccupation with the idea of
“grooming” may have become too entrenched, since there seems to be a large overlap between the “grooming”
behaviors of child molesters and the typical relational overtures of well-intentioned, non-abusive adults seeking

                                                                                                                 94
          Case 20-10343-LSS             Doc 4      Filed 02/18/20        Page 160 of 281


to support youth development, particularly in the setting of Scouting. This perspective argues for seeking a
deeper understanding of how victims perceive the metamorphosis of seemingly normal behavior into the
prelude for sexual abuse, particularly among the minority of children who are able to immediately identify and
respond to this transformation of behavior in a self-protective manner by reporting the abuse after the first
incident. Finally, these findings suggest that youth protection programs preoccupied with grooming that teach
youth to be suspicious of all special attention from any adult involved in the organization are likely to be
overbroad and may have the potential for harm by dampening even healthy mentoring relationships.

Our data demonstrated that at least half of A-CSA and Y-CSA IVs offended exclusively against youth who
were not involved in Scouting (i.e., the files did not positively indicate a Scouting affiliation). This proportion
may have been over-represented because of missing data concerning Scouting affiliation, but the consistency
of the data that are available indicates a distinct pattern of victim selection found among these offenders. This
finding again illustrates that the problem of sexual abuse in Scouting is not limited to volunteers who join
Scouting with the express intention of accessing young male victims. Instead, the permeable nature of the sexual
offending that occurs in Scouting suggests that such offending reaches into other aspects of community living.
This reality reinforces the public health model of violence prevention, a perspective that is increasingly being
applied to CSA, and one designed to address abuse through primary, secondary, and tertiary forms of
interventions in multiple settings. The public health model precludes an exclusive focus on one level or location
of interventions, and rather focuses on the importance of cooperation, coordination, and integration of services
across the broader community. The importance of such coordination is underscored in our analyses indicating
at least 19.9 percent of A-CSA IVs were involved in other youth-serving organizations prior to 1988, and 27.6
percent after 1988, with the most commonly identified occupations involving teaching, social services, and
protective services. Similarly, 19.2 percent of the IVs had a custodial relationship with at least one of their
victims, again expanding the focus beyond the confines of the singular context of Scouting to the family and
community in general. When viewed together, these findings argue for investigative practices that go beyond
meeting with Troop members and suggest the need for law enforcement to seek additional victims not only in
Scouting but also in the family of the victim and in the larger community.

Informing BSA Youth Protection Programs

Two findings emerged from the data that are particularly relevant to youth protection in the BSA and other
youth-serving organizations. The first was that only approximately one-half of the abusive incidents perpetrated
by A-CSA IVs against Scouting-involved youth for which location was known occurred during Scouting-
sponsored activities. In many instances the alleged abuse occurred outside of Scouting activities, these
encounters often flowing naturally from the activities and goals that had previously emerged in the context of
Scouting. Non-Scouting-sponsored interactions are likely particularly prone to abuse because they lack the
official youth protection safeguards now mandated for all Scouting-sanctioned events. Such frequency of abuse
occurring outside Scouting activities suggests that a clearer demarcation is required between activities that are
                                                                                                                95
            Case 20-10343-LSS           Doc 4      Filed 02/18/20       Page 161 of 281


Scouting-sponsored and those offered independently by Scouting-involved volunteers. Parents and other
caretakers of children need to be educated concerning the importance of keeping abreast of their children’s
activities; BSA youth protection guidelines prohibit any type of outside interaction, but this requires particular
diligence on the part of parents to be enforced effectively. In contrast, 78.7 percent of the incidents for which
location was knowing involving Y–CSA IVs occurred during Scouting-sponsored events. This finding
undoubtedly speaks to the Youth IVs having a more limited ability to create contexts outside of Scouting for
abuse to occur possibly further primed by less experience in manipulating social contexts for more malevolent
purposes.

The second finding involves the frequency with which A-CSA and Y-CSA occur during camping events. This
was particularly true of the Y-CSA IVs, who allegedly abused other youth 73.7 percent of the time during a
camping event. These camping events varied from relatively informal overnights in the local community, to
weeklong trips, to Scouting-sponsored summer camps, to District-wide delegations, to the National Jamboree.
This risk while camping is not unique to Scouting or to youth-serving organizations in general. Instead, it
unquestionably reflects the inherent risks associated with groups of adolescents being away from parental
supervision for extended periods, particularly when involving overnight excursions.

Limitations of the Data

When considering our data analyses and the conclusions derived from them, it is crucial to remain aware of the
limitations of these data. The IV files are administrative files that for almost 100 years have been managed by
the membership department of the BSA. They were created to serve as a filter for the yearly registration that
was required of each volunteer leader, a process used to track all adults who had regular contact with children
through the BSA. These names were historically checked by hand each year until the 1980s when this process
became computerized, allowing for a more rapid comparison of names across the different BSA information
systems. This information was never collected for research purposes and the various queries were designed for
their comparison purposes only. As such, the information requested from the local councils focused on
identifying the alleged perpetrator, determining how this person might be identified if they sought to re-register
after having their registration revoked by the BSA, and establishing that there was sufficient information to make
reasonable the conclusion that the identified individual had, in fact, been involved in inappropriate behavior that
did not meet the leadership standards of the organization. Only relatively recently have various additional
procedural and reporting requirements been introduced into this process.

Despite this singular intent, we found the size of the files grew over time. This appears to have occurred in
response to the additional information that became available as part of the digital age, combined with the creation
of state and federal information systems for tracking individuals charged with sexual crimes. However, this
increase in size varied among cases and was to some extent still dependent on the quality and quantity of
information submitted to the BSA by the local councils. Given this variability, we found that the IV files ranged

                                                                                                               96
           Case 20-10343-LSS             Doc 4      Filed 02/18/20        Page 162 of 281


in length from one to 917 pages, creating a wide expanse of information that was not consistently present or
able to be coded across the entire dataset. It was not until 1972 that Paul Ernst compiled the first memo
providing a consistent process for compiling each file, this structure being expanded over the ensuing years into
a 55-page manual that provides extensive information concerning the development and use of the information
in the IV files.

Given their intended purpose, the most consistent data found in the IV files consisted of identifying information
concerning the IV, including his physical characteristics, occupations, hobbies, and interests, along with any
physical or psychological anomalies that might facilitate his identification at some later point in time. Information
about the alleged victims was often sparse and was primarily summarized as an evidentiary basis for the exclusion
of the IV from further registration with the BSA. As such, the interactions that occurred between the alleged
perpetrator and their victims were captured episodically, and the different sources of this information created
considerable variability in the way that this information was described and summarized. This variability is the
antithesis of what is sought when conducting statistical comparisons of data, and it significantly limited our
ability to interpret the information that was available across the various files. Most notably, it was impossible to
determine whether a characteristic or behavior was absent in the files because it was truly not present in the
interactions that unfolded between an alleged perpetrator and his alleged victim(s), or because the information
was simply not collected as part of the exchange that occurred between the local council and the BSA when the
file was created. To address this issue, we chose not to explore the data using various forms of bivariate and
multivariate comparisons, believing that this approach would imply greater statistical accuracy than our data
warranted. However, we sought to capture as much relevant information as could be found across the various
files and to provide it in a descriptive format that could be compared to known trends in child sexual abuse.

Our data collection also derived from documents generated over a 70-year period. During this time, many
societal changes occurred regarding our understanding of and response to child sexual abuse, these changes
introducing a cultural dimension to the data collected and the ways in which the BSA responded to the allegations
being submitted to them. As with all cultural transformations, these changes unfolded gradually without any
clear articulation of their specific origins, explicit content, or their anticipated impact on our understanding of
child sexual abuse as it was evolving over time. We tried to capture some of these changes in our analyses by
comparing data collected prior to and after 1987, this cut-point reflecting a moment when American society was
identifying the phenomenon of acquaintance rape and the BSA was releasing its first comprehensive youth-
protection program. This rudimentary comparison, while descriptive of one watershed moment in American
history, nonetheless lacks the precision that would be necessary to fully capture the cultural influences that were
impacting the practices of the BSA and all other youth-serving organizations in America.




                                                                                                                 97
          Case 20-10343-LSS              Doc 4      Filed 02/18/20        Page 163 of 281


Final Comments

Our research suggests that the rates of child sexual abuse in the Boy Scouts of America, as in the larger society,
are decreasing. This is likely due to growing sophistication in the education of youth and parents, the
management and tracking of individuals with a higher demonstrated risk for sexually victimizing children, and
the advocacy that has provided youth the support necessary to report their abuse to others. This trend represents
a broader shift in our society dating back over 50 years to 1962 when C. Henry Kempe first published his seminal
paper “The Battered-Child Syndrome,” which ushered in a new era of identification and prevention and served
as the foundation for his second Nobel Prize nomination. Since that time, we have seen major initiatives
launched by the federal government, federal and state law enforcement, academic researchers, child advocacy
centers, youth protection non-profits, youth-serving organizations, religious organizations, and clearinghouses
for professional groups with regular contact with children. Each of these efforts has contributed significantly to
improving conditions in our society to combat child sexual abuse. However, each of these initiatives has tended
to occur exclusively in the silo of the sponsoring organizations, and these group-specific efforts have conveyed
intentionally or unintentionally that child sexual abuse occurs in specific locations that are relatively isolated one
from the other.

The BSA data demonstrate that this is not the case. The data summarized in our report indicate that Scouting-
involved adults commonly offended against only non-Scouting involved youth, that often these abusive
relationships overlapped with family relationships, that IVs were commonly involved in other youth-serving
organizations, and that the employment of the IVs placed them in the schools, in the domain of human services,
and in organizations designed specifically to protect children from harm. These overlapping positions, often in
a single community, underscore the need for an integrated approach to child protection that considers the totality
of the daily lives of both perpetrators and victims of CSA in order to avoid falling prey to “tunnel vision” that
attempts a too-narrow solution to a far-reaching problem. The public health perspective on child sexual abuse,
which views child sexual abuse as one form of child injury that can occur across multiple contexts, possibly
holds the linking potential needed to serve this important integrative function.

Our data also demonstrate that the sexual abuse of children in Scouting is not limited to a single type of offender.
Our victim analyses demonstrated marked specificity in IVs’ victim selection patterns according to age and
gender. This pattern of victimization, in some instances, appears to be reflective of a paraphilic sexual interest
in children of a specific gender and age. However, the sample also contained other types of offenders, including
youths who sexually offended against other youths, adolescent boys involved in mutual sexual exploration, linked
cases of exploitation based on prior patterns of abuse, antisocial men who were repeatedly exploitive of many
different types of victims, and some men who appear to have offended against a single youth after being involved
in Scouting for many years. This diversity in the type of child molesters identified in the IV files is congruent
with research that has identified different patterns of child molesting in both clinical and criminal populations
(Groth, 1979; Knight, Carter, & Prentky, 1989; Lanning, 1986, 2010). These findings argue against simple
                                                                                                                  98
          Case 20-10343-LSS             Doc 4       Filed 02/18/20        Page 164 of 281


stereotypes of the men contained on the IV list and highlight the importance of continuing to explore the
different ways in which adults become sexually exploitive of children. This type of approach will ensure that we
maintain a multifaceted perspective of the problem, one that will inform child protection across a wide expanse
of differing circumstances. Proximate to these considerations is the observation made by J. Edgar Hoover 50
years ago when he commented on the fact that we spend immense amounts of money each year trying to combat
various types of acute and chronic diseases but invest no money in trying to “cure the sick minds of those who
prey upon innocent children” (1955). Clearly, medical advances since his time would argue for a whole-hearted
effort to understand the etiology of pedophilia, and from this, the ways to inoculate vulnerable individuals from
developing pedophilic interests in the first place and supervise and treat those who do display sexual interest in
children. We also have much to learn from men who experience some form of deviant sexual desire but chose
never to abuse or harm a child.

In closing, I would like to publicly thank James Reed, the Research Manager for this project, who has worked
closely with me through every phase of this five-year project. He was involved in the development of our web-
based data entry application; the hiring, training, and managing of over 40 coders spread across the east coast of
America; the creation of over 1,300 composite variables and the individual and combined analyses of data
pertaining to 7,819 IVs and 12,284 victims. All of the work summarized in this report has emerged in part due
to his intelligence, determination, and perseverance, along with his uncanny ability to supervise large cohorts of
individuals according to their unique talents and capabilities. I would also like to thank the University of Virginia
for its intellectual, technological, and administrative support, the Boy Scouts of America for their willingness to
provide us with unfettered access to their IV files, and the professional and administrative staff who is
responsible for maintaining them.




Janet I. Warren, DSW
Professor of Psychiatry and Neurobehavioral Sciences
Institute of Law, Psychiatry and Public Policy
University of Virginia
2019




                                                                                                                 99
           Case 20-10343-LSS             Doc 4       Filed 02/18/20        Page 165 of 281


                                                 REFERENCES

Abel, G. G. (2002, June 7). Juarez v. Paz. Deposition of Gene G. Abel, M.D., Vols. I-III, No. 767805-5.

American Psychological Association. (1980). Diagnostic and Statistical Manual of Mental Disorders (3rd ed.).
         Washington, DC: Author.

American Psychological Association. (2013). Diagnostic and Statistical Manual of Mental Disorders (5th ed.).
         Washington, DC: Author.

Bourke, M. L., & Hernandez, A. E. (2009). The ‘Butner Study’ redux: A report of the incidence of hands-on
         child victimization by child pornography offenders. Journal of Family Violence, 24, 183-191.
         https://doi.org/10.1007/s10896-008-9219-y.

Boy Scouts of America. (2008, February). Procedures for Maintaining Standards of Membership and Leadership:
         Including How to Deal with Allegations of Child Abuse. Irving, TX: Author.

Boy Scouts of America. (1991). Procedures for Maintaining Standards of Membership: Including How to Deal with Child
         Abuse (1991 Revision). Irving, TX: Author.

Boy Scouts head explains ‘red’ list. (1935, June 9). New York Times.

Boyle, P. (1991, May 20). Scouting’s sex abuse trail leads to 50 states. The Washington Times. Retrieved from
         https://newsline.umd.edu.

Boyle, P. (1991, May 21). 25 years of abuse kept molester moving. The Washington Times. Retrieved from
         https://newsline.umd.edu.

Boyle, P. (1991, May 22). Corporate policy kept abuse secret. The Washington Times. Retrieved from
         https://newsline.umd.edu.

Boyle, P. (1991, May 23). Boy fled terror, shame by suicide. The Washington Times. Retrieved from
         https://newsline.umd.edu.

Boyle, P. (1991, May 24). Scouts take heed, hit abuse head-on. The Washington Times. Retrieved from
         https://newsline.umd.edu.

Boyle, P. (1994). Scout’s Honor: Sexual Abuse in America’s Most Trusted Institution. Rocklin, CA: Prima Publisher.

Boyle, P. (2008, April 24). Affidavit of Patrick Boyle. United States District Court for the District of
         Massachusetts.

                                                                                                                100
           Case 20-10343-LSS              Doc 4      Filed 02/18/20         Page 166 of 281


Brown, L. G., & Gallagher, K. (2014). Mandatory reporting of abuse: A historical perspective on the
         evolution of states’ current mandatory reporting laws in the Commonwealth of Pennsylvania.
         Villanova Law Review Tolle Lege, 59(6), 37-44. Retrieved from http://digitalcommons.law.villanova.edu.

Brownmiller, S. (1975). Against Our Will: Men, Women, and Rape. New York, NY: Simon & Schuster, Inc.

Caffey, J. & Silverman, W. (1945). Infantile cortical hyperostosis: Preliminary report on a new syndrome. US:
         American Journal of Roentgenology and Radium Therapy, 1 (tDAR id: 113552)

The Child Abuse Prevention and Treatment Act (CAPTA) P.L. 93-247, 42 U.S.C. §§ 2(b)(6) (1974, 2010).

Davis, N. S., Grasso, K. L., Dennis, K., Wells, S. J., and Liss, M. B. (1998). Guidelines for the Screening of Persons
         Working with Children, the Elderly, and Individuals with Disabilities in Need of Support. Washington, D.C.:
         U.S. Department of Justice, Office of Juvenile Justice and Delinquency Prevention. Retrieved from
         https://www.ncjrs.gov.

Ernst, P. (1972). Maintaining Standards of Leadership. Irving, TX: Boy Scouts of America.

Finkelhor, D. (2008). Childhood Victimization: Violence, Crime, and Abuse in the Lives of Young People. New York,
         NY: Oxford University Press.

Finkelhor, D. (2009). The prevention of childhood sexual abuse. The Future of Children, 19, 169-194.
         https://doi.org/10.1353/foc.0.0035.

Finkelhor, D., Vanderminden, J., Turner, H., Shamby, S., & Shattuck, A. (2014). Upset among youth in
         response to questions about exposure to violence, sexual assault and family maltreatment. Child Abuse
         & Neglect, 38, 217-223. https://doi.org/10.1016/j.chiabu.2013.07.021.

Furby, L., Weinrott, M. R., & Blackshaw, L. (1989). Sex offender recidivism: A review. Psychological Bulletin,
         105(1), 3-30. https://doi.org/10.1037/0033-2909.105.1.3.

Gibson, L. E., & Leitenberg, H. (2000). Child sexual abuse prevention programs: Do they decrease the
         occurrence of child sexual abuse? Child Abuse & Neglect, 24, 1115-1125.
         https://doi.org/10.1016/S0145-2134(00)00179-4.

Groth, A. N. (1979). Men Who Rape: The Psychology of the Offender. Plenum Press, New York & London.

Groth, A. N., & Birnbaum, H. J. (1978). Adult sexual orientation and attraction to underage persons. Archives
         of Sexual Behavior, 7(3), 175-81. https://doi.org/10.1007/BF01542377.




                                                                                                                       101
          Case 20-10343-LSS               Doc 4      Filed 02/18/20      Page 167 of 281


Group for the Advancement of Psychiatry: Committee on Psychiatry & Law. (1977). Psychiatry and Sex
        Psychopath Legislation, the 30s to the 80s. (No. 9). Advancement of Psychiatry.

Heldt, H. (2002). Comparison of BSA rates of child molestation with rates in other organizations. Litigation
        document in Juarez v. Paz, SF890260v1.

Helmus, L., Thorton, D., Hanson, R. K., & Babchishin, K. M. (2012). Improving the predictive accuracy of
        Static-99 and Static-2002 with older sex offenders: Revised age weights. Sexual Abuse: A Journal of
        Research & Treatment, 24, 64-101. https://doi.org/10.1177/1079063211409951.

Hoover, J. E. (1947). How safe is your daughter? American Magazine, 144, 32-33.

Hoover, J. E. (1955). How safe is your youngster? American Magazine, 159, 99-103.

House of Representatives. (1993, July 16). National Child Protection Act of 1993: Hearing before the
        Subcommittee on Civil and Constitutional Rights, of the Committee on the Judiciary, House of
        Representatives. One Hundred Third Congress, on H.R. 1237. Washington: U.S. G.P.O.

Jack Doe 1, et al. v. Corporation of the Presiding Bishop of the Church of Jesus Christ of Latter-Day Saints,
        et al. Marshall, N. E. (2010). Supplemental Declaration, Circuit Court of the State of Oregon, Jack
        Doe 1 v. Corporation of the Presiding Bishop of the Church of Jesus Christ of Latter-Day Saints.

Jackson, S. L. (2004). A USA national survey of program services provided by child advocacy centers. Child
        Abuse & Neglect, 28(4), 411-21. https://doi.org/10.1016/j.chiabu.2009.09.020

Kempe, C. H., Silverman, F. N., Steele, B. F., Droegemueller, W., & Silver, H. K. (1985). The battered child
        syndrome. Child Abuse & Neglect, 9, 143-154. https://doi.org/10.1016/0145-2134(85)90005-5.

Kingston, D. A., Fedoroff, P., Firestone, P., Curry, S., & Bradford, J. M. (2008). Pornography use and sexual
        aggression: The impact of frequency and type of pornography use on recidivism among sexual
        offenders. Aggressive Behavior, 34, 341-351. https://doi.org/10.1002.ab.20250.

Knight, R., Carter, D. L., & Prentky, R. (1989). A system for the classification of child molesters: Reliability
        and application. Journal of Interpersonal Violence, 4, 3-23.
        https://doi.org/10.1177/088626089004001001.

Lanning, K. (1986/7?). Child molesters: A behavioral analyses for professionals investigating the sexual
        exploitation of children. 1st Edition, National Center for Missing and Exploited Children.
        Washington, DC.



                                                                                                               102
           Case 20-10343-LSS               Doc 4       Filed 02/18/20          Page 168 of 281


Lanning, K. (2010). Child molesters: A behavioral analyses for professionals investigating the sexual
         exploitation of children. 5th Edition, National Center for Missing and Exploited Children.
         Washington, DC.

Lanning, K. (2017). The evolution of grooming: concept and term. Journal of Interpersonal Violence, 33(1), 5-16.
         https://doi.org/10.1177/0886260517742046.

Martinez, G. M., Daniels, K., & Chandra, A. (2012). Fertility of men and women aged 15-44 years in the United States:
         National survey of family growth, 2006-2010 (CDC Pub. No. 51). Hyattsville, MD: U.S. Department of
         Health and Human Services, Centers for Disease Control and Prevention, National Center for
         Health Statistics. Retrieved from https://cdc.gov/nchs/data/nhsr/nhsr051.pdf

Murray, W. D. (1973). The History of the Boy Scouts of America. Boy Scouts of America.

National Center on Child Abuse and Neglect. (1980). National study of the incidence and severity of child abuse and
         neglect. Washington, DC: U.S. Dept. of Health and Human Services, Office of Human Development
         Services, Administration for Children, Youth and Families, Children's Bureau, National Center on
         Child Abuse and Neglect.

National Center on Child Abuse and Neglect. (1988). Study findings: Study of national incidence and prevalence of child
         abuse and neglect: 1988. Washington, DC: U.S. Dept. of Health and Human Services, Office of Human
         Development Services, Administration for Children, Youth, and Families, Children's Bureau,
         National Center on Child Abuse and Neglect.

H.R. 1237: National Child Protection Act: Hearings before the Subcommittee on Civil and Constitutional Rights of the
         Committee on the Judiciary House of Representatives, Senate, 103rd Cong. (1993). (Testimonies of Handley,
         Col. T. A., & Potts, L. F; statement of Swann, L. C.)

New Jersey, National Council on Crime and Delinquency (1950). The habitual sex offender: Report and
         recommendations of the commission on the habitual sex offender as formulated by Paul W. Tappan, technical
         consultant. Trenton, NJ: Commission on the Habitual Sex Offender. Retrieved from
         http://hdl.handle.net/10929/47580.

Paulsen, M. J. (1967). Child abuse reporting laws: the shape of the legislation. Columbia Law Review, 67(1), 1-
         49. https://doi.org/10.2307/1121129.

Paulsen, M., Parker, G., & Adelman, L. (1965). Child abuse reporting laws – some legislative history. George
         Washington Law Review, 34(3), 482-506. Retrieved from https://heinonline.org.




                                                                                                                       103
           Case 20-10343-LSS                Doc 4      Filed 02/18/20          Page 169 of 281


Pence, D., & Wilson, C. (1994). Team investigation of child sexual abuse: The uneasy alliance. In J. R. Conte
         (Ed.), Interpersonal Violence: The Practice Series (Vol. 6). Thousand Oaks, CA: SAGE Publications, Inc.

Potts, L. F. (1992). The youth protection program of the Boy Scouts of America. Child Abuse & Neglect: The
         International Journal, 16(3), 441-45. https://doi.org/10.1016/0145-2134992090053-T.

Records detail sex-abuse by scoutmasters. (1992, October 15). New York Times.

Russell, D. E. H. (1986). The Secret Trauma: Incest in the Lives of Girls and Women. New York, NYC: Basic Books,
         Inc.

Saul, J., & Audage, N. C. (2007). Preventing child sexual abuse within youth-serving organizations: Getting started on
         policies and procedures. Atlanta, GA: U.S. Dept. of Health and Human Services, Centers for Disease
         Control and Prevention, National Center for Injury Prevention and Control.

Scheidleiger, S. (1948). A comparative study of the Boy Scout movement in different national and social
         groups. American Sociological Review, 13, 739-750. https://doi.org/10.1007/s10508-0140302-6.

Sedlak, A. J., & Broadhurst, D. D. (1996). Third national incidence study of child abuse and neglect: Final report.
         Washington, DC: U.S. Department of Health and Human Services, Office of Human Development
         Services, Administration for Children, Youth, and Families, Children’s Bureau, National Center on
         Child Abuse and Neglect.

Sedlak, A.J., Mettenburg, J., Basena, M., Petta, I., McPherson, K., Greene, A., and Li, S. (2010). Fourth national
         incidence study of child abuse and neglect (NIS–4): Report to Congress. Washington, DC: U.S. Department of
         Health and Human Services, Office of Human Development Services, Administration for Children,
         Youth, and Families, Children’s Bureau, National Center on Child Abuse and Neglect.

Seto, M. C., Hanson, R. K., & Babchishin, K. M. (2011). Contact sexual offending by men with online sexual
         offenses. Sexual Abuse: A Journal of Research and Treatment, 23(1), 124-145.
         https://doi.org/10.1177/1079063210369013.

Shattuck, A., Finkelhor, D., Turner, H., & Hamby, S. (2016). Children exposed to abuse in youth-serving
         organizations: Results from national sample surveys. JAMA Pediatrics, 170(2):e154493.

Smallbone, S. W., Marshall, W. L., & Wortley, R. K. (2008). Preventing Child Sexual Abuse: Evidence, Policy, and
         Practice. Portland, OR: Willan Publishing.

Warren, J. I. (2011). Review of the Ineligible Volunteer (IV) Files of the Boy Scouts of America (BSA).



                                                                                                                         104
     Case 20-10343-LSS   Doc 4   Filed 02/18/20   Page 170 of 281




              BOY SCOUTS OF AMERICA
MEMBERSHIP SCREENING DATABASE: AN EMPIRICAL REVIEW
                           1946 – 2016




                         APPENDIX A:
  THE BSA VOLUNTEER SCREENING DATABASE,
                    CODING MANUAL




                                 2019
Case 20-10343-LSS   Doc 4   Filed 02/18/20   Page 171 of 281




THE BSA VOLUNTEER
SCREENING DATABASE




     Coding Manual
Case 20-10343-LSS    Doc 4     Filed 02/18/20       Page 172 of 281




                      Version History:
                    v.1.0, distributed 05-29-2013
                    v.1.1, distributed 07-12-2013
                    v.1.2, distributed 09-27-2013
                    v.1.3, distributed 10-08-2013
                    v.2.0, distributed 12-18-2013
                    v.2.1, distributed 03-24-2015
                    v.2.2, distributed 04-24-2015
                    v.2.3, distributed 05-22-2015
                    v.2.4, distributed 05-15-2017
               Case 20-10343-LSS              Doc 4      Filed 02/18/20      Page 173 of 281
Coding Manual-UVA Review of BSA IV Files                                                                   05-15-2017

Introduction
We have compiled this manual to assist in the coding of the Boy Scouts of America (BSA, Scouting) Ineligible
Volunteer (IV) files, specifically, those that contain allegations of child sexual abuse. The IV files emerged in
response to the early initiative to register all youth and adults who became involved in Scouting, to create a
mechanism to identity “unfit” leaders, and to curtail their continued involvement in the organization. This process
of identification involves the submission of information from the local community to BSA National
Headquarters; this information is then used in the creation of an organization-wide IV information system against
which all applicants for BSA registration are checked to ensure that no individual who had been denied registration
is seeking reinstatement in another area and/or by using a different name. The files vary in length and in the
quality of the information they contain, but each represents an individual against whom allegations of sufficient
seriousness have been received to warrant their exclusion from all Scouting activities.

Our current review of the IV files of the BSA uses two coding forms: the first is a revised version of the
Confidential Record Sheet that is used by the BSA to collect information on each IV from local sources, and the
second is a research data coding form that has been developed specifically for this project to collect more detailed
information about the file, the response of the local councils to the allegations, the IV, and the various identified
victims.

This research is confidential in nature and is protected by the confidentiality agreements that have been signed by
each of our coders. The research has been reviewed by the Institutional Review Board for the Social and
Behavioral Sciences (IRB-SBS) at the University of Virginia (UVA) and was provided approval starting Spring
2013.

Case review and data entry on the project require the use of security tokens issued by UVA to access both the IV
files and the coding forms which will be housed on servers located behind secure firewalls at UVA. Each coder will
have access only to the folder that is designated by their name and to which cases will routinely be loaded for their
review and coding. It is important that security tokens never be left in a computer when active work is not being
conducted, and they can never be transferred to another person for use in accessing any aspect of the secure
website being used for the project.

This document is designed as a functional manual and as such should be referred to frequently while coding. It will
also continue to be updated and revised as additional questions are reported to us or discrepancies are noted in our
reliability testing. If questions arise that are not addressed in the manual, contact James Wellbeloved-Stone (phone:
434-924-8309; email: jmw6bh@hscmail.mcc.virginia.edu or jmw6bh@virginia.edu), who will be available to
provide you with on-going feedback throughout the course of the project. Reliability will be checked on a rolling
basis throughout the course of the study so please freely request feedback on any questions that are of concern to
you when coding particular cases.

I would like to thank all of our coders; your hard work and time providing the feedback on the pilot tests of the
coding forms have been instrumental in making this document possible. Your assistance to us has been invaluable.

If any issues should arise or if I can be of assistance to you, please contact me at any time.
                                                      Janet I. Warren, DSW
                                                      Professor of Psychiatry and Neurobehavioral Sciences
                                                      University of Virginia
                                                      jiw@virginia.edu
                                                      434-924-8305

1230 Cedars Court, Suite B • P.O. Box 800660 • Charlottesville, VA 22903                                  Page 1 of 70
                       Case 20-10343-LSS                                   Doc 4             Filed 02/18/20                        Page 174 of 281
Coding Manual-UVA Review of BSA IV Files                                                                                                                                                 05-15-2017



Table of Contents
General Coding Procedure ............................................................................................................ 3-5
How to Access Files Electronically .................................................................................................. 6
Ineligible Volunteer Record Sheet (IVRS) .................................................................................. 7-12
   Background Information .................................................................................................................................................... 7-8
   Scouting Connections ........................................................................................................................................................8-10
   If Sexual Abuse is Alleged ............................................................................................................................................. 10-12
   Resolution by BSA National Office ................................................................................................................................... 12
Coding Form ............................................................................................................................. 13-22
   A-Nature of the Case File.................................................................................................................................................... 13
   B-Overview of Content Concerning Sexual Behavior with a Minor ..................................................................... 13-17
   C-Characteristics of the IV over 18 Years of Age..................................................................................................... 18-19
   D-Characteristics of Alleged Victim ............................................................................................................................ 20-22
Appendices ................................................................................................................................ 23-69
   Appendix A: Confidentiality Agreement ..................................................................................................................... 23-24
   Appendix B: Ineligible Volunteer Record Sheet ............................................................................................................... 25
   Appendix C: Coding Form ............................................................................................................................................ 26-35
   Appendix D: Drop-down Menu Contents .................................................................................................................. 36-63
       Sheet 1: Demographics & Background .............................................................................................................................................. 36
       Sheet 2: Occupations ............................................................................................................................................................................. 37
       Sheet 3: Scouting Positions/Program ................................................................................................................................................ 38
       Sheet 4: Council Info....................................................................................................................................................................... 39-45
       Sheet 5: Chartered Organizations ................................................................................................................................................. 46-56
       Sheet 6: CBC Offenses ................................................................................................................................................................... 57-58
       Sheet 7: Location of Alleged Abuse ................................................................................................................................................... 59
       Sheet 8: Barriers to Abuse .................................................................................................................................................................... 60
       Sheet 9: How Abuse was Reported .................................................................................................................................................... 61
       Sheet 10: Other YSOs ........................................................................................................................................................................... 62
       Sheet 11: Incident Code/Legal Outcome.......................................................................................................................................... 63
   Appendix E: Page with Bates Numbering......................................................................................................................... 64
   Appendix F: Instructions for Case Descriptions ....................................................................................................... 65-68
   Appendix G: IRB Approval ................................................................................................................................................. 69
Formatting Notes ................................................................................................ Facing Back Cover




1230 Cedars Court, Suite B • P.O. Box 800660 • Charlottesville, VA 22903                                                                                                               Page 2 of 70
               Case 20-10343-LSS             Doc 4       Filed 02/18/20      Page 175 of 281
Coding Manual-UVA Review of BSA IV Files                                                                     05-15-2017

General Coding Procedure
Below you will find a list of general rules to follow while coding. They can be used to anchor your decision-making
and to provide consistency in the choices you make when the information is complex or confusing.

       First and foremost, be objective in your coding and don’t go “too far afield:” Never add personal opinions
        or commentary, and ensure you are carefully reading the file to ensure accuracy of your information. This
        is particularly important when composing the case summary -description of what occurred in each case,
        as well as the explanation of any attempt to obscure public awareness of Scouting’s involvement (question
        B20). Please avoid adjectives and adverbs, stay close to the facts that you can clearly ascertain, and seek to
        be precise in what you write in this section. We have outlined in detail the process for creating these case
        summaries and these directions are copied in Appendix F of this manual. Remember, these fields should
        be self-sufficient to explain what happened in the file, do not presume the reader will know the names of
        the individuals involved so always identify whom you are referring to (e.g., “John, the alleged victim…”)
        and use the appropriate staff position for the various leaders, e.g., Scout Executive.

       When not readily apparent, do your best to look across various documents in the file, and extrapolate only
        when very clear-cut and justifiable (e.g., if a newspaper article mentions a spouse then you can indicate
        they are married, even if the BSA documentation does not say as such). It is good to question your answer
        in terms of “what would I say if asked to justify this particular answer to this question?” and to only
        respond when you could clearly, succinctly explain all aspects of your response.

       Take your time coding and look through the files thoroughly before you begin coding so that you don’t
        waste time trying to figure out one question that could be clearly indicated on the next page of the file
        that you have not yet read. However, do not begin to take notes or summarize information concerning a
        case in any other document as this information will potentially constitute a breach of confidentiality.

       When in doubt be conservative about what to indicate, and if you have a difficult case to code, please
        contact us for guidance as you complete the forms. When contacting us about a case, ensure that all
        communications are appropriately vague, such that you only mention the case number and question
        number in any emails, and do not mention the IV’s name or other confidential (or even personally
        identifiable) information. Referring to dates or other de-identified information in email is acceptable, but
        provide as little information as possible to make your question clear; if there is a very complicated
        question, set up a time to call or Skype with us to better answer your question.

       How to estimate responses: some questions (such as B16, B19) specifically ask you to make an informed
        estimate, and to rate your confidence in said estimate. For these questions, take the time to absorb the
        information in the file, think critically about the question being asked, and use your best judgment—be
        able to construct a rational argument for your estimate and be able to point to the specific information
        that led you to that resulting estimation. For rating the confidence, 1 is the lowest value, reflecting very
        little confidence in an estimate while 7 is the highest value, reflecting near-certitude that your estimate is
        correct. You are also able to code that it is not possible to make any type of estimation based upon the
        information contained in the file.

       How to treat Yes, No, Unknown, and No indication responses. These response choices are used for many
        questions, and understanding each category is necessary to code accurately:




1230 Cedars Court, Suite B • P.O. Box 800660 • Charlottesville, VA 22903                                    Page 3 of 70
                 Case 20-10343-LSS             Doc 4      Filed 02/18/20         Page 176 of 281
Coding Manual-UVA Review of BSA IV Files                                                                          05-15-2017

             o    Yes: This means that there is clear indication that the question was affirmed, and while this
                  standard is high it need not be explicitly written out word for word by the file. For example, D24
                  (Did the youth continue in Scouting activities while the sexual activity was occurring?) could be answered
                  positively if it appears there were multiple instances of abuse at Scouting activities, or if there was
                  any other indication that the youth was still involved when the allegations came to light.

             o    No: This means that there is clear indication in the file that there is not the presence of some
                  behavior referenced by a question, and is held to an equally high standard as responding Yes. For
                  example, B14, (Are there indications that the adult IV was involved in other youth serving organizations?)
                  could be answered negatively only if there was a clear absence of other activities, and while the
                  file need not explicitly say “the IV was only involved in Scouting” if all indications are that
                  Scouting was the IVs only involvement with children you could still answer No.

             o    Unknown: This response should be used when neither Yes nor No would be an appropriate choice,
                  and as such should be used cautiously to ensure you are not missing anything in the file. For
                  example, C2, (Was the IV employed at the time that the file was opened?) could be answered Unknown
                  only if the file contained no references to any career or job the IV may have had, or if any
                  positions mentioned had clearly expired long before the time the allegations which led to the
                  opening of the file surfaced.

             o    No indication: This response is similar to Unknown, but has been used specifically when it is the
                  information might or might not be implied in the file but is not clearly enough indicated to code
                  confidently. For example, C9 (Was the adult IV ever arrested for a sex crime?) could be answered as
                  such if there was very little information about any police involvement, so in spite of possibly
                  serious allegations without any indication of follow-through on the part of law enforcement you
                  would have to respond No indication.

       Only select the Other and Unknown responses when absolutely necessary, and if there is a space provided
        to specify do so as precisely and succinctly as possible (you are permitted 100 characters). Try to accurately
        fit your response to the best response of those that are offered to you unless you believe that this would
        lead to some sort of inaccuracy or distortion of the information being provided.

       How to enter dates: use the calendar icon to select the appropriate date, and click on the “header” to go
        up one level; for instance, if it says July 2013, when you click on that you will be taken to a list of the
        months in 2013, and when you click on 2013 you will be taken to a decade of years, etc. This enables easy
        navigation to any date with only a few clicks. When you do not have complete information, go to the first
        of the month, and then the first month; for example, if you only know a year enter January first of that
        year, etc. If you have no information, choose an appropriate Unknown or Not apply option or leave blank.

       In section B, we are differentiating between adult on youth sexual abuse, youth on youth sexual abuse, and
        youth and youth consensual sexual behavior. These are clearly identified in each question and determine if
        a victim module will be completed on any youth or not. Throughout the forms, a youth is described as an
        individual under the age of 18 years; therefore, a youth who is 17 with a birthday the following week is still
        considered a youth in this context.

       The big picture: In this research project, as with all others, there are two apparently competing interests—
        one being to obtain only factual, well-documented and valid data, and the other to obtain useful data for


1230 Cedars Court, Suite B • P.O. Box 800660 • Charlottesville, VA 22903                                         Page 4 of 70
               Case 20-10343-LSS             Doc 4       Filed 02/18/20     Page 177 of 281
Coding Manual-UVA Review of BSA IV Files                                                                   05-15-2017

        analysis and research to better inform the relevant field of study. A corollary of this is the idea of losing
        the forest for the trees, or paying too much attention to picayune details when there is useful information
        in a more wide-angled analysis. In this project, the questions have been crafted to direct you to a good
        balance of obtaining details, without losing sight of the goals of being able to assist BSA, other YSOs,
        and the general research literature on the sexual abuse of children. We ask that you read the file carefully,
        take time to think about what you have read, and then code each question as though you are having a
        personal conversation with us and are best trying to convey to us what you have learned about this
        particular individual and the situation that lead to the opening of the IV file.

       When you finish coding, review the form to make sure you answered each question. Pay special attention
        to questions that have sub-questions in which you are directed to answer in a certain way; for example,
        questions that start out “If yes to…” or “if not…”

       Use the file information only: Do not search out further information about any IV or any crime series
        using Google or any other types of search mechanism. While this information might be interesting, it will
        not necessarily be available on all IVs, particularly IV files that predate the internet. Our study is also
        specifically focused on what the BSA could have known about these individuals based upon the
        information that was provided to them. Note: one exception that can be made is if a BSA council seems
        to no longer exist; in such cases use online resources to try and ascertain what the new council structure is
        and put down the council currently in place for the location of a given IV file.

       In cases with consensual and non-consensual activities (youth on youth): Ensure that you code the files
        only for the alleged instances of (and parties involved in) sexual abuse, do not code information for
        activities that were consensual or for individuals that were only involved in a consensual way. If there is
        ambiguity about a specific case contact your coding supervisor for guidance.




1230 Cedars Court, Suite B • P.O. Box 800660 • Charlottesville, VA 22903                                  Page 5 of 70
                 Case 20-10343-LSS           Doc 4       Filed 02/18/20         Page 178 of 281
Coding Manual-UVA Review of BSA IV Files                                                                        05-15-2017

How to Access Files Electronically
Below is a summary of the various steps that you will need to follow to access the files and inform us when they
are completed.

       Using your security token, access the following server-space (on PC, go to Windows Explorer, in the bar
        to the left select your computer, and in the top menu bar select “Map Network Drive;” for Mac, from
        finder press command + K to map the network, and click the plus sign after typing in the address):

             o    PC address:\\es3.eservices.virginia.edu\BSA_IV_Files$

             o    Mac address: smb://es3.eservices.virginia.edu/BSA_IV_Files$

             o    To log in, use “eservices\[your computing ID]” and enter your eservices/netbadge password.

       Open the following website to access the online coding form (also requires authentication):

             o    https://cacs-web-hsz.web.virginia.edu/IneVol/Home

       Once logged in to the server directory, you will find your own folder to which you will have access based
        upon your email and security token.

       Open the first file there, and make note of the file name.

       In the website, start by clicking Click Here to create a new File, this will create a file and automatically send
        you to the IVRS/“Record” portion of the coding; then proceed with the coding form by clicking on Edit
        Case, and in both forms ensure that the File ID field contains the file name of the file you are coding.

       As you code each section, we have inserted a save button so you can avoid dealing with re-doing work
        should you have a momentary power lapse, internet connection failure, etc. While you should be coding
        with the information fresh in your mind, you will be able to save a file and go back to it later until you
        click the finalize button.

       As mentioned previously, once you click Finalize you will no longer be able to code the file; for longer
        files, it is suggested you thoroughly read through the file first and only enter data in the web form once
        you feel familiarized with the contents of the file. Should you prematurely finalize a file let your supervisor
        know so they can assign you a new File ID to use for the online system.

       Once you have completed coding the file, delete that file from your directory (it is a copy that has been
        provided to you); another copy can be provided to you should you accidentally delete the wrong file.

       Once you have completed all of the files in your folder, contact your supervisor (James Wellbeloved-
        Stone) by email and he will upload another series of files into your folder.




1230 Cedars Court, Suite B • P.O. Box 800660 • Charlottesville, VA 22903                                       Page 6 of 70
               Case 20-10343-LSS             Doc 4       Filed 02/18/20      Page 179 of 281
Coding Manual-UVA Review of BSA IV Files                                                                    05-15-2017

Ineligible Volunteer Record Sheet (IVRS)

Section 1: Background Information

       Full name: Whenever possible, include the full legal name as it appears in official BSA documents, court
        documents, etc. This information may be used to alert law enforcement of the alleged behavior so make
        every effort to find the complete legal name of the IV at some place in the file.

       Date: This field refers to the date that the original confidential record sheet was opened and is usually
        indicated on the top of the IVRS form which is at the very beginning of the file. See general coding
        instructions concerning the entry of incomplete date information, page 4.

       Date of birth/approximate age: As indicated, try to obtain the exact date of birth, and only input
        approximate age if the date of birth is not available. This information may be used to request criminal
        background checks on an individual so therefore must be as complete and accurate as possible.

       SS No./driver’s license No.: Social Security number should be input as ###-##-####, and driver’s
        license number should be input as it is entered on the previous version of the forms (either the old IVRS
        or other legal/police documentation); there are up to 15 characters (letters and numbers) available for this
        item—however—do not input extra zeros before or after the license to make it reach 15 characters.
        License numbers vary from state to state but we have provided you with enough space for even the
        longest; notify your supervisor should you encounter a license number longer than 15 characters.

       Address, telephone, email address: These fields ought to pertain specifically to the IV in question,
        please include these even if they seem old and possibly outdated; if the IV is a youth, include contact
        information that might get you to their household, such as an email address listed for a parent, etc. In
        cases with multiple phone numbers, pick the one that seems to be the primary contact number.

       Weight/height: Weight will be entered using a menu bar which will reflect increments of 10 lbs., from
        50-400 lbs., at which point you will select after which you simply select More than 400 lb. If the weight is
        not in a multiple of 10, round up if the number is five and above and round down if the number is four
        and below. Height is similarly input by feet and inches, from 3′ 0″ to 7′ 11″, after which you select More
        than 7′ 11″.

       Race/ethnicity: Select from the options that will be presented in the drop-down menu and which are
        listed in Appendix D, Sheet 1-column 1, page 36 of this document.

       Hair color: Select from the options presented in the drop-down menu and which are listed in Appendix
        D, Sheet 1-column 2, page 36 of this document. For this field, do not obtain information from any
        photograph that may be contained in file, only include if hair color is clearly stated in the file contents.
        Otherwise, select Unknown.

       Eye color: Select from the options will be presented in the drop-down menu and which are listed in
        Appendix D, Sheet 1-column 3, page 36 of this document. For this field, do not obtain information from
        any photograph that may be contained in file, only include if eye color is clearly stated in the file contents.
        Otherwise, select Unknown.


1230 Cedars Court, Suite B • P.O. Box 800660 • Charlottesville, VA 22903                                   Page 7 of 70
               Case 20-10343-LSS             Doc 4       Filed 02/18/20      Page 180 of 281
Coding Manual-UVA Review of BSA IV Files                                                                     05-15-2017


Ineligible Volunteer Record Sheet (IVRS), Continued

       Gender: Select either male or female. If gender cannot be ascertained from file contents contact your
        coding supervisor.

       Distinguishing physical characteristics: Select from the options presented in the drop-down menu and
        which are listed in Appendix D, Sheet 1-column 5, page 36 of this document.

       Name of parent (IV under 18): Enter as much of the parent’s name as possible, and indicate any
        nickname or preferred name in quotation marks (e.g., John “Buck” Doe, Jane “Fawn” Doe; or, Richard
        “Dick” Smith, Frederick “Eric” Smith, etc.).

       Marital status: Select from the options presented in the drop down menu and which are listed in
        Appendix D, Sheet 1-column 6, page 36 of this document. For the option “Divorced/separated” include
        those instances when a spouse leaves the IV due to allegations of abuse becoming known-through the
        opening of the IV file or otherwise.

       Name of spouse: Enter as much of the spouse’s name as possible, and indicate any nickname or
        preferred name in quotation marks (e.g., John “Buck” Doe, Jane “Fawn” Doe; or, Richard “Dick” Smith,
        Frederick “Eric” Smith, etc.).

       Children/number of children: This information, if available, will most likely be present on the IVRS
        although it might be found elsewhere such as a newspaper article about the IV.

       Names and ages: List as much detail as possible, and if all you have is a nickname then enter that in
        quotes; if they are a victim coded for later in the IVRS, Coding Form then ensure that their name is listed
        consistently across all fields where they are mentioned.

       Any children in Scouting: This question will not apply if the IV does not have children; however, if the
        IV does have children there may be indications in law enforcement reports or newspaper stories that
        indicate if they were involved in Scouting.

       IV employment: Select from the options presented in the drop-down menu which are listed in Appendix
        D, Sheet 2, page 37 of this document. Write out the name of the employer; repeat up to five times and
        notify your supervisor should there be more occupations. When entering the name of the employer please
        include as much information as is available, especially that which would allow the employer to be
        identified.

Section 2: Scouting Connections

       IV Registration with BSA: For individuals who are prevented from registering due to a CBC, select No
        but do enter the information for the council to which they applied as this information will be saved even
        if No is selected. For positions-select from the options listed in Appendix D, Sheet 3, page 38. Note-youth
        IV is defined as an individual under the age of 18 years; if the IV crosses from juvenile to adult within
        the purview of the file contents, use the age at the earliest time of the alleged abuse for filling this section
        out. This does not include youth involvement prior to the allegations occurring as an adult volunteer, only
        count as a youth if the allegations pertaining to the IV started before the IV turned 18. For IVs involved

1230 Cedars Court, Suite B • P.O. Box 800660 • Charlottesville, VA 22903                                    Page 8 of 70
                 Case 20-10343-LSS           Doc 4       Filed 02/18/20     Page 181 of 281
Coding Manual-UVA Review of BSA IV Files                                                                   05-15-2017


Ineligible Volunteer Record Sheet (IVRS), Continued

        as participants (i.e., as a Scout and not a leader) who are over 18, ensure you code for the correct type of
        involvement.

                 Special note: Ensure that you have one row of involvement for every period of time an IV was
                  involved in a particular capacity; in other words, if an IV held the same position with a gap in
                  time you would have two rows, one covering the first period of time in that position and a second
                  covering the second period of time in that position. Additionally, if an IV held two positions for
                  the same period of time there should also be two rows, one for each position held. Ask your
                  coding supervisor should you want clarification on this.

                 Selecting adult position to code: When an adult leader has held multiple positions in the BSA,
                  we consider paid/council-level positions to take precedence over all others. The next highest
                  precedence goes to positions involving direct contact with youth (e.g., Scoutmaster over
                  Committee Member), and the last level is the most recent position held when two comparable
                  positions are being considered, for instance a Scoutmaster and Cubmaster.

       Unit/Council Information: Select from the options presented in the drop down menu and which are
        listed in Appendix D, Sheet 4, pages 39-45 of this document. Unit number will need to be manually
        entered, as will the registration dates, which can be found in the PAS portions of a file. There may be
        multiple different units and councils mentioned and you will have coding options that will allow you to
        enter all that you find referenced in the file.

       Chartered Organization(s): Select from the options presented in the drop-down menu and which are
        listed in Appendix D, Sheet 5, pages 46-56 of this document. Select the organization that best fits; for
        instance, some organizations will be clearly be listed by name and easy to identify, while others will need to
        be categorized—such as city government, utility companies, etc. If there is a chartered organization that
        does not fit any of the ones listed, use your best judgment/approximation and contact your supervisor to
        have them double check it after you finish the rest of your coding.

       Criminal Background Check (CBC): Whether a CBC has been conducted or not is located in the
        Person administrative documents (labeled PAS), which are usually at the end of a file; leave offense(s) and
        date(s) blank unless there is a prior offense noted. For CBC offense codes, select from the options
        presented to you in the drop down menu bar and which are listed in Appendix D, Sheet 6, pages 57-58 of
        this document. Only conviction data from a CBC and not charge data should be entered into the
        CBC section. You will have to examine the CBC carefully to discern what the charge is and what the
        conviction is as these can often seem very different from one another. While you may have the sense that
        the charge offense seems more likely or descriptive of what occurred than does the conviction offense—
        which is often obtained through a plea bargain—keep to the rule of entering conviction data only or we
        will have a great deal on inconsistency across files and the possibility of counting allegations that were
        wholly unsubstantiated. Such prior concerns can be indicated elsewhere (see Prior concerns…, page 12 of
        this document).

       Case description (formerly referred to as two-to-three sentence description): We want a concise
        description of what happened and want you to compose this using all available sources of information in
        the file; for detailed instructions on what information to include, see Appendix F, pages 65-68. When

1230 Cedars Court, Suite B • P.O. Box 800660 • Charlottesville, VA 22903                                  Page 9 of 70
               Case 20-10343-LSS             Doc 4       Filed 02/18/20       Page 182 of 281
Coding Manual-UVA Review of BSA IV Files                                                                       05-15-2017


Ineligible Volunteer Record Sheet (IVRS), Continued

        writing these descriptions avoid commentary (for example, avoid adverbs, adjectives, probabilistic
        statements, and reflective comments such as “it seems,” “I think,” “sort of,” etc.). Also, do not feel obliged
        to try and “intuit” information about a file when there is a dearth of detail in the file contents. This
        portion of the IVRS will be closely monitored by your coding supervisor to ensure that objectivity is
        maintained. You might further monitor yourself by thinking “we want the facts and nothing but the facts”
        as you set to writing this portion down. Also, ensure that for every victim mentioned in the description
        there is a corresponding victim module filled out, even when there is not much information; this is the
        way we assess the number of alleged victims so it is very important that all identifiable victims are coded
        for as such.

       Indication of past incidents: Past incidents are considered events that were inappropriate but did not
        reach the threshold to open an IV file or remove the individual from Scouting; for instance, there could be
        a note that an IV was previously instructed not to put his or her hands on a youth while speaking to them,
        etc.

       Indications of IV involvement in other YSOs (Youth Serving Organizations): Select the best fit
        from the options listed presented to you as a drop-down menu and which are Appendix D, Sheet 10, page
        61 of this document. Please be sure to include all the youth serving organizations that can be identified
        including occupation that would give the IV consistent contact with children (for example, being a school
        teacher). Keep in mind this is a “best fit” question, and the specific organization you are coding for may
        not be listed; in such a case, pick the listed organization the closest to the one you are trying to code for.

Section 3: If Sexual Abuse is Alleged

       Name(s) of victim(s)/date of birth: While coding, repeat this section as many times as necessary for
        each victim that is identifiable. Ideally there should be one of these sections coded for each victim. You
        will find that your coding form expands to ensure you have space to enter information on as many victims
        as you can find referenced in the file, simply click the button Add additional victim located at the bottom of
        this section next to the Save button. Furthermore, ensure the name matches the name in the victim
        module for the case, section D; for instance, in cases with two victims whose names are unknown put in
        the name field Victim 1 and Victim 2, just to ensure they can be easily corresponded to one another.

       For non-specific victim only: This drop-down menu is used to identify cases in which there are no
        identifiable victims present, yet there is information contained in section 3 of the IVRS to be coded; you
        can select multiple of the options provided.

       Address: Input the address of the alleged victim, using as much of the address that can be ascertained
        (e.g., input city/state/zip if that is all that is available, do not leave completely blank because you lack the
        street address).

       Gender, race/ethnicity: Use the same drop-down menu options as mentioned in Section 1: Background
        Information (see Appendix D, Sheet 1, page 35 of this document).

       Parent name: If two parents are mentioned, use the one which is directly mentioned in the file the most.
        Enter all details concerning the name of the parent that are available to you.

1230 Cedars Court, Suite B • P.O. Box 800660 • Charlottesville, VA 22903                                    Page 10 of 70
                 Case 20-10343-LSS           Doc 4       Filed 02/18/20     Page 183 of 281
Coding Manual-UVA Review of BSA IV Files                                                                   05-15-2017


Ineligible Volunteer Record Sheet (IVRS), Continued

       Parent’s address, telephone: Input the address of the parent of the alleged victim, and use the
        information for the most referenced parent if both are mentioned in the file and live separately.

       Victim registration: For Scouting positions, use the drop-down menu to select from the following: Cub
        Scouting (males first-fifth grade, 7-10 y/o), Boy Scouting (males 11-17 y/o, 10 y/o under special
        circumstances), Sea Scouting (males and females 14-21 y/o, 13 if completed eighth grade), Venturing
        (males and females 14-21 y/o, 13 if completed eighth grade), Exploring (males and females 14-20 y/o,
        sometimes 15-21 y/o) (see the youth list in Appendix D, Sheet 3, page 37 of this document). Use Unknown
        when there is no mention of their specific Scouting affiliation.

       Allegations of abuse during Scouting activities: Select from the options listed in Appendix D, Sheet 7,
        page 58 of this document. Note that “Scouting activities” extends beyond simply the official start and end
        times of organized activities, for instance before or after a meeting has occurred would still count, as
        would abuse that occurred on the way to or from an event.

       Barriers to abuse not upheld: See Appendix D, Sheet 8, page 59; only answer in those cases where the
        alleged abuse occurred during Scouting activities (see note above). Below are the items described one at a
        time:

        o    Two-deep leadership refers to there being two or more adults present during any outing;

        o    No one-on-one contact extends not only to one-on-one meetings, but also those situations in which
             an adult and a youth are completely out of sight of other individuals.

        o    Separate accommodations apply to keeping leaders and youth separate, with the only exceptions being
             made for a parent and their children only.

        o    Privacy of youth indicates that there should be no unnecessary contact between youth and adults,
             especially in shower-rooms and changing areas (e.g., a medical emergency could necessitate entering
             the showering area).

        o    Inappropriate use of cameras, etc., refers not only to any use of digital media to capture nude images
             of youth, but also to the use of online media and/or communication of a sexual nature.

        o    Secret organizations are not permitted in BSA, and any sort of sub-group that does secret activities is
             prohibited.

        o    Hazing or bullying includes any activity meant as an initiation, especially those that are demeaning to
             the individual being initiated, as well as any effort to repeatedly humiliate an individual.

        o    Scout Oath and Law: For violations of the following, limit yourself to those violations that present
             themselves clearly in the file, for instance do not automatically conclude that each IV was not cheerful
             (and therefore in violation of the Scout Law) when the allegations of abuse came to public awareness.

                 Scout Oath:
                  “On my honor I will do my best

1230 Cedars Court, Suite B • P.O. Box 800660 • Charlottesville, VA 22903                                 Page 11 of 70
                 Case 20-10343-LSS           Doc 4       Filed 02/18/20    Page 184 of 281
Coding Manual-UVA Review of BSA IV Files                                                                  05-15-2017


Ineligible Volunteer Record Sheet (IVRS), Continued

                  To do my duty to God and my country
                  and to obey the Scout Law;
                  To help other people at all times;
                  To keep myself physically strong,
                  mentally awake, and morally straight.”

                 Scout Law:
                  “A Scout is Trustworthy, Loyal, Helpful, Friendly, Courteous, Kind, Obedient, Cheerful, Thrifty,
                  Brave, Clean, Reverent.”

        o    Failure to follow youth protection policies, any case of alleged sexual abuse must be reported.

       Date alleged abuse began and duration: Specific dates are often difficult to ascertain after the fact. If
        available, they are often found in arrest information (if present), and more generally police reports or
        court records may also provide some idea of when the alleged abuse began. See general coding guidelines
        concerning incomplete date data entry, page 4 of this document.

       How abuse was reported: Select from the options presented to you as a menu bar and which are listed
        in Appendix D, Sheet 9, page 60 of this document, and use the Unknown option only when absolutely
        necessary. Should there be a clearly identifiable method of report not listed in the dropdown contact your
        supervisor prior to finalizing the record/case so they can check whether it should be included (see page 3
        regarding inclusion of information in emails).

       Prior concerns with IV adhering to BSA youth protection policies: This question applies specifically
        to cases in which BSA made note of concerns, whether at the time or mentioned retrospectively, but does
        not apply to incidents that were previously unknown and only were revealed in the process of opening the
        IV file.

       Was law enforcement aware: It should be assumed that law enforcement was aware of the alleged sexual
        impropriety if there was an arrest, any charges levied against the IV, or any record of law enforcement
        informing BSA of an investigation into the IV.

       BSA reported to law enforcement: This question applies only if BSA filed a report to law enforcement,
        which might be independent of law enforcement’s awareness of the allegations against the IV.

       BSA reported date: This will be completed only if the BSA was reporting the abuse to law enforcement
        and not if law enforcement was making a report to BSA.

       LE (Law Enforcement) dept. name/location: If there was any law enforcement involvement,
        informed by BSA or otherwise, include the name and location of the department in sufficient detail that
        contact could be made with the department if required. Keep in mind space is limited for this response, if
        the update button doesn’t register then abbreviate your response, for instance use VA instead of Virginia,
        Dept. instead of Department, etc. Additionally, always include the state of the law enforcement agency;
        many states have the same city and county names (i.e. there’s an Orange County in California and North
        Carolina). If you are unsure of the exact law enforcement agency, you can put the city/county and state

1230 Cedars Court, Suite B • P.O. Box 800660 • Charlottesville, VA 22903                                Page 12 of 70
               Case 20-10343-LSS             Doc 4       Filed 02/18/20    Page 185 of 281
Coding Manual-UVA Review of BSA IV Files                                                                  05-15-2017


Ineligible Volunteer Record Sheet (IVRS), Continued

        where the IV lives. Names of law enforcement agencies are typically “Sheriff ’s Office” and Police
        Department.

       CPS (Child Protective Services) informed: Assume there was no CPS involvement, and only indicate
        Yes or Unknown if it is clear that the allegations are under the purview of CPS; in other words, ensure there
        was some custodial relationship between the IV and alleged victim. Prior to selecting anything other than
        No, ensure that a report was therefore made to CPS exclusively or in conjunction with a report to law
        enforcement.

Section 4: Resolution by BSA National Office

For section four of the IVRS you will notice the online coding interface has fewer options relative to the hard
copy (see Appendix B, page 25 of this document); this discrepancy is due to the nature of the coding files and
how the record-keeping inconsistencies common to these files would make coding this section in its entirety overly
difficult and likely inaccurate. Please therefore only code the following questions in this section:

       Incident code: See Appendix D, Sheet 11, page 63 of this document.
       Legal outcome: Select from Guilty, Not guilty, or Unknown; default to Unknown unless there is specific
        information that there was a trial, and there is a clear indication of the outcome of that trial.




1230 Cedars Court, Suite B • P.O. Box 800660 • Charlottesville, VA 22903                                Page 13 of 70
               Case 20-10343-LSS             Doc 4       Filed 02/18/20       Page 186 of 281
Coding Manual-UVA Review of BSA IV Files                                                                     05-15-2017

Coding Form

Section A: Nature of the Case File

    A1.    Earliest date of alleged abuse: This date can come from a police report, charges filed, etc., and does
           not need to be from a direct victim statement. In cases with a CBC incident code, put in the date that
           the CBC was filed, and not the date of any offenses identified.

    A2.    Latest date concerning the IV or any victim: This date should be the latest, or most recent piece of
           information contained in the file, and could be a newspaper clipping, date the file was opened if the IV
           tried to re-join Scouting, etc. Do not include dates of a purely “bookkeeping nature;” for example a
           post-it note with a brief memo about where the file should be stored would not be considered to be
           concerning the IV or any victim.

    A3.    Pages in file: Exclude from this count any cover page that only contains the IV’s name and other
           completely blank pages.

    A4.    Bates range: Only include these if the case is one that is involved in litigation and has already had Bates
           numbers assigned to it. See Appendix E on page 64 for an example of a document with Bates numbers.
           In the absence of Bates numbering, select the Not apply option.

    A5.    Does the file contain info to discern why IV was expelled: If you select No do not code further.

    A6.    Does the file only contain information about sexual activity between individuals over 18 years
           old: If you select Yes, do not code further. Ensure you read the text following A6 regarding CBC
           offense code cases before moving forward.

Section B: Overview of Content Concerning Sexual Behavior with a Minor

    B1.    File contains allegations of sexual activity between youth and adult: We are coding two different
           types of sexual abuse and this is our first designation that a particular case involves allegations of sexual
           behavior between an adult and a youth.

    B2.    File contains allegations of sexual activity between youth only: This reflects our first designation
           that this case involves sexual behavior between youth under the age of 18 years. This question is coded
           Yes only if it exclusively involves sexual behavior between youth, unlike B1 above.

    B3.    Contents are of public record: Applies to all documents that are published (e.g., newspaper), as well
           as those documents that are not published but could be obtained by the public (such as court records).

    B4.    Public documentation included: Include all types clearly included in the file, as well as those that are
           clearly referenced in a second-hand way (for example, treat a file with a newspaper article quoting a
           victim’s statement as including both a newspaper or other media publication and a victim statement
           made to or referenced by police).

    B5.    Who initially reported to the local council: For this question ensure you are identifying who
           contacted the local council, not who brought the allegations to light in a broader sense. For example, a
           parent may have contacted the police who later contacted the BSA as part of the investigation, and you

1230 Cedars Court, Suite B • P.O. Box 800660 • Charlottesville, VA 22903                                   Page 14 of 70
                 Case 20-10343-LSS            Doc 4      Filed 02/18/20        Page 187 of 281
Coding Manual-UVA Review of BSA IV Files                                                                       05-15-2017


Coding Form, Continued (Section B)

           code such an instance as the police, not the parents. If possible, identify the position of the person
           informed in the local council.

    B6.    What led to IV file opening: For this question, identify the immediate or proximal cause to the file
           being opened, which is not necessarily the initial allegation—although in many cases these will be the
           same.

    B7.    How did the local council respond: For this question, ensure you are identifying correctly the local
           council’s actions, not those actions taken by BSA National Headquarters.

    B8.    Were the parents of alleged Scouting-victims of adult sexual abuse made aware: Answer
           positively if there is any indication that the parents were made aware, which would include indications
           that the youth were interviewed by police or testified in court. Select the N/A… option when
           appropriate, bearing in mind your response here should match your response to B10.

          B8a.    Did they believe: Indicate Yes if the youth involved testified before court, and/or if the IV was
                  convicted of a sexual offense with said youth. Only select the No category if there are clear
                  indications that the parents specifically did not believe the allegations. Keep in mind a case of a
                  youth providing information to someone in BSA, police, etc., in the presence of parents most
                  likely indicates that the parent believed the allegations unless the parents stated explicitly that they
                  did not believe what their child was saying to them or to others.

          B8b.    Did they allow their children to continue in Scouting: To code positively, there will have to be
                  some indication that the parents intended to allow their child to continue in Scouting or that the
                  youth was present in Scouting activities sometime after the alleged abuse became known to
                  others. For example, they could have become an Eagle Scout some years after the allegations
                  came to light.

    B9.    Were the parents of alleged Scouting participants of youth on youth sexual activity made
           aware: Answer positively if there is any indication that the parents were made aware—possibly through
           a meeting with Scouting involved adults or through some formal intervention such as making a report
           to the police.

          B9a.    Did the parents believe the allegations: Only select the No response if there are clear
                  indications that the parents specifically did not believe the allegations. Code that the parents did
                  believe the allegation even if they sought to normalize or minimize the significance of the
                  behavior (e.g., saying “boys will be boys”).

          B9b.    Did they allow their children to continue in Scouting: To code positively, there will have to be
                  some indication that the parent intended to allow their child to continue in Scouting or that the
                  youth was present in Scouting activities after the alleged abuse became known to others.

    B10. Did other parents of other Scouts become aware: Answer Yes if it is clear that the parents of other
         Scouts were told explicitly by Scouting involved individuals, if the parents were known to have met
         together after the allegations became known, or if there newspaper clippings from the local press which


1230 Cedars Court, Suite B • P.O. Box 800660 • Charlottesville, VA 22903                                     Page 15 of 70
                Case 20-10343-LSS            Doc 4       Filed 02/18/20     Page 188 of 281
Coding Manual-UVA Review of BSA IV Files                                                                   05-15-2017


Coding Form, Continued (Section B)

           would have been available to the general community. Note-this question should only be answered in
           cases where there is a Scouting-involved victim.

        B10a. Did any believe the allegations: Be aware of the “any” qualifier and use the criteria used in
              B8a, B9a.

        B10b. Did any allow their children to continue in Scouting: Be aware of the “any” qualifier and use
              the criteria used in B8b, B9b.

        B10c.    Did any remove their children from Scouting: Be aware of the “any” qualifier and note that
                 this questions asks if any parent decided to or expressed the intent to remove their child from
                 Scouting because of the allegations of sexual abuse.

    B11. Was the adult IV placed on probation: Probation refers to an action taken by the National
         Headquarters for the BSA to place someone on a probationary registration status, a decision that is
         made by BSA registration department. This type of probation is conveyed formally to the IV, and the
         National Headquarters will check on the status of probationary registrants on at least an annual basis
         until the probationary period is complete (usually two years). This probation is also different from court
         ordered probation, and is limited only to internal probation initiated by the BSA. Do not code instances
         when the local council places someone on suspension, or asks them to refrain from Scouting events
         while allegations against them are investigated. The use of BSA probation ended through a
         communication dated January, 2008, and therefore should not be encountered in any files after that date.

        B11a.    Did the IV receive mental health treatment: This information may be found explicitly through
                 a letter submitted to the BSA by a mental health provider, or may be referenced by the IV in
                 communications with Scouting officials. It can be coded positively based simply upon the self-
                 report of the IV as to having obtained such services, or upon finding that the IV was court-
                 ordered to receive some form of treatment.

        B11b.    Was the IV ultimately reinstated: To be coded positively, there will have to be an explicit report
                 that the IV was taken off their probationary status by the BSA and allowed to continue in
                 Scouting. This reflects a formal action by BSA and should not be coded positively if the IV
                 managed to get back into Scouting under some guise or ruse.

        B11c.    If yes (to reinstatement), was the IV known to have offended against youth after
                 probation ended: This will be coded in the positive if there is a clear indication that the IV was
                 known to have abused Scouting involved youth after being on probation. It does not include the
                 sexual abuse of other youth not involved in Scouting.

        B11d. If yes (to re-offense after probation), after what amount of time: Please estimate time based
              upon the data they were taken off of probation and the date of the next alleged offense, again
              involving only Scouting involved youth.

    B12. After the report of the alleged sexual abuse, did the adult IV…: Try to capture any clear actions of
         the adult IV in the options provided; however, if there is a very clear action that cannot fit in any of the


1230 Cedars Court, Suite B • P.O. Box 800660 • Charlottesville, VA 22903                                Page 16 of 70
               Case 20-10343-LSS             Doc 4       Filed 02/18/20     Page 189 of 281
Coding Manual-UVA Review of BSA IV Files                                                                   05-15-2017


Coding Form, Continued (Section B)

           provided categories simply select None of the above and bring this to the attention of your coding
           supervisor.

    B13. Did the adult IV attempt to register with BSA in another area after being declared ineligible:
         This might be reflected in a request made by the BSA to the local council to complete an identification
         check (i.e., a standardized series of questions concerning the IV’s age, appearance, and whereabouts in
         the past) with the notation of it being the same person—or—some type of written documentation by
         the BSA, or local council that the IV had tried to reregister with a troop or unit. Also code positively if
         the IV attempted or was successful in becoming re-involved in Scouting as a non-registered volunteer.

        B13a. No. of times: Be inclusive and combine all attempts to become re-involved in Scouting either in
              the same or different locations, either after short or lengthy periods of time, and either through
              formal registration or efforts to reintegrate as a non-registered volunteer.

        B13b. Did attempts involve an alias: This information may be found in the individual identity checks
              which may reflect slightly or significantly altered names, new registration forms that contain an
              altered identity, or comments by others that the person was the same person who was using a
              different name.

        B13c. Did attempts involve altered SSN: Keep in mind this only applies if you responded Yes to
              B13b. A positive coding may accrue from either a report of the IV having altered their SS number
              or there being documents in the file that contain different SS numbers. Do not assume that the
              transposition of a single number was a simple mistake.

        B13d. Enter date of each attempt: List all dates of each attempt to re-enter Scouting, this question
              pertains to B13 at large, not just B13b, c.

    B14. Indications the IV was in other YSOs: For questions B14a-c, keep in mind that the categories are not
         mutually exclusive and you could select Yes or Unknown to some, any, or all of them. Be sure to
         remember that this could also involve an occupation that would ensure access to youth and need not
         only be a volunteer activity in a youth specific organization. Some church activities also focus specifically
         on children and youth.

        B14a. During BSA: This may be reflected in a notation by the local council or BSA, indirectly in
              newspaper articles, or can be discerned by employment dates; for example dates working as a
              teacher overlapping with the dates of registration with BSA.

        B14b. Before BSA: This information could be reflected in prior employment captured on IVRS, on any
              résumés that might be included in the IV file, or might be referenced in newspaper articles. The
              IV might themselves reference prior work with children during conversations with local council
              members.

        B14c. After BSA: This information may be found in newspaper articles or other correspondence
              submitted to BSA National Headquarters indicating that the IV was either arrested later for
              another offense and the article mentioned the IV’s involvement in some YSO. However, keep in
              mind this question is asking about YSO involvement, not necessarily sexual abuse in said YSO.

1230 Cedars Court, Suite B • P.O. Box 800660 • Charlottesville, VA 22903                                 Page 17 of 70
               Case 20-10343-LSS             Doc 4       Filed 02/18/20      Page 190 of 281
Coding Manual-UVA Review of BSA IV Files                                                                    05-15-2017


Coding Form, Continued (Section B)

    B15. Police involvement with adult IV: Count any type of law enforcement as police (sheriff ’s office,
         military police, federal law enforcement, etc.). If there is explicit intent to prosecute mentioned, you can
         assume that there has been police involvement. If there is an arrest, there has been police involvement.

        B15a. Arrest for behavior in IV file: Try to discern if any of the behavior that is being charged reflects
              the behavior that came to the attention of BSA. This may be reflected in newspaper articles that
              indicate if some of the victims were involved in Scouting.

        B15b. Conviction for behavior in IV file: The conviction is made by the court after a finding of guilty
              and may reflect convictions that sound quite different from the actual offense behavior. For
              example, someone charged with lewd and lascivious behavior might plead guilty to disrupting the
              peace. However, keep in mind such a plea deal still reflects a conviction for the behavior in the IV
              file, even if the charges pled to do not accurately reflect the allegations in the file.

    B16. Multiple youth victims of adult IV: Youth are defined as any person under the age of 18 years. They
         may be involved in Scouting or not.

        B16a. Estimation of total numbers: For this estimation, ensure you are carefully looking to all
              available sources in the file that could indicate the number of victims, and use “50-50” as the cut-
              off for your lowest confidence estimate (would be ranked one). Estimates reported in newspaper
              articles should be coded as 5 and estimates in police reports as 7. It is understood that that there
              are often far more victims that those who are formally identified but we do not know by what
              factor this occurs and therefore cannot integrate this type of supposition into our estimation
              process.

    B17. For youth on youth activity, was there…: Please code all that apply. Note that the last three response
         choices are indicative of consensual activity, whereas the prior choices (items one through nine) are
         indicative of non-consensual or otherwise abusive activity. As such, those non-abusive options have
         “[No victim module]” entered after them to indicate that section D should not be filled out in the
         absence of one of the first nine abusive items.

    B18. For youth on youth activity, indicate if…: Please code all that apply. If none apply, ensure you select
         that option and do not leave the question entirely blank.

    B19. For youth on youth activity, estimation of total numbers: For this estimation, ensure you are
         carefully looking to all available sources in the file that could indicate the number of youth involved, and
         use the same confidence guidelines mentioned under B16a. In this question, it is likely that the
         information will come from the reports of youth who identify the other youth who were also involved
         in the sexual behavior. This number should include both the IV, the victim(s), and any other youth
         involved in the sexual activity.

    B20. For both adult and youth on youth, was there any indication that there was intent to limit or
         obscure Scouting’s involvement: A positive coding of this section must derive from explicit
         statements or actions by an identifiable individual. It might also be reflected in clear inconsistencies in
         what is said by Scouting involved persons at different times to different audiences. It should not be
         coded if there seems to simply be confusion or disagreement in what is known by the various

1230 Cedars Court, Suite B • P.O. Box 800660 • Charlottesville, VA 22903                                  Page 18 of 70
                Case 20-10343-LSS            Doc 4       Filed 02/18/20       Page 191 of 281
Coding Manual-UVA Review of BSA IV Files                                                                     05-15-2017


Coding Form, Continued (Section B)

            spokespersons. It should also not be coded if the inconsistencies seem to reflect a growing awareness
            of relevant, additional information over time. Try to be factual and reasoned in your assessment and
            avoid conspiratorial thinking.

          B20a. Type exact sentences that indicate there was this intent: This must be filled in if you select
                the answer Yes to B20. Please enter the statement exactly as written. If it involves two
                contradictory statements by the same person at proximate times—or different people at
                proximate times—enter one sentence and then enter versus and enter the second sentence. Include
                dates of each statement if possible.

          B20b. Did the efforts involve…: Please check all that might apply. As with other questions, be
                conservative and extrapolate only from the sentence(s) that you have entered above. Be able to
                explain any coding that is indicated in this section based upon explicit statements or actions and
                do not code based upon hunches and/intuitions.

          B20c. The individual who proposed these efforts was…: In all cases you should be able to identify
                the person who made the relevant statement or took the relevant action. If the person is not
                indicated in the list provided, he/she can be entered in the Other-specify text box.

    Section C: Characteristics of the IV over 18 Years of Age

    C1.     Is there a photo of the IV: Keep in mind any photo would count, not necessarily an official photo
            from BSA.

    C2.     Was the IV employed: Count the IV as employed if they held a steady job during the course of the
            alleged abuse, do not say No if they were put on probation/unpaid leave or fired due to the IV file being
            opened or the alleged abuse coming to public awareness.

    C3.     Was the IV ever married: Do not count the IV as not being married if they had recently separated
            from their spouse due to the file being opened or the alleged abuse coming to public awareness. We
            want to know if they were ever married.

    C4.     If the IV had children, were they in Scouting: Keep in mind this answer should match the similar
            question under the Background Information section of the IVRS (page 7).

    C5.     Any indication the IV was not a stable member of the community: This question reflects the
            coding of a negative state/situation only. Only code Yes if there is clear reason to believe that the IV did
            not get along well with others in society, had a hard time holding a steady job, was described as a drifter,
            or seemed odd to neighbors, coworkers, others in the community, etc.

    C6.     Was the IV in Scouting as a youth: This information will likely be mentioned either by news clippings
            and/or in the Person pages which are usually at the end of the file. It may be listed on older copies of
            the IVRS where one question references awards and past statuses in Scouting.




1230 Cedars Court, Suite B • P.O. Box 800660 • Charlottesville, VA 22903                                   Page 19 of 70
                 Case 20-10343-LSS           Doc 4       Filed 02/18/20      Page 192 of 281
Coding Manual-UVA Review of BSA IV Files                                                                     05-15-2017


Coding Form, Continued (Section C)

          C6a.    Number of years: This information may be reported by the IV themselves during interviews or
                  in their resignation letter. Some member of a local council might also mention this time period
                  during the investigation of a particular IV.

    C7.    Did the IV complete youth protection training: Youth protection training was initiated by the BSA
           in the mid-1980s. After this date, it is often reflected in the Person pages at the end of the file.

    C8.    How many years had the IV been involved with Scouting: Count from the first adult involvement,
           not youth involvement (aka when they first volunteered in an adult capacity, not participated as a
           youth/young adult in Venturing, Exploring).

    C9.    Was the IV ever arrested for a sex crime: Code Yes if they were arrested for the alleged events that
           led to the opening of the IV file, or some prior event(s). Most basically, if there are any indications that
           the IV was arrested for a sex crime at any time and under any circumstances, code this question as Yes.
           This includes sex crimes that had no relation to BSA involved youth.

          C9a.    Did the sentence involve only probation: In this instance we are referring to criminal
                  probation, not probation by the BSA. We will use these data to explore how sentencing of sex
                  offenders by the courts has changed over the years. Probation occurs instead of incarceration
                  and parole happens after a period of incarceration. We are asking here only about the former. In
                  cases where a sentence was suspended, in part or in whole, respond to C9b only for the final
                  amount of time to be served (time sentenced minus time suspended).

          C9b.    Did the sentence involve jail/prison: This question seeks to determine if the person was ever
                  incarcerated for their illegal actions. You need not try and discern if they spent time in a jail,
                  prison, or a military stockade. Most basically were they ever locked up and if so for how long.
                  You would not count time if they were committed to a psychiatric facility even if the
                  commitment occurred on court order.

          C9c.    Jail/prison, length in years: Round to the closest year. If sentence is listed in days, round first
                  to months, then to years. So, in cases of a sentence of six months or less you will enter zero years.

          C9d.    Was there mandatory psychiatric treatment: This information is most often found in court
                  sentencing documents or newspaper articles. Mandatory means that it was ordered by the court as
                  part of the sentencing process and does not include seeking treatment voluntarily.

          C9e.    Was he/she added to a sex offender registry: Sex offender registries did not begin until 1994.
                  This information will most likely be contained in court records that reflect the imposition of the
                  sentence.

    C10. Did the behavior with a Scout/youth involve another adult: This information if often contained in
         newspaper reports although it might be described in the information being submitted to the BSA. In
         these instances it is often reported as two leaders being entered into the IV files at the same time for the
         same alleged behavior.




1230 Cedars Court, Suite B • P.O. Box 800660 • Charlottesville, VA 22903                                  Page 20 of 70
                 Case 20-10343-LSS            Doc 4      Filed 02/18/20        Page 193 of 281
Coding Manual-UVA Review of BSA IV Files                                                                      05-15-2017


Coding Form, Continued (Section C)

          C10a    Male or female: If there is another adult involved, generally their gender will be stated explicitly
                  or by the gender of their name. You may assume that a typically female name reflects a female,
                  and vice versa for typically male names.

          C10b. Spouse: Only indicate Yes if it is readily apparent that the other adult was the spouse of the IV,
                either by this being stated explicitly or a man and woman sharing the same last name.

    C11. Is there any indication…: Do not make assumptions on this question. For instance an indication of a
         mental disorder does not necessarily mean that the IV was taking some type of psychotropic medication
         or suffered a substance abuse disorder.

    C12. Does the file reference pornography: Code this item broadly by first identifying any mention of
         pornography in the file from any source and involving any individuals. This can include professional or
         homemade pornography and can involve the photographing of youth if there is some explicit or
         implied sexual content to the image.

          C12a. If pornography is being created, does it involve explicit BSA materials: If the IV is making
                their own pornography, can you discern some BSA insignia being included in the images that are
                being created? For example, is the youth wearing part of a uniform, is there a BSA flag featured
                in the background, is a BSA facility featured, etc. In cases where there is no indication of CP
                being created, select Not applicable, and only select No if CP is being created and does not have any
                explicitly BSA-related content.

    C13. Does the file involve inappropriate use of digital/social media: Does the alleged inappropriate
         sexual behavior by the adult or youth involve some type of exchange using digital or social media
         including sexual text messages, sexual photographs taken with a digital device, messages, or images
         posted to Facebook sites, etc.

Section D: Characteristics of Alleged Victim
Do not complete a victim form if you have no information other than there were a certain number of victims.
These victims will be identified in the estimates you make in B16 and B19. With the victim module, we are trying
to get information about what happened to specific victims.

    D1.     Victim name: Try your best to obtain as much of the victim’s name as possible, and if you can identify
            multiple victims without specific names then write in “Victim 1,” “Victim 2,” etc. In any case, if there is a
            document where the victim’s name was blacked out or otherwise obscured indicate Marked through, and
            only indicate Unknown in the absence of a blacked-out name.

    D2. In Scouting: Default to indicating No indication unless there is clear indication, whether from the press,
        local council, or BSA that the alleged victim was indeed involved with Scouting.

    D3. Multiple youth aware: With this question, we are trying to capture the not uncommon circumstance in
        which other youth know that the sexual abuse is occurring but who decide not to report it to other
        adults. The other youth can be other another victim who knew that multiple youth were being abused,
        victims who participated in group sexual activities, or non-victims who were aware of the abuse having
        seen something, heard something, or having been informed directly of the abuse by one of the victims.

1230 Cedars Court, Suite B • P.O. Box 800660 • Charlottesville, VA 22903                                    Page 21 of 70
               Case 20-10343-LSS             Doc 4       Filed 02/18/20    Page 194 of 281
Coding Manual-UVA Review of BSA IV Files                                                                 05-15-2017


Coding Form, Continued (Section D)

    D4. Age of victim when alleged behavior began: In most cases, it will not be clear when the abuse began
        and more likely the age will be reported as to when the abuse was discovered. However, in some victim
        statements, a youth will report how old they are when a particular offender began to abuse them. It is
        fine to do some rudimentary calculations based upon the information that is available, for example to
        code 9 years old if a 12-year-old said that the abuse began about three years earlier.

    D5. Age of victim when alleged behavior ended: In cases where the age isn’t clear, code the median age
        rather than entering an age range. For example, if there were charges that indicated the youth’s age was
        between 12 and 14 you would select 13.

    D6. Gender of Victim: The gender of victims is often reported in newspaper articles and court documents
        and can be inferred from the use of common male and female names.

    D7. Gender: Race/ethnicity: Use the same drop-down menu options as mentioned in Section 1:
        Background Information of the IVRS (see Appendix D, Sheet 1, page 35 of this document).

    D8. Any handicap or disability: Use the criteria listed in the General Coding Instructions and use Yes only
        if there is clear reason to do so.

    D9. When was behavior reported: There will often be dates on statements made by youth, reports
        submitted by Scout leaders, or in police documents. These dates should be used rather than the date that
        the IVRS was created.

    D10. Did youth request behavior be confidential: This question includes instances in which the youth may
         have asked that their parents not be informed of the sexual activity that occurred and/or instances in
         which the youth did not want the public or other youth to become aware of their victimization. Do not
         select Yes if it appears the request was made by the parents without some other indication that the youth
         also desired for it to be kept confidential.

    D11. Did the alleged inappropriate behavior involve: Check all that apply and try to dissect the behavior
         enough to capture all the behaviors that are subsumed in it. Do not only code the most “extreme”
         sexual behavior that allegedly occurred.

    D12. Did the alleged inappropriate behavior involve: This information will most often be identified in
         statements made by the youth or reported in an interview with the police. Do not code it unless it is
         explicitly stated and/or reported. For example, do not assume that anal intercourse had to involve
         physical force. Conversely, if the alleged victim suffered injuries due to the alleged behavior then you
         can conclude there was some use of physical violence, even if it was not explicitly detailed as such in the
         file.

    D13. How long did the victim know the perpetrator: Do not input an estimate unless there is clear reason
         to do so.

    D14. Does the file suggest only one encounter: In some instances a child/youth will explicitly tell an adult
         or police officer that the sexual encounter happened only once. Do not assume that it happened only



1230 Cedars Court, Suite B • P.O. Box 800660 • Charlottesville, VA 22903                               Page 22 of 70
               Case 20-10343-LSS             Doc 4       Filed 02/18/20    Page 195 of 281
Coding Manual-UVA Review of BSA IV Files                                                                 05-15-2017


Coding Form, Continued (Section D)

           once if there is only one incident described or referenced in the file without some other corroboration
           of the idea that it was specifically a one-time occurrence.

        D14a. Estimate of encounters: For this estimation, ensure you are carefully looking to all available
              sources in the file that could indicate the number of encounters, and use the same confidence
              guidelines mentioned under B16a, page 15 of this document.

    D15. Did the youth tell anyone: If you select “Yes,” you must be able to check at least one of the listed
         categories.

    D16. After the allegations were made known…: Please be sure to check all that apply. Keep in mind the
         options pertain to many different individuals and groups, so ensure you carefully consider each option.

    D17. Was the youth living with both parents: This will often be stated in police reports or implied when
         the victim is visited in the home by a Scouting involved person. You can assume the victim is living with
         both parents if references to the “parents” are present (i.e., the mere presence of the plural form of the
         word parent is sufficient to indicate that the youth lived with both parents).

        D17a. If not with both parents, single mother: This should be coded only if there is some explicit
              reference to the mother being single at the time of the abuse or report. This may be in
              correspondence she has with BSA or in police reports.

        D17b. If single mother, male role model: This should be coded affirmatively only when this is
              expressed by the mother to someone and should not be assumed simply because the youth was
              living with a single mother

    D18. Was the youth’s family experiencing social/financial strains: This will have to be coded based
         upon the totality of the information included in the file. It need not be expressed explicitly by a member
         of the family. For example, the file might indicate that the youth had just begun at a new school and had
         been invited to attend Scouts by one of their new friends. However, the strain might also not be specific
         to the youth, such as there could be mention that the youth’s parents were having to care for a
         grandparent, there was a death in the family etc., which could indicate a familial strain that is not
         necessarily linked to the youth struggling socially.

    D19. Indications the youth was struggling at school intellectually or socially: This will have to be coded
         based upon the totality of the information included in the file. The youth or a member of the family
         need not express it explicitly. For example, it might be reflected in the report of another youth that the
         victim seemed odd and did not fit in well with others.

    D20. Indications youth was previously victimized, outside Scouting: This information is not usually
         present in the file; however, occasionally it will be mentioned in the context of interviews with a parent
         or through contact with police who had dealt with the prior cases of abuse with that youth.

    D21. Did the IV socialize with the alleged victim’s family outside Scouting: This information will be
         elicited primarily in interviews with the parent(s) of the victim or parents of other Scouting involved



1230 Cedars Court, Suite B • P.O. Box 800660 • Charlottesville, VA 22903                               Page 23 of 70
               Case 20-10343-LSS             Doc 4       Filed 02/18/20       Page 196 of 281
Coding Manual-UVA Review of BSA IV Files                                                                     05-15-2017


Coding Form, Continued (Section D)

           youth. It should be coded positively if the family participated in any activities with the IV outside of
           those directly associated with Scouting.

    D22. What behaviors did IV use to gain access: Please be sure to code all that apply. These questions are
         concerned with how the IV allegedly was able to achieve and maintain sexual contact with the victim,
         and are not directly concerned with what actually happened. In other words, do not by default select
         Sexual pleasure or excitement in the presence of allegations of sexual contact unless there is clear indication
         that the IV allegedly used the experience of pleasure/excitement to motivate the victim to continue.
         There may also be different methods used during different sexual encounters so do not code only those
         that are common across all the encounters, instead try to capture all behaviors that were mentioned at
         any point in the file.

    D23. What behaviors did IV use to keep youth from reporting: Remember that there might be multiple
         reasons that a youth does not report abuse so please try to capture all that are relevant to this particular
         youth. Also, you are often going to have to use some interpretation of the facts in responding to this
         question. For example, if the youth says that they were given drugs and alcohol and were allowed to
         watch pornography, you can code “threats of reporting other untoward behavior” without the youth
         explicitly stating that this is why they did not report the abuse to others. If the youth stated that the IV
         had become his best friend, then you can code “loss of important relationship” without the youth
         explicitly telling this to their parent(s) or to the police. If you have any questions or want a second
         opinion on a specific case, contact your coding supervisor.

    D24. Did youth continue to attend BSA activities during alleged sexual activity: This will often be
         implied by the abuse occurring during some type of Scouting activity.

    D25. Did youth continue to attend BSA activities after alleged sexual activity: This will most often be
         indicated in statements by a parent to the effect that they still believe in the BSA and want their child to
         continue benefitting from what Scouting has to offer. It might also be reflected in a statement given by a
         youth in which they say they still want to continue on towards some goal (e.g., a boy/young man
         wanting to achieve his Eagle Scout status).

    D26. Any indication victim provided testimony in court: This information is often not contained in the
         IV files but might be indicated in a newspaper article submitted to the BSA at some later date or in a
         police report in which the youth expresses a willingness to testify against the IV. This can be coded
         positively even if it is unclear if something might have intervened in the interim.




1230 Cedars Court, Suite B • P.O. Box 800660 • Charlottesville, VA 22903                                   Page 24 of 70
               Case 20-10343-LSS             Doc 4       Filed 02/18/20    Page 197 of 281
Coding Manual-UVA Review of BSA IV Files                                                       05-15-2017


Appendix A: Confidentiality Agreement




1230 Cedars Court, Suite B • P.O. Box 800660 • Charlottesville, VA 22903                     Page 25 of 70
               Case 20-10343-LSS             Doc 4       Filed 02/18/20    Page 198 of 281
Coding Manual-UVA Review of BSA IV Files                                                       05-15-2017


Appendix A: Confidentiality Agreement, Continued




1230 Cedars Court, Suite B • P.O. Box 800660 • Charlottesville, VA 22903                     Page 26 of 70
               Case 20-10343-LSS             Doc 4       Filed 02/18/20    Page 199 of 281
Coding Manual-UVA Review of BSA IV Files                                                       05-15-2017


Appendix B: Ineligible Volunteer Record Sheet




1230 Cedars Court, Suite B • P.O. Box 800660 • Charlottesville, VA 22903                     Page 27 of 70
               Case 20-10343-LSS             Doc 4       Filed 02/18/20    Page 200 of 281
Coding Manual-UVA Review of BSA IV Files                                                       05-15-2017


Appendix C: Coding Form




1230 Cedars Court, Suite B • P.O. Box 800660 • Charlottesville, VA 22903                     Page 28 of 70
               Case 20-10343-LSS             Doc 4       Filed 02/18/20    Page 201 of 281
Coding Manual-UVA Review of BSA IV Files                                                       05-15-2017


Appendix C: Coding Form, Continued




1230 Cedars Court, Suite B • P.O. Box 800660 • Charlottesville, VA 22903                     Page 29 of 70
               Case 20-10343-LSS             Doc 4       Filed 02/18/20    Page 202 of 281
Coding Manual-UVA Review of BSA IV Files                                                       05-15-2017


Appendix C: Coding Form, Continued




1230 Cedars Court, Suite B • P.O. Box 800660 • Charlottesville, VA 22903                     Page 30 of 70
               Case 20-10343-LSS             Doc 4       Filed 02/18/20    Page 203 of 281
Coding Manual-UVA Review of BSA IV Files                                                       05-15-2017


Appendix C: Coding Form, Continued




1230 Cedars Court, Suite B • P.O. Box 800660 • Charlottesville, VA 22903                     Page 31 of 70
               Case 20-10343-LSS             Doc 4       Filed 02/18/20    Page 204 of 281
Coding Manual-UVA Review of BSA IV Files                                                       05-15-2017


Appendix C: Coding Form, Continued




1230 Cedars Court, Suite B • P.O. Box 800660 • Charlottesville, VA 22903                     Page 32 of 70
               Case 20-10343-LSS             Doc 4       Filed 02/18/20    Page 205 of 281
Coding Manual-UVA Review of BSA IV Files                                                       05-15-2017


Appendix C: Coding Form, Continued




1230 Cedars Court, Suite B • P.O. Box 800660 • Charlottesville, VA 22903                     Page 33 of 70
               Case 20-10343-LSS             Doc 4       Filed 02/18/20    Page 206 of 281
Coding Manual-UVA Review of BSA IV Files                                                       05-15-2017


Appendix C: Coding Form, Continued




1230 Cedars Court, Suite B • P.O. Box 800660 • Charlottesville, VA 22903                     Page 34 of 70
               Case 20-10343-LSS             Doc 4       Filed 02/18/20    Page 207 of 281
Coding Manual-UVA Review of BSA IV Files                                                       05-15-2017


Appendix C: Coding Form, Continued




1230 Cedars Court, Suite B • P.O. Box 800660 • Charlottesville, VA 22903                     Page 35 of 70
               Case 20-10343-LSS             Doc 4       Filed 02/18/20    Page 208 of 281
Coding Manual-UVA Review of BSA IV Files                                                       05-15-2017


Appendix C: Coding Form, Continued




1230 Cedars Court, Suite B • P.O. Box 800660 • Charlottesville, VA 22903                     Page 36 of 70
               Case 20-10343-LSS             Doc 4       Filed 02/18/20    Page 209 of 281
Coding Manual-UVA Review of BSA IV Files                                                       05-15-2017


Appendix C: Coding Form, Continued




1230 Cedars Court, Suite B • P.O. Box 800660 • Charlottesville, VA 22903                     Page 37 of 70
               Case 20-10343-LSS             Doc 4       Filed 02/18/20      Page 210 of 281
Coding Manual-UVA Review of BSA IV Files                                                               05-15-2017


Appendix D: Drop-Down Items Sheet 1: Demographics-Background

                                                                           Distinguishing
                                 Hair                            Gende                               Marital
 Race/Ethnicity                                 Eye Color                  Physical
                                 Color                           r                                   Status
                                                                           Characteristics
                                                                                                     Divorced
 American Indian or                                                        Cognitive limitations/
                                 Bald           Black            Female                              /
 Alaska Native                                                             deficits
                                                                                                     separated
 Arab or Middle Eastern          Black          Blue             Male      Physical deformity        Married
 Asian                           Blonde         Brown                      Unusual facial features   Single
 Black or African                               Dichromati
                                 Brown                                     Unhealthy skin/scarring   Unknown
 American                                       c
 Hispanic or Latino              Gray           Gray                       Unusual speech patterns
 Native Hawaiian or
                                 Red            Green                      Unusual size
 Other Pacific Islander
 White or Caucasian              Sandy          Hazel
                                 Unknown        Unknown
                                 White




1230 Cedars Court, Suite B • P.O. Box 800660 • Charlottesville, VA 22903                             Page 38 of 70
               Case 20-10343-LSS             Doc 4       Filed 02/18/20      Page 211 of 281
Coding Manual-UVA Review of BSA IV Files                                                                  05-15-2017


Appendix D: Drop-Down Items Sheet 2: Occupations

         Occupations:                                  Examples
                                                       e.g., architects-except naval, agricultural engineers
         Architecture and Engineering
                                                             (chemical, civil, etc.), mapping technicians
         Arts, Design, Entertainment, Sports,
                                                       e.g., announcers, technical writers, photographers
             and Media
         Building and Grounds Cleaning and             e.g., maids, pest control workers, grounds maintenance
             Maintenance                                     workers
                                                       e.g., business managers of artists, HR workers, fiscal
         Business and Financial Operations
                                                             analysts
         Community and Social Service                  e.g., counselors, probation officers, clergy
                                                       e.g., computer programmers, web developers,
         Computer and Mathematical
                                                             mathematicians/statisticians
         Construction and Extraction                   e.g., carpenters, insulation workers, miners
         Education, Training, and Library              e.g., archivists/museum technicians teachers, librarians
                                                       e.g., agricultural inspectors, hunters & trappers, logging
         Farming, Fishing, and Forestry
                                                             workers
         Food Preparation and Service
                                                       e.g., bartenders, cooks, dishwashers
            Related
         Healthcare Practitioners and
                                                       e.g., medical doctors, veterinarians, speech-pathologists
            Technical
                                               e.g., nursing (NOT nurse practitioners), massage
         Healthcare Support
                                                     therapists, pharmacy aides
                                               e.g., automotive technician, locksmiths, computer
         Installation, Maintenance, and Repair
                                                     repairers
         Legal Occupations                     e.g., lawyers, judges, paralegals
                                               e.g., scientists, economists, scientific research
         Life, Physical, and Social Science
                                                     assistants/technicians
         Management                            e.g., chief executives, sales managers, all other managers
                                               e.g., cleaners of vehicles and equipment, truck/tractor
         Material Moving
                                                     drivers, packagers
                                               e.g., military officer and tactical operations leader,
         Military Specific
                                                     enlisted supervisor, enlisted specialist, etc.
         Office and Administrative Support     e.g., clerks, receptionists, word processors & typists
         Personal Care and Service             e.g., animal trainers, morticians, childcare workers
         Production                            e.g., bakers, machinists, woodworkers, etchers, etc.
         Protective Service                    e.g., firefighters, criminal investigators, lifeguards
         Sales and Related                     e.g., cashiers, telemarketers, models
                                               e.g., aircraft pilots, railroad signal operators, parking lot
         Transportation
                                                     attendants
         Unemployed




1230 Cedars Court, Suite B • P.O. Box 800660 • Charlottesville, VA 22903                                Page 39 of 70
               Case 20-10343-LSS              Doc 4      Filed 02/18/20    Page 212 of 281
Coding Manual-UVA Review of BSA IV Files                                                       05-15-2017


Appendix D: Drop-Down Items Sheet 3: Scouting Positions/Programs
Sheet 3: Scouting Positions-Adult

                                 Position (Code) -- Adult
                                 Assistant Cubmaster (CA)
                                 Assistant Den Leader (DA)
                                 Assistant Scoutmaster (SA)
                                 Assistant Varsity Coach (VA)
                                 Assistant Webelos Den Leader (WA)
                                 Chartered Organization Representative (CR)
                                 Committee Chair (CC)
                                 Committee Member (MC)
                                 Crew Advisor (NL)
                                 Crew Associate Advisor (NA)
                                 Cubmaster (CM)
                                 Den Leader (DL)
                                 Executive Officer/Institution Head (IH)
                                 Mate (MT)
                                 Merit Badge Counselor
                                 Other Position
                                 Pack Trainer (PT)
                                 Scoutmaster (SM)
                                 ScoutParent (PS)
                                 ScoutParent Unit Coordinator (PC)
                                 Skipper (SK)
                                 Tiger Cub Adult (AP)
                                 Tiger Cub Den Leader (TL)
                                 Unit College Scouter Reserve (92U)
                                 Varsity Scout Coach (VC)
                                 Venturing Unit College Scouter Reserve (92V)
                                 Webelos den leader (WL)

Sheet 3: Scouting Program-Youth

                                                  Program -- Youth
                                                  Boy Scouting
                                                  Cub Scouting
                                                  Exploring
                                                  Sea Scouting
                                                  Venturing
                                                  Varsity




1230 Cedars Court, Suite B • P.O. Box 800660 • Charlottesville, VA 22903                     Page 40 of 70
               Case 20-10343-LSS              Doc 4      Filed 02/18/20    Page 213 of 281
Coding Manual-UVA Review of BSA IV Files                                                            05-15-2017


Appendix D: Drop-Down Items Sheet 4: Council Info

                                                                                                     Council
Council Name                                      Headquarters City                Region    Area
                                                                                                     No.
ABRAHAM LINCOLN                                   SPRINGFIELD, IL                  CE        3       144
ALABAMA-FLORIDA                                   DOTHAN, AL                       SO        1       3
ALAMEDA                                           ALAMEDA, CA                      WE        3       22
ALAMO AREA                                        SAN ANTONIO, TX                  SO        3       583
ALLEGHENY HIGHLANDS                               FALCONER, NY                     NE        4       382
ALLOHAK                                           PARKERSBURG, WV                  CE        4       618
ALOHA                                             HONOLULU, HI                     WE        6       104
ANDREW JACKSON                                    JACKSON, MS                      SO        1       303
ANNAWON                                           NORTON, MA                       NE        1       225
ANTHONY WAYNE AREA                                FORT WAYNE, IN                   CE        6       157
ARBUCKLE AREA                                     ARDMORE, OK                      SO        8       468
ATLANTA AREA                                      ATLANTA, GA                      SO        9       92
BADEN-POWELL                                      BINGHAMTON, NY                   NE        3       368
BALTIMORE AREA                                    BALTIMORE, MD                    NE        6       220
BAY AREA                                          GALVESTON, TX                    SO        3       574
BAY-LAKES                                         APPLETON, WI                     CE        1       635
BLACK HILLS AREA                                  RAPID CITY, SD                   WE        5       695
BLACK SWAMP AREA                                  FINDLAY, OH                      CE        6       449
BLACK WARRIOR                                     TUSCALOOSA, AL                   SO        9       6
BLACKHAWK AREA                                    ROCKFORD, IL                     CE        7       660
BLUE GRASS                                        LEXINGTON, KY                    SO        6       204
BLUE MOUNTAIN                                     KENNEWICK, WA                    WE        1       604
BLUE RIDGE                                        GREENVILLE, SC                   SO        5       551
BLUE RIDGE MOUNTAINS                              ROANOKE, VA                      SO        7       599
BOSTON MINUTEMAN                                  MILTON, MA                       NE        1       227
BUCKEYE                                           CANTON, OH                       CE        4       436
BUCKS COUNTY                                      DOYLESTOWN, PA                   NE        5       777
BUCKSKIN                                          CHARLESTON, WV                   CE        4       617
BUCKTAIL                                          DUBOIS, PA                       NE        4       509
BUFFALO TRACE                                     EVANSVILLE, IN                   CE        6       156
BUFFALO TRAIL                                     MIDLAND, TX                      SO        3       567
CADDO AREA                                        TEXARKANA, TX                    SO        2       584
CALCASIEU AREA                                    LAKE CHARLES, LA                 SO        1       209
CALIFORNIA INLAND EMPIRE                          REDLANDS, CA                     WE        4       45
CALUMET                                           MUNSTER, IN                      CE        7       152
CAPE COD AND ISLANDS                              YARMOUTH PORT, MA                NE        1       224
CAPE FEAR                                         WILMINGTON, NC                   SO        7       425
CAPITOL AREA                                      AUSTIN, TX                       SO        3       564
CASCADE PACIFIC                                   PORTLAND, OR                     WE        1       492
CATALINA                                          TUCSON, AZ                       WE        6       11
CENTRAL NEW JERSEY                                DAYTON, NJ                       NE        5       352

1230 Cedars Court, Suite B • P.O. Box 800660 • Charlottesville, VA 22903                         Page 41 of 70
               Case 20-10343-LSS             Doc 4       Filed 02/18/20    Page 214 of 281
Coding Manual-UVA Review of BSA IV Files                                                           05-15-2017


Appendix D: Drop-Down Items Sheet 4: Council Info, Continued

CENTRAL FLORIDA                                   ORLANDO, FL                      SO        4      83
CENTRAL GEORGIA                                   MACON, GA                        SO        9      96
CENTRAL MINNESOTA                                 SARTELL, MN                      CE        1      296
CENTRAL NORTH CAROLINA                            ALBEMARLE, NC                    SO        5      416
CENTRAL WYOMING                                   CASPER, WY                       WE        5      638
CHATTAHOOCHEE                                     COLUMBUS, GA                     SO        9      91
CHEROKEE AREA                                     BARTLESVILLE, OK                 SO        8      469
CHEROKEE AREA                                     CHATTANOOGA, TN                  SO        6      556
CHESTER COUNTY                                    WEST CHESTER, PA                 NE        6      539
CHICAGO AREA                                      CHICAGO, IL                      CE        7      118
CHICKASAW                                         MEMPHIS, TN                      SO        6      558
CHIEF CORNPLANTER                                 WARREN, PA                       NE        4      538
CHIEF SEATTLE                                     SEATTLE, WA                      WE        1      609
CHIPPEWA VALLEY                                   EAU CLAIRE, WI                   CE        1      637
CHOCTAW AREA                                      MERIDIAN, MS                     SO        1      302
CIMARRON                                          ENID, OK                         SO        8      474
CIRCLE TEN                                        DALLAS, TX                       SO        2      571
COASTAL CAROLINA                                  CHARLESTON, SC                   SO        5      550
COASTAL EMPIRE                                    SAVANNAH, GA                     SO        5      99
COLONIAL VIRGINIA                                 NEWPORT NEWS, VA                 SO        7      595
COLUMBIA-MONTOUR                                  BLOOMSBURG, PA                   NE        4      504
CONNECTICUT RIVERS                                EAST HARTFORD, CT                NE        2      66
CONNECTICUT YANKEE                                MILFORD, CT                      NE        2      72
CONQUISTADOR                                      ROSWELL, NM                      WE        6      413
CORNHUSKER                                        LINCOLN, NE                      CE        5      324
CORONADO AREA                                     SALINA, KS                       CE        5      192
CRADLE OF LIBERTY                                 PHILADELPHIA, PA                 NE        5      525
CRATER LAKE                                       CENTRAL POINT, OR                WE        1      491
CROSSROADS OF AMERICA                             INDIANAPOLIS, IN                 CE        6      160
DAN BEARD                                         CINCINNATI, OH                   CE        6      438
DANIEL BOONE                                      ASHEVILLE, NC                    SO        5      414
DANIEL WEBSTER                                    MANCHESTER, NH                   NE        1      330
DE SOTO AREA                                      EL DORADO, AR                    SO        8      13
DEL-MAR-VA                                        WILMINGTON, DE                   NE        6      81
DENVER AREA                                       DENVER, CO                       WE        5      61
DES PLAINES VALLEY                                LA GRANGE, IL                    CE        7      147
EAST CAROLINA                                     KINSTON, NC                      SO        7      426
EAST TEXAS AREA                                   TYLER, TX                        SO        2      585
ERIE SHORES                                       TOLEDO, OH                       CE        6      460
EVANGELINE AREA                                   LAFAYETTE, LA                    SO        1      212
FAR EAST                                          TOKYO, JA                        WE        6      803
FIVE RIVERS                                       HORSEHEADS, NY                   NE        3      375
FLINT RIVER                                       GRIFFIN, GA                      SO        9      95

1230 Cedars Court, Suite B • P.O. Box 800660 • Charlottesville, VA 22903                         Page 42 of 70
               Case 20-10343-LSS             Doc 4       Filed 02/18/20    Page 215 of 281
Coding Manual-UVA Review of BSA IV Files                                                           05-15-2017


Appendix D: Drop-Down Items Sheet 4: Council Info, Continued

FRENCH CREEK                                      ERIE, PA                         NE        4      532
GAMEHAVEN                                         ROCHESTER, MN                    CE        1      299
GARDEN STATE                                      RANCOCAS, NJ                     NE        5      690
GATEWAY AREA                                      LA CROSSE, WI                    CE        1      624
GEORGIA-CAROLINA                                  AUGUSTA, GA                      SO        5      93
GLACIER'S EDGE                                    MADISON, WI                      CE        7      620
GOLDEN EMPIRE                                     SACRAMENTO, CA                   WE        3      47
GOLDEN SPREAD                                     AMARILLO, TX                     SO        2      562
GRAND CANYON                                      PHOENIX, AZ                      WE        6      10
GRAND COLUMBIA                                    YAKIMA, WA                       WE        1      614
GRAND TETON                                       IDAHO FALLS, ID                  WE        2      107
GREAT ALASKA                                      ANCHORAGE, AK                    WE        1      610
GREAT LAKES                                       DETROIT, MI                      CE        2      272
GREAT RIVERS                                      COLUMBIA, MO                     CE        5      653
GREAT SALT LAKE                                   SALT LAKE CITY, UT               WE        2      590
GREAT SMOKY MOUNTAIN                              KNOXVILLE, TN                    SO        6      557
GREAT SOUTHWEST                                   ALBUQUERQUE, NM                  WE        6      412
GREAT TRAIL                                       AKRON, OH                        CE        4      433
GREATER ALABAMA                                   BIRMINGHAM, AL                   SO        9      1
GREATER CLEVELAND                                 CLEVELAND, OH                    CE        4      440
GREATER NEW YORK COUNCILS                         NEW YORK, NY                     NE        2      640
GREATER NIAGARA FRONTIER                          BUFFALO, NY                      NE        3      380
GREATER ST. LOUIS AREA                            ST LOUIS, MO                     CE        3      312
GREATER WESTERN RESERVE                           WARREN, OH                       CE        4      463
GREATER YOSEMITE                                  MODESTO, CA                      WE        3      59
GREEN MOUNTAIN                                    WATERBURY, VT                    NE        3      592
GREENWICH                                         GREENWICH, CT                    NE        2      67
GULF COAST                                        PENSACOLA, FL                    SO        1      773
GULF RIDGE                                        TAMPA, FL                        SO        4      86
GULF STREAM                                       PALM BEACH GARDENS, FL           SO        4      85
HAWK MOUNTAIN                                     READING, PA                      NE        6      528
HAWKEYE AREA                                      CEDAR RAPIDS, IA                 CE        3      172
HEART OF AMERICA                                  KANSAS CITY, MO                  CE        5      307
HEART OF OHIO                                     ASHLAND, OH                      CE        4      450
HEART OF VIRGINIA                                 RICHMOND, VA                     SO        7      602
HOOSIER TRAILS                                    BLOOMINGTON, IN                  CE        6      145
HOUSATONIC                                        DERBY, CT                        NE        2      69
HUDSON VALLEY                                     NEWBURGH, NY                     NE        2      374
ILLOWA                                            DAVENPORT, IA                    CE        3      133
INDIAN NATIONS                                    TULSA, OK                        SO        8      488
INDIAN WATERS                                     COLUMBIA, SC                     SO        5      553
INLAND NORTHWEST                                  SPOKANE, WA                      WE        1      611
IROQUOIS TRAIL                                    BATAVIA, NY                      NE        3      376

1230 Cedars Court, Suite B • P.O. Box 800660 • Charlottesville, VA 22903                         Page 43 of 70
               Case 20-10343-LSS             Doc 4       Filed 02/18/20    Page 216 of 281
Coding Manual-UVA Review of BSA IV Files                                                           05-15-2017


Appendix D: Drop-Down Items Sheet 4: Council Info, Continued

ISTROUMA AREA                                     BATON ROUGE, LA                  SO        1      211
JAYHAWK AREA                                      TOPEKA, KS                       CE        5      197
JERSEY SHORE                                      TOMS RIVER, NJ                   NE        5      341
JUNIATA VALLEY                                    REEDSVILLE, PA                   NE        4      497
KATAHDIN AREA                                     BANGOR, ME                       NE        1      216
KNOX TRAIL                                        FRAMINGHAM, MA                   NE        1      244
LA SALLE                                          SOUTH BEND, IN                   CE        6      165
LAS VEGAS AREA                                    LAS VEGAS, NV                    WE        6      328
LAST FRONTIER                                     OKLAHOMA CITY, OK                SO        8      480
LAUREL HIGHLANDS                                  PITTSBURGH, PA                   NE        4      527
LEWIS & CLARK                                     BELLEVILLE, IL                   CE        3      114
LINCOLN HERITAGE                                  LOUISVILLE, KY                   SO        6      205
LINCOLN TRAILS                                    DECATUR, IL                      CE        3      121
LONG BEACH AREA                                   LONG BEACH, CA                   WE        4      32
LONGHORN                                          FORT WORTH, TX                   SO        2      662
LONGHOUSE                                         SYRACUSE, NY                     NE        3      373
LONGS PEAK                                        GREELEY, CO                      WE        5      62
LOS ANGELES AREA                                  LOS ANGELES, CA                  WE        4      33
LOS PADRES                                        SANTA BARBARA, CA                WE        4      53
LOUISIANA PURCHASE                                MONROE, LA                       SO        1      213
MARIN                                             SAN RAFAEL, CA                   WE        3      35
MASON-DIXON                                       HAGERSTOWN, MD                   NE        6      221
MAUI COUNTY                                       WAILUKU, MAUI, HI                WE        6      102
MECKLENBURG COUNTY                                CHARLOTTE, NC                    SO        5      415
MIAMI VALLEY                                      DAYTON, OH                       CE        6      444
MID-AMERICA                                       OMAHA, NE                        CE        5      326
MIDDLE TENNESSEE                                  NASHVILLE, TN                    SO        6      560
MID-IOWA                                          DES MOINES, IA                   CE        5      177
MIDNIGHT SUN                                      FAIRBANKS, AK                    WE        1      696
MINSI TRAILS                                      LEHIGH VALLEY, PA                NE        5      502
MISSISSIPPI VALLEY                                QUINCY, IL                       CE        3      141
MOBILE AREA                                       MOBILE, AL                       SO        1      4
MOHEGAN                                           WORCESTER, MA                    NE        1      254
MONMOUTH                                          MORGANVILLE, NJ                  NE        5      347
MONTANA                                           GREAT FALLS, MT                  WE        5      315
MORAINE TRAILS                                    BUTLER, PA                       NE        4      500
MOUNT BAKER                                       EVERETT, WA                      WE        1      606
MOUNT DIABLO SILVERADO                            PLEASANT HILL, CA                WE        3      23
MOUNTAINEER AREA                                  FAIRMONT, WV                     CE        4      615
MUSKINGUM VALLEY                                  ZANESVILLE, OH                   CE        4      467
NARRAGANSETT                                      EAST PROVIDENCE, RI              NE        1      546
NASHUA VALLEY                                     LANCASTER, MA                    NE        1      230
NATIONAL CAPITAL AREA                             BETHESDA, MD                     NE        6      82

1230 Cedars Court, Suite B • P.O. Box 800660 • Charlottesville, VA 22903                         Page 44 of 70
               Case 20-10343-LSS             Doc 4       Filed 02/18/20    Page 217 of 281
Coding Manual-UVA Review of BSA IV Files                                                           05-15-2017


Appendix D: Drop-Down Items Sheet 4: Council Info, Continued

NETSEO TRAILS                                     PARIS, TX                        SO        2      580
NEVADA AREA                                       RENO, NV                         WE        3      329
NEW BIRTH OF FREEDOM                              MECHANICSBURG, PA                NE        6      544
NORTH FLORIDA                                     JACKSONVILLE, FL                 SO        4      87
NORTHEAST GEORGIA                                 ATHENS, GA                       SO        9      101
NORTHEAST ILLINOIS                                HIGHLAND PARK, IL                CE        7      129
NORTHEAST IOWA                                    DUBUQUE, IA                      CE        3      178
NORTHEASTERN PENNSYLVANIA                         MOOSIC, PA                       NE        5      501
NORTHERN LIGHTS                                   FARGO, ND                        CE        1      429
NORTHERN NEW JERSEY                               OAKLAND, NJ                      NE        5      333
NORTHERN STAR                                     ST PAUL, MN                      CE        1      250
NORTHWEST GEORGIA                                 ROME, GA                         SO        9      100
NORTHWEST SUBURBAN                                MOUNT PROSPECT, IL               CE        7      751
NORTHWEST TEXAS                                   WICHITA FALLS, TX                SO        2      587
NORWELA                                           SHREVEPORT, LA                   SO        2      215
OCCONEECHEE                                       RALEIGH, NC                      SO        7      421
OHIO RIVER VALLEY                                 WHEELING, WV                     CE        4      619
OKEFENOKEE AREA                                   WAYCROSS, GA                     SO        9      758
OLD COLONY                                        CANTON, MA                       NE        1      249
OLD HICKORY                                       WINSTON-SALEM, NC                SO        7      427
OLD NORTH STATE                                   GREENSBORO, NC                   SO        7      70
ORANGE COUNTY                                     SANTA ANA, CA                    WE        4      39
OREGON TRAIL                                      EUGENE, OR                       WE        1      697
ORE-IDA                                           BOISE, ID                        WE        2      106
OTSCHODELA                                        ONEONTA, NY                      NE        3      393
OVERLAND TRAILS                                   GRAND ISLAND, NE                 CE        5      322
OZARK TRAILS                                      SPRINGFIELD, MO                  CE        5      306
PACIFIC HARBORS                                   TACOMA, WA                       WE        1      612
PACIFIC SKYLINE                                   FOSTER CITY, CA                  WE        3      31
PALMETTO                                          SPARTANBURG, SC                  SO        5      549
PATRIOTS' PATH                                    FLORHAM PARK, NJ                 NE        5      358
PEE DEE AREA                                      FLORENCE, SC                     SO        5      552
PENNSYLVANIA DUTCH                                LANCASTER, PA                    NE        6      524
PIEDMONT                                          GASTONIA, NC                     SO        5      420
PIEDMONT                                          PIEDMONT, CA                     WE        3      42
PIKES PEAK                                        COLORADO SPRINGS, CO             WE        5      60
PINE BURR AREA                                    HATTIESBURG, MS                  SO        1      304
PINE TREE                                         PORTLAND, ME                     NE        1      218
PONY EXPRESS                                      ST JOSEPH, MO                    CE        5      311
POTAWATOMI AREA                                   WAUKESHA, WI                     CE        7      651
POTOMAC                                           CUMBERLAND, MD                   NE        4      757
PRAIRIELANDS                                      CHAMPAIGN, IL                    CE        3      117
PRESIDENT GERALD R. FORD                          GRAND RAPIDS, MI                 CE        2      781

1230 Cedars Court, Suite B • P.O. Box 800660 • Charlottesville, VA 22903                         Page 45 of 70
               Case 20-10343-LSS             Doc 4       Filed 02/18/20    Page 218 of 281
Coding Manual-UVA Review of BSA IV Files                                                           05-15-2017


Appendix D: Drop-Down Items Sheet 4: Council Info, Continued

PUERTO RICO                                       GUAYNABO, PR                     NE        5      661
PUSHMATAHA AREA                                   COLUMBUS, MS                     SO        1      691
QUAPAW AREA                                       LITTLE ROCK, AR                  SO        8      18
QUIVIRA                                           WICHITA, KS                      CE        5      198
RAINBOW                                           MORRIS, IL                       CE        7      702
REDWOOD EMPIRE                                    SANTA ROSA, CA                   WE        3      41
REVOLUTIONARY TRAILS                              UTICA, NY                        NE        3      400
RIO GRANDE                                        HARLINGEN, TX                    SO        3      775
RIP VAN WINKLE                                    KINGSTON, NY                     NE        2      405
ROCKY MOUNTAIN                                    PUEBLO, CO                       WE        5      63
SAGAMORE                                          KOKOMO, IN                       CE        6      162
SAM HOUSTON AREA                                  HOUSTON, TX                      SO        3      576
SAMOSET                                           WESTON, WI                       CE        1      627
SAN DIEGO-IMPERIAL                                SAN DIEGO, CA                    WE        6      49
SAN FRANCISCO BAY AREA                            SAN LEANDRO, CA                  WE        3      28
SAN GABRIEL VALLEY                                PASADENA, CA                     WE        4      40
SANTA FE TRAIL                                    GARDEN CITY, KS                  CE        5      194
SENECA WATERWAYS                                  ROCHESTER, NY                    NE        3      397
SEQUOIA                                           FRESNO, CA                       WE        3      27
SEQUOYAH                                          JOHNSON CITY, TN                 SO        6      713
SHENANDOAH AREA                                   WINCHESTER, VA                   SO        7      598
SILICON VALLEY MONTEREY BAY                       SAN JOSE, CA                     WE        3      55
SIMON KENTON                                      COLUMBUS, OH                     CE        4      441
SIOUX                                             SIOUX FALLS, SD                  CE        1      733
SNAKE RIVER                                       TWIN FALLS, ID                   WE        2      111
SOUTH FLORIDA                                     MIAMI LAKES, FL                  SO        4      84
SOUTH GEORGIA                                     VALDOSTA, GA                     SO        9      98
SOUTH PLAINS                                      LUBBOCK, TX                      SO        2      694
SOUTH TEXAS                                       CORPUS CHRISTI, TX               SO        3      577
SOUTHEAST LOUISIANA                               NEW ORLEANS, LA                  SO        1      214
SOUTHERN SHORES FSC                               ANN ARBOR, MI                    CE        2      783
SOUTHERN SIERRA                                   BAKERSFIELD, CA                  WE        4      30
SOUTHWEST FLORIDA                                 FORT MYERS, FL                   SO        4      88
STONEWALL JACKSON AREA                            WAYNESBORO, VA                   SO        7      763
SUFFOLK COUNTY                                    MEDFORD, NY                      NE        2      404
SUSQUEHANNA                                       WILLIAMSPORT, PA                 NE        4      533
SUWANNEE RIVER AREA                               TALLAHASSEE, FL                  SO        4      664
TECUMSEH                                          SPRINGFIELD, OH                  CE        6      439
TEXAS SOUTHWEST                                   SAN ANGELO, TX                   SO        3      741
TEXAS TRAILS                                      ABILENE, TX                      SO        2      561
THEODORE ROOSEVELT                                MASSAPEQUA, NY                   NE        2      386
THREE FIRES                                       ST CHARLES, IL                   CE        7      127
THREE HARBORS                                     MILWAUKEE, WI                    CE        7      636

1230 Cedars Court, Suite B • P.O. Box 800660 • Charlottesville, VA 22903                         Page 46 of 70
               Case 20-10343-LSS             Doc 4       Filed 02/18/20    Page 219 of 281
Coding Manual-UVA Review of BSA IV Files                                                           05-15-2017


Appendix D: Drop-Down Items Sheet 4: Council Info, Continued

THREE RIVERS                                      BEAUMONT, TX                     SO        3      578
TIDEWATER                                         VIRGINIA BEACH, VA               SO        7      596
TRANSATLANTIC                                     LIVORNO, IT                      NE        6      802
TRAPPER TRAILS                                    OGDEN, UT                        WE        2      589
TRI-STATE AREA                                    HUNTINGTON, WV                   CE        4      672
TUKABATCHEE AREA                                  MONTGOMERY, AL                   SO        9      5
TUSCARORA                                         GOLDSBORO, NC                    SO        7      424
TWIN RIVERS                                       ALBANY, NY                       NE        3      364
TWIN VALLEY                                       MANKATO, MN                      CE        1      283
UTAH NATIONAL PARKS                               OREM, UT                         WE        2      591
VENTURA COUNTY                                    CAMARILLO, CA                    WE        4      57
VERDUGO HILLS                                     GLENDALE, CA                     WE        4      58
VIRGIN ISLANDS                                    CHRISTIANSTED, VI                NE        5      410
VOYAGEURS AREA                                    HERMANTOWN, MN                   CE        1      286
W.D. BOYCE                                        PEORIA, IL                       CE        3      138
WATER AND WOODS                                   FLINT, MI                        CE        2      782
WEST CENTRAL FLORIDA                              SEMINOLE, FL                     SO        4      89
WEST TENNESSEE AREA                               JACKSON, TN                      SO        6      559
WESTARK AREA                                      FORT SMITH, AR                   SO        8      16
WESTCHESTER-PUTNAM                                HAWTHORNE, NY                    NE        2      388
WESTERN COLORADO                                  GRAND JUNCTION, CO               WE        5      64
WESTERN LOS ANGELES COUNTY                        VAN NUYS, CA                     WE        4      51
WESTERN MASSACHUSETTS                             WESTFIELD, MA                    NE        2      234
WESTMORELAND-FAYETTE                              GREENSBURG, PA                   NE        4      512
WINNEBAGO                                         WATERLOO, IA                     CE        3      173
YANKEE CLIPPER                                    HAVERHILL, MA                    NE        1      236
YOCONA AREA                                       TUPELO, MS                       SO        6      748
YUCCA                                             EL PASO, TX                      WE        6      573
Bronx                                             New, York, NY                    NE        2      641
Brooklyn                                          New York, NY                     NE        2      642
Manhattan                                         New York, NY                     NE        2      643
Queens                                            New York, NY                     NE        2      644
Staten Island                                     New York, NY                     NE        2      645
Exploring                                         New York, NY                     NE        2      646
Direct Service                                    National Office, BSA             SO        1      800




1230 Cedars Court, Suite B • P.O. Box 800660 • Charlottesville, VA 22903                         Page 47 of 70
                Case 20-10343-LSS              Doc 4      Filed 02/18/20    Page 220 of 281
 Coding Manual-UVA Review of BSA IV Files                                                       05-15-2017


 Appendix D: Drop-Down Items Sheet 5: Chartered Organizations

Chartered Organization                                                                             Code
Academies                                                                                          122
Accounting Firms, Business-Industry                                                                222
AF and AM—Eastern Star, Shriners, Sojourners, Masons                                               91
AFL-CIO (Affiliates)                                                                               49
African Methodist Episcopal Church                                                                 1
African Methodist Episcopal Zion Church                                                            2
Air Force (Bases, Reserves)*                                                                       50
Air National Guard*                                                                                51
Albanian Orthodox Diocese of America                                                               5
Alpha Kappa Alpha                                                                                  242
Alpha Phi Alpha                                                                                    235
Alpha Phi Omega                                                                                    237
Athletic Booster Clubs                                                                             401
Ambulance/First Aid/Rescue Squad*                                                                  151
American Baptist Association                                                                       175
American Baptist Churches in the U.S.A.                                                            175
American Bar Association                                                                           58
American-Carpatho-Russian Orthodox Greek Catholic Church                                           5
American Evangelical Christian Church                                                              25
American Indian Reservation                                                                        216
American Indian Tribal Council                                                                     216
American Legion and Auxiliary                                                                      52
AMVETS                                                                                             54
American Red Cross                                                                                 53
Anglican Church                                                                                    4
Animal Veterinarian Hospitals—Clinics                                                              174
Antiochian Orthodox Christian Archdiocese of N. America                                            5
Armenian Church of America                                                                         231
Army (Bases, Reserves)*                                                                            55
Army National Guard*                                                                               56
Assemblies of God                                                                                  6
Associate Reformed Presbyterian Church                                                             7
Association for Retarded Citizens                                                                  131
Athletic Booster Clubs                                                                             401
Baha'i Faith                                                                                       214
Banks, Savings/Loan Associations, Banking Business                                                 223
Baptist Churches                                                                                   175
Baptist Association, American                                                                      175
Baptist Convention, Southern                                                                       175
Baptist General Conference                                                                         175
Baptist Missionary Association of America                                                          175
Baptist Seventh Day                                                                                175

 1230 Cedars Court, Suite B • P.O. Box 800660 • Charlottesville, VA 22903                     Page 48 of 70
                Case 20-10343-LSS             Doc 4       Filed 02/18/20    Page 221 of 281
 Coding Manual-UVA Review of BSA IV Files                                                       05-15-2017


 Appendix D: Drop-Down Items Sheet 5: Chartered Organizations, Continued

Bar Associations                                                                                   58
Beachy Amish Mennonite Church                                                                      214
Berean Fundamental Church                                                                          214
B'nai B'rith                                                                                       32
Board of Education*                                                                                123
Board of Trade, Chambers of Commerce, Community Booster Clubs (Not School Affiliated)              59
Boys and Girls Clubs                                                                               64
BPOE (Elks)                                                                                        142
Brethren Church (Ashland, Ohio)                                                                    22
Brethren, Church of the                                                                            22
Brethren, Christian Brethren of Plymouth                                                           22
Brethren in Christ Church                                                                          22
Brethren in Christ, United                                                                         22
Brethren of America, Church of the Lutheran                                                        8
Buddhist Churches of America                                                                       10
Bugle/Fife and Drum Corps                                                                          16
Burlington Northern Company                                                                        226
Businessmen's Clubs (Local)                                                                        63
Business-to-School Support Agencies                                                                243
Byzantine Rite Catholic Church                                                                     39
Camps, Parks, Recreational Boards                                                                  65
Catholic Church, American-Carpatho-Russian Orthodox Greek                                          5
Catholic Church, Byzantine Rite                                                                    39
Catholic Church, Christian                                                                         214
Catholic Church, Eastern                                                                           39
Catholic Church, North American Old Roman                                                          214
Catholic Church, Roman                                                                             39
Catholic, Holy Name Society, Roman                                                                 39
Catholic, Hospitals, Roman                                                                         39
Catholic, Knights of Columbus, Roman                                                               84
Catholic Men's Club, Roman                                                                         39
Catholic, Other                                                                                    39
Catholic Youth Organization (CYO)                                                                  39
Catholic War Veterans                                                                              39
Catholic Parents Associations, Schools, PTAs                                                       39
Chambers of Commerce, Community Booster Clubs (not school-affiliated), Business Assn.              59
Chemist Societies                                                                                  105
Child Care Centers/Day Care Centers                                                                48
Christian and Missionary Alliance                                                                  233
Christian Catholic Church                                                                          214
Christian Church (Disciples of Christ)                                                             12
Christian Church of North America                                                                  214
Christian Congregation, Inc.                                                                       214

 1230 Cedars Court, Suite B • P.O. Box 800660 • Charlottesville, VA 22903                     Page 49 of 70
                Case 20-10343-LSS             Doc 4       Filed 02/18/20    Page 222 of 281
 Coding Manual-UVA Review of BSA IV Files                                                       05-15-2017


 Appendix D: Drop-Down Items Sheet 5: Chartered Organizations, Continued

Christian Methodist Episcopal Church                                                               15
Christian Nation, U.S.A.                                                                           214
Christian Reformed Church in North America                                                         214
Christian Union                                                                                    214
Church of Christ                                                                                   17
Church of Christ, United                                                                           45
Church of God                                                                                      28
Church of God (Anderson, Ind.)                                                                     28
Church of God by Faith, Inc.                                                                       28
Church of God (Cleveland, Tenn.)                                                                   28
Church of God General Conference (Oregon, Ill.)                                                    28
Church of God in Christ                                                                            3
Church of God in Christ, International                                                             3
Church of God in Christ (Mennonite)                                                                3
Church of God of Prophecy                                                                          28
Church of God of the Mountain Assembly, Inc.                                                       28
Church of Jesus Christ of Latter-day Saints (Mormon)                                               21
Church of the Brethren                                                                             22
Church of the Lutheran Brethren of America                                                         8
Church of the Nazarene                                                                             23
Church, Religious Groups, Other                                                                    214
Citizens for Scouting, Groups of Citizens                                                          70
City Council, Zoos, Libraries, Town Board, City Government*                                        71
Civil Air Patrol (CAP)                                                                             229
Civil Defense*                                                                                     72
Civitan International                                                                              74
Club, Improvement Home Owners, Tenants Assoc.                                                      73
Club, Sierra International                                                                         39
Clubs, Boys and Girls                                                                              64
Clubs, Industry, Fraternal Groups                                                                  102
Clubs, Ladies                                                                                      86
Clubs, (Local) Businessmen's                                                                       63
Clubs, Men's                                                                                       94
Clubs, Community Booster (not school-affiliated), Boards of Trade, Chambers of Commerce            59
Clubs, Gun and Rifle                                                                               78
Clubs, Organizations, Fraternal Groups, Other (unclassified)                                       102
Clubs, Other (not listed elsewhere), Service (unclassified)                                        102
Clubs, Roman Catholic Men's                                                                        39
Clubs, Women's                                                                                     86
Clubs, Yacht                                                                                       121
Coast Guard (Stations, Reserves and Auxiliaries)*                                                  75
Colleges, Universities, Junior Colleges, Seminaries                                                124
Communications, Business-Industry                                                                  224

 1230 Cedars Court, Suite B • P.O. Box 800660 • Charlottesville, VA 22903                     Page 50 of 70
                Case 20-10343-LSS             Doc 4       Filed 02/18/20    Page 223 of 281
 Coding Manual-UVA Review of BSA IV Files                                                       05-15-2017


 Appendix D: Drop-Down Items Sheet 5: Chartered Organizations, Continued

Community Action Program*                                                                          76
Community Booster Clubs, (not school-affiliated), Boards of Trade, Chambers of Commerce            59
Community Center, Settlement House (except Jewish)                                                 97
Community of Christ                                                                                41
Community Churches                                                                                 11
Community College                                                                                  124
Computer Science, Business-Industry                                                                228
Congregational Church (United Church of Christ)                                                    45
Congregational Church, Evangelical                                                                 25
Conservation Clubs and Groups—Hunting, Fishing, and Sportsmen                                      78
Conservative Baptist Association of America                                                        175
Consolidated School*                                                                               133
Consular and Diplomatic Service*                                                                   79
Coptic Orthodox Church                                                                             5
Correctional Institution                                                                           129
Cosmopolitan International                                                                         102
Council of Churches, Ministerial Association                                                       164
Councils/Districts of BSA                                                                          137
County or State Government*                                                                        112
Cumberland Presbyterian Church                                                                     7
Dads' Club, Mothers' Club                                                                          128
DAV (Disabled American Veterans)                                                                   138
Day Care Centers, Nurseries                                                                        48
Dental Associations                                                                                139
Delta Sigma Theta                                                                                  244
Detention Home                                                                                     129
Disciples of Christ (Christian Church)                                                             12
Distributing Industry, Utilities                                                                   191
District Committees/Local Councils of BSA                                                          137
Eagles, Fraternal Order of (FOE)                                                                   140
Eastern Catholic Church                                                                            39
Eastern Star, Masonic Lodges                                                                       91
Economic Opportunity Commission (EOC)*                                                             99
Elks Lodges (BPOE)                                                                                 142
Engineering Societies                                                                              143
Episcopal Church                                                                                   24
Episcopal Church, Reformed                                                                         214
Evangelical Christian Church, American                                                             25
Evangelical/Independent Churches                                                                   25
Evangelical Church of North America                                                                25
Evangelical Congregational Church                                                                  25
Evangelical Covenant Church                                                                        25
Evangelical Free Church of America                                                                 25

 1230 Cedars Court, Suite B • P.O. Box 800660 • Charlottesville, VA 22903                     Page 51 of 70
                Case 20-10343-LSS             Doc 4       Filed 02/18/20    Page 224 of 281
 Coding Manual-UVA Review of BSA IV Files                                                       05-15-2017


 Appendix D: Drop-Down Items Sheet 5: Chartered Organizations, Continued

Evangelical Lutheran Church                                                                        8
Evangelical Lutheran Synod                                                                         8
Evangelical Methodist Church                                                                       26
Exchange Club, National                                                                            144
Fabricating, Business-Industry                                                                     190
Fathers' Club                                                                                      128
Farm Bureau, Farm Cooperatives                                                                     145
Federal Government*                                                                                148
Federated Churches                                                                                 9
FFA                                                                                                145
Fire Chiefs Association (IAFC)*                                                                    160
Fire Departments, Professional*                                                                    160
Fire Departments, Volunteer*                                                                       160
Firefighters Union (IAFF)*                                                                         160
Fire Services (specify)*                                                                           160
First Aid/Rescue Squads/Ambulance*                                                                 151
Fishing, Hunting, Sportsmen, Conservation Clubs and Groups                                         78
Foreign Schools and Agencies                                                                       257
4-H                                                                                                145
Fraternal Groups, Other Clubs, Organizations                                                       102
Fraternal Order of Eagles (FOE)                                                                    140
Fraternal Order of Police (IUPA)*                                                                  103
Free Lutheran Congregations                                                                        8
Free Methodist Church of North America                                                             26
Free Will Baptist                                                                                  175
Friends General Conference (Quakers)                                                               27
Friends of Libraries/Zoos/Museums, etc.                                                            248
Friends, Religious Society of (Quakers)                                                            27
Friends United Meeting (Quakers)                                                                   27
Frontiers of America                                                                               102
Full Gospel Assemblies and Fellowship                                                              214
Fundamental Methodist Church, Inc.                                                                 26
General Association of Regular Baptist Churches                                                    175
General Motors Corporation                                                                         226
Government (Town Boards, City Councils, Zoos, Libraries), City*                                    71
Government, Federal*                                                                               148
Government, State or County*                                                                       112
Grange, National                                                                                   141
Greek Orthodox Church                                                                              5
Groups of Citizens, Citizens for Scouting                                                          70
Gun and Rifle Clubs                                                                                78
Halfway Houses, Group Homes                                                                        171
Hindu/Sikh                                                                                         234

 1230 Cedars Court, Suite B • P.O. Box 800660 • Charlottesville, VA 22903                     Page 52 of 70
                Case 20-10343-LSS             Doc 4       Filed 02/18/20    Page 225 of 281
 Coding Manual-UVA Review of BSA IV Files                                                       05-15-2017


 Appendix D: Drop-Down Items Sheet 5: Chartered Organizations, Continued

Holy Name Society (Roman Catholic)                                                                 39
Home and School Groups                                                                             128
Homeowners Associations                                                                            73
Homeschool Associations                                                                            125
Hospitals, Clinics                                                                                 172
Hospitals, Clinics, Animal or Veterinarian                                                         174
Hospitals for Handicapped                                                                          130
Hospitals, Roman Catholic                                                                          39
Housing Authority (HUD)*                                                                           195
Hungarian Reformed Church in America                                                               214
Hunting, Fishing, Sportsmen, Conservation Clubs and Groups                                         78
Improvement Clubs, Block Clubs                                                                     73
Independent Churches/Congregations, Unaffiliated                                                   214
Independent Christian Schools                                                                      325
Independent Fundamental Churches of America                                                        214
Indian Reservation, American                                                                       216
Indian Tribal Councils                                                                             216
Industry Clubs                                                                                     102
Insurance and Real Estate, Business Industry                                                       215
International Church of the Four Square Gospel                                                     214
International Pentecostal Church of Christ (Pentecostal)                                           31
IOOF Lodge (Odd Fellows)                                                                           98
Iota Phi Theta                                                                                     239
Islam, Muslim, Masjid                                                                              36
Izaak Walton League                                                                                194
Jaycees—Junior Chamber of Commerce                                                                 81
Jehovah’s Witnesses                                                                                214
Jewish Community Centers                                                                           32
Jewish Day Schools                                                                                 332
Jewish, Other                                                                                      32
Jewish Synagogues, Temples, and Other Organizations                                                32
Jewish War Veteran Posts                                                                           32
Jewish War Veterans                                                                                249
Job Corps Centers*                                                                                 82
Kappa Alpha Phi                                                                                    240
Kiwanis International                                                                              83
Knights of Columbus, Roman Catholic                                                                84
Knights of Pythias                                                                                 85
Labor Organizations (AFL-CIO Affiliates)                                                           49
Labor Organizations (other than AFL-CIO, i.e., IBT, UMW, NEA)                                      90
Ladies’ Clubs                                                                                      86
Latvian Evangelical Church in America                                                              214
Law Enforcement Agencies (Specify)*                                                                103

 1230 Cedars Court, Suite B • P.O. Box 800660 • Charlottesville, VA 22903                     Page 53 of 70
                Case 20-10343-LSS             Doc 4       Filed 02/18/20    Page 226 of 281
 Coding Manual-UVA Review of BSA IV Files                                                       05-15-2017


 Appendix D: Drop-Down Items Sheet 5: Chartered Organizations, Continued

LDS—The Church of Jesus Christ of Latter-day Saints (Mormon)                                       21
Libraries, City Government, Town Boards, City Councils, Zoos*                                      71
Lions International                                                                                87
Loyal Order of Moose                                                                               89
Lutheran Brethren of America, Church of the                                                        8
Lutheran Church in America                                                                         8
Lutheran Church, Other                                                                             8
Lutheran Church—Missouri Synod                                                                     8
Lutheran Churches, Evangelical                                                                     8
Lutheran Congregations, Free                                                                       8
Lutheran Schools                                                                                   308
Manufacturing, Business Industries/General Motors Corp.                                            190
Marines, Marine Reserves                                                                           92
Masjid, Islam, Muslim                                                                              36
Masons (AF and AM)--Eastern Star, Shriners, Sojourners                                             91
Medical Societies                                                                                  93
Mennonite Brethren Churches                                                                        214
Mennonite Church                                                                                   214
Men's Clubs                                                                                        94
Men's Clubs (Roman Catholic)                                                                       39
Methodist Church, Evangelical                                                                      26
Methodist Church, Inc., Fundamental                                                                26
Methodist Church of North America, Free                                                            26
Methodist Church Southern                                                                          26
Methodist Church, United                                                                           26
Methodist Church, U.S.A., Primitive                                                                26
Methodist Episcopal Church, African                                                                1
Methodist Episcopal Church, Christian                                                              15
Methodist Episcopal Zion Church, African                                                           2
Methodist, Except Episcopal and the Wesleyan                                                       26
Metropolitan Community Church                                                                      214
Military Order of Cooties (VFW)                                                                    95
Military Order of World Wars                                                                       250
Military Schools, ROTC                                                                             247
Ministerial Association, Council of Churches                                                       164
Missionary Church                                                                                  214
Mobile Home Park Association                                                                       102
Model Cities                                                                                       99
Moose, Loyal Order of                                                                              89
"Mormon", (LDS) The Church of Jesus Christ of Latter-day Saints                                    21
Moravian Church in America                                                                         35
Mothers' Clubs                                                                                     128
Muslim, Masjid, Islam                                                                              36

 1230 Cedars Court, Suite B • P.O. Box 800660 • Charlottesville, VA 22903                     Page 54 of 70
                Case 20-10343-LSS             Doc 4       Filed 02/18/20    Page 227 of 281
 Coding Manual-UVA Review of BSA IV Files                                                       05-15-2017


 Appendix D: Drop-Down Items Sheet 5: Chartered Organizations, Continued

NAACP and Other Advocacy Groups                                                                    259
National Association of Free Will Baptists                                                         175
National Baptist Convention of America                                                             176
National Baptist Convention of America, Inc.                                                       178
National Baptist Convention, USA                                                                   177
National Guard—Air*                                                                                51
National Guard—Army*                                                                               56
National Missionary Baptist Convention of America                                                  176
National Primitive Baptist Convention, Inc.                                                        175
Navy, Naval Reserve*                                                                               230
Nazarene, Church of the                                                                            23
Neighborhood Community Center, Settlement House                                                    97
Neighborhood Opportunity Center                                                                    97
Netherlands Reformed Congregations                                                                 214
New Apostolic Church of North America                                                              214
Non-Denominational Churches                                                                        214
Nonprofit Agencies                                                                                 256
North American Baptist Conference                                                                  175
North American Old Roman Catholic Church                                                           214
Nurseries, Day Care Centers                                                                        48
Odd Fellows (IOOF) Lodge                                                                           98
Office of Economic Opportunity (OEO)*                                                              76
Omega Psi Phi                                                                                      238
Optimist International                                                                             100
Organizations, Fraternal Groups, Other Clubs                                                       102
Orphanages (non-church affiliated)                                                                 101
Orthodox Christian Archdiocese of North America, Antiochian                                        5
Orthodox Church, Coptic                                                                            5
Orthodox Church, Greek                                                                             5
Orthodox Church, Serbian                                                                           5
Orthodox Church in America                                                                         5
Orthodox Church in America, U.S.A., Ukrainian                                                      5
Orthodox Church in America, Romanian                                                               5
Orthodox Church of Antioch Syrian                                                                  5
Orthodox Diocese of America, Albanian                                                              5
Orthodox Greek Catholic Church, American-Russian                                                   5
Orthodox Presbyterian Church                                                                       7
Other Baptist                                                                                      175
Other Catholic                                                                                     39
Other Clubs, Organizations, Fraternal Groups                                                       102
Other Educational Institutions                                                                     126
Other Jewish                                                                                       32
Other Lutheran                                                                                     8

 1230 Cedars Court, Suite B • P.O. Box 800660 • Charlottesville, VA 22903                     Page 55 of 70
                Case 20-10343-LSS             Doc 4       Filed 02/18/20    Page 228 of 281
 Coding Manual-UVA Review of BSA IV Files                                                              05-15-2017


 Appendix D: Drop-Down Items Sheet 5: Chartered Organizations, Continued

Other Service Clubs or Organizations                                                                      258
Parents’ Clubs, PTOs, PTSAs                                                                               128
Parents/Faculty Club                                                                                      128
Parents Without Partners                                                                                  104
Parks, Park Boards, Camps, Playgrounds                                                                    65
Pentecostal Church, International, United                                                                 31
Pentecostal Church of Christ, International                                                               31
Pentecostal Church of God in America, Inc.                                                                31
Phi Beta Sigma                                                                                            241
Plymouth, Christian Brethren                                                                              22
Police, Sheriff Departments, Fraternal Order of Police (IUPA)                                             103
Polish National Catholic Church of America                                                                214
Presbyterian                                                                                              7
Presbyterian Church, Associate Reformed                                                                   7
Presbyterian Church, Orthodox                                                                             7
Presbyterian Church Evangelical                                                                           7
Presbyterian Church, Cumberland                                                                           7
Presbyterian Church (U.S.A.)                                                                              7
Presbyterian Church of North America, Reformed                                                            7
Primitive Baptists                                                                                        175
Primitive Methodist Church, USA                                                                           26
Private School, Academies                                                                                 122
Professional, Scientific Societies, See Also 58 (Bar), 93 (Medical), 139 (Dental), 143 (Engineering)      105
Progressive National Baptist Convention, Inc.                                                             179
PTA                                                                                                       127
PTO, PTSA                                                                                                 128
PTA, Catholic Schools                                                                                     39
Public Schools*                                                                                           133
Quakers (Friends Church)                                                                                  27
Railroads, Business Industry                                                                              226
Real Estate and Insurance, Business Industry                                                              215
Recreational Boards, Camps, Parks                                                                         65
Red Cross, American                                                                                       53
Reform School                                                                                             129
Reformed Baptists                                                                                         175
Reformed Church in America                                                                                40
Reformed Episcopal Church                                                                                 214
Reformed Presbyterian Church, Associate                                                                   7
Reformed Presbyterian Church of North America                                                             7
Religious Society of Friends (Quakers)                                                                    27
Rescue Squad/Ambulance/First Aid*                                                                         151
Reserves—Air Force Bases*                                                                                 50
Reserves—Army Bases*                                                                                      55

 1230 Cedars Court, Suite B • P.O. Box 800660 • Charlottesville, VA 22903                         Page 56 of 70
                Case 20-10343-LSS             Doc 4       Filed 02/18/20    Page 229 of 281
 Coding Manual-UVA Review of BSA IV Files                                                       05-15-2017


 Appendix D: Drop-Down Items Sheet 5: Chartered Organizations, Continued

Reserves—Coast Guard (Stations and Auxiliaries)*                                                   75
Reserves—Marines, Marine Bases*                                                                    92
Reserves—Navy, Naval*                                                                              230
Retail Stores, Business Industry                                                                   225
Roman Catholic Church                                                                              39
Roman Catholic Holy Name Society                                                                   39
Roman Catholic Hospitals                                                                           39
Roman Catholic Knights of Columbus                                                                 84
Roman Catholic Men's Club                                                                          39
Romanian Orthodox Church in America                                                                5
Rotary International                                                                               107
Roundtable International                                                                           102
Ruritan Club                                                                                       109
Russian Orthodox Greek Catholic Church, American-Carpatho                                          5
Savings/Loan Associations, Banks, Business-Industry                                                223
School Faculty*                                                                                    133
Schools for the Handicapped                                                                        135
Schools, Catholic, and Catholic Parents Association                                                339
Scientific Societies, See also 58 (Bar), 93 (Medical), 139 (Dental)                                105
Search and Rescue/First Aid/Ambulance Services                                                     254
Serbian Eastern Orthodox Church                                                                    5
Sertoma International                                                                              111
Service Clubs—Other (unclassified)                                                                 102
Settlement House                                                                                   97
Seventh Day Adventists                                                                             214
Seventh Day Baptist                                                                                175
Sheriff ’s Departments*                                                                            103
Shriners, Sojourners                                                                               91
Sierra International Club                                                                          39
Sigma Gamma Rho                                                                                    245
Soccer Leagues and Clubs                                                                           402
Sons of the American Revolution                                                                    102
Sororities and Fraternities                                                                        124
Southern Baptist Convention                                                                        175
Southern Methodist Church                                                                          26
Sportsmen, Conservation, Hunting, Fishing Clubs and Groups                                         78
Sports Organizations, Other                                                                        403
State or County Government*                                                                        112
Swedenborgian Church                                                                               214
Synagogues, Temples, and Congregations, Jewish                                                     32
Syrian Orthodox Church of Antioch                                                                  5
Telephone Pioneers of America                                                                      224
Temples, Congregations, and Synagogues, Jewish                                                     32

 1230 Cedars Court, Suite B • P.O. Box 800660 • Charlottesville, VA 22903                     Page 57 of 70
                Case 20-10343-LSS             Doc 4       Filed 02/18/20    Page 230 of 281
 Coding Manual-UVA Review of BSA IV Files                                                       05-15-2017


 Appendix D: Drop-Down Items Sheet 5: Chartered Organizations, Continued

Tenants, Improvement Clubs, Homeowners                                                             73
The Salvation Army                                                                                 42
Town Boards, City Councils, Zoos, Libraries, City Government*                                      71
Trailer Park                                                                                       102
Transportation, Business Industry                                                                  226
Training Schools (Reform)                                                                          129
Tribal Council (American Indian)                                                                   216
Ukrainian Orthodox Church in America, U.S.A.                                                       5
Unaffiliated Church/Congregations, Independent                                                     214
Unclassified, Business Industry                                                                    227
Unclassified Churches                                                                              214
Unclassified Groups, Organizations, Fraternal Groups                                               102
Unitarian Universalist Association                                                                 44
United Brethren in Christ                                                                          22
United Church of Christ (Congregational Church)                                                    45
United Methodist Church                                                                            26
United Pentecostal Church International                                                            31
United States Steel Company                                                                        190
United States Power Squadrons                                                                      236
United Way, Foundations, Other Similar Agencies                                                    255
Urban League                                                                                       102
Utilities, Distributing Business-Industry                                                          191
Veterinarian, Animal Hospitals/Clinics                                                             174
VFW, Auxiliary, Cooties                                                                            95
Volunteer Emergency Auxiliaries                                                                    252
Volunteer Fire Company*                                                                            160
Volunteer Fire Auxiliaries                                                                         253
Volunteers of American                                                                             102
Volunteers Police Auxiliaries                                                                      251
Wesleyan Church                                                                                    47
Women’s Clubs                                                                                      86
YMCA                                                                                               120
YMHA                                                                                               32
YWCA                                                                                               120
YWHA                                                                                               32
Yacht Clubs                                                                                        121
Youth Centers                                                                                      97
Zeta Phi Beta                                                                                      243
Zoos, Libraries, City Government, Town Boards, City Councils*                                      71




 1230 Cedars Court, Suite B • P.O. Box 800660 • Charlottesville, VA 22903                     Page 58 of 70
               Case 20-10343-LSS              Doc 4      Filed 02/18/20    Page 231 of 281
Coding Manual-UVA Review of BSA IV Files                                                        05-15-2017


Appendix D: Drop-Down Menus: Sheet 6: CBC Offense Codes

     Offense Title                                                                     Offense Code
     VIOLENT
     Capital Murder                                                                    0
     Murder, Deliberate Homicide                                                       1
     Manslaughter                                                                      2
     Attempted Murder, Attempted Manslaughter                                          3
     Aggravated Assault                                                                4
     Assault and Battery/Other Assault                                                 6
     Other or Unspecified Violent Crimes*                                              9
     POTENTIALLY VIOLENT
     Robbery                                                                           21
     Kidnapping                                                                        22
     Arson                                                                             23
     Other or Unspecified Potentially Violent*                                         29
     OTHER CRIMES AGAINST PERSON
     Criminally Negligent Homicide, Vehicular Homicide                                 30
     Families and Children (contributing to the delinquency of a minor)                31
     Hit and Run                                                                       32
     Coercion                                                                          33
     Unlawful Imprisonment, Unlawful Restraint                                         34
     Harassment, Verbal Assault (e.g., Simple Assault, Terroristic Threat,
                                                                                       35
     Intimidation)
     Criminal Possession of Weapon                                                     36
     Menacing                                                                          37
     Reckless Endangerment                                                             38
     Other or Unspecified Crime Against Person* (Conspiracy, Mutiny in a penal
                                                                                       39
     institution) (Accessory to violent crime)
     SEX
     Forcible Rape                                                                     40
     Forcible Sodomy                                                                   41
     Statutory Rape (Consensual), Misdemeanor Rape                                     42
     Sexual Abuse, Sexual Assault                                                      44
     Sexual Misconduct                                                                 45
     Incest                                                                            46
     Lewd and Lascivious Conduct                                                       47
     Other or Unspecified Sex Crime                                                    49
     PROPERTY
     Burglary, Breaking and Entering                                                   50
     Criminal Mischief                                                                 51
     Criminal Trespassing, Unlawful Entry                                              52
     Larceny (Grand and Petit)                                                         53
     Auto Theft                                                                        54
     Theft, Shoplifting, Pickpocketing (except auto theft)                             55

1230 Cedars Court, Suite B • P.O. Box 800660 • Charlottesville, VA 22903                      Page 59 of 70
               Case 20-10343-LSS             Doc 4       Filed 02/18/20    Page 232 of 281
Coding Manual-UVA Review of BSA IV Files                                                       05-15-2017


Appendix D: Drop-Down Menus: Sheet 6: CBC Offense Codes, Continued

     Possession of Stolen Property, Criminal Receiving                                 56
     Forgery and Counterfeiting                                                        57
     Fraud (Deceptive Practices) Falsifying Records, Embezzlement                      58
     Forged Check, Bad Check, Theft of Service                                         59
     Bribery                                                                           60
     Conspiracy                                                                        61
     Other or Unspecified Property Crime (e.g., Possession of a Forged
                                                                                       69
     Instrument)
     DRUG
     Drug, Selling Dangerous                                                           70
     Drug, Possession Dangerous                                                        71
     Other or Unspecified Drug Crime (possession of a forged drug document,
                                                                                       79
     illegal RX)
     MINOR
     Parole Violation                                                                  80
     Probation Violation                                                               81
     DWI, DUI                                                                          82
     Public Intoxication, Drunkenness                                                  83
     Court Related Offenses (warrants, failure to appear, escape, bail jumping)        84
     Gambling                                                                          85
     Criminal Nuisance                                                                 86
     Disorderly conduct, Breach of Peace, Resisting Arrest                             87
     Loitering, Vagrancy                                                               88
     Indecent Exposure, Obscenity, Public Lewdness                                     89
     Traffic Infractions                                                               90
     Prostitution, Pandering                                                           97
     Other or Unspecified Minor Offense                                                97
     No Crime                                                                          98
     No Information                                                                    99




1230 Cedars Court, Suite B • P.O. Box 800660 • Charlottesville, VA 22903                     Page 60 of 70
               Case 20-10343-LSS              Doc 4      Filed 02/18/20    Page 233 of 281
Coding Manual-UVA Review of BSA IV Files                                                       05-15-2017


Appendix D: Drop-Down Menus: Sheet 7: Location of Alleged Abuse

                                     Location of Alleged Abuse
                                     Camp
                                     Meeting
                                     Outing
                                     Leader's Home
                                     Youth's Home
                                     Traveling to or from Scouting function
                                     Other-specify:




1230 Cedars Court, Suite B • P.O. Box 800660 • Charlottesville, VA 22903                     Page 61 of 70
               Case 20-10343-LSS              Doc 4      Filed 02/18/20    Page 234 of 281
Coding Manual-UVA Review of BSA IV Files                                                         05-15-2017


Appendix D: Drop-Down Menus: Sheet 8: Barriers to Abuse

               Barriers to Abuse
               Two deep leadership
               No one-on-one contact
               Separate accommodations for leaders and youth
               Privacy of youth to be respected, especially when dressing and showering
               No inappropriate use of cameras, imaging, digital devices, and social media
               No secret organizations, initiations, or hazing
               No bullying
               Behavior inconsistent with the Scout Oath and Law
               Failure to follow youth protection policies, including mandatory reporting of
               child abuse




1230 Cedars Court, Suite B • P.O. Box 800660 • Charlottesville, VA 22903                       Page 62 of 70
               Case 20-10343-LSS              Doc 4      Filed 02/18/20    Page 235 of 281
Coding Manual-UVA Review of BSA IV Files                                                       05-15-2017


Appendix D: Drop-Down Menus: Sheet 9: How Abuse was Reported

                                           How abuse was reported
                                           Report of youth (victim)
                                           Report of youth (non-victim)
                                           Report of parent
                                           Report of Scout Leader
                                           Report of law enforcement
                                           Unknown




1230 Cedars Court, Suite B • P.O. Box 800660 • Charlottesville, VA 22903                     Page 63 of 70
               Case 20-10343-LSS              Doc 4      Filed 02/18/20    Page 236 of 281
Coding Manual-UVA Review of BSA IV Files                                                       05-15-2017


Appendix D: Drop-Down Menus: Sheet 10: Youth Serving Organizations

    YSO (Youth Serving Organization) Name
    American Red Cross-Youth Office
    American Youth Soccer Organization
    Big Brothers Big Sisters of America
    Boys and Girls Club of America
    Boys and Girls State
    Camp-Related Organization (e.g., Camp Fire, American Camp Assn., etc.)
    Children of the American Revolution
    Church-Related Youth Activities (e.g., Sunday School)
    Civil Air Patrol
    Community Sports Activity (e.g., Little League Coach, Soccer, Basketball, etc.)
    Fellowship of Christian Athletes
    Girl Scouts
    Hugh O'Brian Youth Leadership
    Junior Statesmen of America
    Key Club (Kiwanis Educating Youth)
    National 4-H Council
    Public or Private Schools (Teacher or Any Other Position-e.g., Coach, Janitor)
    ROTC/Military Academies
    Special Olympics, Inc.
    YMCA/YWCA, etc.
    Youth Special Events & Destinations (e.g., Carnivals, Amusement Parks, Children’s Museums)




1230 Cedars Court, Suite B • P.O. Box 800660 • Charlottesville, VA 22903                     Page 64 of 70
               Case 20-10343-LSS              Doc 4      Filed 02/18/20     Page 237 of 281
Coding Manual-UVA Review of BSA IV Files                                                        05-15-2017


Appendix D: Drop-Down Menus: Sheet 11: Incident Code/Legal Outcome
Sheet 11: Incident Code

                              Incident Type                        Code    Code-Youth
                              Child Pornography                    CP      Y-CP
                              Child Sexual Abuse                   CSA     Y-CSA
                              Criminal                             C       Y-C
                              Criminal Background Check            CBC     (Not apply)
                              Leadership                           L       Y-L
                              Other                                O       Y-O
                              Pornography                          P       Y-P
                              Theft                                T       Y-T
                              Unwelcome                            U       (Not apply)
                              Youth Protection Programs            YPV     Y-YPV

Sheet 11: Legal Outcome

                                    If Legal Outcome
                                    Guilty
                                    Not Guilty
                                    Unknown




1230 Cedars Court, Suite B • P.O. Box 800660 • Charlottesville, VA 22903                      Page 65 of 70
               Case 20-10343-LSS              Doc 4      Filed 02/18/20    Page 238 of 281
Coding Manual-UVA Review of BSA IV Files                                                       05-15-2017


Appendix E: Page with Bates Numbering (highlighted in yellow)




1230 Cedars Court, Suite B • P.O. Box 800660 • Charlottesville, VA 22903                     Page 66 of 70
               Case 20-10343-LSS              Doc 4      Filed 02/18/20    Page 239 of 281
Coding Manual-UVA Review of BSA IV Files                                                       05-15-2017


Appendix F: Instructions for Case Descriptions




1230 Cedars Court, Suite B • P.O. Box 800660 • Charlottesville, VA 22903                     Page 67 of 70
               Case 20-10343-LSS              Doc 4      Filed 02/18/20    Page 240 of 281
Coding Manual-UVA Review of BSA IV Files                                                       05-15-2017


Appendix F: Instructions for Case Descriptions, Continued




1230 Cedars Court, Suite B • P.O. Box 800660 • Charlottesville, VA 22903                     Page 68 of 70
               Case 20-10343-LSS              Doc 4      Filed 02/18/20    Page 241 of 281
Coding Manual-UVA Review of BSA IV Files                                                       05-15-2017


Appendix F: Instructions for Case Descriptions, Continued




1230 Cedars Court, Suite B • P.O. Box 800660 • Charlottesville, VA 22903                     Page 69 of 70
               Case 20-10343-LSS              Doc 4      Filed 02/18/20    Page 242 of 281
Coding Manual-UVA Review of BSA IV Files                                                       05-15-2017


Appendix G: IRB Approval




1230 Cedars Court, Suite B • P.O. Box 800660 • Charlottesville, VA 22903                     Page 70 of 70
Case 20-10343-LSS        Doc 4     Filed 02/18/20      Page 243 of 281



                           Formatting Notes
  This manual was typeset in Garamond, with the IVRS and Coding
   Form set in Arial and Cambria, respectively. This document was
  primarily in 11 pt. font, with headers at 14 and 12 pts. Spacing used
  was 1.15 spaces, and paragraphs were set to 12 pt. after, with some
                                exceptions.

   Most text was left justified, with bullet points indented to 0.25 ″,
      and text starting at 0.5 ″; indented bullet points were set an
  additional 0.25 ″ to the right for each level of indentation. For the
  “lettered” lists, the first level was at 0.25 ″ with the text at 0.6125 ″,
   and the second level of indentation changed to 0.5 ″ and 0.75 ″.
   Tertiary levels added 0.25 ″ to each measure (all in regards to the
                                 left margin).

   Page margins were set to 0.5 ″ around all edges, and blank pages
 were inserted for ease of printing. Bold text indicates emphasis, and
  italics are used exclusively to quote text from the coding materials
  (coding form, IVRS, etc.), including not only prompt text but also
                        possible answer phrasing.

             The colored text was set to RGB of 0/63/135.

     For questions concerning the formatting, please contact:
  James M. Wellbeloved-Stone, jmw6bh@hscmail.mcc.virginia.edu
     Case 20-10343-LSS   Doc 4   Filed 02/18/20   Page 244 of 281




              BOY SCOUTS OF AMERICA
MEMBERSHIP SCREENING DATABASE: AN EMPIRICAL REVIEW
                           1946 – 2016




                         APPENDIX B:
      CODER RELIABILITY, 1944 – 2016 FILES




                                 2019
          Case 20-10343-LSS           Doc 4      Filed 02/18/20         Page 245 of 281



                                          Reliability Analysis
Reliability was assessed using ten cases distributed to the coders ever four-hundred cases.
              1      2      521    921    1221   1721     2021   2421   2821   3221   3621   4021   Total
 IVRS.1       100    100    100    100    100    100      100    100    100    100    100    100    100
 IVRS.2       100    100    100    100    100             100    100    100    100    100    100    100
 IVRS.3       100    100    100    100    100    100      100    100    100    100    60     100    96.67
 IVRS.4                     100           100    85       100           100    100           100    97.86
 IVRS.5       50     75     100    50     55.6   50       100    100           100    80     80     76.42
 IVRS.6       100    75     100    100    100             100    100    100    100    100    100    97.73
 IVRS.7       100    100    92.9   100    100    100      100    100    100    100    80     80     96.08
 IVRS.8       100    100    100    100    66.7   90       100    100    100    100    40     100    91.39
 IVRS.9       75     100    100    100    100    100      100    85.7   100    80     100    100    95.06

 UVARCT.1     100    100    100    100    88.9   90       100    100    100    100    100    60     94.91
 UVARCT.2     100    100    100    100    100    100      100    100    100    100    100    100    100
 UVARCT.3     75     100    100    100    100    90       100    100    100    100    100    100    97.08
 UVARCT.4     100    100    100    90     100    100      100    100    100    100    100    100    99.17
 UVARCT.5     91.1   94.6   88.3   79.2   96     100      91.1   94.9   92.9   91.4   95.7   90     92.10
 UVARCT.6     100    75     64.3   100    77.8   100      62.5   57.1   85.7   80     100    100    83.53
 UVARCT.7     100    100    100    100    100    70       100    100    100    100    100    40     92.50
 UVARCT.8     100    88.9   100    97.8   91.4   91.1     100    84.1   100    100    80     77.8   92.59
 UVARCT.9     100    100    100    100    88.9   100      100    100    100    100    100    100    99.08
 UVARCT.10    91.7   97.9   86.9   78.3   77.8   88.3     75     71.4   69     80     93.3   88.3   83.16
 UVARCT.11    87.5   100    92.9   80     77.8   85       75     71.4   71.4   80     90     95     83.83
 UVARCT.12    100    100    100    100    100    100      100    85.7   100    80     100    100    97.14
 UVARCT.13    100    100    90.2   95.6   88.2   90       100    112    98.2   97.5   80     80     94.31
 UVARCT.14    100    100    64.3   100    100    100      100    100    100    100    100           97.03
 UVARCT.15    75     75     100    100    11.1   100      100    71.4   71.4   60     20            71.99

                                                                                 Average Overall:   92.83
IVRS Variables:                                         UVA-RCT.4: B3: materials indicate public record
IVRS.1: Name of IV (1 correct first name and 1                       (Y/N)
        correct last name)                              UVA-RCT.5: B6: what led to file opening, any
IVRS.2: Date of birth (if present)                                   matching
IVRS.3: Address-correct street name and city            UVA-RCT.6: B8: parents of Y in A-CSA aware
        name                                                         of allegations?
IVRS.4: Weight and height (if present)                  UVA-RCT.7: B9: parents of Y in Y-CSA aware
IVRS.5: Occupation                                                   of allegations?
IVRS.6: Council name(s)                                 UVA-RCT.8: B12: IV responses, any overlap
IVRS.7: Chartered organization (any correct)            UVA-RCT.9: B14: indications other YSOs
IVRS.8: Any indication IV in any other YSOs                          (Y/N)
        (y/n question)                                  UVA-RCT.10: B17: Y on Y… any overlap
IVRS.9: 1 Matching victim name                          UVA-RCT.11: B18: instances of Y on Y
                                                                     responses, any overlap
UVA-RCT Variables:                                      UVA-RCT.12: C9: IV ever arrested sex crime
UVA-RCT.1: Earliest date concerning referenced          UVA-RCT.13: C11: any overlap, characteristics
           abuse in file (by year)                                   of IV
UVA-RCT.2: Does it contain enough                       UVA-RCT.14: C12: reference to pornography
           information (A5)                                          (Y/No indication)
UVA-RCT.3: Does it involve activity individuals         UVA-RCT.15: # of victim modules coded
           under 18 (A6)                                Total: Total Reliability Per Question
     Case 20-10343-LSS   Doc 4   Filed 02/18/20   Page 246 of 281




              BOY SCOUTS OF AMERICA
MEMBERSHIP SCREENING DATABASE: AN EMPIRICAL REVIEW
                           1946 – 2016




                         APPENDIX C:
   SCREEN SHOT OF FILTRUM: REGISTRATION
                 SCREENING MODULE




                                 2019
                      Case 20-10343-LSS            Doc 4       Filed 02/18/20      Page 247 of 281
                                                    FILTRUM | RSM
                                                 A Registration Screening Module

Purpose: A registration screening module that maintains a database of allegations, information surrounding the allegation,
including persons involved (perpetrators, victims, etc.), location

Home Page: Includes up-to-date case statistics, visual interpretations, and customizable tabs based on security level and need.
  • Personalized URL to the organization.
  • Search bar to lookup information and its related records.




ALLEGATIONS: The first step in collecting information of an alleged incident.
   • Includes the initial allegation report, associated individuals, record keeping of when a case is closed or re-opened, a
     complete list of narratives throughout the case process, and current status of case based on information provided and
     authorized approvals.
   • Allegations are organized by “Name of Perpetrator(s)” | “Council #” | “Year of Allegation”
   • If an identified individual is not already in the database, their information can be added under PEOPLE.
                      Case 20-10343-LSS          Doc 4     Filed 02/18/20       Page 248 of 281
PEOPLE: Providing information on person’s potentially in involved in an allegation.
  • Includes basic demographic and contact information, records of multiple addresses, organization affiliations, and
     associations of any allegations




DOCUMENTS/ATTACHMENTS: Associating documents with supplemental information to an allegation.
  • Includes a document type, received information, and the ability to associate documents with a person or allegation.
  • Documents are organized by “Document Type” | “Date of Document” | “Date Received”
  • An email will be sent to an authorized reviewer to approve the attachment if “May require reopening of case?” is
    checked, “Other” is selected as document type, or both are selected.
                         Case 20-10343-LSS              Doc 4      Filed 02/18/20         Page 249 of 281
EXPORT TO CLEARININGHOUSE: Pulls specific information to be reviewed by legal and exported to a .csv file.

-----------------------------------------------------------EXTRA TABS---------------------------------------------------------------------

REPORTS and DASHBOARDS: These tabs would typically not be available for the general reporter or viewer. However,
these tabs can provide consolidated statistics and reports on information provided in allegations and visual displays to present
the data. DASHBOARDS are functional way to interpret the data in a simple and aesthetically pleasing manner.

COUNCILS: This tab would be hidden from all viewers most of the time, unless needed. COUNCILS provides contact
information on a particular organization council and will be associated with people and therefore, associated with allegations.
A particular council, its information, or its associated records can be searched for in the search bar at the top of the webpage.
     Case 20-10343-LSS   Doc 4   Filed 02/18/20   Page 250 of 281




              BOY SCOUTS OF AMERICA
MEMBERSHIP SCREENING DATABASE: AN EMPIRICAL REVIEW
                           1946 – 2016




APPENDIX D: COMPLETE YEARLY PRESENTATION OF
                         TABLED DATA




                                 2019
          Case 20-10343-LSS               Doc 4        Filed 02/18/20         Page 251 of 281




           Adult Incident Codes for 6,878 Adult IV Files: Jan. 1, 1946 to Dec. 31, 2016
 Year1     CSA         YPV           CP            C             P            O             CBC           U         Total2
1946       0 (0.0%)   0 (0.0%)   0   (0.0%)    0    (0.0%)   0   (0.0%)    0 (0.0%)     0    (0.0%)   0   (0.0%)     0 (0.0%)
1947       1 (100.0%) 0 (0.0%)   0   (0.0%)    0    (0.0%)   0   (0.0%)    0 (0.0%)     0    (0.0%)   0   (0.0%)     1 (0.0%)
1948      1 (100.0%) 0 (0.0%)    0   (0.0%)    0    (0.0%)   0   (0.0%)    0 (0.0%)     0    (0.0%)   0   (0.0%)     1 (0.0%)
1949       0 (0.0%)   0 (0.0%)   0   (0.0%)    0    (0.0%)   0   (0.0%)    1 (100.0%)   0    (0.0%)   0   (0.0%)     1 (0.0%)
1950       1 (100.0%) 0 (0.0%)   0   (0.0%)    0    (0.0%)   0   (0.0%)    0 (0.0%)     0    (0.0%)   0   (0.0%)     1 (0.0%)
1951       0 (0.0%)   0 (0.0%)   0   (0.0%)    0    (0.0%)   0   (0.0%)    0 (0.0%)     0    (0.0%)   0   (0.0%)     0 (0.0%)
1952       2 (100.0%) 0 (0.0%)   0   (0.0%)    0    (0.0%)   0   (0.0%)    0 (0.0%)     0    (0.0%)   0   (0.0%)     2 (0.0%)
1953       3 (100.0%) 0 (0.0%)   0   (0.0%)    0    (0.0%)   0   (0.0%)    0 (0.0%)     0    (0.0%)   0   (0.0%)     3 (0.0%)
1954       0 (0.0%)   0 (0.0%)   0   (0.0%)    0    (0.0%)   0   (0.0%)    0 (0.0%)     0    (0.0%)   0   (0.0%)     0 (0.0%)
1955       3 (75.0%) 0 (0.0%)    0   (0.0%)    0    (0.0%)   0   (0.0%)    1 (25.0%)    0    (0.0%)   0   (0.0%)     4 (0.1%)
1956       6 (100.0%) 0 (0.0%)   0   (0.0%)    0    (0.0%)   0   (0.0%)    0 (0.0%)     0    (0.0%)   0   (0.0%)     6 (0.1%)
1957       9 (81.8%) 0 (0.0%)    0   (0.0%)    1    (9.1%)   0   (0.0%)    1 (9.1%)     0    (0.0%)   0   (0.0%)    11 (0.2%)
1958      17 (85.0%) 0 (0.0%)    0   (0.0%)    1    (5.0%)   0   (0.0%)    1 (5.0%)     0    (0.0%)   1   (5.0%)    20 (0.3%)
1959      21 (77.8%) 0 (0.0%)    0   (0.0%)    0    (0.0%)   0   (0.0%)    6 (22.2%)    0    (0.0%)   0   (0.0%)    27 (0.4%)
1960      32 (88.9%) 0 (0.0%)    0   (0.0%)    4   (11.1%)   0   (0.0%)    0 (0.0%)     0    (0.0%)   0   (0.0%)    36 (0.5%)
1961      46 (82.1%) 0 (0.0%)    0   (0.0%)    6   (10.7%)   0   (0.0%)    4 (7.1%)     0    (0.0%)   0   (0.0%)    56 (0.8%)
1962      38 (88.4%) 0 (0.0%)    0   (0.0%)    0   (0.0%)    0   (0.0%)    5 (11.6%)    0    (0.0%)   0   (0.0%)    43 (0.6%)
1963      44 (80.0%) 0 (0.0%)    0   (0.0%)    5   (9.1%)    0   (0.0%)    6 (10.9%)    0    (0.0%)   0   (0.0%)    55 (0.8%)
1964      48 (80.0%) 0 (0.0%)    0   (0.0%)    6   (10.0%)   0   (0.0%)    6 (10.0%)    0    (0.0%)   0   (0.0%)    60 (0.9%)
1965      50 (75.8%) 0 (0.0%)    0   (0.0%)    7   (10.6%)   0   (0.0%)    9 (13.6%)    0    (0.0%)   0   (0.0%)    66 (1.0%)
1966      66 (81.5%) 0 (0.0%)    0   (0.0%)    5   6.2%)     0   (0.0%)   10 (12.3%)    0    (0.0%)   0   (0.0%)    81 (1.2%)
1967      58 (76.3%) 0 (0.0%)    0   (0.0%)    6   (7.9%)    0   (0.0%)   12 (15.8%)    0    (0.0%)   0   (0.0%)    76 (1.1%)
1968      61 (91.0%) 0 (0.0%)    0   (0.0%)    2   (3.0%)    0   (0.0%)    4 (6.0%)     0    (0.0%)   0   (0.0%)    67 (1.0%)
1969      54 (84.4%) 0 (0.0%)    0   (0.0%)    8   (12.5%)   0   (0.0%)    2 (3.1%)     0    (0.0%)   0   (0.0%)    64 (0.9%)
1970      47 (87.0%) 0 (0.0%)    0   (0.0%)    4    (7.4%)   0   (0.0%)    3 (5.6%)     0    (0.0%)   0   (0.0%)    54 (0.8%)
1971      36 (78.3%) 0 (0.0%)    0   (0.0%)    2    (4.3%)   0   (0.0%)    8 (17.4%)    0    (0.0%)   0   (0.0%)    46 (0.7%)
1972      45 (83.3%) 0 (0.0%)    0   (0.0%)    3    (5.6%)   0   (0.0%)    6 (11.1%)    0    (0.0%)   0   (0.0%)    54 (0.8%)
1973      32 (80.0%) 0 (0.0%)    0   (0.0%)    5   (12.5%)   0   (0.0%)    2 (5.0%)     0    (0.0%)   1   (2.5%)    40 (0.6%)
1974      30 (88.2%) 0 (0.0%)    0   (0.0%)    2    (5.9%)   0   (0.0%)    2 (5.9%)     0    (0.0%)   0   (0.0%)    34 (0.5%)
1975      23 (92.0%) 0 (0.0%)    0   (0.0%)    1    (4.0%)   0   (0.0%)    1 (4.0%)     0    (0.0%)   0   (0.0%)    25 (0.4%)
1976      31 (93.9%) 0 (0.0%)    0   (0.0%)    0    (0.0%)   0   (0.0%)    2 (6.1%)     0    (0.0%)   0   (0.0%)    33 (0.5%)
1977      38 (95.0%) 0 (0.0%)    0   (0.0%)    1    (2.5%)   0   (0.0%)    1 (2.5%)     0    (0.0%)   0   (0.0%)    40 (0.6%)
1978      27 (96.4%) 0 (0.0%)    0   (0.0%)    1    (3.6%)   0   (0.0%)    0 (0.0%)     0    (0.0%)   0   (0.0%)    28 (0.4%)
1979      28 (96.6%) 0 (0.0%)    0   (0.0%)    1    (3.4%)   0   (0.0%)    0 (0.0%)     0    (0.0%)   0   (0.0%)    29 (0.4%)
1980      21 (84.0%) 0 (0.0%)    0   (0.0%)    1    (4.0%)   0   (0.0%)    3 (12.0%)    0    (0.0%)   0   (0.0%)    25 (0.4%)
1981      24 (96.0%) 0 (0.0%)    0   (0.0%)    0    (0.0%)   0   (0.0%)    1 (4.0%)     0    (0.0%)   0   (0.0%)    25 (0.4%)
1982      31 (93.9%) 0 (0.0%)    0   (0.0%)    2    (6.1%)   0   (0.0%)    0 (0.0%)     0    (0.0%)   0   (0.0%)    33 (0.5%)
1983      57 (90.5%) 0 (0.0%)    0   (0.0%)    4    (6.3%)   0   (0.0%)    2 (3.2%)     0    (0.0%)   0   (0.0%)    63 (0.9%)
1984      78 (92.9%) 0 (0.0%)    0   (0.0%)    1    (1.2%)   0   (0.0%)    5 (6.0%)     0    (0.0%)   0   (0.0%)    84 (1.2%)
1985      91 (95.8%) 0 (0.0%)    1   (1.1%)    2    (2.1%)   0   (0.0%)    1 (1.1%)     0    (0.0%)   0   (0.0%)    95 (1.4%)
1986     109 (91.6%) 0 (0.0%)    0   (0.0%)    5    (4.2%)   0   (0.0%)    4 (3.4%)     1    (0.8%)   0   (0.0%)   119 (1.7%)
1987     186 (88.6%) 0 (0.0%)    4   (1.9%)    7    (3.3%)   0   (0.0%)   12 (5.7%)     0    (0.0%)   1   (0.5%)   210 3.1%)
1988     255 (90.1%) 0 (0.0%)    2   (0.7%)   11    (3.9%)   0   (0.0%)   12 (4.2%)     1    (0.4%)   2   (0.7%)   283 (4.1%)
1989     257 (90.8%) 2 (0.7%)    1   (0.4%)   10    (3.5%)   0   (0.0%)    9 (3.2%)     2    (0.7%)   2   (0.7%)   283 (4.1%)
1990     182 (72.2%) 3 (1.2%)    3   (1.2%)   11    (4.4%)   1   (0.4%)   40 (15.9%)    4    (1.6%)   8   (3.2%)   252 (3.7%)
1991     171 (66.5%) 6 (2.3%)    0   (0.0%)   19    (7.4%)   0   (0.0%)   58 (22.6%)    0    (0.0%)   3   (1.2%)   257 (3.7%)
1992     199 (73.7%) 3 (1.1%)    1   (0.4%)   15    (5.6%)   0   (0.0%)   45 (16.7%)    3    (1.1%)   4   (1.5%)   270 (3.9%)
1993     198 (73.9%) 3 (1.1%)    2   (0.7%)    9    (3.4%)   0   (0.0%)   48 (17.9%)    2    (0.7%)   6   (2.2%)   268 (3.9%)
1994     169 (73.2%) 2 (0.9%)    1   (0.4%)    7    (3.0%)   0   (0.0%)   42 (18.2%)    2    (0.9%)   8   (3.5%)   231 (3.4%)
1995     151 (75.5%) 0 (0.0%)    4   (2.0%)    4    (2.0%)   0   (0.0%)   39 (19.5%)    1    (0.5%)   1   (0.5%)   200 (2.9%)
1996     138 (67.0%) 2 (1.0%)    4   (1.9%)    8    (3.9%)   0   (0.0%)   44 (21.4%)    2    (1.0%)   8   (3.9%)   206 (3.0%)
          Case 20-10343-LSS                   Doc 4      Filed 02/18/20           Page 252 of 281



1997     125   (68.7%) 0    (0.0%)     5   (2.7%)   4   (2.2%)   0   (0.0%) 31    (17.0%)   8    (4.4%) 9 (4.9%)     182 (2.6%)
1998     124   (71.7%) 0    (0.0%)    15   (8.7%)   9   (5.2%)   0   (0.0%) 14    (8.1%)    3    (1.7%) 8 (4.6%)     173 (2.5%)
1999     101   (66.9%) 0    (0.0%)    11   (7.3%)   4   (2.6%)   1   (0.7%) 25    (16.6%)   4    (2.6%) 5 (3.3%)     151 (2.2%)
2000      89   (74.2%) 1    (0.8%)     5   (4.2%)   1   (0.8%)   0   (0.0%) 18    (15.0%)   5    (4.2%) 1 (0.8%)     120 (1.7%)
2001      87   (69.6%) 0    (0.0%)    14   (11.1%)  3   (2.4%)   0   (0.0%) 12    (9.5%)    8    (6.3%) 1 (0.8%)     125 (1.8%)
2002     113   (64.6%) 1    (0.6%)     4   (2.3%)  14   (8.0%)   0   (0.0%) 32    (18.2%)   8    (4.5%) 3 (1.7%)     175 (2.6%)
2003      92   (68.1%) 1    (0.7%)     8   (5.9%)   1   (0.7%)   0   (0.0%) 16    (11.9%) 13     (9.6%) 4 (3.0%)     135 (2.0%)
2004      89   (73.6%) 1    (0.8%)     9   (7.4%)   0   (0.0%)   0   (0.0%) 11    (9.1%)   11    (9.1%) 0 (0.0%)     121 (1.8%)
2005      87   (62.1%) 1    (0.7%)    19   (13.6%)  2   (1.4%)   0   (0.0%) 17    (12.1%) 13     (9.3%) 1 (0.7%)     140 (2.0%)
2006      81   (61.4%) 0    (0.0%)     8   (6.1%)   4   (3.0%)   1   (0.8%) 15    (11.4%) 22    (16.7%) 1 (0.8%)     132 (2.0%)
2007      74   (58.3%) 3    (2.4%)    14   (11.0%)  6   (4.7%)   1   (0.8%)   7   (5.5%)   18   (14.2%) 4 (3.1%)     127 (1.8%)
2008      89   (52.7%) 2    (1.2%)    19   (11.2%)  4   (2.4%)   2   (1.2%) 27    (16.0%) 25    (14.7%) 1 (0.6%)     169 (2.5%)
2009      70   (51.1%) 2    (1.5%)    14   (10.2%)  4   (2.9%)   0   (0.0%) 24    (17.5%) 20    (14.6%) 3 (2.2%)     137 (2.0%)
2010      93   (47.7%) 3    (1.5%)    36   (18.4%) 14   (7.1%)   1   (0.5%) 26    (13.3%) 21    (10.7%) 1 (0.5%)     195 (2.8%)
2011     103   (57.2%) 1    (0.6%)    17   (9.4%)  11   (6.1%)   1   (0.6%) 23    (12.8%) 23    (12.8%) 1 (0.6%)     180 (2.6%)
2012     116   (61.7%) 1    (0.5%)    18   (9.6%)  10   (5.3%)   1   (0.5%) 26    (13.8%) 13     (6.9%) 3 (1.6%)     188 (2.7%)
2013      69   (64.5%) 0    (0.0%)    26   (24.3%)  2   (1.9%)   0   (0.0%)   7   (6.5%)    1    (0.9%) 2 (1.9%)     107 (1.6%)
2014      70   (63.1%) 0    (0.0%)    23   (20.7%)  1   (0.9%)   0   (0.0%) 10    (9.0%)    2    (1.8%) 5 (4.5%)     111 (1.6%)
2015      84   (64.1%) 0    (0.0%)    20   (15.3%)  1   (0.8%)   0   (0.0%) 16    (12.2%)   4    (3.1%) 6 (4.6%)     131 (1.9%)
2016      81   (73.0%) 0    (0.0%)    17   (15.3%)  0   (0.0%)   0   (0.0%)   5   (4.5%)    3    (2.7%) 5 (4.5%)     111 (1.6%)
Total3 5,052   (73.5%) 38   (0.6%)   325   (4.7%) 282   4.1%)    9   (0.1%) 820   (11.9%) 243    (3.5%) 109 (1.6%)    6,878
        Case 20-10343-LSS           Doc 4     Filed 02/18/20         Page 253 of 281




         Youth Incident Codes for 941 Youth IV Files: Jan. 1, 1946 to Dec. 31, 2016
Year1        CSA          YPV             CP            C             P            O          Total2
1946        1 (100.0%)   0 (0.0%)     0   (0.0%)   0   (0.0%)    0   (0.0%)   0   (0.0%)      1 (0.1%)
1947        0 (0.0%)     0 (0.0%)     0   (0.0%)   0   (0.0%)    0   (0.0%)   0   (0.0%)      0 (0.0%)
1948        0 (0.0%)     0 (0.0%)     0   (0.0%)   0   (0.0%)    0   (0.0%)   0   (0.0%)      0 (0.0%)
1949        0 (0.0%)     0 (0.0%)     0   (0.0%)   0   (0.0%)    0   (0.0%)   0   (0.0%)      0 (0.0%)
1950        0 (0.0%)     0 (0.0%)     0   (0.0%)   0   (0.0%)    0   (0.0%)   0   (0.0%)      0 (0.0%)
1951        0 (0.0%)     0 (0.0%)     0   (0.0%)   0   (0.0%)    0   (0.0%)   0   (0.0%)      0 (0.0%)
1952        0 (0.0%)     0 (0.0%)     0   (0.0%)   0   (0.0%)    0   (0.0%)   0   (0.0%)      0 (0.0%)
1953        0 (0.0%)     0 (0.0%)     0   (0.0%)   0   (0.0%)    0   (0.0%)   0   (0.0%)      0 (0.0%)
1954        0 (0.0%)     0 (0.0%)     0   (0.0%)   0   (0.0%)    0   (0.0%)   0   (0.0%)      0 (0.0%)
1955        0 (0.0%)     0 (0.0%)     0   (0.0%)   0   (0.0%)    0   (0.0%)   0   (0.0%)      0 (0.0%)
1956        0 (0.0%)     0 (0.0%)     0   (0.0%)   0   (0.0%)    0   (0.0%)   0   (0.0%)      0 (0.0%)
1957        0 (0.0%)     0 (0.0%)     0   (0.0%)   0   (0.0%)    0   (0.0%)   0   (0.0%)      0 (0.0%)
1958        0 (0.0%)     0 (0.0%)     0   (0.0%)   0   (0.0%)    0   (0.0%)   0   (0.0%)      0 (0.0%)
1959        0 (0.0%)     0 (0.0%)     0   (0.0%)   0   (0.0%)    0   (0.0%)   0   (0.0%)      0 (0.0%)
1960        0 (0.0%)     0 (0.0%)     0   (0.0%)   0   (0.0%)    0   (0.0%)   1   (100.0%)    1 (0.1%)
1961        0 (0.0%)     0 (0.0%)     0   (0.0%)   0   (0.0%)    0   (0.0%)   0   (0.0%)      0 (0.0%)
1962        0 (0.0%)     0 (0.0%)     0   (0.0%)   0   (0.0%)    0   (0.0%)   0   (0.0%)      0 (0.0%)
1963        0 (0.0%)     0 (0.0%)     0   (0.0%)   0   (0.0%)    0   (0.0%)   0   (0.0%)      0 (0.0%)
1964        0 (0.0%)     0 (0.0%)     0   (0.0%)   0   (0.0%)    0   (0.0%)   0   (0.0%)      0 (0.0%)
1965        0 (0.0%)     0 (0.0%)     0   (0.0%)   0   (0.0%)    0   (0.0%)   0   (0.0%)      0 (0.0%)
1966        0 (0.0%)     0 (0.0%)     0   (0.0%)   0   (0.0%)    0   (0.0%)   0   (0.0%)      0 (0.0%)
1967        0 (0.0%)     0 (0.0%)     0   (0.0%)   0   (0.0%)    0   (0.0%)   0   (0.0%)      0 (0.0%)
1968        1 (100.0%)   0 (0.0%)     0   (0.0%)   0   (0.0%)    0   (0.0%)   0   (0.0%)      1 (0.1%)
1969        0 (0.0%)     0 (0.0%)     0   (0.0%)   0   (0.0%)    0   (0.0%)   0   (0.0%)      0 (0.0%)
1970        0 (0.0%)     0 (0.0%)     0   (0.0%)   0   (0.0%)    0   (0.0%)   0   (0.0%)      0 (0.0%)
1971        0 (0.0%)     0 (0.0%)     0   (0.0%)   0   (0.0%)    0   (0.0%)   0   (0.0%)      0 (0.0%)
1972        1 (100.0%)   0 (0.0%)     0   (0.0%)   0   (0.0%)    0   (0.0%)   0   (0.0%)      1 (0.1%)
1973        0 (0.0%)     0 (0.0%)     0   (0.0%)   0   (0.0%)    0   (0.0%)   0   (0.0%)      0 (0.0%)
1974        0 (0.0%)     0 (0.0%)     0   (0.0%)   0   (0.0%)    0   (0.0%)   0   (0.0%)      0 (0.0%)
1975        0 (0.0%)     0 (0.0%)     0   (0.0%)   0   (0.0%)    0   (0.0%)   0   (0.0%)      0 (0.0%)
1976        0 (0.0%)     0 (0.0%)     0   (0.0%)   0   (0.0%)    0   (0.0%)   0   (0.0%)      0 (0.0%)
1977        0 (0.0%)     0 (0.0%)     0   (0.0%)   0   (0.0%)    0   (0.0%)   0   (0.0%)      0 (0.0%)
1978        0 (0.0%)     0 (0.0%)     0   (0.0%)   0   (0.0%)    0   (0.0%)   0   (0.0%)      0 (0.0%)
1979        0 (0.0%)     0 (0.0%)     0   (0.0%)   0   (0.0%)    0   (0.0%)   0   (0.0%)      0 (0.0%)
1980        0 (0.0%)     0 (0.0%)     0   (0.0%)   0   (0.0%)    0   (0.0%)   0   (0.0%)      0 (0.0%)
1981        0 (0.0%)     0 (0.0%)     0   (0.0%)   0   (0.0%)    0   (0.0%)   0   (0.0%)      0 (0.0%)
1982        0 (0.0%)     0 (0.0%)     0   (0.0%)   0   (0.0%)    0   (0.0%)   0   (0.0%)      0 (0.0%)
1983        0 (0.0%)     0 (0.0%)     0   (0.0%)   0   (0.0%)    0   (0.0%)   0   (0.0%)      0 (0.0%)
1984        2 (100.0%)   0 (0.0%)     0   (0.0%)   0   (0.0%)    0   (0.0%)   0   (0.0%)      2 (0.2%)
1985        0 (0.0%)     0 (0.0%)     0   (0.0%)   0   (0.0%)    0   (0.0%)   0   (0.0%)      0 (0.0%)
1986        1 (100.0%)   0 (0.0%)     0   (0.0%)   0   (0.0%)    0   (0.0%)   0   (0.0%)      1 (0.1%)
1987        3 (75.0%)    0 (0.0%)     0   (0.0%)   1   (25.0%)   0   (0.0%)   0   (0.0%)      4 (0.4%)
1988        8 (100.0%)   0 (0.0%)     0   (0.0%)   0   (0.0%)    0   (0.0%)   0   (0.0%)      8 (0.9%)
1989       14 (87.5%)    0 (0.0%)     0   (0.0%)   0   (0.0%)    0   (0.0%)   2   (12.5%)    16 (1.7%)
1990       15 (88.2%)    0 (0.0%)     0   (0.0%)   0   (0.0%)    0   (0.0%)   2   (11.8%)    17 (1.8%)
1991       17 (89.5%)    0 (0.0%)     0   (0.0%)   1   (5.3%)    0   (0.0%)   1   (5.3%)     19 (2.0%)
1992       29 (90.6%)    0 (0.0%)     0   (0.0%)   0   (0.0%)    0   (0.0%)   3   (9.4%)     32 (3.4%)
1993       32 (94.1%)    0 (0.0%)     0   (0.0%)   1   (2.9%)    0   (0.0%)   1   (2.9%)     34 (3.6%)
1994       42 (93.3%)    0 (0.0%)     0   (0.0%)   1   (2.2%)    0   (0.0%)   2   (4.4%)     45 (4.8%)
1995       28 (93.3%)    0 (0.0%)     0   (0.0%)   0   (0.0%)    0   (0.0%)   2   (6.7%)     30 (3.2%)
1996       27 (96.4%)    0 (0.0%)     0   (0.0%)   1   (3.6%)    0   (0.0%)   0   (0.0%)     28 (3.0%)
1997       33 (94.3%)    0 (0.0%)     0   (0.0%)   0   (0.0%)    0   (0.0%)   2   (5.7%)     35 (3.7%)
      Case 20-10343-LSS              Doc 4      Filed 02/18/20         Page 254 of 281



1998        45 (95.7%)       0 (0.0%)     0 (0.0%)      0 (0.0%)       0 (0.0%)    2   (4.3%)   47    (5.0%)
1999        27 (96.4%)       0 (0.0%)     0 (0.0%)      0 (0.0%)       0 (0.0%)    1   (3.6%)   28    (3.0%)
2000        42 (93.3%)       0 (0.0%)     0 (0.0%)      1 (2.2%)       0 (0.0%)    2   (4.4%)   45    (4.8%)
2001        19 (95.0%)       0 (0.0%)     0 (0.0%)      1 (5.3%)       0 (0.0%)    0   (0.0%)   20    (2.1%)
2002        33 (94.3%)       0 (0.0%)     0 (0.0%)      1 (2.9%)       0 (0.0%)    1   (2.9%)   34    (2.6%)
2003        18 (100.0%)      0 (0.0%)     0 (0.0%)      0 (0.0%)       0 (0.0%)    0   (0.0%)   18    (1.9%)
2004        20 (90.9%)       0 (0.0%)     0 (0.0%)      2 (9.1%)       0 (0.0%)    0   (0.0%)   22    (2.4%)
2005        20 (100.0%)      0 (0.0%)     0 (0.0%)      0 (0.0%)       0 (0.0%)    0   (0.0%)   20    (2.1%)
2006        26 (92.9%)       0 (0.0%)     0 (0.0%)      0 (0.0%)       0 (0.0%)    2   (7.1%)   28    (3.0%)
2007        34 (100.0%)      0 (0.0%)     0 (0.0%)      0 (0.0%)       0 (0.0%)    0   (0.0%)   34    (3.6%)
2008        29 (93.5%)       0 (0.0%)     0 (0.0%)      0 (0.0%)       0 (0.0%)    2   (6.7%)   31    (3.2%)
2009        31 (88.6%)       0 (0.0%)     2 (5.7%)      1 (2.9%)       0 (0.0%)    1   (2.9%)   35    (3.7%)
2010        50 (90.7%)       0 (0.0%)     2 (3.7%)      1 (1.9%)       1 (1.9%)    1   (1.9%)   55    (5.8%)
2011        45 (97.8%)       0 (0.0%)     0 (0.0%)      0 (0.0%)       0 (0.0%)    1   (2.2%)   46    (4.9%)
2012        63 (90.0%)       0 (0.0%)     2 (2.9%)      0 (0.0%)       0 (0.0%)    5   (7.1%)   70    (7.5%)
2013        35 (94.6%)       0 (0.0%)     0 (0.0%)      1 (2.7%)       0 (0.0%)    1   (2.7%)   37    (4.0%)
2014        31 (91.2%)       0 (0.0%)     1 (2.9%)      1 (2.9%)       0 (0.0%)    1   (2.9%)   34    (3.6%)
2015        31 (100.0%)      0 (0.0%)     0 (0.0%)      0 (0.0%)       0 (0.0%)    0   (0.0%)   31    (3.3%)
2016        30 (100.0%)      0 (0.0%)     0 (0.0%)      0 (0.0%)       0 (0.0%)    0   (0.0%)   30    (3.2%)
Total3    883 (93.8%)        0 (0.0%)     7 (0.7%)     14 (1.5%)       1 (0.1%)   36   (3.8%)        941
1 The year is determined by IVRS.
2 Row totals denote number of files per youth incident code across years.
3 Column totals denote number of files per year across youth incident codes
               Case 20-10343-LSS              Doc 4        Filed 02/18/20          Page 255 of 281




          Adult and Youth Incident Codes for 4,254 IV Files: Jan. 1, 1946 to Dec. 31, 2016
 Year1         CSA         YPV           CP            C             P            O          CBC2          U2         Total3
1946       1   (100.0%)   0 (0.0%)   0   (0.0%)    0   (0.0%)    0   (0.0%)    0 (0.0%)     0 (0.0%)   0   (0.0%)     1 (0.0%)
1947       1   (100.0%)   0 (0.0%)   0   (0.0%)    0   (0.0%)    0   (0.0%)    0 (0.0%)     0 (0.0%)   0   (0.0%)     1 (0.0%)
1948       1   (100.0%)   0 (0.0%)   0   (0.0%)    0   (0.0%)    0   (0.0%)    0 (0.0%)     0 (0.0%)   0   (0.0%)     1 (0.0%)
1949       0   (0.0%)     0 (0.0%)   0   (0.0%)    0   (0.0%)    0   (0.0%)    1 (100.0%)   0 (0.0%)   0   (0.0%)     1 (0.0%)
1950       1   (100.0%)   0 (0.0%)   0   (0.0%)    0   (0.0%)    0   (0.0%)    0 (0.0%)     0 (0.0%)   0   (0.0%)     1 (0.0%)
1951       0   (0.0%)     0 (0.0%)   0   (0.0%)    0   (0.0%)    0   (0.0%)    0 (0.0%)     0 (0.0%)   0   (0.0%)     0 (0.0%)
1952       2   (100.0%)   0 (0.0%)   0   (0.0%)    0   (0.0%)    0   (0.0%)    0 (0.0%)     0 (0.0%)   0   (0.0%)     2 (0.0%)
1953       3   (100.0%)   0 (0.0%)   0   (0.0%)    0   (0.0%)    0   (0.0%)    0 (0.0%)     0 (0.0%)   0   (0.0%)     3 (0.0%)
1954       0   (0.0%)     0 (0.0%)   0   (0.0%)    0   (0.0%)    0   (0.0%)    0 (0.0%)     0 (0.0%)   0   (0.0%)     0 (0.0%)
1955       3   (75.0%)    0 (0.0%)   0   (0.0%)    0   (0.0%)    0   (0.0%)    1 (25.0%)    0 (0.0%)   0   (0.0%)     4 (0.1%)
1956       6   (100.0%)   0 (0.0%)   0   (0.0%)    0   (0.0%)    0   (0.0%)    0 (0.0%)     0 (0.0%)   0   (0.0%)     6 (0.1%)
1957       9   (81.8%)    0 (0.0%)   0   (0.0%)    1   (9.1%)    0   (0.0%)    1 (9.1%)     0 (0.0%)   0   (0.0%)    11 (0.1%)
1958      17   (85.0%)    0 (0.0%)   0   (0.0%)    1   (5.0%)    0   (0.0%)    1 (5.0%)     0 (0.0%)   1   (5.0%)    20 (0.3%)
1959      21   (77.8%)    0 (0.0%)   0   (0.0%)    0   (0.0%)    0   (0.0%)    6 (22.2%)    0 (0.0%)   0   (0.0%)    27 (0.3%)
1960      32   (86.5%)    0 (0.0%)   0   (0.0%)    4   (10.8%)   0   (0.0%)    1 (2.7%)     0 (0.0%)   0   (0.0%)    37 (0.5%)
1961      46   (82.1%)    0 (0.0%)   0   (0.0%)    6   (10.7%)   0   (0.0%)    4 (7.1%)     0 (0.0%)   0   (0.0%)    56 (0.7%)
1962      38   (88.4%)    0 (0.0%)   0   (0.0%)    0   (0.0%)    0   (0.0%)    5 (11.6%)    0 (0.0%)   0   (0.0%)    43 (0.6%)
1963      44   (80.0%)    0 (0.0%)   0   (0.0%)    5   (9.1%)    0   (0.0%)    6 (10.9%)    0 (0.0%)   0   (0.0%)    55 (0.7%)
1964      48   (80.0%)    0 (0.0%)   0   (0.0%)    6   (10.0%)   0   (0.0%)    6 (10.0%)    0 (0.0%)   0   (0.0%)    60 (0.8%)
1965      50   (75.8%)    0 (0.0%)   0   (0.0%)    7   (10.6%)   0   (0.0%)    9 13.6%)     0 (0.0%)   0   (0.0%)    66 (0.8%)
1966      66   (81.5%)    0 (0.0%)   0   (0.0%)    5   (6.2%)    0   (0.0%)   10 (12.3%)    0 (0.0%)   0   (0.0%)    81 (1.0%)
1967      58   (76.3%)    0 (0.0%)   0   (0.0%)    6   (7.9%)    0   (0.0%)   12 (15.8%)    0 (0.0%)   0   (0.0%)    76 (1.0%)
1968      62   (91.2%)    0 (0.0%)   0   (0.0%)    2   (2.9%)    0   (0.0%)    4 (5.9%)     0 (0.0%)   0   (0.0%)    68 (0.9%)
1969      54   (84.4%)    0 (0.0%)   0   (0.0%)    8   (12.5%)   0   (0.0%)    2 (31.%)     0 (0.0%)   0   (0.0%)    64 (0.8%)
1970      47   (87.0%)    0 (0.0%)   0   (0.0%)    4   (7.4%)    0   (0.0%)    3 (5.6%)     0 (0.0%)   0   (0.0%)    54 (0.7%)
1971      36   (78.3%)    0 (0.0%)   0   (0.0%)    2   (4.3%)    0   (0.0%)    8 (17.4%)    0 (0.0%)   0   (0.0%)    46 (0.6%)
1972      46   (83.6%)    0 (0.0%)   0   (0.0%)    3   (5.5%)    0   (0.0%)    6 (10.9%)    0 (0.0%)   0   (0.0%)    55 (0.7%)
1973      32   (80.0%)    0 (0.0%)   0   (0.0%)    5   (12.5%)   0   (0.0%)    2 (5.0%)     0 (0.0%)   1   (2.5%)    40 (0.5%)
1974      30   (88.2%)    0 (0.0%)   0   (0.0%)    2   (5.9%)    0   (0.0%)    2 (5.9%)     0 (0.0%)   0   (0.0%)    34 (0.4%)
1975      23   (92.0%)    0 (0.0%)   0   (0.0%)    1   (4.0%)    0   (0.0%)    1 (4.0%)     0 (0.0%)   0   (0.0%)    25 (0.3%)
1976      31   (93.9%)    0 (0.0%)   0   (0.0%)    0   (0.0%)    0   (0.0%)    2 (6.1%)     0 (0.0%)   0   (0.0%)    33 (0.4%)
1977      38   (95.0%)    0 (0.0%)   0   (0.0%)    1   (2.5%)    0   (0.0%)    1 (2.5%)     0 (0.0%)   0   (0.0%)    40 (0.5%)
1978      27   (96.4%)    0 (0.0%)   0   (0.0%)    1   (3.6%)    0   (0.0%)    0 (0.0%)     0 (0.0%)   0   (0.0%)    28 (0.4%)
1979      28   (96.6%)    0 (0.0%)   0   (0.0%)    1   (3.4%)    0   (0.0%)    0 (0.0%)     0 (0.0%)   0   (0.0%)    29 (0.4%)
1980      21   (84.0%)    0 (0.0%)   0   (0.0%)    1   (4.0%)    0   (0.0%)    3 (12.0%)    0 (0.0%)   0   (0.0%)    25 (0.3%)
1981      24   (96.0%)    0 (0.0%)   0   (0.0%)    0   (0.0%)    0   (0.0%)    1 (4.0%)     0 (0.0%)   0   (0.0%)    25 (0.3%)
1982      31   (93.9%)    0 (0.0%)   0   (0.0%)    2   (6.1%)    0   (0.0%)    0 (0.0%)     0 (0.0%)   0   (0.0%)    33 (0.4%)
1983      57   (90.5%)    0 (0.0%)   0   (0.0%)    4   (6.3%)    0   (0.0%)    2 (3.2%)     0 (0.0%)   0   (0.0%)    63 (0.8%)
1984      80   (93.0%)    0 (0.0%)   0   (0.0%)    1   (1.2%)    0   (0.0%)    5 (5.8%)     0 (0.0%)   0   (0.0%)    86 (1.1%)
1985      91   (95.8%)    0 (0.0%)   1   (1.1%)    2   (2.1%)    0   (0.0%)    1 (1.1%)     0 (0.0%)   0   (0.0%)    95 (1.2%)
1986     110   (91.7%)    0 (0.0%)   0   (0.0%)    5   (4.2%)    0   (0.0%)    4 (3.3%)     1 (0.8%)   0   (0.0%)   120 (1.5%)
1987     189   (88.3%)    0 (0.0%)   4   (1.9%)    8   (3.7%)    0   (0.0%)   12 (5.6%)     0 (0.0%)   1   (0.5%)   214 (2.7%)
1988     263   (90.4%)    0 (0.0%)   2   (0.7%)   11   (3.8%)    0   (0.0%)   12 (4.1%)     1 (0.3%)   2   (0.7%)   291 (3.7%)
1989     271   (90.6%)    2 (0.7%)   1   (0.3%)   10   (3.3%)    0   (0.0%)   11 (3.7%)     2 (0.7%)   2   (0.7%)   299 (3.8%)
1990     197   (73.2%)    3 (1.1%)   3   (1.1%)   11   (4.1%)    1   (0.4%)   42 (15.6%)    4 (1.5%)   8   (3.0%)   269 (3.4%)
1991     188   (68.1%)    6 (2.2%)   0   (0.0%)   20   (7.2%)    0   (0.0%)   59 (21.4%)    0 (0.0%)   3   (1.1%)   276 (3.5%)
1992     228   (75.5%)    3 (1.0%)   1   (0.3%)   15   (5.0%)    0   (0.0%)   48 (15.9%)    3 (1.0%)   4   (1.3%)   302 (3.9%)
1993     230   (76.2%)    3 (1.0%)   2   (0.7%)   10   (3.3%)    0   (0.0%)   49 (16.2%)    2 (0.7%)   6   (2.0%)   302 (3.9%)
1994     211   (76.4%)    2 (0.7%)   1   (0.4%)    8   (2.9%)    0   (0.0%)   44 (15.9%)    2 (0.7%)   8   (2.9%)   276 (3.5%)
1995     179   (77.8%)    0 (0.0%)   4   (1.7%)    4   (1.7%)    0   (0.0%)   41 (17.8%)    1 (0.4%)   1   (0.4%)   230 (2.9%)
            Case 20-10343-LSS             Doc 4      Filed 02/18/20         Page 256 of 281



1996 165 (70.5%)         2 (0.9%)      4 (1.7%) 9 (2.8%)       0 (0.0%) 44 (18.8%) 2 (0.9%)       8   (3.4%)   234 (3.0%)
1997 158 (72.8%)         0 (0.0%)      5 (2.3%) 4 (1.8%)       0 (0.0%) 33 (15.2%) 8 (3.7%)       9   (4.1%)   217 (2.8%)
1998 169 (76.8%)         0 (0.0%) 15 (6.8%)       9 (4.1%)     0 (0.0%) 16 (7.3%)        3 (1.4%) 8   (3.6%)   220 (2.8%)
1999 128 (71.5%)         0 (0.0%) 11 (6.1%)       4 (2.2%)     1 (0.6%) 26 (14.5%) 4 (2.2%)       5   (2.8%)   179 (2.3%)
2000 131 (79.4%)         1 (0.6%)      5 (3.0%)   2 (1.2%)     0 (0.0%) 20 (12.1%) 5 (3.0%)       1   (0.6%)   165 (2.1%)
2001 106 (73.1%)         0 (0.0%) 14 (9.7%)       4 (2.8%)     0 (0.0%) 12 (8.3%)        8 (5.5%) 1   (0.7%)   145 (1.9%)
2002 146 (69.5%)         1 (0.5%)      4 (1.9%) 15 (7.1%)      0 (0.0%) 33 (15.7%) 8 (3.8%)       3   (1.4%)   210 (2.7%)
2003 110 (71.9%)         1 (0.7%)      8 (5.2%)   1 (0.7%)     0 (0.0%) 16 (10.5%) 13 (8.5%)      4   (2.6%)   153 (2.0%)
2004 109 (76.2%)         1 (0.7%)      9 (6.3%)   2 (1.4%)     0 (0.0%) 11 (7.7%) 11 (7.7%)       0   (0.0%)   143 (1.8%)
2005 107 (66.9%)         1 (0.6%) 19 (11.9%) 2 (1.3%)          0 (0.0%) 17 (10.6%) 13 (8.1%)      1   (0.6%)   160 (2.0%)
2006 107 (66.9%)         0 (0.0%)      8 (5.0%)   4 (2.5%)     1 (0.6%) 17 (10.6%) 22 (13.8%) 1       (0.6%)   160 (2.0%)
2007 108 (67.1%)         3 (1.9%) 14 (8.7%)       6 (3.7%)     1 (0.6%)     7 (4.3%) 18 (11.2%) 4     (2.5%)   161 (2.1%)
2008 118 (59.0%)         2 (1.0%) 19 (9.5%)       4 (2.0%)     2 (1.0%) 29 (14.5%) 25 (12.5%) 1       (0.5%)   200 (2.6%)
2009 101 (58.7%)         2 (1.2%) 16 (9.3%)       5 (2.9%)     0 (0.0%) 25 (14.5%) 20 (11.6%) 3       (1.7%)   172 (2.2%)
2010 143 (57.2%)         3 (1.2%) 38 (15.2%) 15 (6.0%)         2 (0.8%) 27 (10.8%) 21 (8.4%)      1   (0.4%)   250 (3.2%)
2011 148 (65.5%)         1 (0.4%) 17 (7.5%) 11 (4.9%)          1 (0.4%) 24 (10.6%) 23 (10.2%) 1       (0.4%)   226 (2.9%)
2012 179 (69.4%)         1 (0.4%) 20 (7.8%) 10 (3.9%)          1 (0.4%) 31 (12.0%) 13 (5.0%)      3   (1.2%)   258 (3.3%)
2013 104 (72.2%)         0 (0.0%) 26 (18.1%) 3 (2.1%)          0 (0.0%)     8 (5.6%)     1 (0.7%) 2   (1.4%)   144 (1.8%)
2014 101 (69.7%)         0 (0.0%) 24 (16.6%) 2 (1.4%)          0 (0.0%) 11 (7.6%)        2 (1.4%) 5   (3.4%)   145 (1.9%)
2015 115 (71.0%)         0 (0.0%) 20 (12.3%) 1 (0.6%)          0 (0.0%) 16 (9.9%)        4 (2.5%) 6   (3.7%)   162 (2.1%)
2016 111 (78.7%)         0 (0.0%) 17 (12.1%) 0 (0.0%)          0 (0.0%)     5 (3.5%)     3 (2.1%) 5   (3.5%)   141 (1.8%)
Total4 5,935 (75.9%) 38 (0.5%) 332 (4.2%) 296 (3.8%) 10 (0.1%) 856 (10.9%) 243 (3.1%) 109             (1.4%)     7,819
 1 The year is determined by the date on the IVRS.
 2 Only reflect Adult IVs, as these codes were not possible for youth members.
 3 Row totals denote the number of files per year across all adult and youth incident codes.
 4 Column totals denote the number of files per adult and youth incident code across all years.
Case 20-10343-LSS   Doc 4   Filed 02/18/20   Page 257 of 281




                        Exhibit 3

[PROPOSED ] CONFIDENTIALITY AND PROTECTIVE ORDER
              Case 20-10343-LSS          Doc 4     Filed 02/18/20      Page 258 of 281




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE


In re:                                                 Chapter 11

BOY SCOUTS OF AMERICA AND                              Case No. 20-10343 (___)
DELAWARE BSA, LLC,1
                                                       (Joint Administration Requested)
                        Debtors.


             [PROPOSED] CONFIDENTIALITY AND PROTECTIVE ORDER

         This Confidentiality and Protective Order (“Order”) shall govern the production, review,

disclosure, and handling of any Discovery Material (as defined herein) by any person or entity

(each a “Party” and, collectively, the “Parties”) in connection with the above-captioned

chapter 11 cases (the “Chapter 11 Cases”) of the Boy Scouts of America and Delaware BSA,

LLC (together, the “Debtors”).

    I.      PURPOSES AND LIMITATIONS

         This Order applies to the disclosure, handling, and use of documents and all discovery in

the Chapter 11 Cases and related proceedings, including informal discovery; discovery under

rule 2004 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”); materials

produced, provided, or made available on a voluntary basis; and discovery in connection

with judicial or other proceedings, such as contested matters, adversary proceedings and

other disputes. The Parties have sought or may seek certain Discovery Material (as defined

below) from one another with respect to the Chapter 11 Cases (collectively, “Discovery

Requests”) as provided by the Federal Rules of Civil Procedure (the “Federal Rules”), the

Bankruptcy Rules, and the Local Rules of Bankruptcy Practice and Procedure of the United

1
    The Debtors in these chapter 11 cases, together with the last four digits of each Debtors’ federal tax
    identification number, are as follows: Boy Scouts of America (6300); and Delaware BSA, LLC (4311). The
    Debtors’ mailing address is 1325 W. Walnut Hill Ln., Irving, TX 75038.
               Case 20-10343-LSS        Doc 4    Filed 02/18/20      Page 259 of 281




States Bankruptcy Court for the District of Delaware (the “Local Rules”). In addition, the

Parties have and may continue to produce, provide access to, or make available certain

Discovery Material on a voluntary basis. The purpose of this Order is to facilitate and expedite

the production, exchange and treatment of Discovery Material (as defined below) and to protect

Discovery Material that a Party seeks to maintain as confidential.

    II.       DEFINITIONS

          Challenging Party: a Party that challenges the designation of information or items under

this Order.

          Counsel (without qualifier): Outside Counsel of or In-House Counsel (as well as

their respective support staff).

          Derivative Information: as defined in Paragraph 5.5.

          Designating Party: a Party that designates information or items that it produces as

“CONFIDENTIAL,” “HIGHLY CONFIDENTIAL,” or “COMMITTEE COUNSEL ONLY.”

          Discovery Material: all items or information, regardless of the medium or manner in

which it is generated, stored, or maintained (including, among other things, testimony,

transcripts, and tangible things), that are (1) produced or generated in disclosures or responses to

Discovery Requests; (2) produced, provided, or made available on a voluntary basis; or (3)

provided to legal advisors, industry advisors, financial advisors, accounting advisors, experts and

consultants (and their respective staff) that are retained by the Debtors’ creditors in connection

with the Chapter 11 Cases. “Discovery Material” includes deposition testimony, interrogatories,

answers to interrogatories, requests for admission, responses to requests for admission,

documents, all materials contained in the secure data room maintained by the Debtors,




                                                 2
             Case 20-10343-LSS         Doc 4     Filed 02/18/20     Page 260 of 281




information and things produced, including information provided to the Receiving Party orally,

as well as any and all copies, abstracts, digests, notes, summaries, and excerpts thereof.

       In-House Counsel: attorneys who are employees or contractors of a Party. In-House

Counsel does not include Outside Counsel of Record or any other outside counsel.

       Outside Counsel: attorneys who are not employees of a Party but are retained to

represent or advise a Party regarding the Chapter 11 Cases. With respect to the Debtors, and any

Official Committee(s), Outside Counsel refers to counsel that has been retained by one of the

above Parties and whose retention has been approved by the Bankruptcy Court. With respect to

the Ad Hoc Committee (the “Local Council Committee”) of the Local Councils of the Boy

Scouts of America, the Outside Counsel also shall include attorneys who have signed the

“Acknowledgment and Agreement to Be Bound” (Exhibit A), so long as the attorney continues

to represent or advise members of the Local Council Committee.

       Producing Party: a Party that produces, provides, or makes available Discovery

Material.

       Professional Vendors: persons or entities that provide litigation support services (e.g.,

facilitating conference calls, photocopying, videotaping, translating, preparing exhibits or

demonstrations, and organizing, storing, or retrieving data in any form or medium) and their

employees and subcontractors.

       Protected Material: any Discovery Material designated “CONFIDENTIAL,” “HIGHLY

CONFIDENTIAL,” or “COMMITTEE COUNSEL ONLY.”

       Receiving Party: a Party that receives Discovery Material from the Producing Party.




                                                 3
               Case 20-10343-LSS       Doc 4    Filed 02/18/20    Page 261 of 281




   III.      SCOPE

          This Order applies to all Discovery Material that is produced, formally or informally,

voluntarily or in response to a formal Discovery Request, in connection with the Chapter 11

Cases, including but not limited to Discovery Material produced in response to any Discovery

Requests. Discovery Material produced in connection with the Chapter 11 Cases or pursuant to

Rule 2004 (unless otherwise agreed by the Debtors) may only be used in the Chapter 11 Cases,

including in connection with any contested motions in the Chapter 11 Cases, but may not be used

in connection with any adversary proceeding or other litigation. This Order does not affect,

amend or modify any existing confidentiality agreements, joint defense agreements, Committee

Bylaws, non-disclosure agreements, intercreditor agreements, protective orders or similar

agreements applicable to any Producing Party and/or Receiving Party, and nothing in this Order

shall constitute a waiver of any rights under such agreements or orders. Where this Order is in

conflict with any existing confidentiality agreements, joint defense agreements, intercreditor

agreements, Committee Bylaws, non-disclosure agreements, protective orders or similar

agreements applicable to any Producing Party and/or Receiving Party in connection with the

Chapter 11 Cases, the provision that provides the most confidentiality protection for Discovery

Materials applies.

          The protections conferred by this Order cover not only Protected Material, but also (1)

any information copied or extracted from Protected Material; (2) all copies, excerpts, summaries,

or compilations of Protected Material; and (3) any testimony, conversations, or presentations by

Parties or their Counsel that might reveal Protected Material. However, the protections conferred

by this Order do not cover the following information, whether or not it is Protected Material:

(a) any information that is in the public domain at the time of disclosure to a Receiving Party or




                                                 4
              Case 20-10343-LSS         Doc 4     Filed 02/18/20   Page 262 of 281




becomes part of the public domain after its disclosure to a Receiving Party as a result of

publication not involving a violation of this Order, including becoming part of the public record

through trial or otherwise; and (b) any information known to the Receiving Party prior to the

disclosure or obtained by the Receiving Party after the disclosure from a source who obtained the

information lawfully and under no obligation of confidentiality to the Designating Party.

   IV.      DURATION
         Even after Debtors’ emergence from the Chapter 11 Cases, the confidentiality obligations

imposed by this Order shall remain in effect until a Designating Party agrees otherwise in writing

or an order entered by the Bankruptcy Court directs otherwise. The Debtors’ emergence from the

Chapter 11 Cases shall not relieve the Parties from their responsibility to maintain the

confidentiality of Discovery Material pursuant to this Order, and the Bankruptcy Court shall

retain jurisdiction to enforce the terms of this Order.

V. DESIGNATING PROTECTED MATERIAL
         5.1 Manner and Timing of Designations. Subject to Paragraphs 5.5 and 5.6 and, except as

otherwise provided in this Order, or as otherwise stipulated or ordered, Discovery Material that

qualifies for protection under this Order must be clearly so designated before the material is

disclosed or produced. Any Producing Party may designate Discovery Material as

“CONFIDENTIAL,” “HIGHLY CONFIDENTIAL,” or “COMMITTEE COUNSEL ONLY” in

accordance with the following provisions:

         5.2 “CONFIDENTIAL” Material. A Producing Party may designate Discovery Material

as “CONFIDENTIAL” if such Producing Party believes in good faith (or with respect to

documents received from another person, has been reasonably advised by such other person)

that: (1) such Discovery Material (a) constitutes or contains nonpublic proprietary or confidential

technical, business, financial, personal or other information of a nature that can be protected



                                                  5
              Case 20-10343-LSS           Doc 4     Filed 02/18/20      Page 263 of 281




under the Bankruptcy Rules or the Federal Rules, or (b) is subject by law or by contract to a

legally protected right of privacy; or (2) the Producing Party (a) is under a preexisting obligation

to a third-party to treat such Discovery Material as confidential or (b) has in good faith been

requested by another Party to so designate such Discovery Material on the grounds that such

other Party considers such Discovery Material to contain information that is confidential or

proprietary to such Party.

        5.3 “HIGHLY CONFIDENTIAL” and “COMMITTEE COUNSEL ONLY” Material. A

Producing Party may designate Discovery Material as “HIGHLY CONFIDENTIAL” or

“COMMITTEE COUNSEL ONLY” if such Producing Party believes in good faith (or with

respect to documents received from another person, has been reasonably advised by such other

person) that such Discovery Material constitutes or includes Discovery Material that is of such a

nature that a risk of competitive injury or a material risk to the Debtors’ development of a plan of

reorganization or emergence from the Chapter 11 Cases would be created if such Discovery

Material were disclosed to persons other than those identified in Paragraph 7.3 of this Order with

regard to Discovery Material designated “HIGHLY CONFIDENTIAL” and Paragraph 7.4 of this

Order with regard to Discovery Material designated “COMMITTEE COUNSEL ONLY, such as

trade secrets, sensitive financial, personal or business information, including insurance policy

information, or material prepared by its legal advisors, industry advisors, financial advisors,

accounting advisors, experts or consultants (and their respective staff) that are retained by any

Party in connection with the Chapter 11 Cases, and only to the extent that the Producing Party

believes in good faith that such material is of such a nature that HIGHLY CONFIDENTIAL or

COMMITTEE COUNSEL ONLY treatment is warranted.2


2
  Information pertaining to abuse victims, minors, BSA employees, and BSA volunteers remain subject to the
additional requirements imposed by the Court based on the relief granted in connection with Debtors’ motion


                                                    6
              Case 20-10343-LSS           Doc 4     Filed 02/18/20       Page 264 of 281




        5.4 Manner Of Designating Discovery Material. Designation in conformity with this

Order requires:

        (a) For Discovery Material produced in documentary form (e.g., paper or electronic

documents or records, but excluding transcripts of depositions or other pretrial or trial

proceedings), that the Producing Party affix the legend “CONFIDENTIAL,” “HIGHLY

CONFIDENTIAL,” or “COMMITTEE COUNSEL ONLY” to each page that contains Protected

Material.

        (b) For testimony given in deposition or in other pretrial or trial proceedings, such

testimony may be designated as appropriate by: (1) stating so orally on the record and requesting

that the relevant portion(s) of testimony is so designated; or (2) providing written notice within

fourteen (14) days of the Party’s receipt of the final transcript from the court reporter that the

relevant portion(s) of such transcript or recording of a deposition thereof is so designated, except

in the event that a hearing on related issues is scheduled to occur within fourteen (14) days, in

which case the foregoing fourteen (14) day period will be reduced to seven (7) business days.

Until expiration of the aforesaid designation period, as applicable, following receipt of the

transcript by the Parties, all deposition transcripts and recordings shall be considered and treated

as Committee Counsel Only unless otherwise designated by counsel to any Party on the record at

the deposition or in other pretrial or trial proceedings. Discovery Material previously designated

as Protected Material that is marked as an exhibit during a deposition shall be treated as so

designated at all times, regardless of whether the Discovery Material has been so marked by the

court reporter.




seeking special noticing and confidentiality procedures to protect abuse victims, minors, BSA employees, BSA
volunteers, and certain other parties in interest.


                                                     7
             Case 20-10343-LSS         Doc 4    Filed 02/18/20   Page 265 of 281




       (c) For Discovery Material produced in some form other than documentary and for any

other tangible items, that the Producing Party affix in a prominent place on the exterior of the

container or containers in which the information or item is stored the legend

“CONFIDENTIAL,” “HIGHLY CONFIDENTIAL,” or “COMMITTEE COUNSEL ONLY.” If

possible, the Producing Party shall identify in an accompanying cover letter the specific data

included in such media that is subject to the designation.

       (d) For Discovery Material produced, provided, or made available through the BSA

secure data room, including but not limited to Discovery Material provided or made available

voluntarily, that the Producing Party label the folder or subfolder containing any Highly

Confidential information as “HIGHLY CONFIDENTIAL” and any Committee Counsel Only

Material as “COMMITTEE COUNSEL ONLY.” Any Discovery Material contained in the BSA

secured data room that is not identified as “HIGHLY CONFIDENTIAL” or “COMMITTEE

COUNSEL ONLY” shall be treated as “CONFIDENTIAL.”

       5.5 Derivative Information. Extracts, summaries, compilations, and descriptions of

Discovery Material and notes, electronic images or databases containing Discovery Material

(“Derivative Information”) shall be treated as Protected Material in accordance with the

provisions of this Order to the same extent as the Discovery Material or information from which

such Derivative Information is made or derived.

       5.6 Inadvertent Failures to Designate. The failure to designate particular Discovery

Material as “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL,” or “COMMITTEE COUNSEL

ONLY” at the time of production shall not operate to waive a Producing Party’s right to later

designate such Discovery Material as Protected Material or later apply another designation

pursuant to this Order (“Misdesignated Material”). At such time, arrangements will be made




                                                  8
             Case 20-10343-LSS         Doc 4     Filed 02/18/20     Page 266 of 281




for the destruction of the Misdesignated Material or for the return to the Producing Party of all

copies of the Misdesignated Material and for the substitution, where appropriate, of properly

labeled copies of such Discovery Material. Upon receipt of replacement copies of such

Misdesignated Material with the proper designation, the Receiving Party or Parties shall

promptly take all reasonable steps to return or destroy all previously produced copies of such

Misdesignated Material. If requested by the Producing Party, a Receiving Party shall verify in

writing that it has taken all reasonable steps to return or destroy such Misdesignated Material. No

Party shall be deemed to have violated this Order if, prior to notification of any later designation,

such Discovery Material was disclosed or used in any manner consistent with its original

designation but inconsistent with its later designation. Once such later designation has been

made, however, any Discovery Material shall be treated in accordance with that later

designation; provided, however, that if the material that was not designated has been, at the time

of the later designation, previously publicly filed with the Bankruptcy Court, no Party shall be

bound by such later designation except to the extent determined by the Bankruptcy Court upon

motion of the Party that did not make the designation.




                                                 9
             Case 20-10343-LSS           Doc 4     Filed 02/18/20      Page 267 of 281




VI. CHALLENGING CONFIDENTIALITY DESIGNATIONS

        6.1 Timing of Challenge to Confidentiality Designations. A Receiving Party shall not be

obliged to challenge the propriety of a confidentiality designation at the time made, and a failure

to do so shall not preclude a subsequent challenge thereto. The failure of any Party to challenge

the designation by a Producing Party of Discovery Material as “CONFIDENTIAL,” “HIGHLY

CONFIDENTIAL,” or “COMMITTEE COUNSEL ONLY” during the discovery period shall

not be a waiver of that Party’s right to object to the designation at trial.

        6.2 Meet and Confer. The Challenging Party shall initiate the dispute resolution process

by providing written notice of each designation it is challenging and describing the basis for each

challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must

recite that the challenge to confidentiality is being made in accordance with this specific

paragraph of the Order. Within five (5) business days of the date of service of the notice

challenging the designation, the Parties shall attempt to resolve each challenge in good faith and

must begin the process by conferring directly. In conferring, the Challenging Party must explain

the basis for its belief that the confidentiality designation was not proper and must give the

Designating Party an opportunity to review the Protected Material, to reconsider the

circumstances, and, if no change in designation is offered, to explain the basis for the chosen

designation. A Challenging Party may proceed to the next stage of the challenge process only if

it has engaged in this meet and confer process first or establishes that the Designating Party is

unwilling to participate in the meet and confer process in a timely manner.

        6.3 Judicial Intervention. If the Parties cannot resolve a challenge without court

intervention and if either the Challenging Party or the Designating Party wishes to then seek

Court intervention, both the Challenging Party and Designating Party shall submit a joint letter




                                                  10
             Case 20-10343-LSS        Doc 4     Filed 02/18/20     Page 268 of 281




or motion to the Bankruptcy Court, reflecting each party’s position, describing adherence to the

meet-and-confer requirement of Paragraph 6.2, and attaching any relevant information (including

documents or declarations), within ten (10) business days after the conclusion of efforts to meet

and confer and the indication in writing by either the Challenging Party or the Designating Party

of its intent to seek court intervention. If by joint motion, the motion shall be set at the first

available date on regular notice. The Bankruptcy Court expects the parties to cooperate in the

preparation of the joint letter or motion so that each side has adequate time to prepare its own

arguments and address its adversary’s arguments before submission. All Parties shall continue to

afford the material in question the level of protection to which it is entitled under the Producing

Party’s designation until the Bankruptcy Court rules on the challenge.




                                                11
            Case 20-10343-LSS        Doc 4    Filed 02/18/20     Page 269 of 281




VII. ACCESS TO AND USE OF DISCOVERY MATERIAL

       7.1 Use of Discovery Material. A Receiving Party may use Discovery Material that is

disclosed or produced by another Party solely for the purposes of the Chapter 11 Cases and not

for any other purpose, including any other litigation or judicial proceedings, or any business,

competitive, governmental, commercial, or administrative purpose or function. In the case of use

by Official Committees, Protected Material may be used only in a manner consistent with the

Committee’s duties and responsibilities. Such Protected Material may be disclosed only to the

categories of persons and under the conditions described in this Order. When the Debtors emerge

from Bankruptcy, a Receiving Party must comply with the provisions of section 14 below

(FINAL DISPOSITION). Protected Material must be stored and maintained by a Receiving

Party at a location and in a secure manner that ensures that access is limited to the persons

authorized under this Order.

       7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by

the Bankruptcy Court or permitted in writing by the Designating Party, a Receiving Party may

disclose any information or item designated “CONFIDENTIAL” only to: (a) the officers,

directors, employees, and Counsel of the Receiving Party to whom disclosure is reasonably

necessary for purposes of the Chapter 11 Cases; (b) where the Receiving Party is an Official

Committee, its members, Outside Counsel and its advisors that are retained by the Official

Committee or its Outside Counsel and where necessary approved by the Bankruptcy Court, to

whom disclosure is reasonably necessary for purposes of the Chapter 11 Cases; (c) the Debtors

and their Counsel; (d) any Official Committee, including its members, and the Official

Committee’s Outside Counsel to whom the Producing Party has given consent; (e) the Local




                                              12
            Case 20-10343-LSS           Doc 4   Filed 02/18/20     Page 270 of 281




Council Committee and its Counsel, (f) the U.S. Trustee; and (g) any other persons specified in

Paragraph 7.3 below.

       7.3 Disclosure of “HIGHLY CONFIDENTIAL” Information or Items. Unless otherwise

ordered by the Bankruptcy Court or permitted in writing by the Designating Party, a Receiving

Party may disclose any information or item designated “HIGHLY CONFIDENTIAL” only to:

       (a) Outside Counsel of the Receiving Party to whom disclosure is reasonably necessary

for purposes of the Chapter 11 Cases;

       (b) financial advisors, accounting advisors, experts and consultants (and their respective

staff) that are retained by the Receiving Party (and in the case of the Debtors or any Official

Committee, approved by the Bankruptcy Court) in connection with the Chapter 11 Cases who

have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

       (c) financial advisors, accounting advisors, experts and consultants (and their respective

staff) that are retained by any Party (and in the case of the Debtors or any Official Committee,

approved by the Bankruptcy Court) in connection with the Chapter 11 Cases, to whom the

Producing Party may consent in writing and who have signed the “Acknowledgment and

Agreement to Be Bound” (Exhibit A).

       (d) Outside Counsel for the U.S. Trustee;

       (e) the Bankruptcy Court or any Court to which an appeal is taken, and their personnel;

       (f) court reporters and their staff, professional jury or trial consultants, mock jurors, and

Professional Vendors to whom disclosure is reasonably necessary for purposes of the Chapter 11

Cases and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

       (g) for purposes of witness preparation, any deponent or witness who was noticed for a

deposition, or is on a witness list for hearing or trial, in preparation for his or her noticed




                                                13
             Case 20-10343-LSS        Doc 4     Filed 02/18/20    Page 271 of 281




deposition, hearing, or trial testimony where such Protected Material is determined by counsel

for a Party in good faith to be necessary to the anticipated subject matter of testimony, and that

doing so would not cause competitive harm; provided, however, that such persons (1) sign the

“Acknowledgment and Agreement to Be Bound” (Exhibit A), (2) are only provided such

Protected Material in connection with preparation for the anticipated testimony, and (3) shall not

be permitted to retain copies of such Protected Material.

       (h) Deponents and witnesses where counsel has a good faith basis for believing that the

witness would have had knowledge of the contents of the Protected Material in the course of

fulfilling his or her responsibilities or has information that directly bears upon the Protected

Material.

       (i) the author or recipient of a document containing the information or a custodian or

other person who otherwise possessed or knew the information.

       (j) any adverse witness during the course of a deposition where counsel questioning the

witness reasonably and in good faith believes that questioning the witness regarding the

document is necessary and that doing so would not cause competitive harm and who have signed

the “Acknowledgment and Agreement to Be Bound” (Exhibit A).

       (k) any other person or entity with respect to whom the Producing Party may consent in

writing and that also has signed the “Acknowledgment and Agreement to Be Bound” (Exhibit

A). A request by a Receiving Party under this Paragraph 7.3(k) must be in writing and

reasonably specify the Discovery Materials that it seeks to disclose, the “person or entity” to

which it seeks to disclose this Discovery Material, and the reason it seeks to disclose these

Discovery Materials. The Producing Party shall use reasonable best efforts to provide a response




                                                14
             Case 20-10343-LSS         Doc 4    Filed 02/18/20     Page 272 of 281




in three (3) business days from receipt of a written request. If the request is denied, either Party

may promptly seek Court intervention.

       7.4 Disclosure of “COMMITTEE COUNSEL ONLY” Information or Items. Unless

otherwise ordered by the Bankruptcy Court, a Receiving Party shall not disclose any information

or item designated “COMMITTEE COUNSEL ONLY” to any other person or party without the

prior written consent of the Designating Party; provided, however, that (1) this non-disclosure

provision shall not be applicable to any Committee Counsel Only information that specifically

has previously been publicly disclosed without restriction by the Designating Party (excluding

disclosures by the Designating Party to their respective legal advisors, auditors, or other

professional advisors, or disclosures required by law or judicial process), (2) the persons

receiving Committee Counsel Only information shall be permitted to discuss such information

with only those parties listed in Paragraph 7.3 and representatives of members of an Official

Committee approved by the Bankruptcy Court, but only to the extent the Designating Party

approves such discussions in advance. Notwithstanding any of the foregoing, materials

designated “COMMITTEE COUNSEL ONLY” may be disclosed to Outside Counsel for the

Official Committee(s) of tort claimants but may not be disclosed to the members of the Official

Committee or any of their other attorneys.

       7.5 Filing or Submitting Protected Material To Court. Without written permission from

the Designating Party or a court order secured after appropriate notice to all interested persons, a

Party may not file in the public record any Protected Material. A Party that seeks to file any

Protected Material with the Bankruptcy Court must file such Protected Material under seal in

accordance with the Federal Rules, the Bankruptcy Rules, the Local Rules, and the individual

practice rules of the Bankruptcy Court. Protected Material may only be filed under seal pursuant




                                                15
              Case 20-10343-LSS        Doc 4     Filed 02/18/20     Page 273 of 281




to a court order authorizing the sealing of the specific Protected Material at issue. Nothing in this

Paragraph, however, shall preclude a Party from filing Discovery Material that the Party itself

has designated as its own Protected Material in unredacted form and without requesting sealing.

         7.6 In certain instances, materials submitted to the Bankruptcy Court may be designated

Protected Material by a Designating Party and the filing Party may disagree or have no position

with respect to whether sealing is appropriate. In such instances, the filing Party shall comply

with the procedures in Paragraph 7.5, but shall indicate in its motion for permission to file under

seal that the confidentiality designation was made by the Designating Party. If the Designating

Party is a Non-Party, such Designating Party shall also be served with copies of the motion and

the unredacted materials submitted to the Bankruptcy Court. The Designating Party will have ten

(10) days thereafter to submit a motion specifying the portions of the Discovery Material to be

sealed and setting forth the reasons why sealing is appropriate under the circumstances, as

contemplated by the Local Rules and the individual practice rules of the Bankruptcy Court, or

otherwise consenting that the Discovery Material need not be sealed.

         7.7 All Discovery Material for which a Party is requesting permission to file under seal

(“Sealed Documents”) pursuant to this Order, shall be filed in unredacted form in conformity

with the sealing procedures set by the Clerk of the Bankruptcy Court. Such Sealed Documents

shall be released by the Clerk of the Bankruptcy Court only upon further order of the Bankruptcy

Court.

         7.8 Use of Protected Material in Open Court. The limitations on disclosure in this Order

shall not apply to any Discovery Material offered or otherwise used by any Party at trial or any

hearing held in open court except as provided in this paragraph. As part of any pretrial

conference or any meet and confer regarding the use of exhibits in any evidentiary hearing, and




                                                 16
             Case 20-10343-LSS         Doc 4     Filed 02/18/20     Page 274 of 281




at least 72 hours prior to the use of any Protected Material at trial or any hearing to be held in

open court, counsel for any Party who desires to offer or use such Protected Material at trial or

any hearing to be held in open court shall meet and confer in good faith with the Producing

Party (and/or Designating Party, as applicable) together with any other Parties who have

expressed interest in participating in such meet and confer to discuss ways to redact the Protected

Material so that the material may be offered or otherwise used by any party, in accordance with

the provisions of the Bankruptcy Code and Bankruptcy Rules. If the Parties are unable to resolve

a dispute related to such Protected Material, then the Party who desires to offer or use such

Protected Material at trial or any hearing to be held in open court bears the burden of requesting

relief from the Bankruptcy Court and, in the absence of such relief, such Protected Material shall

not be offered or otherwise used at trial or any hearing held in open court.

       7.9 Removal of Sealed Records. Sealed records that have been filed may be removed by

the Designating Party (i) within 90 days after a final decision disposing of the Litigation is

rendered if no appeal is taken, or (ii) if an appeal is taken, within thirty (30) days after final

disposition of the appeal.

VIII. PROTECTED MATERIAL DEMANDED, SUBPOENAED FOR DISCLOSURE,

ACTUALLY DISCLOSED, OR ORDERED PRODUCED IN OTHER PROCEEDINGS

       8.1. If a Party is served with a subpoena or a court order issued in other proceedings that

compels disclosure of any information or items designated in the Chapter 11 Cases as

“CONFIDENTIAL,” “HIGHLY CONFIDENTIAL,” or “COMMITTEE COUNSEL ONLY,”

that Party must:

       (a)     promptly notify in writing the Designating Party. Such notification shall include a

copy of the subpoena or court order;




                                                17
             Case 20-10343-LSS         Doc 4    Filed 02/18/20     Page 275 of 281




       (b)     promptly notify in writing the party who caused the subpoena or order to issue in

the other litigation that some or all of the material covered by the subpoena or order is subject to

this Order. Such notification shall include a copy of this Order; and

       (c)     cooperate with respect to all reasonable procedures sought to be pursued by the

Designating Party whose Protected Material may be affected.

       8.2. If any person or entity who is not a Party to this Order by any discovery request or

other formal or informal process, requests or demands any Protected Material from any Party

(including any Party’s counsel or Representative), the Party or Representative receiving such

request or demand shall, if so entitled and permitted given the nature of the legal process,

demand or request at issue, promptly notify the other Parties as soon as practicable and provide

copies of any writings or documents relating to such request, demand, or actual disclosure,

including subpoenas, summonses, and the like. If any Party wishes to protect the confidentiality

of any Protected Material in response to the demand or request, then the recipient of the demand

or request shall, to the extent reasonably practicable and legally permissible, cooperate with such

Party to undertake the necessary steps to assert such applicable privileges, immunities, and rights

to protect the confidentiality of the Shared Information. The Party wishing to assert the

applicable privileges, immunities, and rights shall bear all costs associated with doing so,

including the costs incurred by the recipient in taking any necessary steps.

       8.3 If the Designating Party timely seeks a protective order regarding the Protected

Material that is requested or demanded as described in paragraphs 8.1 and 8.2 above, the Party

served with the subpoena or court order shall not produce any Protected Material before a

determination by the Bankruptcy Court from which the subpoena or order issued, unless the

Party has obtained the Designating Party’s permission. The Designating Party shall bear the




                                                18
             Case 20-10343-LSS         Doc 4     Filed 02/18/20    Page 276 of 281




burden and expense of seeking protection in that Court of its confidential material. Nothing in

this Order should be construed as authorizing or encouraging a Receiving Party in this action to

disobey a lawful directive from another Court.

IX. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
        If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

Material to any person or in any circumstance not authorized under this Order, the Receiving

Party must immediately (a) notify in writing the Designating Party of the unauthorized

disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material,

(c) inform the person or persons to whom unauthorized disclosures were made of all the terms of

this Order, and (d) request such person or persons to execute the “Acknowledgment and

Agreement to Be Bound” that is attached hereto as Exhibit A. Disclosure of Protected Material

other than in accordance with the terms of this Order may subject the disclosing person to such

sanctions and remedies as the Bankruptcy Court may deem appropriate.

X. NON-WAIVER OF PRIVILEGE; INADVERTENT PRODUCTION OF PRIVILEGED
DISCOVERY MATERIAL
        The Parties agree that the inadvertent or unintentional disclosure of Discovery Material

supplied under this Order, regardless of whether the information was designated as Protected

Material at the time if disclosure, shall not be deemed a waiver in whole or in part of any

privilege or immunity, either as to the specific information disclosed or as to any other

information relating thereto or to related subject matter. Upon discovery of the inadvertent error,

the Parties shall cooperate to preserve privilege or immunity for that disclosed material,

including retrieval of all copies.

        No Party or its counsel shall have the right to waive the attorney-client, work product,

joint defense, common interest or any other privilege or defense that might be applicable to any



                                                 19
              Case 20-10343-LSS        Doc 4    Filed 02/18/20     Page 277 of 281




Discovery Material it has received from any other Party or its counsel, even if the interests of the

Parties (or some subset thereof) diverge at a later point in time. Each Party and its counsel shall

retain the sole right to waive its own privileges as to any Discovery Material originated solely

from it or its counsel or other advisors, provided prior notice is given to any other Party that may

have a shared or joint privilege in such Discovery Material that arose prior to the date and

independent of this Order.

XI. DEPOSITIONS

        11.1 Presence Of Persons During Deposition Testimony. Anyone who attends a

deposition is subject to the provisions of this Order with respect to such deposition. When

Protected Material is elicited during a deposition, persons not entitled to receive such

information under the terms of this Order shall, upon request, be excluded from the portion of the

deposition so designated.

        11.2 Responsibilities And Obligations Of Court Reporters. In the event that testimony is

designated as Protected Material, the court reporter, who shall first have agreed to abide by the

terms of this paragraph, shall be instructed to include on the cover page of each such transcript

the legend, “This transcript portion contains information subject to a Protective Order and shall

be used only in accordance therewith,” and each page of the transcript shall include the legend

“CONFIDENTIAL,” “HIGHLY CONFIDENTIAL,” or “COMMITTEE COUNSEL ONLY,” as

appropriate. If the deposition is recorded, the recording shall also be subject to the same level of

confidentiality as the transcript and include the legend “CONFIDENTIAL,” “HIGHLY

CONFIDENTIAL,” or “COMMITTEE COUNSEL ONLY” as appropriate, if any portion of the

transcript itself is so designated.




                                                20
             Case 20-10343-LSS          Doc 4     Filed 02/18/20   Page 278 of 281




XII. MISCELLANEOUS

       12.1 Right to Further Relief. Nothing in this Order abridges the right of any person to

seek its modification by the Bankruptcy Court in the future, including as this Order applies to

any particular contested matter or adversary proceeding.

       12.2 Right to Assert Other Objections. Nothing in this Order waives any right by a Party

that it otherwise would have to object to disclosing or producing any information or item on any

ground not addressed in this Order. Similarly, no Party waives any right to object on any ground

to use in evidence of any of the material covered by this Order.

       12.3 Continuing Applicability Of Order. The provisions of this Order shall survive the

Debtors’ emergence from Bankruptcy for any retained Discovery Material. The Debtors’

emergence from Bankruptcy shall not relieve the Parties from their responsibility to maintain the

confidentiality of Discovery Material pursuant to this Order, and the Bankruptcy Court shall

retain jurisdiction to enforce the terms of this Order.

       12.4 Amendment or Assignment Of Order. This Order may be amended only by an

instrument in writing signed by each of the Parties, with approval by the Bankruptcy Court.

Nothing herein shall preclude a Party from applying at any time (including, without limitation,

after the conclusion of the Chapter 11 Cases) to the Bankruptcy Court for relief from (including,

without limitation termination of) any or all of the provisions of this Order. The Debtors and the

Party seeking to modify or terminate the Order shall meet and confer in good faith to reach an

agreement on any issues in dispute concerning the meaning, application, or interpretation of this

Order prior to any application to the Bankruptcy Court for resolution of such dispute. A

Producing Party and a Receiving Party may agree to modify this Order as it applies to a




                                                 21
               Case 20-10343-LSS        Doc 4     Filed 02/18/20    Page 279 of 281




particular production or a particular proceeding in the Chapter 11 Cases with ten (10) business

days prior notice to the Debtors.

          12.5 Use Of Discovery Material By Producing Party. Nothing in this Order affects the

right of any Producing Party to use or disclose its own Discovery Material in any way. Such

disclosure will not waive the protections of this Order and will not otherwise entitle other Parties

or their attorneys to use or disclose such Discovery Material in violation of this Order.

          12.6 Obligations Of Parties. Nothing herein shall relieve a Party of its obligations under

the Federal Rules, Bankruptcy Rules, Local Rules, any existing joint defense or common interest

agreements, or under any future stipulations and orders, regarding the production of documents

or the making of timely responses to Discovery Requests in connection with any dispute or the

Chapter 11 Cases.

          12.7 Advice Of Counsel. Nothing herein shall prevent or otherwise restrict counsel from

rendering advice to their clients in connection with the Chapter 11 Cases and, in the course

thereof, relying on examination of Protected Material; provided, however, that in rendering such

advice and otherwise communicating with such client, counsel shall not make specific disclosure

of any information in any manner that is inconsistent with the restrictions or procedures set forth

herein.

          12.8 Enforcement. The provisions of this Order constitute an Order of this Court and

violations of the provisions of this Order are subject to enforcement and the imposition of legal

sanctions in the same manner as any other Order of the Bankruptcy Court.

XIII. FINAL DISPOSITION

          Within 90 days after the conclusion of the Debtors’ emergence from Bankruptcy, unless

otherwise ordered by the Bankruptcy Court, each Receiving Party must return all Protected




                                                 22
             Case 20-10343-LSS        Doc 4     Filed 02/18/20     Page 280 of 281




Material to the Producing Party or destroy such material. As used in this subdivision, “all

Protected Material” includes all copies, abstracts, compilations, summaries, Derivative

Information, and any other format reproducing or capturing any of the Protected Material.

Whether the Protected Material is returned or destroyed, the Receiving Party must submit a

written certification to the Producing Party (and, if not the same person or entity, to the

Designating Party) by the 90 day deadline that (1) identifies (by category, where appropriate) all

the Protected Material that was returned or destroyed and (2) affirms that the Receiving Party has

not retained any copies, abstracts, compilations, summaries or any other format reproducing or

capturing any of the Protected Material. Notwithstanding this provision, Outside Counsel are

entitled to retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing

transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert reports,

attorney work product, and consultant and expert work product, even if such materials contain

Protected Material. A Receiving Party’s obligations under this paragraph shall not require the

destruction or return of Discovery Material by Outside Counsel that is stored on backup storage

or in archiving solutions made in accordance with regular data backup procedures for disaster

recovery or litigation hold, provided that Outside Counsel maintains the confidentiality thereof in

accordance with this Order. If a Receiving Party chooses to take all commercially reasonable

steps to destroy, rather than return, documents in accordance with this paragraph, that Receiving

Party shall, if requested by the Producing Party, verify such destruction in writing to counsel for

the Producing Party. Notwithstanding anything in this paragraph, to the extent that the

information in the Discovery Material remains confidential, the terms of this Order shall remain

binding.



                                     **END OF ORDER**


                                                23
             Case 20-10343-LSS        Doc 4     Filed 02/18/20     Page 281 of 281




                                           EXHIBIT A

                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

       I, _____________________________ [print or type full name], of _____________

________________ [print or type full address], declare under penalty of perjury that I have read

in its entirety and understand the Confidentiality and Protective Order that was issued by the

United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”) on

_____________________________ in the chapter 11 cases of the Boy Scouts of America and

Delaware BSA, LLC [Case No. ____, Docket No. ____] (the “Order”). I agree to comply with

and to be bound by all the terms of the Order and I understand and acknowledge that failure to so

comply could expose me to sanctions and punishment in the nature of contempt. I solemnly

promise that I will not disclose in any manner any information or item that is subject to the Order

to any person or entity except in strict compliance with the provisions of the Order. I further

agree to submit to the jurisdiction of the Bankruptcy Court for the purpose of enforcing the terms

of this Confidentiality and Protective Order, even if such enforcement proceedings occur after

termination of the Chapter 11 Cases (as defined in the Order).

       I hereby appoint __________________________ [print or type full name] of

_______________________________________ [print or type full address and telephone

number] as my Delaware agent for service of process in connection with this action or any

proceedings related to enforcement of the Order.


Date: ______________________________________

City and State where sworn and signed: _________________________________

Printed name: _______________________________

Signature: __________________________________
